 

Exhibit 10.1

 

[g154402kg01i001.gif]

 

EXECUTION VERSION

 

 

CREDIT AGREEMENT

 

Dated as of August 9, 2010

 

by and among

 

COMMONWEALTH REIT,

as Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 12.6.,

as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

BANK OF AMERICA, N.A.,

as Syndication Agent,

and

 

REGIONS BANK,

ROYAL BANK OF CANADA

and

SUMITOMO MITSUI BANKING CORPORATION,

as Documentation Agents

 

and

 

WELLS FARGO SECURITIES, LLC

and

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers and

Joint Lead Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Definitions

1

 

 

Section 1.1. Definitions

1

Section 1.2. General; References to Eastern Time

24

 

 

Article II. Credit Facility

24

 

 

Section 2.1. Revolving Loans

24

Section 2.2. Letters of Credit

25

Section 2.3. Swingline Loans

30

Section 2.4. Rates and Payment of Interest on Loans

32

Section 2.5. Number of Interest Periods

32

Section 2.6. Repayment of Loans

33

Section 2.7. Prepayments

33

Section 2.8. Continuation

33

Section 2.9. Conversion

34

Section 2.10. Notes

34

Section 2.11. Voluntary Reductions of the Commitment

34

Section 2.12. Extension of Termination Date

35

Section 2.13. Expiration Date of Letters of Credit Past Commitment Termination

35

Section 2.14. Amount Limitations

35

Section 2.15. Increase in Commitments

36

Section 2.16. Funds Transfer Disbursements

37

 

 

Article III. Payments, Fees and Other General Provisions

38

 

 

Section 3.1. Payments

38

Section 3.2. Pro Rata Treatment

38

Section 3.3. Sharing of Payments, Etc.

39

Section 3.4. Several Obligations

40

Section 3.5. Fees

40

Section 3.6. Computations

41

Section 3.7. Usury

41

Section 3.8. Statements of Account

41

Section 3.9. Defaulting Lenders

41

Section 3.10. Taxes; Foreign Lenders

45

 

 

Article IV. Yield Protection, Etc.

46

 

 

Section 4.1. Additional Costs; Capital Adequacy

46

Section 4.2. Suspension of LIBOR Loans

48

Section 4.3. Illegality

48

Section 4.4. Compensation

48

Section 4.5. Treatment of Affected Loans

49

Section 4.6. Affected Lenders

50

Section 4.7. Change of Lending Office

50

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

50

 

 

Article V. Conditions Precedent

51

 

 

Section 5.1. Initial Conditions Precedent

51

Section 5.2. Conditions Precedent to All Loans and Letters of Credit

53

 

i

--------------------------------------------------------------------------------


 

Article VI. Representations and Warranties

53

 

 

Section 6.1. Representations and Warranties

53

Section 6.2. Survival of Representations and Warranties, Etc.

59

 

 

Article VII. Affirmative Covenants

60

 

 

Section 7.1. Preservation of Existence and Similar Matters

60

Section 7.2. Compliance with Applicable Law and Material Contracts

60

Section 7.3. Maintenance of Property

60

Section 7.4. Conduct of Business

60

Section 7.5. Insurance

61

Section 7.6. Payment of Taxes and Claims

61

Section 7.7. Books and Records; Inspections

61

Section 7.8. Use of Proceeds

61

Section 7.9. Environmental Matters

62

Section 7.10. Further Assurances

62

Section 7.11. REIT Status

62

Section 7.12. Exchange Listing

62

Section 7.13. Guarantors

62

 

 

Article VIII. Information

63

 

 

Section 8.1. Quarterly Financial Statements

63

Section 8.2. Year-End Statements

63

Section 8.3. Compliance Certificate

64

Section 8.4. Other Information

64

Section 8.5. Electronic Delivery of Certain Information

66

Section 8.6. Public/Private Information

67

Section 8.7. USA Patriot Act Notice; Compliance

67

 

 

Article IX. Negative Covenants

67

 

 

Section 9.1. Financial Covenants

67

Section 9.2. Negative Pledge

68

Section 9.3. Restrictions on Intercompany Transfers

69

Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements

69

Section 9.5. Plans

70

Section 9.6. Fiscal Year

70

Section 9.7. Modifications of Organizational Documents and Material Contracts

70

Section 9.8. Transactions with Affiliates

70

Section 9.9. Environmental Matters

71

Section 9.10. Derivatives Contracts

71

 

 

Article X. Default

71

 

 

Section 10.1. Events of Default

71

Section 10.2. Remedies Upon Event of Default

74

Section 10.3. Remedies Upon Default

75

Section 10.4. Marshaling; Payments Set Aside

75

Section 10.5. Allocation of Proceeds

76

Section 10.6. Letter of Credit Collateral Account

76

Section 10.7. Performance by Administrative Agent

77

Section 10.8. Rights Cumulative

78

 

ii

--------------------------------------------------------------------------------


 

Article XI. The Administrative Agent

78

 

 

Section 11.1. Appointment and Authorization

78

Section 11.2. Wells Fargo as Lender

79

Section 11.3. Approvals of Lenders

79

Section 11.4. Notice of Events of Default

80

Section 11.5. Administrative Agent’s Reliance

80

Section 11.6. Indemnification of Administrative Agent

80

Section 11.7. Lender Credit Decision, Etc.

81

Section 11.8. Successor Administrative Agent

82

Section 11.9. Titled Agents

82

 

 

Article XII. Miscellaneous

83

 

 

Section 12.1. Notices

83

Section 12.2. Expenses

84

Section 12.3. Stamp, Intangible and Recording Taxes

85

Section 12.4. Setoff

85

Section 12.5. Litigation; Jurisdiction; Other Matters; Waivers

86

Section 12.6. Successors and Assigns

87

Section 12.7. Amendments and Waivers

90

Section 12.8. Nonliability of Administrative Agent and Lenders

91

Section 12.9. Confidentiality

92

Section 12.10. Indemnification

92

Section 12.11. Termination; Survival

94

Section 12.12. Severability of Provisions

95

Section 12.13. GOVERNING LAW

95

Section 12.14. Counterparts

95

Section 12.15. Obligations with Respect to Loan Parties

95

Section 12.16. Independence of Covenants

95

Section 12.17. Limitation of Liability

95

Section 12.18. Entire Agreement

96

Section 12.19. Construction

96

Section 12.20. Headings

96

Section 12.21. LIABILITY OF TRUSTEES, ETC.

96

 

SCHEDULE I

Commitments

SCHEDULE 1.1.(a)

Existing Letter of Credit

SCHEDULE 1.1.(b)

List of Loan Parties

SCHEDULE 6.1.(b)

Ownership Structure

SCHEDULE 6.1.(f)

Title to Properties; Liens

SCHEDULE 6.1.(g)

Indebtedness and Guaranties

SCHEDULE 6.1.(h)

Material Contracts

SCHEDULE 6.1.(i)

Litigation

SCHEDULE 6.1.(s)

Affiliate Transactions

SCHEDULE 6.1.(t)

Intellectual Property

SCHEDULE 6.1.(z)

Unencumbered Assets; Unencumbered Mortgage Notes

 

iii

--------------------------------------------------------------------------------


 

EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Guaranty

EXHIBIT C

Form of Notice of Borrowing

EXHIBIT D

Form of Notice of Continuation

EXHIBIT E

Form of Notice of Conversion

EXHIBIT F

Form of Notice of Swingline Borrowing

EXHIBIT G

Form of Revolving Note

EXHIBIT H

Form of Swingline Note

EXHIBIT I

Form of Transfer Authorizer Designation Form

EXHIBIT J

Form of Opinion of Counsel

EXHIBIT K

Form of Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

THIS CREDIT AGREEMENT (this “Agreement”) dated as of August 9, 2010 by and among
COMMONWEALTH REIT, a real estate investment trust organized under the laws of
the State of Maryland and formerly known as HRPT Properties Trust (the
“Borrower”), each of the financial institutions initially a signatory hereto
together with their successors and assignees under Section 12.6. (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), BANK OF AMERICA, N.A., as Syndication Agent (the
“Syndication Agent”), each of REGIONS BANK, ROYAL BANK OF CANADA and SUMITOMO
MITSUI BANKING CORPORATION, as Documentation Agents (each a “Documentation
Agent”), and each of WELLS FARGO SECURITIES, LLC and BANC OF AMERICA SECURITIES
LLC, as Joint Lead Arrangers and Joint Lead Bookrunners (collectively, the “Lead
Arrangers”).

 

WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders desire to
make available to the Borrower a revolving credit facility in the initial amount
of $750,000,000 which will include a $50,000,000 swingline subfacility and a
$50,000,000 letter of credit subfacility, on the terms and conditions contained
herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

ARTICLE I. DEFINITIONS

Section 1.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 4.1.(b).

 

“Adjusted EBITDA” means, with respect to any period of time, EBITDA of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
less Capital Expenditures Reserves for all Properties for such period.

 

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

--------------------------------------------------------------------------------


 

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

Level

 

Facility Fee

 

1

 

0.30

%

2

 

0.35

%

3

 

0.40

%

4

 

0.45

%

5

 

0.50

%



Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee. The provisions of this definition shall be subject to
Section 2.4.(c).

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Margin” means the percentage rate set forth below corresponding to
the Level (each a “Level”) into which the Borrower’s Credit Rating then falls. 
As of the Agreement Date, the Applicable Margin is determined based on Level 3. 
Any change in the Borrower’s Credit Rating which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower in accordance with Section 8.4.(m) that the
Borrower’s Credit Rating has changed; provided, however, if the Borrower has not
delivered the notice required by such Section but the Administrative Agent
becomes aware that the Borrower’s Credit Rating has changed, then the
Administrative Agent may, in its sole discretion, adjust the Level effective as
of the first day of the first calendar month following the date the
Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed.  During any period that the Borrower has received two Credit Ratings
that are not equivalent, the Applicable Margin shall be determined based on the
Level corresponding to the higher of such two Credit Ratings.  During any period
for which the Borrower has received a Credit Rating from only one Rating Agency,
then the Applicable Margin shall be determined based on such Credit Rating. 
During any period that the Borrower has not received a Credit Rating from any
Rating Agency, then the Applicable Margin shall be determined based on
Level 5.   The provisions of this definition shall be subject to
Section 2.4.(c).

 

Level

 

Borrower’s Credit
Rating (S&P/Moody’s)

 

Applicable Margin

 

1

 

A-/A3 or better

 

1.75

%

2

 

BBB+/Baa1

 

1.85

%

3

 

BBB/Baa2

 

2.00

%

4

 

BBB-/Baa3

 

2.30

%

5

 

Lower than BBB-/Baa3

 

3.00

%

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

2

--------------------------------------------------------------------------------


 

“Asset Under Development” means, as of any date of determination, any Property
owned by the Borrower or any of its Subsidiaries on which the construction of
new income-producing improvements has been commenced and is continuing, with
both the land and the improvements under construction thereon which comprise
such Property to be valued at the fully-budgeted cost, as determined in
accordance with GAAP.  In the event of construction of an addition or expansion
to an existing income producing Property, only the addition or expansion shall
be considered an Asset Under Development.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).

 

“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Information” has the meaning given that term in Section 2.4.(c).

 

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (b) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market.  Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

 

“Business Management Agreement” means that certain Business Management Agreement
dated as of June 8, 2009 by and between the Borrower and RMR.

 

“Capital Expenditure Reserves” means, with respect to: (a) an Office Property
and for a given period, an amount equal to (i) the aggregate rentable square
footage of all completed space of such Office Property, times (ii) $0.50, times
(iii) the number of days in such period, divided by (iv) 365; and (b) an
Industrial Property and for a given period, an amount equal to (i) the aggregate
rentable square footage of all completed space of such Industrial Property,
times (ii) $0.10, times (iii) the number of days in such period, divided by
(iv) 365; provided, however that no Capital Expenditure Reserves shall be
required with respect to any portion of an Office Property or an Industrial
Property which is net leased to a third party.

 

“Capitalization Rate” means 8.75%.

 

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP.  The amount of a Capitalized Lease Obligation is

 

3

--------------------------------------------------------------------------------


 

the capitalized amount of such obligation as would be required to be reflected
on a balance sheet of the applicable Person prepared in accordance with GAAP as
of the applicable date.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

“Commitment” means, as to each Lender (other than the Swingline Lender), such
Lender’s obligation to make Revolving Loans pursuant to Section 2.1., to issue
(in the case of the Issuing Bank) and to participate (in the case of the other
Lenders) in Letters of Credit pursuant to Section 2.2.(i), and to participate in
Swingline Loans pursuant to Section 2.3.(e), in an amount up to, but not
exceeding the amount set forth for such Lender on Schedule I as such Lender’s
“Commitment Amount” or as set forth in the applicable Assignment and Assumption,
as the same may be reduced from time to time pursuant to Section 2.11. or
increased or reduced as appropriate to reflect any assignments to or by such
Lender effected in accordance with Section 12.6.

 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have been terminated or been
reduced to zero, the “Commitment Percentage” of each Lender shall be the
“Commitment Percentage” of such Lender in effect immediately prior to such
termination or reduction.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.9.

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, (c) the
Continuation of a LIBOR Loan and (d) the issuance of a Letter of Credit.

 

4

--------------------------------------------------------------------------------


 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debt Service” means, for any period, the sum of: (a) Interest Expense of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
and (b) all regularly scheduled payments made with respect to Indebtedness of
the Borrower and its Subsidiaries during such period, other than any balloon,
bullet or similar principal payment which repays such Indebtedness in full.

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent
in good faith, that (a) has failed to fund (or has failed, within 3 Business
Days after request by the Administrative Agent, to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund) any
portion of a Loan, participations in Letter of Credit Liabilities under
Section 2.2.(j) or participations in Swingline Loans under Section 2.3.(e), in
each case required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) has otherwise failed to pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless such
amount is the subject of a good faith dispute, (c) has notified the Borrower,
the Administrative Agent or any other Lender in writing that, or has made a
public statement to the effect that, it does not intend to comply with any of
its funding obligations under this Agreement, or (d) has become or is
(i) insolvent or (ii) the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

 

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and
(b) any combination of these transactions.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or

 

5

--------------------------------------------------------------------------------


 

estimates provided by any recognized dealer in Derivatives Contracts (which may
include the Administrative Agent, any Lender, any Specified Derivatives Provider
or any Affiliate of any thereof).

 

“Developable Property” means (a) any Property on which there are no improvements
(excluding land which is leased under a net lease to a third party) or (b) any
Property (or portion thereof) acquired by the Borrower or any Subsidiary for the
purpose of being developed by the Borrower or any Subsidiary.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of (a) net income (or loss) of such Person for such period
determined on a consolidated basis exclusive  of the following (but only to the
extent included in the determination of such net income (loss) for such period):
(i) depreciation and amortization; (ii) interest expense; (iii) income tax
expense; (iv) extraordinary or nonrecurring items, including without limitation,
gains and losses from the sale of operating Properties (but not from the sale of
Properties developed for the purpose of sale); and (v) in the case of Borrower
and its Subsidiaries, equity in the earnings (or loss) of GOV and other
Unconsolidated Affiliates; plus (b) in the case of the Borrower and its
Subsidiaries cash dividends (other than extraordinary cash dividends or
distributions) received by the Borrower or its Subsidiaries from GOV during such
period; plus (c) such Person’s pro rata share of EBITDA of its Unconsolidated
Affiliates.  Straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FASB ASC 805 shall be disregarded in the
determination of EBITDA (to the extent such adjustments would otherwise have
been included in the determination of EBITDA).  For purposes of this definition,
nonrecurring items shall be deemed to include (x) gains and losses on early
extinguishment of Indebtedness, (y) non-cash severance and other non-cash
restructuring charges and (z) transaction costs of acquisitions not permitted to
be capitalized pursuant to GAAP.

 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent  (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other

 

6

--------------------------------------------------------------------------------


 

ownership or profit interest in such Person (including, without limitation,
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such share, warrant, option, right or other interest is
authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the  receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other  than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary (a) which holds title to assets which
are or are to become collateral for any Secured Indebtedness of such Subsidiary,
is an owner of the Equity Interests of a Subsidiary holding title to such assets
(but has no assets other than such Equity Interests and other assets of nominal
value incidental thereto), or is required to be a single purpose entity in
connection with any Secured Indebtedness and (b) which is prohibited from
Guarantying the Indebtedness of any other

 

7

--------------------------------------------------------------------------------


 

Person pursuant to (i) any document, instrument or agreement evidencing such
Secured Indebtedness, or (ii) a provision of such Subsidiary’s organizational
documents which provision was included in such Subsidiary’s organizational
documents as a condition to the extension of such Secured Indebtedness.  Hub LA
Limited Partnership shall be deemed to be an Excluded Subsidiary so long as
(x) it is a Subsidiary of the Borrower and (y) any Person that is not an
Affiliate of the Borrower owns any Equity Interest in such Subsidiary.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its assets, net
income (however denominated) or receipts, and franchise taxes imposed on it by
the jurisdiction (or any political subdivision thereof) under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable Lending Office is located,
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which such Lender is located,
(c) in the case of a Foreign Lender (other than an Assignee pursuant to a
request by the Borrower under Section 4.6.), any withholding tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or is attributable
to such Foreign Lender’s failure or inability (other than as a result of a
Regulatory Change) to comply with Section 3.10.(c), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.10.(a), and (d) any taxes imposed by Sections 1471 through
Section 1474 of the Internal Revenue Code (including any official
interpretations thereof, collectively “FATCA”) on any “withholdable payment”
payable to such recipient as a result of the failure of such recipient to
satisfy the applicable requirements as set forth in FATCA after December 31,
2012.

 

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of January 25, 2005 by and among the Borrower, the financial
institutions party thereto, Wells Fargo, as successor to Wachovia Bank, National
Association, as administrative agent, and the other parties thereto.

 

“Existing Letter of Credit” means the letter of credit issued under the Existing
Credit Agreement and identified on Schedule 1.1(a).

 

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

8

--------------------------------------------------------------------------------


 

“Fee Letter” means that certain fee letter dated as of May 27, 2010, by and
among the Borrower, the Administrative Agent and the Lead Arrangers.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.

 

“Fixed Charges” means, for any period, the sum (without duplication) of (a) Debt
Service for such period and (b) Preferred Dividends for such period.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds From Operations” means, for any period, net income available for common
shareholders of the Borrower for such period determined on a consolidated basis,
exclusive of the following (to the extent included in the determination of such
net income): (a) depreciation and amortization; (b) gains and losses from
extraordinary or non-recurring items; (c) gains and losses on sales of real
estate; (d) gains and losses on investments in marketable securities;
(e) provisions/benefits for income taxes for such period; and (f) Funds From
Operations attributable to any Investment held, directly or indirectly, by the
Borrower in GOV; provided, however, cash dividends in respect of such
Investments in GOV that have been actually received by the Borrower or any
Subsidiary during such period, shall not be excluded from Funds From Operations
by virtue of this clause (f).

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“GOV” means Government Properties Income Trust, together with its successors and
assigns.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include each Material Subsidiary (unless an Excluded
Subsidiary).

 

9

--------------------------------------------------------------------------------


 

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 5.1. or 7.13. and substantially in
the form of Exhibit B.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person (including Subordinated Debt) in respect of money borrowed; (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or for services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations (contingent or
otherwise) of such Person under or in respect of any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
obligations, contingent or otherwise, of such Person under any synthetic lease,
tax retention operating lease, off balance sheet loan or similar off balance
sheet financing arrangement if the transaction giving rise to such obligation
(i) is considered indebtedness for borrowed money for tax purposes but is
classified as an operating lease under GAAP and (ii) does not (and is not
required to pursuant to GAAP) appear as a liability on the balance sheet of such
Person; (f) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Mandatorily Redeemable Stock
issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) all

 

10

--------------------------------------------------------------------------------


 

Indebtedness of other Persons which such Person has Guaranteed or is otherwise
recourse to such Person; and (i) all Indebtedness of another Person secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien (other than Permitted Liens of the
types described in clauses (a) through (c) or (e) through (i) of the definition
thereof) on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation, valued, in the case of any such Indebtedness as to which
recourse for the payment thereof is expressly limited to the property or assets
on which such Lien is granted, at the lesser of (x) the stated or determinable
amount of the Indebtedness that is so secured or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) and (y) the Fair Market Value of such
property or assets; and (j) such Person’s Ownership Share of the Indebtedness of
any Unconsolidated Affiliate of such Person.

 

“Industrial Property” means a Property improved with, and from which 80% of the
rental income is derived from the use of such Property as, industrial or
warehouse space.

 

“Intellectual Property” has the meaning given that term in Section 6.1.(t).

 

“Interest Expense” means, with respect to a Person for any period of time,
(a) the interest expense, whether paid, accrued or capitalized (without
deduction of consolidated interest income) of such Person for such period plus
(b) in the case of the Borrower, the Borrower’s pro rata share of Interest
Expense of its Unconsolidated Affiliates.  Interest Expense shall exclude any
amortization of (i) deferred financing fees and (ii) debt discounts (but only to
the extent such discounts do not exceed 3.0% of the initial face principal
amount of such debt).

 

“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending 7 days thereafter or on the numerically corresponding day in the first,
third or sixth calendar month thereafter, as the Borrower may select in a Notice
of Borrowing, Notice of Continuation or Notice of Conversion, as the case may
be, except that each Interest Period (other than an Interest Period having a
duration of 7 days) that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month.

 

Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Termination Date, such Interest Period shall end on the Termination
Date; and (ii) each Interest Period that would otherwise end on a day which is
not a Business Day shall end on the immediately following Business Day (or, if
such immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Property or other asset, the
acquisition thereof.  Any commitment to make an Investment in any other

 

11

--------------------------------------------------------------------------------


 

Person, as well as any option of another Person to require an Investment in such
Person, shall constitute an Investment.  Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Issuing Bank” means Wells Fargo in its capacity as an issuer of Letters of
Credit pursuant to Section 2.2., or any other Lender that has agreed to act as
an issuer of Letters of Credit pursuant to Section 2.2.  If, at any time, there
is more than one Issuing Bank, references in this Agreement to “Issuing Bank”
shall mean any or all of such Issuing Banks, as the context may require.

 

“L/C Commitment Amount” has the meaning given to that term in Section 2.2.(a).

 

“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender; provided, however, that the
term “Lender,” except as otherwise expressly provided herein, shall exclude any
Lender (or its Affiliates) in its capacity as a Specified Derivatives Provider.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.2.(a).

 

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Lenders and the Issuing
Bank, and under its sole dominion and control.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, a
Lender (other than any Lender then acting as an Issuing Bank) shall be deemed to
hold a Letter of Credit Liability in an amount equal to its participation
interest under Section 2.2. in the related Letter of Credit, and the Lender then
acting as the Issuing Bank shall be deemed to hold a Letter of Credit Liability
in an amount equal to its retained interest in the related Letter of Credit
after giving effect to the acquisition by the Lenders (other than the Lender
then acting as the Issuing Bank) of their participation interests under such
Section.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“LIBOR” means, for the Interest Period for any LIBOR Loan, the rate of interest,
rounded up to the nearest whole multiple of one-hundredth of one percent
(0.01%), obtained by dividing (i) the rate of interest, rounded upward to the
nearest whole multiple of one-hundredth of one percent (0.01%), referred to as
the BBA (British Bankers’ Association) LIBOR rate as set forth by any service
selected by the

 

12

--------------------------------------------------------------------------------


 

Administrative Agent that has been nominated by the British Bankers’ Association
as an authorized information vendor for the purpose of displaying such rate for
deposits in Dollars at approximately 10:00 a.m. Eastern time, two (2) Business
Days prior to the date of commencement of such Interest Period for purposes of
calculating effective rates of interest for loans or obligations making
reference thereto, for an amount approximately equal to the applicable LIBOR
Loan and for a period of time approximately equal to such Interest Period by
(ii) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America).  Any change in such maximum
rate shall result in a change in LIBOR on the date on which such change in such
maximum rate becomes effective.

 

“LIBOR Loan” means a Revolving Loan (other than a Base Rate Loan) bearing
interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Eastern time for such day (or if such day is not a
Business Day, the immediately preceding Business Day).  The LIBOR Market Index
Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.

 

“Loan” means a Revolving Loan or a Swingline Loan.

 

“Loan Document” means this Agreement, each Note, each Letter of Credit Document
and each other document or instrument now or hereafter executed and delivered by
a Loan Party in connection with, pursuant to or relating to this Agreement
(other than the Fee Letter and any Specified Derivatives Contract).

 

“Loan Party” means each of the Borrower and each other Person who guarantees all
or a portion of the Obligations and/or who pledges any collateral to secure all
or a portion of the Obligations.  Schedule 1.1.(b) sets forth the Loan Parties
in addition to the Borrower as of the Agreement Date.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is

 

13

--------------------------------------------------------------------------------


 

convertible or for which it is exchangeable or exercisable), upon the happening
of any event or otherwise, (a) matures or is mandatorily redeemable, pursuant to
a sinking fund obligation or otherwise (other than an Equity Interest to the
extent redeemable in exchange for common stock or other equivalent common Equity
Interests at the option of the issuer of such Equity Interest), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Loans are scheduled to be due and
payable in full.

 

“Marketable Securities” means (a) bank deposits and certificates of deposit from
a bank rated Baa1 or BBB+ or better by a Rating Agency; (b) government
obligations; and (c) commercial paper rated A1 or P1 by a Rating Agency.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, results of operations or business
prospects of the Borrower and its Subsidiaries taken as a whole, (b) the ability
of the Borrower or any other Loan Party to perform its obligations under any
Loan Document to which it is a party, (c) the validity or enforceability of any
of the Loan Documents, (d) the rights and remedies of the Lenders, the Issuing
Bank and the Administrative Agent under any of the Loan Documents or (e) the
timely payment of the principal of or interest on the Loans or other amounts
payable in connection therewith or the timely payment of all Reimbursement
Obligations.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Borrower, any Subsidiary or any other Loan Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect, and in
any event shall include the Business Management Agreement and the Property
Management Agreement with respect to the Borrower.

 

“Material Subsidiary” means any Subsidiary to which 2.0% or more of Total Asset
Value is, directly or indirectly, attributable.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit a

 

14

--------------------------------------------------------------------------------


 

Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.

 

“Net Operating Income” means, with respect to a Property and for a given period,
the sum of the following (without duplication): (a) rents (adjusted for
straight-lining of rents and amortization of intangibles pursuant to Statement
of Financial Accounting Standards number 141 and the like) and other revenues
received in the ordinary course from the leasing or operating of such Property
(including proceeds of rent loss insurance but excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent) minus (b) all expenses paid or accrued by the
Borrower or a Subsidiary related to the ownership, operation or maintenance of
such Property, including but not limited to taxes, assessments and other similar
charges, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, on-site marketing expenses and property management fees
equal to the greater of (i) actual property management fees or (ii) three
percent (3.0%) of the total gross revenues for such Property for such period,
but in any event excluding general and administrative expenses of the Borrower
and its Subsidiaries, minus (c) Capital Expenditures Reserves with respect to
such Property for such period.

 

“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

 

“Net Worth” means, with respect to any Person, such Person’s total shareholder’s
equity (including capital stock, additional paid-in capital and retained
earnings, after deducting treasury stock) which would appear as such on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Non-Defaulting Lender” means any Lender that is not a Defaulting Lender or
Potential Defaulting Lender.

 

“Non-Domestic Property” means a Property located outside a state of the United
States of America and the District of Columbia.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to recourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Note” means a Revolving Note or a Swingline Note.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.8. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

15

--------------------------------------------------------------------------------


 

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.3.(b) evidencing the Borrower’s request
for a Swingline Loan.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory
note.  For the avoidance of doubt, “Obligations” shall not include Specified
Derivatives Obligations.

 

“OFAC” has the meaning given that term in Section 6.1.(y).

 

“Office Property” means a Property improved with, and from which at least 80% of
the rental income is derived from the use of such Property as, office space.

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 8.4.(l), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.

 

“Participant” has the meaning given that term in Section 12.6.(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
(i) which are not at the time required to be paid or discharged under
Section 7.6. or (ii) if such Lien is the responsibility of a financially
responsible tenant, mortgagor or manager to discharge; (b) Liens consisting of
deposits or pledges made, in the ordinary course of business, in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance or similar Applicable Laws; (c) Liens consisting of
encumbrances in the nature of zoning restrictions, easements, and rights or
restrictions of record on the use of real property, which do not materially
detract from the value of such property or impair the use thereof in the
business of such Person and, in the case of the Borrower or any Subsidiary,
Liens granted by any tenant on its leasehold estate in a Property which are
subordinate to the interest of the Borrower or a Subsidiary in such Property;
(d) Liens in existence as of the Agreement Date and set forth in Part II of

 

16

--------------------------------------------------------------------------------


 

Schedule 6.1.(f); (e) deposits to secure trade contracts (other than for
Indebtedness), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business; (f) the lessor’s interest in property leased to the Borrower or any of
its Subsidiaries pursuant to a lease permitted by this Agreement; (g) the
interests of tenants, operators or managers of Properties; (h) Liens in favor of
the Agent for the benefit of the Lenders, the Issuing Bank and the Specified
Derivatives Providers; and (i) Liens which are also secured by restricted cash
or Cash Equivalents of equal or greater value.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise), a rate per annum equal to
the Base Rate as in effect from time to time plus the Applicable Margin plus
four percent (4.0%).

 

“Potential Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, the Swingline Lender or the Issuing Bank, as applicable,
that: (a) has failed to comply with, or has made a public statement to the
effect that it does not intend to comply with, its funding obligations under one
or more syndicated credit facilities or other agreements in which it commits or
is obligated to extend credit (other than this Agreement); (b)  has a parent
corporation or other Affiliate that is subject to any condition or event
described in the immediately preceding clause (a); or (c) has, or whose parent
corporation has, a Credit Rating of less than BBB-/Baa3 (or equivalent) from
either S&P or Moody’s.  As used in this definition, the term “parent
corporation” means, with respect to a Lender, any Person Controlling such
Lender, including without limitation, the bank holding company (as defined in
Regulation Y of the Board of Governors of the Federal Reserve System), if any,
of such Lender.

 

“Preferred Dividends” means, for any given period and without duplication, all
Restricted Payments accrued or paid (and in the case of Restricted Payments
paid, which were not accrued during a prior period) during such period on
Preferred Stock issued by the Borrower or a Subsidiary.  Preferred Dividends
shall not include dividends or distributions (a) paid or payable solely in
Equity Interests (other than Mandatorily Redeemable Stock) payable to holders of
such class of Equity Interests; (b) paid or payable to the Borrower or a
Subsidiary; or (c) constituting or resulting in the redemption of Preferred
Stock, other than scheduled redemptions not constituting balloon, bullet or
similar redemptions in full.

 

“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other Equity Interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.

 

17

--------------------------------------------------------------------------------


 

“Principal Office” means the office of the Administrative Agent located at
NorthStar East Building, MAC: N9303-110, 608 Second Avenue S., Minneapolis,
Minnesota 55402, or any other subsequent office that the Administrative Agent
shall have specified as the Principal Office by written notice to the Borrower
and the Lenders.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Borrower or any Subsidiary.

 

“Property EBITDA” means, with respect to a Property and for a given period, the
sum of the following (without duplication): (a) rents (adjusted for
straight-lining of rents and amortization of intangibles pursuant to Statement
of Financial Accounting Standards number 141 and the like) and other revenues
received in the ordinary course from the leasing or operating of such Property
(including proceeds of rent loss insurance but excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent) minus (b) all expenses paid or accrued by the
Borrower or a Subsidiary related to the ownership, operation or maintenance of
such Property, including but not limited to taxes, assessments and other similar
charges, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, on-site marketing expenses and property management fees
equal to the greater of (i) actual property management fees or (ii) three
percent (3.0%) of the total gross revenues for such Property for such period,
but in any event excluding general and administrative expenses of the Borrower
and its Subsidiaries.

 

“Property Management Agreement” means that certain Amended and Restated Property
Management Agreement dated as of January 21, 2010 by and between RMR and the
Borrower, on behalf of itself and its Subsidiaries.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.

 

“Register” has the meaning given that term in Section 12.6.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

18

--------------------------------------------------------------------------------


 

“Requisite Lenders” means, as of any date, (a) Lenders having at least 51% of
the aggregate amount of the Commitments of all Lenders or (b) if the Commitments
have been terminated or reduced to zero, Lenders holding at least 51% of the
principal amount of the aggregate outstanding Loans and Letter of Credit
Liabilities; provided, that (i) in determining such percentage at any given
time, all then existing Defaulting Lenders will be disregarded and excluded, and
(ii) at all times when two or more Lenders (excluding Defaulting Lenders) are
party to this Agreement, the term “Requisite Lenders” shall in no event mean
less than two Lenders.  For purposes of this definition, a Lender shall be
deemed to hold a Swingline Loan or a Letter of Credit Liability to the extent
such Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.

 

“Responsible Officer” means (a) with respect to the Borrower, the Borrower’s
President or Treasurer or any Managing Trustee of the Borrower and (b) with
respect to any other Loan Party, such Loan Party’s chief executive officer or
chief financial officer.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other Equity
Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding, except a dividend payable solely in shares of that class of stock
to the holders of that class; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock or other Equity
Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.

 

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

 

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit G, payable to the order of a Lender in a principal amount equal
to the amount of such Lender’s Commitment.

 

“RMR” means Reit Management & Research LLC, together with its successors and
permitted assigns.

 

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Borrower, shall include (without duplication) the Borrower’s
Ownership Share of the Secured Indebtedness of any of its Unconsolidated
Affiliates.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

 

19

--------------------------------------------------------------------------------


 

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between the Borrower or any
Subsidiary of the Borrower and any Specified Derivatives Provider.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

 

“Specified Derivatives Provider” means any party to a Derivatives Contract that
is a Lender, or any Affiliate of a Lender, at the time such Derivatives Contract
is entered into.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Subordinated Debt” means Indebtedness for money borrowed of the Borrower or any
of its Subsidiaries that is subordinated in right of payment and otherwise to
the Loans, the other Obligations and the Specified Derivatives Obligations, if
any.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.3. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.3.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.

 

“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.

 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.3.

 

“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Termination Date.

 

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.

 

20

--------------------------------------------------------------------------------


 

“Tangible Net Worth” means, as of any given time: (a) the unallocated gross book
value (exclusive of depreciation and amortization) of all real estate assets of
the Borrower and its Subsidiaries that constitute Properties at such time; plus
(b) the book value of other assets (excluding any real estate assets) of the
Borrower and its Subsidiaries; less (c) the book value of the Borrower’s
Investment in GOV; less (d) all amounts appearing on the assets side of a
consolidated balance sheet of the Borrower for assets separately classified as
intangible assets under GAAP (except for allocations of property purchase prices
pursuant to Statement of Financial Accounting Standards number 141 and the
like); less (e) all Indebtedness of the Borrower and its Subsidiaries determined
on a consolidated basis; less (f) all other liabilities of the Borrower and its
Subsidiaries determined on a consolidated basis (except liabilities resulting
from allocations of property purchase prices pursuant to Statement of Financial
Accounting Standards number 141 and the like).

 

“Taxes” has the meaning given that term in Section 3.10.

 

“Termination Date” means August 8, 2013, or such later date to which the
Termination Date may be extended pursuant to Section 2.12.

 

“Total Asset Value” means the sum of the following (without duplication) of the
Borrower and its Subsidiaries for the fiscal quarter most recently ended:
(a)(i)(x) Property EBITDA determined on a consolidated basis for such fiscal
quarter and which is attributable to the Properties of the Borrower and its
Subsidiaries (excluding Property EBITDA attributable to Properties either
acquired or disposed of during such fiscal quarter) minus (y) Capital
Expenditure Reserves for such Properties for such fiscal quarter times (ii) 4
and divided by (iii) the applicable Capitalization Rate; (b) the purchase price
paid for any Property acquired during such fiscal quarter (less any amounts paid
as a purchase price adjustment, held in escrow, retained as a contingency
reserve, or other similar arrangements and prior to allocations of property
purchase prices pursuant to Statement of Financial Accounting Standards number
141 and the like); (c) the value of the Borrower’s equity Investment in GOV,
such value determined at the lower of cost or Fair Market Value; (d) all
Marketable Securities, cash and cash equivalents; (e) accounts receivable that
are not (i) owing in excess of 90 days (or one year in the case of any
Governmental Authority of the United States of America (but not political
subdivisions thereof)) as of the end of such fiscal quarter or (ii) being
contested in writing by the obligor in respect thereof (in which case only such
portion being contested shall be excluded from Total Asset Value); (f) prepaid
taxes and operating expenses as of the end of such fiscal quarter; (g) the book
value of all Developable Property; (h) the book value of all other tangible
assets (excluding land or other real property) as of the end of such fiscal
quarter; (i) the book value of all Unencumbered Mortgage Notes; and (j) the
Borrower’s pro rata share of the preceding items (other than those referred to
in clause (c)) of any Unconsolidated Affiliate of the Borrower.

 

“Total Indebtedness” means, as of a given date, all liabilities of the Borrower
and its Subsidiaries which would, in conformity with GAAP, be properly
classified as a liability on a consolidated balance sheet of the Borrower and
its Subsidiaries as of such date (excluding allocations of property purchase
prices pursuant to Statement of Financial Accounting Standards number 141 and
the like), and in any event shall include (without duplication): (a) all
Indebtedness of the Borrower and its Subsidiaries, (b) the Borrower’s Ownership
Share of Indebtedness of its Unconsolidated Affiliates, and (c) net obligations
of the Borrower and its Subsidiaries under any Derivatives Contracts not entered
into as a hedge against existing Indebtedness, in an amount equal to the
Derivatives Termination Value thereof.

 

“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit I to be delivered to the Administrative Agent pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

21

--------------------------------------------------------------------------------


 

“Type” with respect to any Revolving Loan, refers to whether such Loan or
portion thereof is a LIBOR Loan or a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person. 
For purposes of this definition, Unconsolidated Affiliate shall not include GOV.

 

“Unencumbered Asset” means a Property which satisfies all of the following
requirements: (a) such Property is (i) owned in fee simple solely by the
Borrower or a Guarantor or (ii) leased solely by the Borrower or a Guarantor
pursuant to a ground lease having terms and conditions reasonably acceptable to
the Administrative Agent; (b) such Property is not an Asset Under Development
and is in service; (c) such Property is used for office, industrial or retail
uses, or any other use incidental thereto, as currently in use at the
Properties; (d) neither such Property, nor any interest of the Borrower or such
Guarantor therein, is subject to any Lien (other than Permitted Liens of the
types described in clauses (a) through (c) or (e) through (i) of the definition
thereof or Liens in favor of the Borrower or a Guarantor) or to any Negative
Pledge; (e) if such Property is owned by a Subsidiary, (i) none of the
Borrower’s direct or indirect ownership interest in such Subsidiary is subject
to any Lien (other than Permitted Liens of the types described in
clauses (a) through (c) or (e) through (i) of the definition thereof or Liens in
favor of the Borrower or a Guarantor) or to any Negative Pledge and (ii) the
Borrower directly, or indirectly through a Subsidiary, has the right to sell,
transfer or otherwise dispose of such Property without the need to obtain the
consent of any Person; and (f) such Property is free of all structural defects
or major architectural deficiencies, title defects, environmental conditions or
other adverse matters which, individually or collectively, materially impair the
value of such Property.

 

“Unencumbered Asset Value” means, at any given time, the sum of: (a)(i) Net
Operating Income from all Unencumbered Assets for the fiscal quarter most
recently ending times (ii) 4 divided by (iii) the Capitalization Rate; and
(b) the value of the Equity Interests in GOV owned by the Borrower, such value
determined at the lower of cost or Fair Market Value, so long as such Equity
Interests are not subject to any Liens (other than Permitted Liens of the types
described in clauses (a) through (c) or (e) through (i) of the definition
thereof) or to any Negative Pledge; and (c) unrestricted cash and Cash
Equivalents of the Borrower so long as such cash and Cash Equivalents are not
subject to any Liens (other than Permitted Liens of the types described in
clauses (a) through (c) or (e) through (i) of the definition thereof) or to any
Negative Pledge .  To the extent that Equity Interests of GOV owned by the
Borrower would account for more than 10.0% of Unencumbered Asset Value, such
excess shall be excluded.  To the extent that Properties leased by the Borrower
or a Guarantor pursuant to a ground lease would, in the aggregate, account for
more than 5.0% of Unencumbered Asset Value, such excess shall be excluded.  To
the extent that the Net Operating Income of Unencumbered Non-Domestic Properties
would account for more than 20.0% of Unencumbered Net Operating Income, such
excess shall be excluded.  With respect to any Unencumbered Asset acquired
during such fiscal quarter, Net Operating Income attributable to such
Unencumbered Asset shall be included in the calculation of Unencumbered Asset
Value on a pro forma basis reasonably acceptable to Administrative Agent.  Net
Operating Income attributable to an Unencumbered Asset disposed of during the
fiscal quarter shall be excluded from the calculation of Unencumbered Asset
Value.

 

“Unencumbered Mortgage Note” means a promissory note satisfying all of the
following requirements: (a) such promissory note is owned solely by the Borrower
or a Guarantor; (b) such

 

22

--------------------------------------------------------------------------------


 

promissory note is secured by a Lien on real property improved only with office
buildings or other improvements of a type similar to improvements located on the
Properties as of the Agreement Date; (c) neither such promissory note, nor any
interest of the Borrower or such Guarantor therein, is subject to any Lien
(other than Permitted Liens of the types described in clauses (a) through (c) or
(e) through (i) of the definition thereof or Liens in favor of the Borrower or a
Guarantor) or to any Negative Pledge; (d) if such promissory note is owned by a
Subsidiary, (i) none of the Borrower’s direct or indirect ownership interest in
such Subsidiary is subject to any Lien (other than Permitted Liens of the types
described in clauses (a) through (c) or (e) through (i) of the definition
thereof or Liens in favor of the Borrower or a Guarantor) or to any Negative
Pledge and (ii) the Borrower directly, or indirectly through a Subsidiary, has
the right to sell, transfer or otherwise dispose of such promissory note without
the need to obtain the consent of any Person; and (d) such real property and
related improvements are not subject to any other Lien (other than Permitted
Liens of the types described in clauses (a) through (c) or (e) through (i) of
the definition thereof or Liens in favor of the Borrower or a Guarantor).

 

“Unencumbered Net Operating Income” means the sum of (a) Net Operating Income
from all Unencumbered Assets for the fiscal quarter most recently ending and
(b) cash dividends received by the Borrower or any of its Subsidiaries from GOV
during the fiscal quarter most recently ending.

 

“Unencumbered Non-Domestic Property” means a Non-Domestic Property that is also
an Unencumbered Asset.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

 

“Unsecured Debt Service” means, for a given period, Debt Service for such
period, with respect to Unsecured Indebtedness of the Borrower and its
Subsidiaries.

 

“Unsecured Indebtedness” means, with respect to a Person as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is not Secured Indebtedness (excluding Indebtedness associated
with Unconsolidated Affiliates) and in the case of the Borrower shall include
(without duplication) Indebtedness that does not constitute Secured
Indebtedness.  Indebtedness secured solely by a pledge of Equity Interests which
is also recourse to the Borrower or a Guarantor shall not be treated as Secured
Indebtedness.

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

23

--------------------------------------------------------------------------------


 

Section 1.2.  General; References to Eastern Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date.  Notwithstanding the preceding sentence, the calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
standards of the Financial Accounting Standards Board allowing entities to elect
fair value option for financial liabilities. Accordingly, the amount of
liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount.  References in this Agreement to “Sections”, “Articles”, “Exhibits”
and “Schedules” are to sections, articles, exhibits and schedules herein and
hereto unless otherwise indicated.  References in this Agreement to any
document, instrument or agreement (a) shall include all exhibits, schedules and
other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time.  Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter.  Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrower or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower.  Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.  Unless otherwise indicated, all references to time are references to
Eastern time.

 

ARTICLE II. CREDIT FACILITY

 

Section 2.1.  Revolving Loans.

 

(a)           Making of Revolving Loans.  Subject to the terms and conditions
set forth in this Agreement, including without limitation, Section 2.14., each
Lender severally and not jointly agrees to make Revolving Loans to the Borrower
during the period from and including the Effective Date to but excluding the
Termination Date, in an aggregate principal amount at any one time outstanding
up to, but not exceeding, such Lender’s Commitment.  Each borrowing of Base Rate
Loans shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $500,000 in excess thereof.  Each borrowing and Continuation under
Section 2.8. of, and each Conversion under Section 2.9. of Base Rate Loans into,
LIBOR Loans shall be in an aggregate minimum of $2,000,000 and integral
multiples of $1,000,000 in excess of that amount.  Notwithstanding the
immediately preceding two sentences but subject to Section 2.14., a borrowing of
Revolving Loans may be in the aggregate amount of the unused Commitments. 
Within the foregoing limits and subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Revolving Loans.

 

(b)           Requests for Revolving Loans. Not later than 10:00 a.m. Eastern
time at least one (1) Business Day prior to a borrowing of Revolving Loans that
are to be Base Rate Loans and not later than 10:00 a.m. Eastern time at least
three (3) Business Days prior to a borrowing of Revolving Loans that are to be
LIBOR Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing.  Each Notice of Borrowing shall specify the aggregate principal
amount of the Revolving Loans to be borrowed, the date such Revolving Loans are
to be borrowed (which must be a Business Day), the use of the proceeds of such
Revolving Loans, the Type of the requested Revolving Loans, and if such
Revolving

 

24

--------------------------------------------------------------------------------


 

Loans are to be LIBOR Loans, the initial Interest Period for such Revolving
Loans.  Each Notice of Borrowing shall be irrevocable once given and binding on
the Borrower.  Prior to delivering a Notice of Borrowing, the Borrower may
(without specifying whether a Revolving Loan will be a Base Rate Loan or a LIBOR
Loan) request that the Administrative Agent provide the Borrower with the most
recent LIBOR available to the Administrative Agent.  The Administrative Agent
shall provide such quoted rate to the Borrower on the date of such request or as
soon as possible thereafter.

 

(c)           Funding of Revolving Loans.  Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Lender of the proposed borrowing.  Each Lender shall
deposit an amount equal to the Revolving Loan to be made by such Lender to the
Borrower with the Administrative Agent at the Principal Office, in immediately
available funds not later than 10:00 a.m. Eastern time on the date of such
proposed Revolving Loans.  Subject to fulfillment of all applicable conditions
set forth herein, the Administrative Agent shall make available to the Borrower
in the account specified in the Transfer Authorizer Designation Form, not later
than 1:00 p.m. Eastern time on the date of the requested borrowing of Revolving
Loans, the proceeds of such amounts received by the Administrative Agent.

 

(d)           Assumptions Regarding Funding by Lenders.  With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Lender that such Lender will not make
available to the Administrative Agent a Revolving Loan to be made by such Lender
in connection with any borrowing, the Administrative Agent may assume that such
Lender will make the proceeds of such Revolving Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Revolving Loan to be provided
by such Lender.  In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Lender and
the Borrower severally agree to pay to the Administrative Agent on demand the
amount of such Revolving Loan with interest thereon, for each day from and
including the date such Revolving Loan is made available to the Borrower but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay the amount of such interest to the Administrative
Agent for the same or overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period.  If such Lender pays to the Administrative Agent the amount of
such Revolving Loan, the amount so paid shall constitute such Lender’s Revolving
Loan included in the borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make available the proceeds of a Revolving Loan to be made by such
Lender.

 

Section 2.2.  Letters of Credit.

 

(a)           Letters of Credit.  Subject to the terms and conditions of this
Agreement, including without limitation, Section 2.14., the Issuing Bank, on
behalf of the Lenders, agrees to issue for the account of the Borrower (which
may be issued in support of obligations of any Subsidiary of the Borrower)
during the period from and including the Effective Date to, but excluding, the
date thirty (30) days prior to the Termination Date, one or more standby letters
of credit (each a “Letter of Credit”) up to a maximum aggregate Stated Amount at
any one time outstanding not to exceed $50,000,000 as such amount may be reduced
from time to time in accordance with the terms hereof (the “L/C Commitment
Amount”).  The parties hereto agree that the Existing Letter of Credit shall be
deemed to be a Letter of Credit issued hereunder.

 

25

--------------------------------------------------------------------------------


 

(b)           Terms of Letters of Credit.  At the time of issuance, the amount,
form, terms and conditions of each Letter of Credit, and of any drafts or
acceptances thereunder, shall be subject to approval by the Issuing Bank and the
Borrower.  Notwithstanding the foregoing, in no event may (i) the expiration
date of any Letter of Credit extend beyond the Termination Date, or (ii) any
Letter of Credit have an initial duration in excess of one year; provided,
however, a Letter of Credit may contain a provision providing for the automatic
extension of the expiration date in the absence of a notice of non-renewal from
the Issuing Bank but in no event shall any such provision permit the extension
of the expiration date of such Letter of Credit beyond the Termination Date;
provided, further, that a Letter of Credit may, as a result of its express terms
or as the result of the effect of an automatic extension provision, have an
expiration date of not more than one year beyond the Termination Date so long as
the Borrower delivers to the Administrative Agent for the benefit of the Issuing
Bank no later than 30 days prior to the Termination Date cash collateral for
such Letter of Credit for deposit into the Letter of Credit Collateral Account
in an amount equal to the Stated Amount of such Letter of Credit.  The initial
Stated Amount of each Letter of Credit shall be at least $500,000 (or such
lesser amount as may be acceptable to Issuing Bank, Administrative Agent and the
Borrower).

 

(c)           Requests for Issuance of Letters of Credit.  The Borrower shall
give the Issuing Bank and the Administrative Agent written notice at least five
(5) Business Days prior to the requested date of issuance of a Letter of Credit,
such notice to describe in reasonable detail the proposed terms of such Letter
of Credit and the nature of the transactions or obligations proposed to be
supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary applications and agreements for standby letters of
credit, and other forms as requested from time to time by the Issuing Bank. 
Provided the Borrower has given the notice prescribed by the first sentence of
this subsection and delivered such applications and agreements referred to in
the preceding sentence, subject to the other terms and conditions of this
Agreement, including the satisfaction of any applicable conditions precedent set
forth in Article 5.2., the Issuing Bank shall issue the requested Letter of
Credit on the requested date of issuance for the benefit of the stipulated
beneficiary but in no event shall the Issuing Bank be required to issue the
requested Letter of Credit prior to the date five (5) Business Days following
the date after which the Issuing Bank has received all of the items required to
be delivered to it under this subsection.  The Issuing Bank shall not at any
time issue any Letter of Credit if such issuance would conflict with, or cause
the Administrative Agent or any Lender to exceed any limits imposed by, any
Applicable Law.  References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires.  Upon
the written request of the Borrower, the Issuing Bank shall deliver to the
Borrower a copy of each issued Letter of Credit within a reasonable time after
the date of issuance thereof.  To the extent any term of a Letter of Credit
Document is inconsistent with a term of any Loan Document, the term of such Loan
Document shall control.

 

(d)           Reimbursement Obligations.  Upon receipt by the Issuing Bank from
the beneficiary of a Letter of Credit of any demand for payment under such
Letter of Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation.  The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Bank for the amount of each demand for payment under such
Letter of Credit at or prior to the date on which payment is to be made by the
Issuing Bank to the beneficiary thereunder, without presentment, demand, protest
or other formalities of any kind.  Upon receipt by the Issuing Bank of any
payment in respect of any Reimbursement Obligation, the Issuing Bank shall
promptly pay to each

 

26

--------------------------------------------------------------------------------


 

Lender that has acquired a participation therein under the second sentence of
the immediately following subsection (i) such Lender’s Commitment Percentage of
such payment.

 

(e)           Manner of Reimbursement.  Upon its receipt of a notice referred to
in the immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement.  If the Borrower fails to so advise the
Administrative Agent and the Issuing Bank, or if the Borrower fails to reimburse
the Issuing Bank for a demand for payment under a Letter of Credit by the date
of such payment, the failure of which the Issuing Bank shall promptly notify the
Administrative Agent, then (i) if the applicable conditions contained in
Article V. would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Lender prompt notice of the amount of the
Revolving Loan to be made available to the Administrative Agent not later than
11:00 a.m. Eastern time and (ii) if such conditions would not permit the making
of Revolving Loans, the provisions of subsection (j) of this Section shall
apply.  The limitations set forth in the second sentence of Section 2.1.(a)
shall not apply to any borrowing of Base Rate Loans under this subsection.

 

(f)            Effect of Letters of Credit on Commitments.  Upon the issuance by
the Issuing Bank of any Letter of Credit and until such Letter of Credit shall
have expired or been cancelled, the Commitment of each Lender shall be deemed to
be utilized for all purposes of this Agreement in an amount equal to the product
of (i) such Lender’s Commitment Percentage and (ii) the sum of (A) the Stated
Amount of such Letter of Credit plus (B) any related Reimbursement Obligations
then outstanding.

 

(g)           Issuing Bank’s Duties Regarding Letters of Credit; Unconditional
Nature of Reimbursement Obligations.  In examining documents presented in
connection with drawings under Letters of Credit and making payments under such
Letters of Credit against such documents, the Issuing Bank shall only be
required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit.  The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit.  In furtherance and not in limitation of the foregoing, none
of the Issuing Bank, Administrative Agent or any of the Lenders shall be
responsible for, and the Borrower’s obligations in respect of Letters of Credit
shall not be affected in any manner by, (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, Administrative Agent or the Lenders.  None of the
above shall affect, impair or prevent the vesting of any of the Issuing Bank’s
or Administrative Agent’s rights or powers hereunder.  Any action taken or
omitted to be taken by the Issuing Bank under or in

 

27

--------------------------------------------------------------------------------


 

connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against the
Issuing Bank any liability to the Borrower, the Administrative Agent or any
Lender.  In this connection, the obligation of the Borrower to reimburse the
Issuing Bank for any drawing made under any Letter of Credit, and to repay any
Revolving Loan made pursuant to the second sentence of the immediately preceding
subsection (e), shall be absolute, unconditional and irrevocable and shall be
paid strictly in accordance with the terms of this Agreement and any other
applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against the Issuing Bank, the Administrative Agent or any Lender, any
beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (D) any breach of contract or
dispute between the Borrower, the Issuing Bank, the Administrative Agent, any
Lender or any other Person; (E) any demand, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non-application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by the
Issuing Bank under any Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the Borrower’s Reimbursement Obligations. 
Notwithstanding anything to the contrary contained in this Section or
Section 12.10., but not in limitation of the Borrower’s unconditional obligation
to reimburse the Issuing Bank for any drawing made under a Letter of Credit as
provided in this Section and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), the Borrower shall
have no obligation to indemnify the Administrative Agent, the Issuing Bank or
any Lender in respect of any liability incurred by the Administrative Agent, the
Issuing Bank or such Lender arising solely out of the gross negligence or
willful misconduct of the Administrative Agent, the Issuing Bank or such Lender
in respect of a Letter of Credit as determined by a court of competent
jurisdiction in a final, non-appealable judgment.  Except as otherwise provided
in this Section, nothing in this Section shall affect any rights the Borrower
may have with respect to the gross negligence or willful misconduct of the
Administrative Agent, the Issuing Bank or any Lender with respect to any Letter
of Credit.

 

(h)           Amendments, Etc.  The issuance by the Issuing Bank of any
amendment, supplement or other modification to any Letter of Credit shall be
subject to the same conditions applicable under this Agreement to the issuance
of new Letters of Credit (including, without limitation, that the request
therefor be made through the Issuing Bank), and no such amendment, supplement or
other modification shall be issued unless either (i) the respective Letter of
Credit affected thereby would have complied with such conditions had it
originally been issued hereunder in such amended, supplemented or modified form
or (ii) the Administrative Agent and Requisite Lenders (or all of the Lenders if
required by Section 12.7.) shall have consented thereto.  In connection with any
such amendment, supplement or other modification, the Borrower shall pay the
fees, if any, payable under the last sentence of Section 3.5.(c).

 

(i)            Lenders’ Participation in Letters of Credit.  Immediately upon
the issuance by the Issuing Bank of any Letter of Credit each Lender shall be
deemed to have absolutely, irrevocably and unconditionally purchased and
received from the Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Commitment Percentage
of the liability of the Issuing Bank with respect to such Letter of Credit and
each Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be

 

28

--------------------------------------------------------------------------------


 

unconditionally obligated to the Issuing Bank to pay and discharge when due, to
the extent and in the manner set forth in the immediately following subsection
(j) below, such Lender’s Commitment Percentage of the Issuing Bank’s liability
under such Letter of Credit.  In addition, upon the making of each payment by a
Lender to the Administrative Agent for the account of the Issuing Bank in
respect of any Letter of Credit pursuant to the immediately following
subsection (j), such Lender shall, automatically and without any further action
on the part of the Issuing Bank, Administrative Agent or such Lender, acquire
(i) a participation in an amount equal to such payment in the Reimbursement
Obligation owing to the Issuing Bank by the Borrower in respect of such Letter
of Credit and (ii) a participation in a percentage equal to such Lender’s
Commitment Percentage in any interest or other amounts payable by the Borrower
in respect of such Reimbursement Obligation (other than the Fees payable to the
Issuing Bank pursuant to the second and the last sentences of Section 3.5.(c)).

 

(j)            Payment Obligation of Lenders.  Each Lender severally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, on demand
in immediately available funds in Dollars the amount of such Lender’s Commitment
Percentage of each drawing paid by the Issuing Bank under each Letter of Credit
to the extent such amount is not reimbursed by the Borrower pursuant to the
immediately preceding subsection (d); provided, however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Lender shall be
required to fund, whether as a Revolving Loan or as a participation, shall not
exceed such Lender’s Commitment Percentage of such drawing.  If the notice
referenced in the second sentence of Section 2.2.(e) is received by a Lender not
later than 10:00 a.m. Eastern time, then such Lender shall make such payment
available to the Administrative Agent not later than 1:00 p.m. Eastern time on
the date of demand therefor; otherwise, such payment shall be made available to
the Administrative Agent not later than 12:00 p.m. Eastern time on the next
succeeding Business Day.  Each Lender’s obligation to make such payments to the
Administrative Agent under this subsection, and the Administrative Agent’s right
to receive the same for the account of the Issuing Bank, shall be absolute,
irrevocable and unconditional and shall not be affected in any way by any
circumstance whatsoever, including without limitation, (i) the failure of any
other Lender to make its payment under this subsection, (ii) the financial
condition of the Borrower or any other Loan Party, (iii) the existence of any
Default or Event of Default, including any Event of Default described in
Section 10.1.(e) or (f) or (iv) the termination of the Commitments.  Each such
payment to the Administrative Agent for the account of the Issuing Bank shall be
made without any offset, abatement, withholding or deduction whatsoever.

 

(k)           Information to Lenders.  Promptly following any change in Letters
of Credit outstanding, the Issuing Bank shall deliver to the Administrative
Agent, who shall promptly deliver the same to each Lender and the Borrower, a
notice describing the aggregate amount of all Letters of Credit outstanding at
such time.  Upon the request of any Lender from time to time, the Issuing Bank
shall deliver any other information reasonably requested by such Lender with
respect to each Letter of Credit then outstanding.  Other than as set forth in
this subsection, the Issuing Bank shall have no duty to notify the Lenders
regarding the issuance or other matters regarding Letters of Credit issued
hereunder.  The failure of the Issuing Bank to perform its requirements under
this subsection shall not relieve any Lender from its obligations under the
immediately preceding subsection (j).

 

(l)            Defaulting Lenders.  Upon demand by the Administrative Agent at
any time while a Lender is a Defaulting Lender or a Potential Defaulting Lender,
to the extent a reallocation cannot be, or can only partially be, or has not
been, effected under Section 3.9.(d), the Borrower shall deliver to the
Administrative Agent, for the benefit of the Issuing Bank, within one Business
Day of such demand, cash collateral or other credit support satisfactory to the
Issuing Bank in its sole discretion in an amount equal to such Defaulting
Lender’s or Potential Defaulting Lender’s Commitment Percentage of the Letter of
Credit Liabilities then outstanding.  Such cash collateral and other credit
support shall be subject to the provisions of Section 3.9.(f).

 

29

--------------------------------------------------------------------------------


 

Section 2.3.  Swingline Loans.

 

(a)           Swingline Loans.  Subject to the terms and conditions hereof,
including without limitation Section 2.14., the Swingline Lender agrees to make
Swingline Loans to the Borrower, during the period from the Effective Date to
but excluding the Swingline Maturity Date, in an aggregate principal amount at
any one time outstanding up to, but not exceeding, $50,000,000, as such amount
may be reduced from time to time in accordance with the terms hereof.  If at any
time the aggregate principal amount of the Swingline Loans outstanding at such
time exceeds the Swingline Commitment in effect at such time, the Borrower shall
immediately pay the Administrative Agent for the account of the Swingline Lender
the amount of such excess.  Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder.

 

(b)           Procedure for Borrowing Swingline Loans.  The Borrower shall give
the Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan. 
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 10:00 a.m. Eastern time on the proposed date of such borrowing.  Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice.  Not
later than 12:00 p.m. Eastern time on the date of the requested Swingline Loan
and subject to satisfaction of the applicable conditions set forth in
Article 5.2. for such borrowing, the Swingline Lender will make the proceeds of
such Swingline Loan available to the Borrower in Dollars, in immediately
available funds, at the account specified by the Borrower in the Notice of
Swingline Borrowing.

 

(c)           Interest.  Swingline Loans shall bear interest at a per annum rate
equal to the Base Rate as in effect from time to time plus the Applicable Margin
or at such other rate or rates as the Borrower and the Swingline Lender may
agree from time to time in writing.  Interest on Swingline Loans is solely for
the account of the Swingline Lender (except to the extent a Lender acquires a
participating interest in a Swingline Loan pursuant to the immediately following
subsection (e)).  All accrued and unpaid interest on Swingline Loans shall be
payable on the dates and in the manner provided in Section 2.4. with respect to
interest on Base Rate Loans (except as the Swingline Lender and the Borrower may
otherwise agree in writing in connection with any particular Swingline Loan).

 

(d)           Swingline Loan Amounts, Etc.  Each Swingline Loan shall be in the
minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof, or such other minimum amounts agreed to by the Swingline Lender and the
Borrower.  Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $100,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the Swingline Lender
and the Borrower may agree) and in connection with any such prepayment, the
Borrower must give the Swingline Lender and the Administrative Agent prior
written notice thereof no later than 11:00 a.m. Eastern time on the day prior to
the date of such prepayment.  The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Note.

 

(e)           Repayment and Participations of Swingline Loans.  The Borrower
agrees to repay each Swingline Loan within one Business Day of demand therefor
by the Swingline Lender and, in any event, within five (5) Business Days after
the date such Swingline Loan was made; provided, that the proceeds of a
Swingline Loan may not be used to pay a Swingline Loan.  Notwithstanding the
foregoing, the Borrower shall repay the entire outstanding principal amount of,
and all accrued but unpaid interest on, the Swingline Loans on the Swingline
Maturity Date (or such earlier date as the Swingline Lender and the Borrower may
agree in writing).  In lieu of demanding repayment of any outstanding Swingline
Loan from the Borrower, the Swingline Lender may, on behalf of the Borrower
(which hereby irrevocably

 

30

--------------------------------------------------------------------------------


 

directs the Swingline Lender to act on its behalf), request a borrowing of
Revolving Loans that are Base Rate Loans from the Lenders in an amount equal to
the principal balance of such Swingline Loan.  The amount limitations contained
in the second sentence of Section 2.1.(a) shall not apply to any borrowing of
such Revolving Loans made pursuant to this subsection.  The Swingline Lender
shall give notice to the Administrative Agent of any such borrowing of Revolving
Loans not later than 10:00 a.m. Eastern time at least one Business Day prior to
the proposed date of such borrowing.  Not later than 10:00 a.m. Eastern time on
the proposed date of such borrowing, each Lender will make available to the
Administrative Agent at the Principal Office for the account of the Swingline
Lender, in immediately available funds, the proceeds of the Revolving Loan to be
made by such Lender.  The Administrative Agent shall pay the proceeds of such
Revolving Loans to the Swingline Lender, which shall apply such proceeds to
repay such Swingline Loan.  If the Lenders are prohibited from making Revolving
Loans required to be made under this subsection for any reason whatsoever,
including without limitation, the occurrence of any of the Defaults or Events of
Default described in Sections 10.1.(e) or (f)), each Lender shall purchase from
the Swingline Lender, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Commitment Percentage of such
Swingline Loan, by directly purchasing a participation in such Swingline Loan in
such amount and paying the proceeds thereof to the Administrative Agent for the
account of the Swingline Lender in Dollars and in immediately available funds. 
A Lender’s obligation to purchase such a participation in a Swingline Loan shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have or claim against the Administrative Agent, the Swingline Lender or any
other Person whatsoever, (ii) the occurrence or continuation of a Default or
Event of Default (including without limitation, any of the Defaults or Events of
Default described in Sections 10.1. (e) or (f)), or the termination of any
Lender’s Commitment, (iii) the existence (or alleged existence) of an event or
condition which has had or could have a Material Adverse Effect, (iv) any breach
of any Loan Document by the Administrative Agent, any Lender, the Borrower or
any other Loan Party, or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  If such amount is
not in fact made available to the Swingline Lender by any Lender, the Swingline
Lender shall be entitled to recover such amount on demand from such Lender,
together with accrued interest thereon for each day from the date of demand
thereof, at the Federal Funds Rate.  If such Lender does not pay such amount
forthwith upon the Swingline Lender’s demand therefor, and until such time as
such Lender makes the required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents (other than
those provisions requiring the other Lenders to purchase a participation
therein).  Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Revolving Loans, and any other
amounts due it hereunder, to the Swingline Lender to fund Swingline Loans in the
amount of the participation in Swingline Loans that such Lender failed to
purchase pursuant to this Section until such amount has been purchased (as a
result of such assignment or otherwise).

 

(f)            Defaulting Lenders.  Upon demand by the Swingline Lender at any
time while a Lender is a Defaulting Lender or a Potential Defaulting Lender, to
the extent a reallocation cannot be, or can only partially be, or has not been,
effected under Section 3.9.(d), the Borrower shall deliver to the Administrative
Agent for the benefit of the Swingline Lender within one Business Day of such
demand, cash collateral or other credit support satisfactory to the Swingline
Lender in its sole discretion in an amount equal to such Defaulting Lender’s or
Potential Defaulting Lender’s Commitment Percentage of the aggregate principal
amount of the Swingline Loans then outstanding.  Such cash collateral and other
credit support shall be subject to the provisions of Section 3.9.(f).

 

31

--------------------------------------------------------------------------------


 

Section 2.4.  Rates and Payment of Interest on Loans.

 

(a)           Rates.  The Borrower promises to pay to the Administrative Agent
for the account of each Lender interest on the unpaid principal amount of each
Loan made by such Lender for the period from and including the date of the
making of such Loan to but excluding the date such Loan shall be paid in full,
at the following per annum rates:

 

(i)            during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin; and

 

(ii)           during such periods as such Loan is a LIBOR Loan, at LIBOR for
such Loan for the Interest Period therefor, plus the Applicable Margin.

 

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and the
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).

 

(b)           Payment of Interest. All accrued and unpaid interest on the
outstanding principal amount of each Loan shall be payable (i) monthly in
arrears on the first day of each month, commencing with the first full calendar
month occurring after the Effective Date and (ii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise).  Interest payable at the Post-Default Rate
shall be payable from time to time on demand.  All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.

 

(c)           Borrower Information Used to Determine Applicable Interest Rates. 
The parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”).  If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information.  The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within five (5) Business Days of receipt of such
written notice.  Any recalculation of interest or fees required by this
provision shall survive the termination of this Agreement, and this provision
shall not in any way limit any of the Administrative Agent’s, the Issuing
Bank’s, or any Lender’s other rights under this Agreement.

 

Section 2.5.  Number of Interest Periods.

 

There may be no more than 6 different Interest Periods for LIBOR Loans
outstanding at the same time.

 

32

--------------------------------------------------------------------------------


 

Section 2.6.  Repayment of Loans.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Termination Date.

 

Section 2.7.  Prepayments.

 

(a)           Optional.  Subject to Section 4.4., the Borrower may prepay any
Loan at any time without premium or penalty.  The Borrower shall give the
Administrative Agent at least three (3) Business Days prior written notice of
the prepayment of any Loan.  Each voluntary prepayment of Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof.

 

(b)           Mandatory.

 

(i)            Commitment Overadvance.  If at any time the aggregate principal
amount of all outstanding Revolving Loans and Swingline Loans, together with the
aggregate amount of all Letter of Credit Liabilities, exceeds the aggregate
amount of the Commitments, the Borrower shall immediately upon demand pay to the
Administrative Agent for the account of the Lenders, the amount of such excess.

 

(ii)           Application of Mandatory Prepayments.  Amounts paid under the
preceding subsection (b)(i) shall be applied to pay all amounts of principal
outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time, the remainder, if any, shall be deposited into the Letter of Credit
Collateral Account for application to any Reimbursement Obligations.  If the
Borrower is required to pay any outstanding LIBOR Loans by reason of this
Section prior to the end of the applicable Interest Period therefor, the
Borrower shall pay all amounts due under Section 4.4.

 

Section 2.8.  Continuation.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $2,000,000 and integral multiples of $1,000,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 10:00 a.m. Eastern
time on the third Business Day prior to the date of any such Continuation.  Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder.  Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given.  Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation.  If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.9. or the Borrower’s failure to comply with any of
the terms of such Section.

 

33

--------------------------------------------------------------------------------


 

Section 2.9.  Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Revolving Loan of
one Type into a Revolving Loan of another Type; provided, however, a Base Rate
Loan may not be Converted into a LIBOR Loan if a Default or Event of Default
exists.  Each Conversion of Base Rate Loans into LIBOR Loans shall be in an
aggregate minimum amount of $2,000,000 and integral multiples of $1,000,000 in
excess of that amount.  Each such Notice of Conversion shall be given not later
than 10:00 a.m. Eastern time 3 Business Days prior to the date of any proposed
Conversion.  Promptly after receipt of a Notice of Conversion, the
Administrative Agent shall notify each Lender of the proposed Conversion. 
Subject to the restrictions specified above, each Notice of Conversion shall be
by telecopy, electronic mail or other similar form of communication in the form
of a Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan.  Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.

 

Section 2.10.  Notes.

 

(a)           Notes.  Except in the case of a Lender that has requested not to
receive a Revolving Note, the Revolving Loans made by each Lender shall, in
addition to this Agreement, also be evidenced by a Revolving Note, payable to
the order of such Lender in a principal amount equal to, subject to
Section 12.6.(b)(iv), the amount of its Commitment as originally in effect and
otherwise duly completed.  The Swingline Loans made by the Swingline Lender to
the Borrower shall, in addition to this Agreement, also be evidenced by a
Swingline Note payable to the order of the Swingline Lender.

 

(b)           Records.  The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower absent manifest error; provided, however, that (i) the failure of a
Lender to make any such record shall not affect the obligations of the Borrower
under any of the Loan Documents and (ii) if there is a discrepancy between such
records of a Lender and the statements of accounts maintained by the
Administrative Agent pursuant to Section 3.8., in the absence of manifest error,
the statements of account maintained by the Administrative Agent pursuant to
Section 3.8. shall be controlling.

 

(c)           Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

 

Section 2.11.  Voluntary Reductions of the Commitment.

 

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments (for which purpose use of the Commitments shall be
deemed to include the aggregate amount of all Letter of Credit Liabilities and
the aggregate principal amount of all Swingline Loans) at any time and from time
to time without penalty or premium upon not less than five (5) Business Days
prior written notice to the Administrative Agent of each such termination or
reduction, which notice shall

 

34

--------------------------------------------------------------------------------


 

specify the effective date thereof and the amount of any such reduction (which
in the case of any partial reduction of the Commitments shall not be less than
$10,000,000 and integral multiples of $5,000,000 in excess of that amount in the
aggregate) and shall be irrevocable once given and effective only upon receipt
by the Administrative Agent (“Commitment Reduction Notice”).  Promptly after
receipt of a Commitment Reduction Notice the Administrative Agent shall notify
each Lender of the proposed termination or Commitment reduction.  The
Commitments, once reduced or terminated pursuant to this Section, may not be
increased or reinstated.  The Borrower shall pay all interest on the Revolving
Loans, and Fees under Section 3.5.(b) with respect to the amount of the
Commitment being reduced, accrued to the date of such reduction or termination
of the Commitments to the Administrative Agent for the account of the Lenders,
including but not limited to any applicable compensation due to each Lender in
accordance with Section 4.4.

 

Section 2.12.  Extension of Termination Date.

 

The Borrower shall have the right, exercisable one time, to extend the current
Termination Date by one year.  The Borrower may exercise such right only by
executing and delivering to the Administrative Agent at least 30 days but not
more than 90 days prior to the current Termination Date, a written request for
such extension (an “Extension Request”).  The Administrative Agent shall notify
the Lenders if it receives an Extension Request promptly upon receipt thereof. 
Subject to satisfaction of the following conditions, the Termination Date shall
be extended for one year effective upon receipt by the Administrative Agent of
the Extension Request and payment of the fee referred to in the following
clause (ii): (i) immediately prior to such extension and immediately after
giving effect thereto, (x) no Default or Event of Default shall exist and
(y) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances specifically and
expressly permitted under the Loan Documents and (ii) the Borrower shall have
paid the Fees payable under Section 3.5.(d).  At any time prior to the
effectiveness of any such extension, upon the Administrative Agent’s request,
the Borrower shall deliver to the Administrative Agent a certificate from the
chief executive officer or chief financial officer certifying the matters
referred to in the immediately preceding clauses (i)(x) and (i)(y).

 

Section 2.13.  Expiration Date of Letters of Credit Past Commitment Termination.

 

If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise),
there are any Letters of Credit outstanding hereunder with respect to which the
Borrower has not complied with the conditions set forth in the second proviso of
the second sentence of Section 2.2.(b), the Borrower shall, on such date, pay to
the Administrative Agent, for its benefit and the benefit of the Lenders and the
Issuing Bank, an amount of money sufficient to cause the balance of available
funds on deposit in the Letter of Credit Collateral Account to equal the
aggregate Stated Amount of such Letters of Credit for deposit into the Letter of
Credit Collateral Account.

 

Section 2.14.  Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Issuing Bank shall not be required
to issue a Letter of Credit and no reduction of the Commitments pursuant to
Section 2.11. shall take effect, if immediately after the making of such Loan,
the issuance of such Letter of Credit or such reduction in the Commitments, the
aggregate

 

35

--------------------------------------------------------------------------------


 

principal amount of all outstanding Revolving Loans and Swingline Loans,
together with the aggregate amount of all Letter of Credit Liabilities, would
exceed the aggregate amount of the Commitments at such time.

 

Section 2.15.  Increase in Commitments.

 

The Borrower shall have the right at any time and from time to time during the
period beginning on the Effective Date to but excluding the Termination Date to
request increases in the aggregate amount of the Commitments by providing
written notice to the Administrative Agent, which notice shall be irrevocable
once given; provided, however, that after giving effect to any such increases
the aggregate amount of the Commitments shall not exceed $1,500,000,000 (less
the aggregate amount of reductions of Commitments effected pursuant to
Section 2.11.).  Each such increase in the Commitments must be an aggregate
minimum amount of $50,000,000 and integral multiples of $10,000,000 in excess
thereof.  The Administrative Agent, in consultation with the Borrower, shall
manage all aspects of the syndication of such increase in the Commitments,
including decisions as to the selection of the existing Lenders and/or other
banks, financial institutions and other institutional lenders to be approached
with respect to such increase and the allocations of the increase in the
Commitments among such existing Lenders and/or other banks, financial
institutions and other institutional lenders.  No Lender shall be obligated in
any way whatsoever to increase its Commitment or provide a new Commitment, and
any new Lender becoming a party to this Agreement in connection with any such
requested increase must be an Eligible Assignee.  If a new Lender becomes a
party to this Agreement, or if any existing Lender is increasing its Commitment,
such Lender shall on the date it becomes a Lender hereunder (or in the case of
an existing Lender, increases its Commitment) (and as a condition thereto)
purchase from the other Lenders its Commitment Percentage (determined with
respect to the Lenders’ respective Commitments and after giving effect to the
increase of Commitments) of any outstanding Revolving Loans, by making available
to the Administrative Agent for the account of such other Lenders, in same day
funds, an amount equal to the sum of (A) the portion of the outstanding
principal amount of such Revolving Loans to be purchased by such Lender, plus
(B) the aggregate amount of payments previously made by the other Lenders under
Section 2.2.(j) that have not been repaid, plus (C) interest accrued and unpaid
to and as of such date on such portion of the outstanding principal amount of
such Revolving Loans.  The Borrower shall pay to the Lenders amounts payable, if
any, to such Lenders under Section 4.4. as a result of the prepayment of any
such Revolving Loans.  Effecting the increase of the Commitments under this
Section is subject to the following conditions precedent:  (x) no Default or
Event of Default shall be in existence on the effective date of such increase,
(y) the representations and warranties made or deemed made by the Borrower or
any other Loan Party in any Loan Document to which such Loan Party is a party
shall be true and correct in all material respects on the effective date of such
increase except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder, and (z)  the Administrative
Agent shall have received each of the following, in form and substance
satisfactory to the Administrative Agent:  (i) if not previously delivered to
the Administrative Agent, copies certified by the Secretary or Assistant
Secretary of (A) all corporate and other necessary action taken by the Borrower
to authorize such increase and (B) all corporate and other necessary action
taken by each Guarantor authorizing the guaranty of such increase; (ii) an
opinion of counsel to the Borrower and the Guarantors, and addressed to the
Administrative Agent and the Lenders covering such matters as reasonably
requested by the Administrative Agent, and (iii) new Revolving Notes executed by
the Borrower, payable to any new Lenders and replacement Revolving Notes
executed by the Borrower, payable to any existing Lenders increasing their
Commitments, in the amount of such Lender’s Commitment at the time of the
effectiveness of the applicable increase in the aggregate amount of the
Commitments.  In connection with any increase in the aggregate amount of the
Commitments pursuant to this Section 2.15. any Lender

 

36

--------------------------------------------------------------------------------


 

becoming a party hereto shall execute such documents and agreements as the
Administrative Agent may reasonably request.

 

Section 2.16.  Funds Transfer Disbursements.

 

(a)           Generally.  The Borrower hereby authorizes the Administrative
Agent to disburse the proceeds of any Loan made by the Lenders or any of their
Affiliates pursuant to the Loan Documents as requested by an authorized
representative of the Borrower to any of the accounts designated in the Transfer
Authorizer Designation Form.  The Borrower agrees to be bound by any transfer
request: (i) authorized or transmitted by the Borrower; or (ii) made in the
Borrower’s name and accepted by the Administrative Agent in good faith and in
compliance with these transfer instructions, even if not properly authorized by
the Borrower.  The Borrower further agrees and acknowledges that the
Administrative Agent may rely solely on any bank routing number or identifying
bank account number or name provided by the Borrower to effect a wire of funds
transfer even if the information provided by the Borrower identifies a different
bank or account holder than named by the Borrower.  The Administrative Agent is
not obligated or required in any way to take any actions to detect errors in
information provided by the Borrower.  If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrower.  The Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
fourteen (14) days after the Administrative Agent’s confirmation to the Borrower
of such transfer.

 

(b)           Funds Transfer.  The Administrative Agent will, in its sole
discretion, determine the funds transfer system and the means by which each
transfer will be made.  The Administrative Agent may delay or refuse to accept a
funds transfer request if the transfer would: (i) violate the terms of this
authorization, (ii) require use of a bank unacceptable to the Administrative
Agent or any Lender or prohibited by any Governmental Authority, (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline or (iv) otherwise cause the
Administrative Agent or any Lender to violate any Applicable Law or regulation.

 

(c)           Limitation of Liability.  None of the Administrative Agent, the
Issuing Bank or any Lender shall be liable to the Borrower or any other parties
for (i) errors, acts or failures to act of others, including other entities,
banks, communications carriers or clearinghouses, through which the Borrower’s
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Administrative Agent, the Issuing Bank or any
Lender, (ii) any loss, liability or delay caused by fires, earthquakes, wars,
civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond Administrative Agent’s, Issuing Bank’s or any Lender’s control, or (iii)
any special, consequential, indirect or punitive damages, whether or not (x) any
claim for these damages is based on tort or contract or (y) the Administrative
Agent, the Issuing Bank, any Lender or the Borrower knew or should have known
the likelihood of these damages in any situation.  Neither the Administrative
Agent, the Issuing Bank nor any Lender makes any representations or warranties
other than those expressly made in this Agreement.

 

37

--------------------------------------------------------------------------------


 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.  Payments.

 

(a)           Payments by Borrower.  Except to the extent otherwise provided
herein, all payments of principal, interest, Fees and other amounts to be made
by the Borrower under this Agreement, the Notes or any other Loan Document shall
be made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 12:00 p.m. Eastern time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day).  Subject to Section 10.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied.  Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender.  Each payment
received by the Administrative Agent for the account of the Issuing Bank under
this Agreement shall be paid to the Issuing Bank by wire transfer of immediately
available funds in accordance with the wiring instructions provided by the
Issuing Bank to the Administrative Agent from time to time, for the account of
the Issuing Bank.  In the event the Administrative Agent fails to pay such
amounts to such Lender or the Issuing Bank, as the case may be, (i) by 5:00 p.m.
Eastern time on the Business Day such funds are received by the Administrative
Agent, if such amounts are received by 12:00 p.m. Eastern time on such date or
(ii) by 5:00 p.m. Eastern time on the Business Day following the date such funds
are received by the Administrative Agent, if such amounts are received after
12:00 p.m. Eastern time on any Business Day, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.

 

(b)           Presumptions Regarding Payments by Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may (but shall not be obligated
to), in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent on demand
that amount so distributed to such Lender or the Issuing Bank, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

Section 3.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1.(a), 2.2.(e) and 2.3.(e) shall be made from the
Lenders, each payment of the fees under Section 3.5.(a), Section 3.5.(b), the
first sentence of Section 3.5.(c), and Section 3.5.(d) shall be made for the
account of the Lenders, and each termination or reduction of the amount of the
Commitments under Section 2.11. shall be applied to the respective Commitments
of the Lenders, pro rata according to the amounts of their respective
Commitments; (b) each payment or prepayment of principal of Revolving

 

38

--------------------------------------------------------------------------------


 

Loans shall be made for the account of the Lenders pro rata in accordance with
the respective unpaid principal amounts of the Revolving Loans held by them,
provided that, subject to Section 3.9., if immediately prior to giving effect to
any such payment in respect of any Revolving Loans the outstanding principal
amount of the Revolving Loans shall not be held by the Lenders pro rata in
accordance with their respective Commitments in effect at the time such
Revolving Loans were made, then such payment shall be applied to the Revolving
Loans in such manner as shall result, as nearly as is practicable, in the
outstanding principal amount of the Revolving Loans being held by the Lenders
pro rata in accordance with their respective Commitments; (c) each payment of
interest on Revolving Loans shall be made for the account of the Lenders pro
rata in accordance with the amounts of interest on such Revolving Loans then due
and payable to the respective Lenders; (d) the making, Conversion and
Continuation of Revolving Loans of a particular Type (other than Conversions
provided for by Section 4.1.) shall be made pro rata among the Lenders according
to the amounts of their respective Revolving Loans and the then current Interest
Period for each Lender’s portion of each such Loan of such Type shall be
coterminous; (e) the Lenders’ participation in, and payment obligations in
respect of, Swingline Loans under Section 2.3., shall be in accordance with
their respective Commitment Percentages; and (f) the Lenders’ participation in,
and payment obligations in respect of, Letters of Credit under Section 2.2.,
shall be in accordance with their respective Commitment Percentages.  All
payments of principal, interest, fees and other amounts in respect of the
Swingline Loans shall be for the account of the Swingline Lender only (except to
the extent any Lender shall have acquired a participating interest in any such
Swingline Loan pursuant to Section 2.3.(e), in which case such payments shall be
pro rata in accordance with such participating interests).  Any payment or
prepayment of principal or interest made during the existence of a Default or
Event of Default shall be made for the account of the Lenders and the Issuing
Bank in accordance with the order set forth in Section 10.5.

 

Section 3.3.  Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any of its
Loans under this Agreement or shall obtain payment on any other Obligation owing
by the Borrower or any other Loan Party through the exercise of any right of
set-off, banker’s lien, counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by the
Borrower or any other Loan Party to a Lender (other than any payment in respect
of Specified Derivatives Obligations)  not in accordance with the terms of  this
Agreement and such payment should be distributed to the Lenders in accordance
with Section 3.2. or Section 10.5., as applicable, such Lender shall promptly
purchase from the other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans made by the other
Lenders or other Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.2.
or Section 10.5., as applicable.  To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.  The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

 

39

--------------------------------------------------------------------------------


 

Section 3.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.  Fees.

 

(a)           Closing Fee.  On the Effective Date, the Borrower agrees to pay to
the Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.

 

(b)           Facility Fees. During the period from the Effective Date to but
excluding the Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Lenders a facility fee equal to the daily aggregate
amount of the Commitments (whether or not utilized) times a rate per annum equal
to the Applicable Facility Fee. Such fee shall be payable quarterly in arrears
on the first day of each January, April, July and October during the term of
this Agreement and on the Termination Date or any earlier date of termination of
the Commitments or reduction of the Commitments to zero.  The Borrower
acknowledges that the fee payable hereunder is a bona fide commitment fee and is
intended as reasonable compensation to the Lenders for committing to make funds
available to the Borrower as described herein and for no other purposes.

 

(c)           Letter of Credit Fees.  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a letter of credit fee at a
rate per annum equal to the Applicable Margin times the daily average Stated
Amount of each Letter of Credit for the period from and including the date of
issuance of such Letter of Credit (x) to and including the date such Letter of
Credit expires or is cancelled or (y) to but excluding the date such Letter of
Credit is drawn in full.  In addition to such fees, the Borrower shall pay to
the Issuing Bank solely for its own account, a fronting fee in respect of each
Letter of Credit equal to one-eighth of one percent (0.125%) of the initial
Stated Amount of such Letter of Credit; provided, however, in no event shall the
aggregate amount of such fee in respect of any Letter of Credit be less than
$1,000.  The fees provided for in this subsection shall be nonrefundable and
payable, in the case of the fee provided for in the first sentence, in arrears
(i) quarterly on the first day of January, April, July and October, (ii) on the
Termination Date, (iii) on the date the Commitments are terminated or reduced to
zero and (iv) thereafter from time to time on demand of the Administrative Agent
and in the case of the fee provided for in the second sentence, at the time of
issuance of such Letter of Credit.  The Borrower shall pay directly to the
Issuing Bank from time to time on demand all commissions, charges, costs and
expenses in the amounts customarily charged or incurred by the Issuing Bank from
time to time in like circumstances with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or any other transaction relating
thereto.

 

(d)           Extension Fee.  If the Borrower exercises its right to extend the
Termination Date in accordance with Section 2.12., the Borrower agrees to pay to
the Administrative Agent for the account of each Lender a fee equal to
thirty-five one-hundredths of one percent (0.35%) of the amount of such Lender’s
Commitment (whether or not utilized).  Such fee shall be due and payable in full
on the date the Administrative Agent receives the Extension Request pursuant to
such Section.

 

(e)           Administrative and Other Fees.  The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.

 

40

--------------------------------------------------------------------------------


 

Section 3.6.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 

Section 3.7.  Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law. 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.4.(a)(i) and (ii) and, with
respect to Swingline Loans, in Section 2.3.(c).  Notwithstanding the foregoing,
the parties hereto further agree and stipulate that all agency fees, syndication
fees, facility fees, closing fees, letter of credit fees, underwriting fees,
default charges, late charges, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and expenses paid by the
Administrative Agent or any Lender to third parties or for damages incurred by
the Administrative Agent or any Lender, in each case, in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money.  All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

 

Section 3.8.  Statements of Account.

 

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

Section 3.9.  Defaulting Lenders.

 

(a)           Generally.  If any Lender shall become a Defaulting Lender, then
such Defaulting Lender’s right to participate in the administration of the
Loans, this Agreement and the other Loan Documents, including without
limitation, any right to vote in respect of any amendment, consent or waiver of
the terms of this Agreement or any other Loan Document, or to direct any action
or inaction of the Administrative Agent or to be taken into account in the
calculation of the Requisite Lenders shall be suspended while such Lender
remains a Defaulting Lender; provided, however, that the foregoing shall not
permit (i) an increase in such Lender’s Commitment or (ii) an extension of the
maturity date of such Lender’s Loans or other Obligations owing to such Lender,
in each of the cases described in clauses (i) and (ii), without such Lender’s
consent, or (iii) an extension of the expiration date of a Letter of Credit
beyond the Termination Date (except as permitted under Section 2.2.(b)) or, with
respect to any Letter of Credit having an expiration date beyond the Termination
Date as permitted by Section 2.2.(b), an

 

41

--------------------------------------------------------------------------------


 

extension of the expiration date of such Letter of Credit without such Lender’s
consent if such Lender is directly and adversely affected thereby.  If a Lender
is a Defaulting Lender because it has failed to make timely payment to the
Administrative Agent of any amount required to be paid to the Administrative
Agent hereunder (without giving effect to any notice or cure periods), then the
Administrative Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Rate, (ii) to withhold or setoff and to apply in satisfaction of
the defaulted payment and any related interest, any amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document and
(iii) to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related
interest.  No Commitment of any Lender shall be increased or otherwise affected,
and except as otherwise expressly provided in this Section, performance by the
Borrower of its obligations hereunder and under the other Loan Documents shall
not be excused or otherwise modified, as a result of the operation of this
Section. The rights and remedies of the Borrower, the Administrative Agent, the
Issuing Bank, the Swingline Lender and the Lenders against a Defaulting Lender
under this Section are in addition to any other rights and remedies the
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender and
the Lenders may have against such Defaulting Lender under this Agreement, any of
the other Loan Documents, Applicable Law or otherwise.

 

(b)           Treatment of Payments.  Any amount paid by the Borrower for the
account of a Defaulting Lender under this Agreement or any other Loan Document
will not be paid or distributed to such Defaulting Lender, but will instead be
applied by the Administrative Agent to the making of payments from time to time
in the following order of priority until such Defaulting Lender has ceased to be
a Defaulting Lender (in accordance with subsection (i) below): first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the Issuing Bank or the Swingline
Lender under this Agreement; third, if determined by the Administrative Agent or
requested by the Issuing Bank or the Swingline Lender, held as cash collateral
for such Defaulting Lender’s Commitment Percentage of the Letter of Credit
Liabilities then outstanding and for such Defaulting Lender’s Commitment
Percentage of the aggregate principal amount of the Swingline Loans then
outstanding, subject to the provisions of the immediately following subsection
(f); fourth, as the Borrower may request (so long as no Default or Event of
Default shall then exist) to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, held in such account as cash
collateral for future funding obligations of the Defaulting Lender in respect of
any Loans under this Agreement; sixth, to the payment of any amounts owing to
the Lenders, the Issuing Bank or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or the Swingline Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, after the termination of the Commitments and payment in
full of all Obligations, to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.

 

(c)           Fees.  During any period that a Lender is a Defaulting Lender,
such Defaulting Lender’s Commitment and outstanding Revolving Loans shall be
excluded for purposes of calculating any Fee payable to the Lenders under
Sections 3.5.(b) and 3.5.(c), and during such period the Borrower shall not be
required to pay, and such Defaulting Lender shall not be entitled to receive,
any such Fees otherwise payable to such Defaulting Lender under such Sections.

 

42

--------------------------------------------------------------------------------


 

(d)           Reallocation of Letter of Credit and Swingline Exposure.  As
promptly as possible once a Lender becomes a Defaulting Lender or a Potential
Defaulting Lender, the Administrative Agent shall reallocate the Commitment
Percentages of outstanding Letter of Credit Liabilities and Swingline Loans
among the Non-Defaulting Lenders in accordance with their Commitment Percentages
(determined exclusive of the Commitment of any Defaulting Lender or Potential
Defaulting Lender) but only (i) if no Default or Event of Default exists, and
(ii)  to the extent that such reallocation will not result in any Non-Defaulting
Lender’s Commitment Percentage (determined inclusive of the Commitment of any
Defaulting Lender and any Potential Defaulting Lender) of (A) the Letter of
Credit Liabilities exceeding such Non-Defaulting Lender’s Commitment Percentage
of the L/C Commitment Amount or (B) the aggregate outstanding principal amount
of the Swingline Loans exceeding such Non-Defaulting Lender’s Commitment
Percentage of the amount of the Swingline Commitment.

 

(e)           Borrowing Requests.  While any Lender is a Defaulting Lender or a
Potential Defaulting Lender, the Borrower authorizes each of the Administrative
Agent, the Issuing Bank and the Swingline Lender (which authorization is
irrevocable and coupled with an interest) to give, in such Person’s discretion,
Notices of Revolving Borrowing pursuant to Section 2.1. in such amounts and at
such times as may be required to (i) reimburse any Reimbursement Obligation that
has become due and payable, (ii) repay an outstanding Swingline Loan or
(iii) cash collateralize the Obligations of the Borrower in respect of
outstanding Letters of Credit in an amount equal to the aggregate amount of the
obligations (contingent or otherwise) of such Defaulting Lender or Potential
Defaulting Lender in respect of such Letters of Credit, in each case after
giving effect to the immediately preceding subsection (d).

 

(f)            Cash Collateral for Letters of Credit and Swingline Loans.  All
cash collateral and other credit support provided pursuant to Section 2.2.(l) or
2.3.(f) or the immediately preceding subsection (b) or (e) (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative Agent. 
The Borrower hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders (including the Swingline Lender), and agrees to maintain, a
first priority security interest in all such cash collateral and other credit
support, and in all proceeds of the foregoing, all as security for the
Obligations to which such cash collateral and other credit support may be
applied pursuant to this Section.  Cash collateral and other credit support
provided under Section 2.2.(l) or 2.3.(f) or the immediately preceding
subsection (b) or (e), shall be held and applied to the satisfaction of the
specific Letter of Credit Obligations, Swingline Loans or obligations to fund
participations therein, prior to any other application of such property as may
be provided for herein.  Such cash collateral and other credit support (or the
appropriate portion thereof) shall be released promptly following (i) the
elimination of the applicable Letter of Credit Obligations and Swingline Loans
giving rise thereto (including by the termination of the status of a Lender as a
Defaulting Lender), or (ii) the Administrative Agent’s good faith determination
that there exists excess cash collateral and other credit support, including
without limitation, as a result of a reallocation pursuant to the immediately
preceding subsection (d); provided, however, (x) cash collateral and other
credit support shall not be released if a Default or Event of Default exists
(and following application as provided in this subsection may be otherwise
applied in accordance with Section 10.5.) and (y) the Borrower, the
Administrative Agent, the Issuing Bank and the Swingline Lender may agree that
such cash collateral and other credit support shall not be released but instead
held to support future anticipated exposure with respect to Letters of Credit or
Swingline Loans.

 

(g)           Purchase of Defaulting Lender’s or Potential Defaulting Lender’s
Commitment.  During any period that a Lender is a Defaulting Lender or Potential
Defaulting Lender, the Borrower may, by giving written notice thereof to the
Administrative Agent, such Defaulting Lender or Potential Defaulting Lender, and
the other Lenders, demand that such Defaulting Lender or Potential Defaulting
Lender assign its Commitment to an Eligible Assignee subject to and in
accordance with the provisions of Section 12.6.(b).  No party hereto shall have
any obligation whatsoever to initiate any such replacement

 

43

--------------------------------------------------------------------------------


 

or to assist in finding an Eligible Assignee.  In addition, any Lender who is a
Non-Defaulting Lender may, but shall not be obligated, in its sole discretion,
to acquire the face amount of all or a portion of such Defaulting Lender’s or
Potential Defaulting Lender’s Commitment via an assignment subject to and in
accordance with the provisions of Section 12.6.(b).  In connection with any such
assignment, such Defaulting Lender or Potential Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Acceptance and, notwithstanding Section 12.6.(b),
shall pay to the Administrative Agent an assignment fee in the amount of
$10,000.  No such assignment shall be effective unless and until, in addition to
the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient with any applicable amounts held pursuant to the immediately
preceding subsection (f), upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender or
Potential Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender or Potential Defaulting Lender
to the Administrative Agent, the Issuing Bank or any Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) such
Defaulting Lender’s or Potential Defaulting Lender’s full pro rata share of all
Loans and participations in Letters of Credit and Swingline Loans. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender or Potential Defaulting Lender hereunder
shall become effective under Applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender or Potential Defaulting Lender, as applicable, for all
purposes of this Agreement until such compliance occurs.

 

(h)           Termination of Defaulting Lender’s or Potential Defaulting
Lender’s Commitment.  During any period that a Lender is a Defaulting Lender or
Potential Defaulting Lender, the Borrower may terminate in full the Commitment
of such Defaulting Lender or Potential Defaulting Lender by giving notice to
such Defaulting Lender or Potential Defaulting Lender and the Administrative
Agent (such termination, a “Defaulting Lender Termination”) so long as on the
effective date of such Defaulting Lender Termination and after giving effect
thereto and to any repayment of Revolving Loans in connection therewith: (i) no
Default or Event of Default exists (unless the Requisite Lenders otherwise
consent to such Defaulting Lender Termination), (ii) no Revolving Loans shall be
outstanding, and (iii) all obligations of such Defaulting Lender or Potential
Defaulting Lender in respect of any existing Letter of Credit Obligations and
Swingline Loans have been reallocated in accordance with the immediately
preceding subsection (d).  Each such notice shall specify the effective date of
such Defaulting Lender Termination (the “Defaulting Lender Termination Date”),
which shall be not less than 5 Business Days (or such shorter period as agreed
to by the Administrative Agent and such Defaulting Lender or Potential
Defaulting Lender) after the date on which such notice is delivered to such
Defaulting Lender or Potential Defaulting Lender and the Administrative Agent. 
On each such Defaulting Lender Termination Date, (i) the Commitments of such
Defaulting Lender or Potential Defaulting Lender shall be reduced to zero,
(ii) such Defaulting Lender or Potential Defaulting Lender shall cease to be a
“Lender” hereunder (provided that any Defaulting Lender or Potential Defaulting
Lender shall continue to be entitled to the indemnification provisions contained
herein, but only with respect to matters arising prior to the applicable
Defaulting Lender Termination Date) and (iii) the Commitments of all other
Lenders shall remain unchanged.

 

(i)            Cure.  If the Borrower, the Administrative Agent, the Issuing
Bank and the Swingline Lender agree in writing in their discretion that a Lender
that is a Defaulting Lender or a Potential Defaulting Lender should no longer be
deemed to be a Defaulting Lender or Potential Defaulting Lender, as the case may
be, the Administrative Agent will so notify the Lenders, whereupon as of the
effective

 

44

--------------------------------------------------------------------------------


 

date specified in such notice and subject to any conditions set forth therein,
such Lender will, to the extent applicable, purchase such portion of outstanding
Revolving Loans of the other Lenders and make such other adjustments as the
Administrative Agent may determine to be necessary to cause the interest of the
Lenders in the Revolving Loans, Swingline Loans and Letter of Credit Liabilities
to be on a pro rata basis in accordance with their respective Commitment
Percentages, whereupon such Lender will cease to be a Defaulting Lender or
Potential Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
cure by a Lender under this subsection of its status as a Defaulting Lender or
Potential Defaulting Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender
or Potential Defaulting Lender.

 

Section 3.10.  Taxes; Foreign Lenders.

 

(a)           Taxes Generally.  All payments by the Borrower of principal of,
and interest on, the Loans and all other Obligations shall be made free and
clear of and without deduction for any present or future excise, stamp or other
taxes, fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
Excluded Taxes (such non-excluded items being collectively called “Taxes”).  If
any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Taxes pursuant to any Applicable Law,
then the Borrower will:

 

(i)            pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted;

 

(ii)           promptly forward to the Administrative Agent an official receipt
or other documentation satisfactory to the Administrative Agent evidencing such
payment to such Governmental Authority; and

 

(iii)          pay to the Administrative Agent for its account or the account of
the applicable Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as is necessary to ensure that the net amount actually
received by the Administrative Agent, the Issuing Bank or such Lender will equal
the full amount that the Administrative Agent, the Issuing Bank or such Lender
would have received had no such withholding or deduction been required.

 

(b)           Tax Indemnification.  If the Borrower fails to pay any Taxes when
due to the appropriate Governmental Authority or fails to remit to the
Administrative Agent, for its account or the account of the Issuing Bank or
respective Lender, as the case may be, the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent, the
Issuing Bank and the Lenders for any incremental Taxes, interest or penalties
that may become payable by the Administrative Agent, the Issuing Bank or any
Lender as a result of any such failure.  For purposes of this Section, a
distribution hereunder by the Administrative Agent or any Lender to or for the
account of any Lender shall be deemed a payment by the Borrower.

 

(c)           Tax Forms. Prior to the date that any Lender or Participant
organized under the laws of a jurisdiction other than that in which the Borrower
is a resident for tax purposes becomes a party hereto or a Participant,
respectively, such Person shall deliver to the Borrower and the Administrative
Agent such certificates, documents or other evidence, as required by the
Internal Revenue Code or Treasury Regulations issued pursuant thereto (including
Internal Revenue Service Forms W-8ECI and W-8BEN, as applicable, or appropriate
successor forms), properly completed, currently effective and duly executed by
such Lender or Participant establishing that payments to it hereunder and under
the Notes are (i) not

 

45

--------------------------------------------------------------------------------


 

subject to United States Federal backup withholding tax and (ii) not subject to
United States Federal withholding tax under the Internal Revenue Code.  Each
such Lender or Participant shall, to the extent it may lawfully do so, (x)
deliver further copies of such forms or other appropriate certifications on or
before the date that any such forms expire or become obsolete and after the
occurrence of any event requiring a change in the most recent form delivered to
the Borrower or the Administrative Agent and (y) obtain such extensions of the
time for filing, and renew such forms and certifications thereof, as may be
reasonably requested by the Borrower or the Administrative Agent.  The Borrower
shall not be required to pay any amount pursuant to the last sentence of
subsection (a) above to any Lender or Participant that is organized under the
laws of a jurisdiction other than that in which the Borrower is a resident for
tax purposes or the Administrative Agent, if it is organized under the laws of a
jurisdiction other than that in which the Borrower is a resident for tax
purposes, if such Lender, such Participant or the Administrative Agent, as
applicable, fails to comply with the requirements of this subsection.  If any
such Lender or Participant, to the extent it may lawfully do so, fails to
deliver the above forms or other documentation, then the Administrative Agent
may withhold from such payment to such Lender such amounts as are required by
the Internal Revenue Code. If any Governmental Authority asserts that the
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Lender, such Lender shall indemnify the Administrative Agent therefor, including
all penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section, and costs and expenses
(including all reasonable fees and disbursements of any law firm or other
external counsel and the allocated cost of internal legal services and all
disbursements of internal counsel) of the Administrative Agent.  The obligation
of the Lenders under this Section shall survive the termination of the
Commitments, repayment of all Obligations and the resignation or replacement of
the Administrative Agent.

 

(d)           USA Patriot Act Notice; Compliance.  In order for the
Administrative Agent to comply with the USA Patriot Act of 2001 (Public Law
107-56), prior to any Lender or Participant that is organized under the laws of
a jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender or Participant shall
provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.

 

ARTICLE IV. YIELD PROTECTION, ETC.

 

Section 4.1.  Additional Costs; Capital Adequacy.

 

(a)           Capital Adequacy.  If any Lender determines that compliance with
any law or regulation or with any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law) becoming
effective after the date of this Agreement affects or would affect the amount of
capital required or expected to be maintained by such Lender, or any corporation
controlling such Lender, as a consequence of, or with reference to, such
Lender’s Commitments or its making or maintaining Loans or participating in
Letters of Credit below the rate which such Lender or such corporation
controlling such Lender could have achieved but for such compliance (taking into
account the policies of such Lender or such corporation with regard to capital),
then the Borrower shall, from time to time, within thirty (30) days after
written demand by such Lender, pay to such Lender additional amounts sufficient
to compensate such Lender or such corporation controlling such Lender to the
extent that such Lender determines such increase in capital is allocable to such
Lender’s obligations hereunder.

 

(b)           Additional Costs.  In addition to, and not in limitation of the
immediately preceding subsection (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making
or

 

46

--------------------------------------------------------------------------------


 

maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such LIBOR
Loans or such obligation or the maintenance by such Lender of capital in respect
of its LIBOR Loans or its Commitments (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that:  (i) changes the basis of taxation of any amounts
payable to such Lender under this Agreement or any of the other Loan Documents
in respect of any of such LIBOR Loans or its Commitments (other than Excluded
Taxes), or (ii) imposes or modifies any reserve, special deposit or similar
requirements (other than Regulation D of the Board of Governors of the Federal
Reserve System or other similar reserve requirement applicable to any other
category of liabilities or category of extensions of credit or other assets by
reference to which the interest rate on LIBOR Loans is determined to the extent
utilized when determining LIBOR for such Loans) relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, or
other credit extended by, or any other acquisition of funds by such Lender (or
its parent corporation), or any commitment of such Lender (including, without
limitation, the Commitments of such Lender hereunder) or (iii) has or would have
the effect of reducing the rate of return on capital of such Lender to a level
below that which such Lender could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies with respect to capital
adequacy).

 

(c)           Lender’s Suspension of LIBOR Loans.  Without limiting the effect
of the provisions of the immediately preceding subsection (a) and (b), if by
reason of any Regulatory Change, any Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the amount of a
category of deposits or other liabilities of such Lender that includes deposits
by reference to which the interest rate on LIBOR Loans is determined as provided
in  this Agreement or a category of extensions of credit or other assets of such
Lender that includes LIBOR Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the
Administrative Agent), the obligation of such Lender to make or Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 4.5. shall apply).

 

(d)           Additional Costs in Respect of Letters of Credit.  Without
limiting the obligations of the Borrower under the preceding subsections of this
Section (but without duplication), if as a result of any Regulatory Change or
any risk-based capital guideline or other requirement heretofore or hereafter
issued by any Governmental Authority there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to the Issuing Bank of
issuing (or any Lender of purchasing participations in) or maintaining its
obligation hereunder to issue (or purchase participations in) any Letter of
Credit or reduce any amount receivable by the Issuing Bank or any Lender
hereunder in respect of any Letter of Credit, then, upon demand by the Issuing
Bank or such Lender, the Borrower shall pay promptly, and in any event within 3
Business Days of demand, to the Issuing Bank or, in the case of such Lender, to
the Administrative Agent for the account of such Lender, from time to time as
specified by the Issuing Bank or such Lender, such additional amounts as shall
be sufficient to compensate the Issuing Bank or such Lender for such increased
costs or reductions in amount.

 

(e)           Notification and Determination of Additional Costs.  Each of the
Administrative Agent, Issuing Bank, each Lender, and each Participant, as the
case may be, agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Administrative Agent, the Issuing Bank, such Lender
or such Participant to compensation under any of the preceding subsections of
this Section as promptly as practicable; provided, however, that the failure of
the Administrative Agent, the Issuing Bank, any Lender or any Participant to
give such notice shall not release the Borrower from any of its obligations
hereunder (and in the case of a Lender, to the Administrative Agent); provided,
further, that notwithstanding the foregoing provisions of this Section, the
Agent or a Lender, as the case may be, shall

 

47

--------------------------------------------------------------------------------


 

not be entitled to compensation for any such amount relating to any period
ending more than six months prior to the date that the Agent or such Lender, as
applicable, first notifies the Borrower in writing thereof or for any amounts
resulting from a change by any Lender of its Lending Office (other than changes
required by Applicable Law). The Administrative Agent, the Issuing Bank, each
Lender and each Participant, as the case may be, agrees to furnish to the
Borrower (and in the case of the Issuing Bank, a Lender or a Participant to the
Administrative Agent as well) a certificate setting forth the basis and amount
of each request for compensation under this Section.  Determinations by the
Administrative Agent, the Issuing Bank, such Lender, or such Participant, as the
case may be, of the effect of any Regulatory Change shall be conclusive and
binding for all purposes, absent manifest error.

 

Section 4.2.  Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(a)           the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that quotations of
interest rates for the relevant deposits referred to in the definition of LIBOR
are not being provided in the relevant amounts or for the relevant maturities
for purposes of determining rates of interest for LIBOR Loans as provided herein
or is otherwise unable to determine LIBOR; or

 

(b)           the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that the relevant rates
of interest referred to in the definition of LIBOR upon the basis of which the
rate of interest for LIBOR Loans for such Interest Period is to be determined
are not likely to adequately cover the cost to any Lender of making or
maintaining LIBOR Loans for such Interest Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, all of the
Lenders, in the case of the immediately preceding clause (a), and any Lender
affected thereby, in the case of the immediately preceding clause (b), shall be
under no obligation to, and shall not, make additional LIBOR Loans, Continue
LIBOR Loans or Convert Loans into LIBOR Loans unless and until such Lender gives
notice as provided in Section 4.5. that such condition no longer exists, and, so
long as such condition remains in effect, such Lender’s LIBOR Loans shall be
treated in accordance with Section 4.5.

 

Section 4.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful due to a change in (or the interpretation of), or adoption of, any law
or regulation from a Governmental Authority becoming effective after the date of
this Agreement for such Lender to honor its obligation to make or maintain LIBOR
Loans hereunder, then such Lender shall promptly notify the Borrower thereof
(with a copy of such notice to the Administrative Agent) and such Lender’s
obligation to make or Continue, or to Convert Loans of any other Type into,
LIBOR Loans shall be suspended until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 4.5. shall be
applicable).

 

Section 4.4.  Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall

 

48

--------------------------------------------------------------------------------


 

determine in its sole discretion shall be sufficient to compensate such Lender
for any loss, cost or expense attributable to:

 

(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

 

(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article 5.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan calculating present value by using as a
discount rate LIBOR quoted on such date.  Upon the Borrower’s request, the
Administrative Agent shall provide the Borrower with a statement setting forth
the basis for requesting such compensation and the method for determining the
amount thereof.  Any such statement shall be conclusive absent manifest error.

 

Section 4.5.  Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender may specify to the Borrower with a copy to the Administrative
Agent) and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 4.1., Section 4.2. or Section 4.3. that gave
rise to such Conversion no longer exist:

 

(a)           to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(b)           all Loans that would otherwise be made or Continued by such Lender
as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1.(c) or 4.3. that gave
rise to the Conversion of such Lender’s LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are

 

49

--------------------------------------------------------------------------------


 

held pro rata (as to principal amounts, Types and Interest Periods) in
accordance with their respective Commitments.

 

Section 4.6.  Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, or (c) a Lender does not vote in favor of any amendment, modification
or waiver to this Agreement or any other Loan Document which, pursuant to
Section 12.7., requires the vote of such Lender, and the Requisite Lenders shall
have voted in favor of such amendment, modification or waiver then, so long as
there does not then exist any Default or Event of Default, the Borrower may
demand that such Lender (the “Affected Lender”), and upon such demand the
Affected Lender shall promptly, assign its Commitment to an Eligible Assignee
subject to and in accordance with the provisions of Section 12.6.(b) for a
purchase price equal to the aggregate principal balance of all Loans then owing
to the Affected Lender plus any accrued but unpaid interest thereon and accrued
but unpaid fees owing to the Affected Lender, or any other amount as may be
mutually agreed upon by such Affected Lender and Eligible Assignee.  Each of the
Administrative Agent and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section, but at
no time shall the Administrative Agent, such Affected Lender nor any other
Lender nor any Titled Agent be obligated in any way whatsoever to initiate any
such replacement or to assist in finding an Eligible Assignee.  The exercise by
the Borrower of its rights under this Section shall be at the Borrower’s sole
cost and expense and at no cost or expense to the Administrative Agent, the
Affected Lender or any of the other Lenders.  The terms of this Section shall
not in any way limit the Borrower’s obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to this Agreement
(including, without limitation, pursuant to Sections 3.10., 4.1. or 4.4.) with
respect to any period up to the date of replacement.

 

Section 4.7.  Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

Section 4.8.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

50

--------------------------------------------------------------------------------


 

ARTICLE V. CONDITIONS PRECEDENT

 

Section 5.1.  Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

 

(a)           The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

 

(i)            counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)           Revolving Notes executed by the Borrower, payable to each Lender
(other than any Lender that has requested that it not receive a Revolving Note)
and complying with the terms of Section 2.10.(a) and the Swingline Note executed
by the Borrower;

 

(iii)          the Guaranty executed by each of the Guarantors initially to be a
party thereto;

 

(iv)          an opinion of Sullivan & Worcester LLP, and opinion of Venable
LLP, special Maryland counsel, in each case, counsel to the Borrower and the
other Loan Parties, addressed to the Administrative Agent and the Lenders and
covering the matters set forth in Exhibit J;

 

(v)           the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership, declaration of
trust or other comparable organizational instrument (if any) of each Loan Party
certified as of a recent date by the Secretary of State of the state of
formation of such Loan Party;

 

(vi)          a certificate of good standing (or certificate of similar meaning)
with respect to each Loan Party issued as of a recent date by the Secretary of
State of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

 

(vii)         a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;

 

(viii)        copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

 

51

--------------------------------------------------------------------------------


 

(ix)           a Compliance Certificate calculated as of the Effective Date on a
pro forma basis for the Borrower’s fiscal quarter ended March 31, 2010;

 

(x)            a Transfer Authorizer Designation Form effective as of the
Agreement Date;

 

(xi)           the Fee Letter;

 

(xiii)         evidence that the Fees, if any, then due and payable under
Section 3.5., together with all other fees, expenses and reimbursement amounts
due and payable to the Administrative Agent and any of the Lenders, including
without limitation, the fees and expenses of counsel to the Administrative
Agent, have been paid;

 

(xiv)        insurance certificates, or other evidence, providing that the
insurance coverage required under Section 7.5. (including, without limitation,
both property and liability insurance) is in full force and effect;

 

(xv)         evidence that all indebtedness, liabilities or obligations owing by
the Loan Parties under the Existing Credit Agreement shall have been paid in
full and all Liens, if any, securing such indebtedness, liabilities or other
obligations have been released;

 

(xvi)        such other documents and instruments as the Administrative Agent,
or any Lender through the Administrative Agent, may reasonably request; and

 

(b)           In the good faith judgment of the Administrative Agent:

 

(i)            there shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Borrower and
its Subsidiaries delivered to the Administrative Agent and the Lenders prior to
the Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;

 

(ii)           no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

 

(iii)          the Borrower and its Subsidiaries shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which could not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party;

 

52

--------------------------------------------------------------------------------


 

(iv)          the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender may request in
order to comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)); and

 

(v)           there shall not have occurred or exist any other material
disruption of financial or capital markets that could reasonably be expected to
materially and adversely affect the transactions contemplated by the Loan
Documents.

 

Section 5.2.  Conditions Precedent to All Loans and Letters of Credit.

 

The obligations of (i) Lenders to make any Loans and (ii) the Issuing Bank to
issue Letters of Credit are each subject to the further conditions precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.14. would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct on and as of the date of the making of such Loan or date of
issuance of such Letter of Credit with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted hereunder; (c) in the case of the borrowing of Revolving
Loans, the Administrative Agent shall have received a timely Notice of
Borrowing, or in the case of a Swingline Loan, the Swingline Lender shall have
received a timely Notice of Swingline Borrowing and (d) in the case of the
issuance of a Letter of Credit or the making of a Swingline Loan, no Lender
shall be a Defaulting Lender or Potential Defaulting Lender; provided, however,
in the case of the issuance of a Letter of Credit, the Issuing Bank may waive
this condition precedent on behalf of itself and all Lenders if cash collateral
or other credit support satisfactory to the Issuing Bank, in its sole and
absolute discretion, has been pledged or otherwise provided to the
Administrative Agent for the benefit of the Issuing Bank in respect of such
Defaulting Lender’s or Potential Defaulting Lender’s participation in such
Letter of Credit in accordance with Section 2.2.(l); provided, further, that in
the case of a Swingline Loan, the Swingline Lender may waive this condition
precedent on behalf of itself and all Lenders if cash collateral or other credit
support satisfactory to the Swingline Lender, in its sole and absolute
discretion, has been pledged or otherwise provided to the Administrative Agent
for the benefit of the Swingline Lender in respect of such Defaulting Lender’s
or Potential Defaulting Lender’s Commitment Percentage of the aggregate
principal amount of the Swingline Loans in accordance with Section 2.3.(f). Each
Credit Event shall constitute a certification by the Borrower to the effect set
forth in the preceding sentence (both as of the date of the giving of notice
relating to such Credit Event and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of such Credit Event, as of the date of
the occurrence of such Credit Event).  In addition, the Borrower shall be deemed
to have represented to the Administrative Agent and the Lenders at the time such
Loan is made or such Letter of Credit is issued that all conditions to the
making of such Loan or issuing of such Letter of Credit contained in this
Article V. have been satisfied.

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, the Issuing Bank and each Lender as follows:

 

53

--------------------------------------------------------------------------------


 

(a)           Organization; Power; Qualification.  Each of the Borrower, the
other Loan Parties and the other Subsidiaries is a corporation, partnership or
other legal entity, duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

 

(b)           Ownership Structure.  Part I of Schedule 6.1.(b) is, as of the
Agreement Date, a complete and correct list of all Subsidiaries of the Borrower
setting forth for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding any Equity Interest in such
Subsidiary, (iii) the nature of the Equity Interests held by each such Person,
(iv) the percentage of ownership of such Subsidiary represented by such Equity
Interests and (v) whether such Subsidiary is a Material Subsidiary and/or an
Excluded Subsidiary.  The parties hereto acknowledge that as of the Agreement
Date GOV is not a Subsidiary.  As of the Agreement Date, except as disclosed in
such Schedule (A), each of the Borrower and its Subsidiaries owns, free and
clear of all Liens, and has the unencumbered right to vote, all outstanding
Equity Interests in each Person shown to be held by it on such Schedule, (B) all
of the issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (C) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person.  As of the Agreement Date, Part II of Schedule 6.1.(b) correctly
sets forth all Unconsolidated Affiliates of the Borrower, including the correct
legal name of such Person, the type of legal entity which each such Person is,
and all Equity Interests in such Person held directly or indirectly by the
Borrower.

 

(c)           Authorization of Loan Documents and Borrowings.  The Borrower has
the right and power, and has taken all necessary action to authorize it, to
borrow and obtain other extensions of credit hereunder.  The Borrower and each
other Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents and the
Fee Letter to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby.  The Loan
Documents and the Fee Letter to which the Borrower or any other Loan Party is a
party have been duly executed and delivered by the duly authorized officers of
such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.

 

(d)           Compliance of Loan Documents with Laws.  The execution, delivery
and performance of this Agreement,  the other Loan Documents to which any Loan
Party is a party and of the Fee Letter in accordance with their respective terms
and the borrowings and other extensions of credit hereunder do not and will not,
by the passage of time, the giving of notice, or both:  (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of any Loan Party, or any indenture, agreement or other instrument to which the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now

 

54

--------------------------------------------------------------------------------


 

owned or hereafter acquired by any Loan Party other than in favor of the
Administrative Agent for its benefit and the benefit of the Lenders and the
Issuing Bank.

 

(e)           Compliance with Law; Governmental Approvals.  Each of the
Borrower, the other Loan Parties and the other Subsidiaries is in compliance
with each Governmental Approval and all other Applicable Laws relating to it
except for noncompliances which, and Governmental Approvals the failure to
possess which, could not, individually or in the aggregate, reasonably be
expected to cause a Default or Event of Default or have a Material Adverse
Effect.

 

(f)            Title to Properties; Liens.  Part I of Schedule 6.1.(f) is, as of
the Agreement Date, a complete and correct listing of all real estate assets of
the Borrower, each other Loan Party and each other Subsidiary.  Each of the
Borrower, each other Loan Party and each other Subsidiary has good, marketable
and legal title to, or a valid leasehold interest in, its respective assets.  As
of the Agreement Date, there are no Liens against any assets of the Borrower,
any Subsidiary or any other Loan Party except for Permitted Liens.

 

(g)           Existing Indebtedness.  Schedule 6.1.(g) is, as of the Agreement
Date, a complete and correct listing of all Indebtedness (including all
Guarantees) of each of the Borrower, the other Loan Parties and the other
Subsidiaries, and if such Indebtedness is secured by any Lien, a description of
all of the property subject to such Lien.  As of the Agreement Date, the
Borrower, the other Loan Parties and the other Subsidiaries have performed and
are in compliance with all of the terms of such Indebtedness and all instruments
and agreements relating thereto, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute a default or event of default, exists with respect to any such
Indebtedness.

 

(h)           Material Contracts.  Schedule 6.1.(h) is, as of the Agreement
Date, a true, correct and complete listing of all Material Contracts.  Each of
the Borrower, the other Loan Parties and the other Subsidiaries that is party to
any Material Contract has performed and is in compliance with all of the terms
of such Material Contract, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute such a default or event of default, exists with respect to any such
Material Contract.

 

(i)            Litigation.  Except as set forth on Schedule 6.1.(i), there are
no actions, suits or proceedings pending (nor, to the knowledge of any Loan
Party, are there any actions, suits or proceedings threatened, nor is there any
basis therefor) against or in any other way relating adversely to or affecting
the Borrower, any other Loan Party, any other Subsidiary or any of their
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which, (i) could reasonably be expected
to have a Material Adverse Effect or (ii) in any manner draws into question the
validity or enforceability of any Loan Documents or the Fee Letter.  There are
no strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to, any Loan Party or any other Subsidiary.

 

(j)            Taxes.  All federal, state and other tax returns of the Borrower,
each other Loan Party and each other Subsidiary required by Applicable Law to be
filed have been duly filed, and all federal, state and other taxes, assessments
and other governmental charges or levies upon, each Loan Party, each other
Subsidiary and their respective properties, income, profits and assets which are
due and payable have been paid, except any such nonpayment or non-filing which
is at the time permitted under Section 7.6.  As of the Agreement Date, none of
the United States income tax returns of the Borrower, any other Loan Party or
any other Subsidiary is under audit.  All charges, accruals and reserves on the
books of the Borrower, the other Loan Parties and the other Subsidiaries in
respect of any taxes or other governmental charges are in accordance with GAAP.

 

55

--------------------------------------------------------------------------------


 

(k)           Financial Statements.  The Borrower has furnished to each Lender
copies of (i) the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries for the fiscal year ended December 31, 2009, and the
related audited consolidated statements of operations, shareholders’ equity and
cash flow for the fiscal year ended on such date, with the opinion thereon of
Ernst &Young LLP, and (ii) the unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries for the fiscal quarter ended March
31, 2010, and the related unaudited consolidated statements of operations, and
cash flow of the Borrower and its consolidated Subsidiaries for the fiscal
quarter period ended on such date.  Such balance sheets and statements
(including in each case related schedules and notes) are complete and correct in
all material respects and present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the consolidated financial position of
the Borrower and its consolidated Subsidiaries as at their respective dates and
the results of operations and the cash flow for such periods (subject, as to
interim statements, to changes resulting from normal year-end audit
adjustments).  Neither the Borrower nor any of its Subsidiaries has on the
Agreement Date any material contingent liabilities, liabilities, liabilities for
taxes, unusual or long-term commitments or unrealized or forward anticipated
losses from any unfavorable commitments that would be required to be set forth
in its financial statements or notes thereto, except as referred to or reflected
or provided for in said financial statements.

 

(l)            No Material Adverse Change.  Since December 31, 2009, there has
been no material adverse change in the consolidated financial condition, results
of operations, business or prospects of the Borrower and its consolidated
Subsidiaries taken as a whole.  Each of the Borrower, the other Loan Parties and
the other Subsidiaries is Solvent.

 

(m)          REIT Status.  The Borrower qualifies as a REIT and is in compliance
with all requirements and conditions imposed under the Internal Revenue Code to
allow the Borrower to maintain its status as a REIT.

 

(n)           ERISA.

 

(i)            Each Benefit Arrangement is in compliance with the applicable
provisions of ERISA, the Internal Revenue Code and other Applicable Laws in all
material respects.  Except with respect to Multiemployer Plans, each Qualified
Plan (A) has received a favorable determination from the Internal Revenue
Service applicable to such Qualified Plan’s current remedial amendment cycle (as
defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely
filed for a favorable determination letter from the Internal Revenue Service
during its staggered remedial amendment cycle (as defined in 2007-44) and such
application is currently being processed by the Internal Revenue Service,
(C) had filed for a determination letter prior to its “GUST remedial amendment
period” (as defined in 2007-44) and received such determination letter and the
staggered remedial amendment cycle first following the GUST remedial amendment
period for such Qualified Plan has not yet expired, or (D) is maintained under a
prototype plan and may rely upon a favorable opinion letter issued by the
Internal Revenue Service with respect to such prototype plan.  To the best
knowledge of the Borrower, nothing has occurred which would cause the loss of
its reliance on each Qualified Plan’s favorable determination letter or opinion
letter.

 

(ii)           With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715.  The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.

 

56

--------------------------------------------------------------------------------


 

(iii)          Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) no ERISA Event has
occurred or is expected to occur; (ii) there are no pending, or to the best
knowledge of the Borrower, threatened, claims, actions or lawsuits or other
action by any Governmental Authority, plan participant or beneficiary with
respect to a Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

 

(o)           Absence of Default.  None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived:  (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(p)           Environmental Laws.  In the ordinary course of business and from
time to time each of the Borrower, each other Loan Party and each other
Subsidiary conducts reviews of the effect of Environmental Laws on its
respective business, operations and properties, including without limitation,
its respective Properties.  Each of the Borrower, each other Loan Party and the
other Subsidiary: (i) is in compliance with all Environmental Laws applicable to
its business, operations and the Properties, (ii) has obtained all Governmental
Approvals which are required under Environmental Laws, and each such
Governmental Approval is in full force and effect, and (iii) is in compliance
with all terms and conditions of such Governmental Approvals, where with respect
to each of the immediately preceding clauses (i) through (iii) the failure to
obtain or to comply with could reasonably be expected to have a Material Adverse
Effect.  Except for any of the following matters that could not reasonably be
expected to have a Material Adverse Effect, no Loan Party has any knowledge of,
or has received notice of, any past, present, or pending releases, events,
conditions, circumstances, activities, practices, incidents, facts, occurrences,
actions, or plans that, with respect to any Loan Party or any other Subsidiary,
their respective businesses, operations or with respect to the Properties, may: 
(i) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (ii) cause or contribute to any other potential
common-law or legal claim or other liability, or (iii) cause any of the
Properties to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (i) through (iii) is based on
or related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law. 
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Borrower’s knowledge after due inquiry,
threatened, against the Borrower, any other Loan Party or any other Subsidiary
relating in any way to Environmental Laws which, reasonably could be expected to
have a Material Adverse Effect.  None of the Properties is listed on or proposed
for listing on the National Priority List promulgated pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 and
its implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law.

 

57

--------------------------------------------------------------------------------


 

No Hazardous Materials have been transported, released, discharged or disposed
on any of the Properties other than (x) in compliance with all applicable
Environmental Laws or (y) as could not reasonably be expected to have a Material
Adverse Effect.

 

(q)           Investment Company.  None of the Borrower, any other Loan Party or
any other Subsidiary is (i) an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.

 

(r)            Margin Stock.  None of the Borrower, any other Loan Party or any
other Subsidiary is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose, whether immediate,
incidental or ultimate, of buying or carrying “margin stock” within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System.

 

(s)           Affiliate Transactions.  Except as permitted by Section 9.8. or as
otherwise set forth on Schedule 6.1.(s), none of the Borrower, any other Loan
Party or any other Subsidiary is a party to or bound by any agreement or
arrangement  with any Affiliate.

 

(t)            Intellectual Property.  Each of the Loan Parties and each other
Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights,  trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses, without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright, or other proprietary right of any other Person
except for such Intellectual Property, the absence of which, and for conflicts
which, could not reasonably be expected to have a Material Adverse Effect. Each
of the Loan Parties and each other Subsidiary has taken all such steps as it
deems reasonably necessary to protect its respective rights under and with
respect to such Intellectual Property.  No material claim has been asserted by
any Person with respect to the use of any such Intellectual Property by the
Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. 
The use of such Intellectual Property by the Borrower, the other Loan Parties
and the other Subsidiaries does not infringe on the rights of any Person,
subject to such claims and infringements as do not, in the aggregate, give rise
to any liabilities on the part of the Borrower, any other Loan Party or any
other Subsidiary that could reasonably be expected to have a Material Adverse
Effect.

 

(u)           Business.  As of the Agreement Date, the Borrower and its
Subsidiaries are engaged substantially in the business of owning, operating and
developing office and industrial assets, together with other business activities
incidental thereto, as currently in use at the Properties.

 

(v)           Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.  No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower, any other Loan Party or any
other Subsidiary ancillary to the transactions contemplated hereby.

 

(w)          Accuracy and Completeness of Information.  All written information,
reports and other papers and data (other than financial projections and other
forward looking statements) furnished to the Administrative Agent or any Lender
by, on behalf of, or at the direction of, the Borrower, any other Loan Party or
any other Subsidiary were, at the time the same were so furnished, complete and
correct in all material respects, to the extent necessary to give the recipient
a true and accurate knowledge of the

 

58

--------------------------------------------------------------------------------


 

subject matter, or, in the case of financial statements, present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods (subject, as to interim statements, to
changes resulting from normal year end audit adjustments and absence of full
footnote disclosure).  All financial projections and other forward looking
statements prepared by or on behalf of the Borrower, any other Loan Party or any
other Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on reasonable assumptions.  No fact is known to any Loan Party which has had, or
may in the future have (so far as any Loan Party can reasonably foresee), a
Material Adverse Effect which has not been set forth in the financial statements
referred to in Section 6.1.(k) or in such information, reports or other papers
or data or otherwise disclosed in writing to the Administrative Agent and the
Lenders.  No document furnished or written statement made to the Administrative
Agent or any Lender in connection with the negotiation, preparation or execution
of, or pursuant to, this Agreement or any of the other Loan Documents contains
or will contain any untrue statement of a material fact, or omits or will omit
to state a material fact necessary in order to make the statements contained
therein not misleading.

 

(x)            Not Plan Assets; No Prohibited Transactions.  None of the assets
of the Borrower, any other Loan Party or any other Subsidiary constitutes “plan
assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.  Assuming that no Lender funds
any amount payable by it hereunder with “plan assets,” as that term is defined
in 29 C.F.R. 2510.3-101, the execution, delivery and performance of this
Agreement and the other Loan Documents, and the extensions of credit and
repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.

 

(y)           OFAC.  None of the Borrower, any of the other Loan Parties, any of
the other Subsidiaries, or any other Affiliate of the Borrower: (i) is a person
named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan, and none of the Letters of
Credit, will be used to finance any operations, investments or activities in, or
make any payments to, any such country, agency, organization, or person.

 

(z)            Unencumbered Assets; Unencumbered Mortgage Notes.  As of the
Agreement Date, Part I of Schedule 6.1.(z) is a correct and complete list of all
Unencumbered Assets and Part II of Schedule 6.1.(z) is a correct and complete
list of all Unencumbered Mortgage Notes.  Each of the Properties included by the
Borrower in calculations of Unencumbered Asset Value satisfies all of the
requirements contained in the definition of “Unencumbered Asset”.  Each of the
promissory notes included by the Borrower in calculations of Unencumbered Asset
Value satisfies all of the requirements contained in the definition of
“Unencumbered Mortgage Note”.

 

Section 6.2.  Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited

 

59

--------------------------------------------------------------------------------


 

to, any such statement made in or in connection with any amendment thereto or
any statement contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party prior to the Agreement
Date and delivered to the Administrative Agent or any Lender in connection with
the underwriting or closing the transactions contemplated hereby) shall
constitute representations and warranties made by the Borrower under this
Agreement.  All representations and warranties made under this Agreement and the
other Loan Documents shall be deemed to be made at and as of the Agreement Date,
the Effective Date, the date on which any extension of the Termination Date is
effectuated pursuant to Section 2.12. and at and as of the date of the
occurrence of each Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances expressly and
specifically permitted hereunder.  All such representations and warranties shall
survive the effectiveness of this Agreement, the execution and delivery of the
Loan Documents and the making of the Loans and the issuance of the Letters of
Credit.

 

ARTICLE VII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 7.1.  Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 9.4., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

 

Section 7.2.  Compliance with Applicable Law and Material Contracts.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with (a) all Applicable Law, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all terms and conditions of
all Material Contracts to which it is a party.

 

Section 7.3.  Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve all of its respective material properties, or cause to
be protected and preserved, including, but not limited to, all Intellectual
Property necessary to the conduct of its respective business, and maintain, or
cause to be maintained, in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, and (b) from time to time make or
cause to be made all needed and appropriate repairs, renewals, replacements and
additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

 

Section 7.4.  Conduct of Business.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in
Section 6.1.(u).

 

60

--------------------------------------------------------------------------------


 

Section 7.5.  Insurance.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain, or cause to be maintained, insurance (on a replacement cost basis)
with financially sound and reputable insurance companies against such risks and
in such amounts as is customarily maintained by Persons engaged in similar
businesses or as may be required by Applicable Law. The Borrower shall from time
to time deliver to the Administrative Agent upon request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

 

Section 7.6.  Payment of Taxes and Claims.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge, or cause to be paid and discharged, when due
(a) all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or upon any properties belonging to it, and (b) all
lawful claims of materialmen, mechanics, carriers, warehousemen and landlords
for labor, materials, supplies and rentals which, if unpaid, might become a Lien
on any properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of such Person in accordance with GAAP.

 

Section 7.7.  Books and Records; Inspections.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities in accordance with GAAP and Applicable Law.  The
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, permit representatives of the Administrative Agent or any Lender to visit
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants (in the presence of an officer of the Borrower if
an Event of Default does not then exist), all at such reasonable times during
business hours and as often as may reasonably be requested and so long as no
Event of Default exists, with reasonable prior notice.  The Borrower shall be
obligated to reimburse the Administrative Agent and the Lenders for their costs
and expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default
exists.  If requested by the Administrative Agent, the Borrower shall execute an
authorization letter addressed to its accountants authorizing the Administrative
Agent or any Lender to discuss the financial affairs of the Borrower, any other
Loan Party or any other Subsidiary with the Borrower’s accountants.

 

Section 7.8.  Use of Proceeds.

 

The Borrower will use the proceeds of Loans only for the repayment of
Indebtedness, the acquisition of Properties, working capital needs and other
general business purposes.  The Borrower shall only use Letters of Credit for
the same purposes for which it may use the proceeds of Loans.  The Borrower
shall not, and shall not permit any other Loan Party or any other Subsidiary to,
use any part of such proceeds, or use any Letter of Credit, to purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U or

 

61

--------------------------------------------------------------------------------


 

Regulation X of the Board of Governors of the Federal Reserve System) or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock.

 

Section 7.9.  Environmental Matters.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply, or cause to be complied, with all Environmental Laws the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect.  The Borrower shall comply, and shall cause each other Loan
Party and each other Subsidiary to comply, and the Borrower shall use, and shall
cause each other Loan Party and each other Subsidiary to use, commercially
reasonable efforts to cause all other Persons occupying, using or present on the
Properties to comply, with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect.  The
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, promptly take all actions and pay or arrange to pay all costs necessary for
it and for the Properties to comply with all Environmental Laws and all
Governmental Approvals the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, including actions to remove and
dispose of all Hazardous Materials and to clean up the Properties as required
under Environmental Laws.  The Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, promptly take, or cause to be taken, all
actions necessary to prevent the imposition of any Liens on any of their
respective properties arising out of or related to any Environmental Laws. 
Nothing in this Section shall impose any obligation or liability whatsoever on
the Administrative Agent or any Lender.

 

Section 7.10.  Further Assurances.

 

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

 

Section 7.11.  REIT Status.

 

The Borrower shall maintain its status as a REIT.

 

Section 7.12.  Exchange Listing.

 

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System.

 

Section 7.13.  Guarantors.

 

(a)           Within thirty (30) days of any Person becoming a Material
Subsidiary (other than an Excluded Subsidiary) after the Agreement Date, the
Borrower shall deliver to the Administrative Agent each of the following in form
and substance satisfactory to the Administrative Agent: (i) an Accession
Agreement executed by such Subsidiary and (ii) the items that would have been
delivered under subsections (iv) through (viii), and (xvi) of Section 5.1.(a) if
such Subsidiary had been a Material Subsidiary on the Agreement Date; provided,
however, promptly (and in any event within 30 days) upon any Excluded Subsidiary
ceasing to be subject to the restriction which prevented it from becoming a

 

62

--------------------------------------------------------------------------------


 

Guarantor on the Effective Date or delivering an Accession Agreement pursuant to
this Section, as the case may be, such Subsidiary shall comply with the
provisions of this Section.

 

(b)           The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor from the Guaranty so long as: (i) such Guarantor is not
otherwise required to be a party to the Guaranty under the immediately preceding
subsection (a); (ii) no Default or Event of Default shall then be in existence
or would occur as a result of such release, including without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 9.1.; (iii) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct on and as of the date of
such release with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and except for
changes in factual circumstances expressly permitted under the Loan Documents;
and (iv) the Administrative Agent shall have received such written request at
least 10 Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the requested date of release.  Delivery by the
Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

 

ARTICLE VIII. INFORMATION

 

For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

 

Section 8.1.  Quarterly Financial Statements.

 

As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 45 days after
the close of each of the first, second and third fiscal quarters of the
Borrower), the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of income, shareholders’ equity and cash flows of the Borrower and
its Subsidiaries for such period, setting forth in each case in comparative form
the figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be certified by the chief financial officer or
chief accounting officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP and in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries as at the date thereof
and the results of operations for such period (subject to normal year-end audit
adjustments).  Together with such financial statements, the Borrower shall
deliver reports, in form and detail satisfactory to the Administrative Agent,
setting forth: (a) a statement of Funds From Operations for the fiscal quarter
then ending; (b) a listing of capital expenditures made during the fiscal
quarter then ended; (c) a listing of all Properties acquired during such fiscal
quarter, including the net operating income of each such Property, acquisition
costs and related mortgage debt, if any; and (d) an updated listing of all
Material Contracts on Schedule 6.1.(h), if any.

 

Section 8.2.  Year-End Statements.

 

As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 90 days after
the end of each fiscal year of the Borrower), the audited consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year and
the related audited consolidated statements of income, shareholders’ equity and
cash

 

63

--------------------------------------------------------------------------------


 

flows of the Borrower and its Subsidiaries for such fiscal year, setting forth
in comparative form the figures as at the end of and for the previous fiscal
year, all of which shall be (a) certified by the chief financial officer or
chief accounting officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP and in all material respects, the financial
position of the Borrower and its Subsidiaries as at the date thereof and the
result of operations for such period and (b) accompanied by the report thereon
of Ernst &Young LLP or any other independent certified public accountants of
recognized national standing, whose certificate shall be unqualified and who
shall have authorized the Borrower to deliver such financial statements and
certification thereof to the Administrative Agent and the Lenders pursuant to
this Agreement.  Together with such financial statements, the Borrower shall
deliver a report, certified by the chief financial officer or chief accounting
officer of Borrower, in form and detail reasonably satisfactory to the
Administrative Agent, setting forth the Net Operating Income for each Property
for such fiscal year.

 

Section 8.3.  Compliance Certificate.

 

At the time the financial statements are furnished pursuant to the immediately
preceding Sections 8.1. and 8.2., and within 5 Business Days of the
Administrative Agent’s request with respect to any other fiscal period, a
certificate substantially in the form of Exhibit K (a “Compliance Certificate”)
executed on behalf of the Borrower by the chief financial officer or chief
accounting officer of the Borrower (a) setting forth in reasonable detail as of
the end of such quarterly accounting period or fiscal year, as the case may be,
the calculations required to establish whether the Borrower was in compliance
with the covenants contained in Section 9.1.; and (b) stating that, to the best
of his or her knowledge, information and belief after due inquiry, no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred and the steps being taken by
the Borrower with respect to such event, condition or failure.

 

Section 8.4.  Other Information.

 

(a)           Promptly upon receipt thereof, copies of all material reports, if
any, submitted to the Borrower or its Board of Trustees by its independent
public accountants, any in any event all management reports;

 

(b)           Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;

 

(c)           Promptly upon the mailing thereof to the shareholders of the
Borrower generally, copies of all financial statements, reports and proxy
statements so mailed and promptly upon the issuance thereof copies of all press
releases issued by the Borrower, any Subsidiary or any other Loan Party;

 

(d)           If any ERISA Event shall occur that individually, or together with
any other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Borrower setting forth details as to such occurrence
and the action, if any, which the Borrower or applicable member of the ERISA
Group is required or proposes to take;

 

(e)           To the extent any Loan Party or any other Subsidiary is aware of
the same, prompt notice of the commencement of any proceeding or investigation
by or before any Governmental Authority and

 

64

--------------------------------------------------------------------------------


 

any action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
any Loan Party or any other Subsidiary or any of their respective properties,
assets or businesses which could reasonably be expected to have a Material
Adverse Effect, and prompt notice of the receipt of notice that any United
States income tax returns of any Loan Party or any other Subsidiary are being
audited;

 

(f)            A copy of any amendment to the certificate or articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents of the Borrower or any other Loan Party promptly upon
the Administrative Agent’s request;

 

(g)           Prompt notice of any change in the senior management of the
Borrower, any Subsidiary or any other Loan Party and any change in the business,
assets, liabilities, financial condition, results of operations or business
prospects of any Loan Party or any other Subsidiary which has had, or could
reasonably be expected to have, a Material Adverse Effect;

 

(h)           Prompt notice of the occurrence of any of the following promptly
upon a Responsible Officer obtaining knowledge thereof: (i) Default or Event of
Default or (ii) any event which constitutes or which with the passage of time,
the giving of notice, or otherwise, would constitute a default or event of
default by any Loan Party or any other Subsidiary under any Material Contract to
which any such Person is a party or by which any such Person or any of its
respective properties may be bound;

 

(i)            Prompt notice of any order, judgment or decree in excess of
$5,000,000 having been entered against any Loan Party or any other Subsidiary or
any of their respective properties or assets;

 

(j)            Prompt notice if the Borrower, any Subsidiary or any other Loan
Party shall receive any notification from any Governmental Authority alleging a
violation of any Applicable Law or any inquiry which could reasonably be
expected to have a Material Adverse Effect;

 

(k)           Prompt notice of the acquisition, incorporation or other creation
of any Material Subsidiary, the purpose for such Subsidiary, the nature of the
assets and liabilities thereof and whether such Subsidiary is a Wholly Owned
Subsidiary of the Borrower;

 

(l)            Promptly upon the request of the Administrative Agent, evidence
of the Borrower’s calculation of the Ownership Share with respect to a
Subsidiary or an Unconsolidated Affiliate, such evidence to be in form and
detail satisfactory to the Administrative Agent;

 

(m)          Promptly, upon Borrower becoming aware of any change in the
Borrower’s Credit Rating, a certificate stating that the Borrower’s Credit
Rating has changed and the new Credit Rating that is in effect;

 

(n)           Promptly, upon each request, information identifying the Borrower
as a Lender may request in order to comply with the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001));

 

(o)           Promptly, and in any event within 3 Business Days after the
Borrower obtains knowledge thereof, written notice of the occurrence of any of
the following:  (i) the Borrower, any Loan Party or any other Subsidiary shall
receive notice that any violation of or noncompliance with any Environmental Law
has or may have been committed or is threatened; (ii) the Borrower, any Loan
Party or any other Subsidiary shall receive notice that any administrative or
judicial complaint, order or petition has been filed or other proceeding has
been initiated, or is about to be filed or initiated against any such Person
alleging any violation of or noncompliance with any Environmental Law or
requiring any such Person to

 

65

--------------------------------------------------------------------------------


 

take any action in connection with the release or threatened release of
Hazardous Materials; (iii) the Borrower, any Loan Party or any other Subsidiary
shall receive any notice from a Governmental Authority or private party alleging
that any such Person may be liable or responsible for any costs associated with
a response to, or remediation or cleanup of, a release or threatened release of
Hazardous Materials or any damages caused thereby; or (iv) the Borrower, any
Loan Party or any other Subsidiary shall receive notice of any other fact,
circumstance or condition that could reasonably be expected to form the basis of
an environmental claim, in each case, where the matters covered by such
notice(s) under clauses (i) through (iv), whether individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect; and

 

(p)           From time to time and promptly upon each request, such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the
Borrower, any of its Subsidiaries, or any other Loan Party as the Administrative
Agent or any Lender may reasonably request.

 

Section 8.5.  Electronic Delivery of Certain Information.

 

(a)           Documents required to be delivered pursuant to the Loan Documents
shall be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including a commercial, third-party website such as
www.Edgar.com <http://www.Edgar.com> or a website sponsored or hosted by the
Administrative Agent or the Borrower) provided that the foregoing shall not
apply to (i) notices to any Lender (or the Issuing Bank) pursuant to Article II.
and (ii) any Lender that has notified the Administrative Agent and the Borrower
that it cannot or does not want to receive electronic communications.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications. 
Documents or notices delivered electronically shall be deemed to have been
delivered twenty-four (24) hours after the date and time on which the
Administrative Agent or the Borrower posts such documents or the documents
become available on a commercial website and the Administrative Agent or
Borrower notifies each Lender of said posting and provides a link thereto
provided (x) if such notice or other communication is not sent or posted during
the normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 10:00 a.m. Eastern time on the next business day
for the recipient and (y) if the deemed time of delivery occurs on a day that is
not a business day for the recipient, the deemed time of delivery shall be 10:00
a.m. Eastern time on the next business day for the recipient.  Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the certificate required by Section 8.3. to the
Administrative Agent and shall deliver paper copies of any documents to the
Administrative Agent or to any Lender that requests such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender.  Except for the certificates required by Section 8.3., the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery.  Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.

 

(b)           Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

 

66

--------------------------------------------------------------------------------


 

Section 8.6.  Public/Private Information.

 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”.

 

Section 8.7.  USA Patriot Act Notice; Compliance.

 

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution.  Consequently, a Lender
(for itself and/or as Administrative Agent for all Lenders hereunder) may from
time-to-time request, and the Borrower shall, and shall cause the other Loan
Parties to, provide to such Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law.  An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.

 

ARTICLE IX. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 9.1.  Financial Covenants.

 

(a)           Leverage Ratio.  The Borrower shall not permit the ratio of
(i) Total Indebtedness to (ii) Total Asset Value to exceed 0.60 to 1.00 at any
time.

 

(b)           Minimum Fixed Charge Coverage Ratio.  The Borrower shall not
permit the ratio of (i) Adjusted EBITDA for the fiscal quarter of the Borrower
most recently ending to (ii) Fixed Charges for such period, to be less than 1.50
to 1.00 at any time.

 

(c)           Secured Indebtedness.  The Borrower shall not permit the ratio of
(i) Secured Indebtedness of the Borrower and its Subsidiaries to (ii) Total
Asset Value to be greater than 0.350 to 1.00 at any time.

 

(d)           Unencumbered Leverage Ratio.  The Borrower shall not permit the
ratio of (i) Unencumbered Asset Value to (ii) Unsecured Indebtedness, to be less
than 1.670 to 1.00 at any time.

 

(e)           Unencumbered Interest Coverage Ratio.  The Borrower shall not
permit the ratio of (i) Unencumbered Net Operating Income to (ii) Unsecured Debt
Service for the Borrower’s fiscal quarter most recently ending, to be less than
1.750 to 1.0 at any time.

 

(f)            Minimum Tangible Net Worth.  The Borrower shall not permit
Tangible Net Worth at any time to be less than (i) $3,360,000,000 plus (ii) 75%
of the Net Proceeds of all Equity Issuances

 

67

--------------------------------------------------------------------------------


 

effected by the Borrower or any Subsidiary (other than Equity Issuances to the
Borrower or any Subsidiary) after the Agreement Date.

 

(g)           Total Assets Owned by Borrower and Guarantors.  The Borrower shall
not permit the amount of Total Asset Value directly owned by the Borrower and
the Guarantors to be less than 95.0% of Total Asset Value (excluding the amount
of Total Asset Value, if any, then attributable to Excluded Subsidiaries).

 

(h)           Permitted Investments. The Borrower shall not, and shall not
permit any Loan Party or other Subsidiary to, make an Investment in or otherwise
own the following items which would cause the aggregate value of such holdings
of such Persons to exceed the following percentages of Total Asset Value at any
time:

 

(i)            Investments in Unconsolidated Affiliates and other Persons that
are not Subsidiaries, such that the aggregate value of such Investments
(determined in a manner consistent with the definition of Total Asset Value or,
if not contemplated under the definition of Total Asset Value, as determined in
accordance with GAAP) exceeds 15.0% of Total Asset Value at any time;

 

(ii)           Assets Under Development, such that the aggregate Construction
Budget for all such Assets Under Development exceeds 10.0% of Total Asset Value
at any time; for purposes of this clause: (x) “Construction Budget” means the
fully-budgeted costs for the acquisition and construction of a given piece of
real property (including without limitation, the cost of acquiring such piece of
real property (except to the extent any portion thereof is Unimproved Land
included in the immediately following clause (iv)), reserves for construction
interest and operating deficits, tenant improvements, leasing commissions, and
infrastructure costs), as reasonably determined by the Borrower in good faith
and (y) real property under construction to be (but not yet) acquired by the
Borrower or a Subsidiary upon completion of construction pursuant to a contract
in which the seller of such real property is required to complete construction
prior to, and as a condition precedent to, such acquisition, shall be subject to
this subsection;

 

(iii)          Mortgage Receivables, such that the aggregate book value of such
Mortgage Receivables exceeds 10.0% of Total Asset Value at any time; and

 

(iv)          Unimproved Land such that the aggregate book value of all such
Unimproved Land exceeds 5.0% of Total Asset Value at any time.

 

(i)            Dividends and Other Restricted Payments.   Subject to the
following sentence, if an Event of Default exists, the Borrower shall not, and
shall not permit any of its Subsidiaries to, declare or make any Restricted
Payments except that the Borrower may declare and make cash distributions to its
shareholders  in an aggregate amount not to exceed the minimum amount necessary
for the Borrower to remain in compliance with Section 7.11.  If an Event of
Default specified in Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f)
shall exist, or if as a result of the occurrence of any other Event of Default
any of the Obligations have been accelerated pursuant to Section 10.2.(a), the
Borrower shall not, and shall not permit any Subsidiary to, make any Restricted
Payments to any Person except that Subsidiaries may pay Restricted Payments to
the Borrower or any other Subsidiary.

 

Section 9.2.  Negative Pledge.

 

(a)           The Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, create, assume, or incur any Lien (other than
Permitted Liens) upon any of its properties,

 

68

--------------------------------------------------------------------------------


 

assets, income or profits of any character whether now owned or hereafter
acquired if immediately prior to the creation, assumption or incurring of such
Lien, or immediately thereafter, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.

 

(b)           The Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary (other than an Excluded Subsidiary) to, enter into,
assume or otherwise be bound by any Negative Pledge except for a Negative Pledge
contained in (i) an agreement (x) evidencing Indebtedness which (A) the
Borrower, such Loan Party or such Subsidiary may create, incur, assume, or
permit or suffer to exist without violation of this Agreement and (B)  is
secured by a Lien permitted to exist under the Loan Documents, and (y) which
prohibits the creation of any other Lien on only the property securing such
Indebtedness as of the date such agreement was entered into; or (ii) an
agreement relating to the sale of a Subsidiary or assets pending such sale,
provided that in any such case the Negative Pledge applies only to the
Subsidiary or the assets that are the subject of such sale.

 

Section 9.3.  Restrictions on Intercompany Transfers.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary (other than an Excluded Subsidiary)
to: (a) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other equity interests owned by the Borrower or any Subsidiary;
(b) pay any Indebtedness owed to the Borrower or any Subsidiary; (c) make loans
or advances to the Borrower or any Subsidiary; or (d) transfer any of its
property or assets to the Borrower or any Subsidiary; other than (i) with
respect to clauses (a) through (d) those encumbrances or restrictions contained
in  any Loan Document or, (ii) with respect to clause (d), customary provisions
restricting assignment of any agreement entered into by the Borrower, any other
Loan Party or any Subsidiary in the ordinary course of business.

 

Section 9.4.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (i) enter into any transaction of merger or consolidation;
(ii) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that:

 

(a)           any of the actions described in the immediately preceding
clauses (i) through (iii) may be taken with respect to any Subsidiary or any
other Loan Party (other than the Borrower) so long as immediately prior to the
taking of such action, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence;

 

(b)           the Borrower, its Subsidiaries and the other Loan Parties may
lease and sublease their respective assets, as lessor or sublessor (as the case
may be), in the ordinary course of their business;

 

(c)           a Person may merge with and into the Borrower so long as (i) the
Borrower is the survivor of such merger, (ii) immediately prior to such merger,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence; and (iii) the Borrower shall have given
the Agent and the Lenders at least 10 Business Days’ prior written notice of
such merger (except that such prior notice shall not be required in the case of
the merger of a Subsidiary with and into the Borrower); and

 

69

--------------------------------------------------------------------------------


 

(d)           the Borrower and each Subsidiary may sell, transfer or dispose of
assets among themselves.

 

Section 9.5.  Plans.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.  The  Borrower shall not cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.

 

Section 9.6.  Fiscal Year.

 

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

 

Section 9.7.  Modifications of Organizational Documents and Material Contracts.

 

(a)           The Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify its
certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) could reasonably be expected to be adverse to the interest of
the Lenders in any material respect or (b) could reasonably be expected to have
a Material Adverse Effect.

 

(b)           The Borrower shall not default in any material respect in the
performance of any of its obligations under the Business Management Agreement or
the Property Management Agreement or permit the Business Management Agreement or
the Property Management Agreement to be canceled or terminated prior to its
stated maturity. The Borrower shall not enter into any material amendment,
modification or waiver of or with respect to any of the terms of the Business
Management Agreement or the Property Management Agreement, except for extensions
thereof.  With respect to Material Contracts other than the Business Management
Agreement and the Property Management Agreement, the Borrower shall not, and
shall not permit any Subsidiary or other Loan Party to, enter into any amendment
or modification to any such Material Contract which could reasonably be expected
to have a Material Adverse Effect.

 

Section 9.8.  Transactions with Affiliates.

 

The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party or any other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 6.1.(s) or (b) transactions in the ordinary course of and pursuant to
the reasonable requirements of the business of the Borrower, such other Loan
Party or such other Subsidiary and upon fair and reasonable terms which are no
less favorable to the Borrower, such other Loan Party or such other Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate.

 

70

--------------------------------------------------------------------------------


 

Section 9.9.  Environmental Matters.

 

The Borrower shall not, and shall not permit any other Loan Party, any other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from the Properties in violation of any
Environmental Law or in a manner that could lead to any environmental claim or
pose a risk to human health, safety or the environment, in each case, that could
reasonably be expected to have a Material Adverse Effect.  Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

 

Section 9.10.  Derivatives Contracts.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to enter into or become obligated in respect of, Derivatives
Contracts, other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by the Borrower, such other Loan Party or
such other Subsidiary.

 

ARTICLE X. DEFAULT

 

Section 10.1.  Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)           Default in Payment.  The Borrower (i) shall fail to pay when due
under this Agreement or any other Loan Document (whether upon demand, at
maturity, by reason of acceleration or otherwise) the principal of any of the
Loans or any Reimbursement Obligation or (ii) shall fail to pay when due any
interest on any of the Loans or any of the other payment Obligations owing by
the Borrower under this Agreement, any other Loan Document or the Fee Letter or
any other Loan Party shall fail to pay when due any payment Obligation owing by
such other Loan Party under any Loan Document to which it is a party, and such
failure shall continue for a period of 5 Business Days.

 

(b)           Default in Performance.

 

(i)            Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Section 8.4.(h) or Article IX.; or

 

(ii)           Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section, and
in the case of this subsection (b)(ii) only, such failure shall continue for a
period of 30 days after the earlier of (x) the date upon which a Responsible
Officer of the Borrower or such other Loan Party obtains knowledge of such
failure or (y) the date upon which the Borrower has received written notice of
such failure from the Administrative Agent.

 

(c)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished by, or at the

 

71

--------------------------------------------------------------------------------


 

direction of, any Loan Party to the Administrative Agent, the Issuing Bank or
any Lender, shall at any time prove to have been incorrect or misleading, in
light of the circumstances in which made or deemed made, in any material respect
when furnished or made or deemed made.

 

(d)           Indebtedness Cross-Default.

 

(i)            The Borrower, any other Loan Party or any other Subsidiary shall
fail to pay when due and payable the principal of, or interest on, any
Indebtedness (other than the Loans and Reimbursement Obligations) having an
aggregate outstanding principal amount (or, in the case of any Derivatives
Contract, having a Derivatives Termination Value) of $25,000,000 or more (or
$75,000,000 or more in the case of Nonrecourse Indebtedness of Excluded
Subsidiaries) (“Material Indebtedness”); or

 

(ii)           (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof; or

 

(iii)          Any other event shall have occurred and be continuing which, with
or without the passage of time, the giving of notice, or otherwise, would permit
any holder or holders of any Material Indebtedness, any trustee or agent acting
on behalf of such holder or holders or any other Person, to accelerate the
maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid or repurchased prior to its stated maturity.

 

(e)           Voluntary Bankruptcy Proceeding.  The Borrower, any other Loan
Party or any Subsidiary (other than (x) an Excluded Subsidiary all Indebtedness
of which is Nonrecourse Indebtedness, (y) a Guarantor that, together with all
other Guarantors then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately following subsection,
does not account for more than $25,000,000 of Total Asset Value, or (z) a
Subsidiary (other than an Excluded Subsidiary all the Indebtedness of which is
Nonrecourse Indebtedness) that, together with all other Subsidiaries then
subject to a bankruptcy proceeding or other proceeding or condition described in
this subsection or the immediately following subsection, does not account for
more than $50,000,000 of Total Asset Value) shall:  (i) commence a voluntary
case under the Bankruptcy Code, or other federal bankruptcy laws (as now or
hereafter in effect); (ii) file a petition seeking to take advantage of any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection; (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

(f)            Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Borrower, any other Loan Party or any Subsidiary
(other than (x) an Excluded Subsidiary all Indebtedness of which is Nonrecourse
Indebtedness, (y) a Guarantor that, together with all other Guarantors then
subject to a bankruptcy proceeding or other proceeding or condition described in
this subsection or the immediately preceding subsection, does not account for
more than $25,000,000 of Total

 

72

--------------------------------------------------------------------------------


 

Asset Value, or (z) a Subsidiary (other than an Excluded Subsidiary all the
Indebtedness of which is Nonrecourse Indebtedness) that, together with all other
Subsidiaries then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately preceding subsection,
does not account for more than $50,000,000 of Total Asset Value) or any other
Loan Party, in any court of competent jurisdiction seeking:  (i) relief under
the Bankruptcy Code, or other federal bankruptcy laws (as now or hereafter in
effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive calendar days, or an
order granting the remedy or other relief requested in such case or proceeding
against the Borrower, such Subsidiary or such other Loan Party (including, but
not limited to, an order for relief under such Bankruptcy Code or such other
federal bankruptcy laws) shall be entered.

 

(g)           Revocation of Loan Documents.  Any Loan Party shall (or shall
attempt to) disavow, revoke or terminate any Loan Document or the Fee Letter to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or the Fee Letter or any Loan Document or
the Fee Letter shall cease to be in full force and effect (except as a result of
the express terms thereof).

 

(h)           Judgment.   A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of thirty (30) days
without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order (x) for
which insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) or (y) is
not otherwise subject to indemnification or reimbursement on reasonable terms
and conditions by Persons reasonably likely to honor such indemnification or
reimbursement obligations, exceeds, individually or together with all other such
judgments or orders entered against (1) in the case of the Borrower or any
Guarantor, $25,000,000, or (2) in the case of any other Subsidiaries,
$50,000,000 or (B) in the case of an injunction or other non-monetary relief,
such injunction or judgment or order could reasonably be expected to have a
Material Adverse Effect.

 

(i)            Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of the Borrower, any other Loan
Party or any other Subsidiary, which exceeds, individually or together with all
other such warrants, writs, executions and processes, (1) for the Borrower or
any Guarantor, $25,000,000, or (2) for any other Subsidiaries, $50,000,000, and
such warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of thirty (30) days; provided, however, that if a
bond has been issued in favor of the claimant or other Person obtaining such
warrant, writ, execution or process, the issuer of such bond shall execute a
waiver or subordination agreement in form and substance satisfactory to the
Administrative Agent pursuant to which the issuer of such bond subordinates its
right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of the Borrower or any
Subsidiary.

 

(j)            ERISA.

 

(i)            Any ERISA Event shall have occurred that results or could
reasonably be expected to result in liability to any member of the ERISA Group
aggregating in excess of $10,000,000; or

 

73

--------------------------------------------------------------------------------


 

(ii)           The “benefit obligation” of all Plans exceeds the “fair market
value of plan assets” for such Plans by more than $10,000,000, all as
determined, and with such terms defined, in accordance with FASB ASC 715.

 

(k)           Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.

 

(l)            Change of Control.

 

(i)            Any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a Person will be deemed to have
“beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 15.0 % of the total voting power
of the then outstanding voting stock of the Borrower;

 

(ii)           During any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Trustees of the Borrower (together with any new
trustees whose election by such Board or whose nomination for election by the
shareholders of the Borrower was approved by a vote of a majority of the
trustees then still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Directors of the
Borrower then in office; or

 

(iii)          RMR shall cease for any reason to act as the sole business
manager and property manager for the Borrower.

 

Section 10.2.  Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)           Acceleration; Termination of Facilities.

 

(i)            Automatic.  Upon the occurrence of an Event of Default specified
in Sections 10.1.(e) or 10.1.(f), (1)(A) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, (B) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the Swingline Commitment and the obligation of the Issuing Bank to issue
Letters of Credit hereunder, shall all immediately and automatically terminate.

 

(ii)           Optional.  If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall: 
(1) declare (A) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, (B) an amount equal to the Stated Amount of all
Letters of Credit outstanding as of the date of the occurrence of such Event of
Default for deposit into the Letter of Credit Collateral Account and (C) all of
the other

 

74

--------------------------------------------------------------------------------


 

Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the Swingline Commitment and the obligation of the Issuing Bank to issue
Letters of Credit hereunder.

 

(b)           Loan Documents.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.

 

(c)           Applicable Law.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any Applicable Law.

 

(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Administrative Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Borrower and its
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the property and/or
the business operations of the Borrower and its Subsidiaries and to exercise
such power as the court shall confer upon such receiver.

 

(e)           Specified Derivatives Contract Remedies.  Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, in each case, in accordance with the terms of the applicable
Specified Derivatives Contract, to undertake any of the following:  (a) to
declare an event of default, termination event or other similar event under any
Specified Derivatives Contract and to create an “Early Termination Date” (as
defined therein) in respect thereof, (b) to determine net termination amounts in
respect of any and all Specified Derivatives Contracts in accordance with the
terms thereof, and to set off amounts among such contracts, (c) to set off or
proceed against deposit account balances, securities account balances and other
property and amounts held by such Specified Derivatives Provider pursuant to any
Derivatives Support Document, including any “Posted Collateral” (as defined in
any credit support annex included in any such Derivatives Support Document to
which such Specified Derivatives Provider may be a party), and (d) to prosecute
any legal action against the Borrower, any Loan Party or other Subsidiary to
enforce or collect net amounts owing to such Specified Derivatives Provider
pursuant to any Specified Derivatives Contract.

 

Section 10.3.  Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments
shall immediately and automatically terminate.

 

Section 10.4.  Marshaling; Payments Set Aside.

 

None of the Administrative Agent, the Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or the Specified Derivatives Obligations.  To the extent
that any Loan Party makes a payment or payments to the Administrative Agent, the
Issuing Bank,

 

75

--------------------------------------------------------------------------------


 

any Lender or any Specified Derivatives Provider, or the Administrative Agent,
the Issuing Bank, any Lender or any Specified Derivatives Provider enforce their
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligations or Specified Derivatives Obligations,
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or setoff had not occurred.

 

Section 10.5.  Allocation of Proceeds.

 

If an Event of Default exists and maturity of any of the Obligations has been
accelerated, all payments received by the Administrative Agent under any of the
Loan Documents, in respect of any principal of or interest on the Obligations or
any other amounts payable by the Borrower hereunder or thereunder, shall be
applied in the following order and priority:

 

(a)           amounts due to the Administrative Agent, the Issuing Bank and the
Lenders in respect of expenses due under Section 12.2. until paid in full, and
then Fees;

 

(b)           payments of interest on Swingline Loans;

 

(c)           payments of interest on all other Loans and Reimbursement
Obligations to be applied for the ratable benefit of the Lenders;

 

(d)           payments of principal of Swingline Loans;

 

(e)           payments of principal of all other Loans, Reimbursement
Obligations and other Letter of Credit Liabilities, to be applied for the
ratable benefit of the Lenders in such order and priority as the Lenders may
determine in their sole discretion; provided, however, to the extent that any
amounts available for distribution pursuant to this subsection are attributable
to the issued but undrawn amount of an outstanding Letter of Credit, such
amounts shall be paid to the Administrative Agent for deposit into the Letter of
Credit Collateral Account;

 

(f)            amounts due to the Administrative Agent and the Lenders pursuant
to Sections 11.6. and 12.10.;

 

(g)           payments of all other amounts due under any of the Loan Documents,
if any, to be applied for the ratable benefit of the Lenders; and

 

(h)           any amount remaining after application as provided above, shall be
paid to the Borrower or whomever else may be legally entitled thereto.

 

Section 10.6.  Letter of Credit Collateral Account.

 

(a)           As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below).  The balances from time to time in the Letter

 

76

--------------------------------------------------------------------------------


 

of Credit Collateral Account shall not constitute payment of any Letter of
Credit Liabilities until applied by the Issuing Bank as provided herein. 
Anything in this Agreement to the contrary notwithstanding, funds held in the
Letter of Credit Collateral Account shall be subject to withdrawal only as
provided in this Section.

 

(b)           Amounts on deposit in the Letter of Credit Collateral Account
shall be invested and reinvested by the Administrative Agent in such Cash
Equivalents as the Administrative Agent shall determine in its sole discretion. 
All such investments and reinvestments shall be held in the name of and be under
the sole dominion and control of the Administrative Agent for the ratable
benefit of the Administrative Agent, the Issuing Bank and the Lenders; provided,
that all earnings on such investments will be credited to and retained in the
Letter of Credit Collateral Account.  The Administrative Agent shall exercise
reasonable care in the custody and preservation of any funds held in the Letter
of Credit Collateral Account and shall be deemed to have exercised such care if
such funds are accorded treatment substantially equivalent to that which the
Administrative Agent accords other funds deposited with the Administrative
Agent, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in the Letter of Credit Collateral
Account.

 

(c)           If a drawing pursuant to any Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Administrative Agent to use the monies deposited in the Letter of
Credit Collateral Account to reimburse the Issuing Bank for the payment made by
the Issuing Bank to the beneficiary with respect to such drawing or the payee
with respect to such presentment.

 

(d)           If an Event of Default exists, the Administrative Agent may (and,
if instructed by the Requisite Lenders, shall) in its (or their) discretion at
any time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 10.5.

 

(e)           So long as no Default or Event of Default exists, and to the
extent amounts on deposit in or credited to the Letter of Credit Collateral
Account exceed the aggregate amount of the Letter of Credit Liabilities then due
and owing, the Administrative Agent shall, from time to time, at the request of
the Borrower, deliver to the Borrower within 5 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such of
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time.  When
all of the Obligations shall have been indefeasibly paid in full and no Letters
of Credit remain outstanding, the Administrative Agent shall deliver to the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, the balances remaining in the Letter of Credit Collateral Account.

 

(f)            The Borrower shall pay to the Administrative Agent from time to
time such fees as the Administrative Agent normally charges for similar services
in connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

 

Section 10.7.  Performance by Administrative Agent.

 

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Administrative Agent may, after notice to the
Borrower, perform or attempt to perform such covenant, duty or agreement on
behalf of the Borrower after the expiration of any cure or grace periods set
forth herein.  In such event, the Borrower shall, at the request of the
Administrative

 

77

--------------------------------------------------------------------------------


 

Agent, promptly pay any amount reasonably expended by the Administrative Agent
in such performance or attempted performance to the Administrative Agent,
together with interest thereon at the applicable Post-Default Rate from the date
of such expenditure until paid.  Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall have any liability or responsibility
whatsoever for the performance of any obligation of the Borrower under this
Agreement or any other Loan Document.

 

Section 10.8.  Rights Cumulative.

 

The rights and remedies of the Administrative Agent, the Issuing Bank, the
Lenders and the Specified Derivatives Providers under this Agreement, each of
the other Loan Documents, the Fee Letter and Specified Derivatives Contracts
shall be cumulative and not exclusive of any rights or remedies which any of
them may otherwise have under Applicable Law.  In exercising their respective
rights and remedies the Administrative Agent, the Issuing Bank, the Lenders and
the Specified Derivatives Providers may be selective and no failure or delay by
the Administrative Agent, the Issuing Bank, any of the Lenders or any of the
Specified Derivatives Providers in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.

 

ARTICLE XI. THE ADMINISTRATIVE AGENT

 

Section 11.1.  Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII. that the
Borrower is not otherwise required to deliver directly to the Lenders.  The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Borrower, any other Loan Party or any other Affiliate of the Borrower, pursuant
to this Agreement or any other Loan Document not already delivered to such
Lender pursuant to the terms of this Agreement or any such other Loan Document. 
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision

 

78

--------------------------------------------------------------------------------


 

of this Agreement), and such instructions shall be binding upon all Lenders and
all holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law.  Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise. 
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.

 

Section 11.2.  Wells Fargo as Lender.

 

Wells Fargo, as a Lender shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity.  Wells Fargo and its affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other affiliate thereof as if it were any other bank and without any duty
to account therefor to the Issuing Bank, or the other Lenders.  Further, the
Administrative Agent and any affiliate may accept fees and other consideration
from the Borrower for services in connection with this Agreement, or otherwise
without having to account for the same to the Issuing Bank, or the other
Lenders.  The Issuing Bank and the Lenders acknowledge that, pursuant to such
activities, Wells Fargo or its affiliates may receive information regarding the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.

 

Section 11.3.  Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof. 
Unless a Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination.

 

79

--------------------------------------------------------------------------------


 

Section 11.4.  Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”.  Further, if the Administrative Agent receives such
a “notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.

 

Section 11.5.  Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment.  Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts. 
Neither the Administrative Agent nor any of its directors, officers, agents,
employees or counsel: (a) makes any warranty or representation to any Lender,
the Issuing Bank or any other Person, or shall be responsible to any Lender, the
Issuing Bank or any other Person for any statement, warranty or representation
made or deemed made by the Borrower, any other Loan Party or any other Person in
or in connection with this Agreement or any other Loan Document; (b) shall have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of the Borrower or other Persons, or to inspect
the property, books or records of the Borrower or any other Person; (c) shall be
responsible to any Lender or the Issuing Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders, the Issuing
Bank and the Specified Derivatives Providers in any such collateral; (d) shall
have any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties.  The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.

 

Section 11.6.  Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Commitment
Percentage, from and against any and all liabilities, obligations, losses,

 

80

--------------------------------------------------------------------------------


 

damages, penalties, actions, judgments, suits, reasonable out-of-pocket costs
and expenses of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Administrative Agent (in its capacity
as Administrative Agent but not as a Lender) in any way relating to or arising
out of the Loan Documents, any transaction contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under the Loan Documents
(collectively, “Indemnifiable Amounts”); provided, however, that no Lender shall
be liable for any portion of such Indemnifiable Amounts to the extent resulting
from the Administrative Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment; provided, however, that no action taken in accordance with the
directions of the Requisite Lenders (or all of the Lenders, if expressly
required hereunder) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section.  Without limiting the generality of the
foregoing, each Lender agrees to reimburse the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) promptly upon demand for its ratable share of any
out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws.  Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder or
under the other Loan Documents and the termination of this Agreement.  If the
Borrower shall reimburse the Administrative Agent for any Indemnifiable Amount
following payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

Section 11.7.  Lender Credit Decision, Etc.

 

Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, counsel, attorneys-in-fact or other affiliates has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Borrower, any other Loan Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the
Administrative Agent to the Issuing Bank or any Lender.  Each of the Lenders and
the Issuing Bank acknowledges that it has made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby, independently and without reliance upon the Administrative Agent, any
other Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of the Borrower, the other Loan Parties, the other Subsidiaries and
other Affiliates, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the other
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate.  Each of
the Lenders and the Issuing Bank also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any other Lender or counsel
to the Administrative Agent or any of their respective officers, directors,
employees

 

81

--------------------------------------------------------------------------------


 

and agents, and based on such review, advice, documents and information as it
shall deem appropriate at the time, continue to make its own decisions in taking
or not taking action under the Loan Documents.  The Administrative Agent shall
not be required to keep itself informed as to the performance or observance by
the Borrower or any other Loan Party of the Loan Documents or any other document
referred to or provided for therein or to inspect the properties or books of, or
make any other investigation of, the Borrower, any other Loan Party or any other
Subsidiary.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders and the Issuing Bank by the
Administrative Agent under this Agreement or any of the other Loan Documents or
furnished to the Administrative Agent for distribution to the Lenders and/or the
Issuing Bank, the Administrative Agent shall have no duty or responsibility to
provide any Lender or the Issuing Bank with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or other Affiliates. 
Each of the Lenders and the Issuing Bank acknowledges that the Administrative
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Administrative Agent and is not
acting as counsel to any Lender or the Issuing Bank.

 

Section 11.8.  Successor Administrative Agent.

 

The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) be removed as Administrative Agent under the Loan Documents for
gross negligence or willful misconduct upon 30 day’s prior written notice by all
Lenders (other than the Lender then acting as Administrative Agent.  Upon any
such resignation or removal, the Requisite Lenders shall have the right to
appoint a successor Administrative Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and any of its
Affiliates as a successor Administrative Agent).  If no successor Administrative
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
resigning Administrative Agent’s giving of notice of resignation or the giving
of notice of removal of the Administrative Agent, then the current
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be an Eligible Assignee.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the current Administrative Agent, and the current Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents.  Such
successor Administrative Agent shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
shall make other arrangements satisfactory to the current Administrative Agent,
in either case, to assume effectively the obligations of the current
Administrative Agent with respect to such Letters of Credit.  After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XI. shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents.  Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.

 

Section 11.9.  Titled Agents.

 

Each of the Lead Arrangers, the Syndication Agent, and the Documentation Agents
(each a “Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder,

 

82

--------------------------------------------------------------------------------


 

including, without limitation, for servicing, enforcement or collection of any
of the Loans, nor any duties as an agent hereunder for the Lenders.  The titles
given to the Titled Agents are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Administrative Agent, any
Lender, the Issuing Bank, the Borrower or any other Loan Party and the use of
such titles does not impose on the Titled Agents any duties or obligations
greater than those of any other Lender or entitle the Titled Agents to any
rights other than those to which any other Lender is entitled.

 

ARTICLE XII. MISCELLANEOUS

 

Section 12.1.  Notices.

 

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower:

 

CommonWealth REIT

400 Centre Street

Newton, Massachusetts  02458

Attention:  Chief Financial Officer

Telecopier:

(617) 332-2261

Telephone:

(617) 332-3990

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

101 Federal Street, 28th Floor

Boston, Massachusetts  02110

Attention: Frederick G. Bright, Vice President

Telecopier:

(617) 261-1604

Telephone:

(617) 574-6310

 

with a copy to:

 

Wells Fargo Bank, National Association

301 South College Street

Charlotte, NC 28288

Attention: Amit Khimji

Telecopier:

(704) 383-6205

Telephone:

(704) 715-1347

 

with a copy to:

 

Alston & Bird LLP

1201 West Peachtree Street

Atlanta, Georgia 30309

Attention: Paul M. Cushing, Esq.

Telecopier:

(404) 881-4777

Telephone:

(404) 881-7578

 

83

--------------------------------------------------------------------------------


 

If to the Issuing Bank:

 

Wells Fargo Bank, National Association

101 Federal Street, 28th Floor

Boston, Massachusetts  02110

Attention: Frederick G. Bright, Vice President

Telecopier:

(617) 261-1604

Telephone:

(617) 574-6310

 

with a copy to:

 

Wells Fargo Bank, National Association

301 South College Street

Charlotte, NC 28288

Attention: Amit Khimji

Telecopier:

(704) 383-6205

Telephone:

(704) 715-1347

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower. 
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of the Borrower or the Administrative Agent, the Issuing Bank and
Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 8.5. to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication. 
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, the Issuing Bank or any Lender under
Article II. shall be effective only when actually received.  None of the
Administrative Agent, the Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Bank or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder.  Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.

 

Section 12.2.  Expenses.

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expense and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel

 

84

--------------------------------------------------------------------------------


 

to the Administrative Agent and all costs and expenses of the Administrative
Agent in connection with the use of IntraLinks, SyndTrak or other similar
information transmission systems in connection with the Loan Documents and the
reasonable fees and disbursements of counsel to the Administrative Agent
relating to all such activities, (b) to pay or reimburse the Administrative
Agent, the Issuing Bank and the Lenders for all their reasonable costs and
expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents and the Fee Letter, including the reasonable
fees and disbursements of their respective counsel (including the allocated fees
and expenses of in-house counsel) and any payments in indemnification or
otherwise payable by the Lenders to the Administrative Agent pursuant to the
Loan Documents, (c) to pay, and indemnify and hold harmless the Administrative
Agent, the Issuing Bank and the Lenders from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any failure
to pay or delay in paying, documentary, stamp, excise and other similar taxes,
if any, which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and (d) to the extent not already covered by any
of the preceding subsections, to pay or reimburse the fees and disbursements of
counsel to the Administrative Agent, the Issuing Bank and any Lender incurred in
connection with the representation of the Administrative Agent, the Issuing Bank
or such Lender in any matter relating to or arising out of any bankruptcy or
other proceeding of the type described in Sections 10.1.(e) or 10.1.(f),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.  If the Borrower shall fail
to pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.

 

Section 12.3.  Stamp, Intangible and Recording Taxes.

 

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

 

Section 12.4.  Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of the Issuing Bank, a
Lender, an Affiliate of the Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, the
Issuing Bank, such Lender, any

 

85

--------------------------------------------------------------------------------


 

Affiliate of the Administrative Agent, the Issuing Bank or such Lender, or such
Participant, to or for the credit or the account of the Borrower against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 10.2., and although such
Obligations shall be contingent or unmatured.  Promptly following any such
set-off the Agent shall notify the Borrower thereof and of the application of
such set-off, provided that the failure to give such notice shall not invalidate
such set-off.

 

Section 12.5.  Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT
AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL
IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT
OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER,
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)           EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK
AND EACH LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK AND ANY STATE COURT LOCATED IN NEW YORK, NEW YORK SHALL
HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG
THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE LENDERS,
ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE LENDERS
OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.  THE BORROWER, THE
ISSUING BANK AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.  EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN

 

86

--------------------------------------------------------------------------------


 

DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE
TERMINATION OF THIS AGREEMENT.

 

Section 12.6.  Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and
subject to the last sentence of the immediately following subsection (d), any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of an 
assigning Lender’s Commitment and the Loans at the time owing to it, or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)           in any case not described in the immediately preceding
subsection (A), the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Default or Event of Default shall
exist, the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by clause (i)(B) of this
subsection (b) and, in addition:

 

87

--------------------------------------------------------------------------------


 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
shall exist at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof; and

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Commitment if such assignment is to a Person that is not already a Lender
with a Commitment, an Affiliate of such Lender or an Approved Fund with respect
to such Lender; and

 

(C) the consent of the Swingline Lender and the Issuing Bank (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of a Commitment.

 

(iv)          Assignment and Acceptance; Notes.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $4,500 for each
assignment, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Details Form.  If requested by the
transferor Lender or the Assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the Assignee and such
transferor Lender, as appropriate.

 

(v)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.10., 4.1., 4.4., 12.2. and 12.10.
and the other provisions of this Agreement and the other Loan Documents as
provided in Section 12.11. with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time

 

88

--------------------------------------------------------------------------------


 

(the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any  provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver of any provision of any Loan
Document that (i) increases such Lender’s Commitment, (ii) extends the date
fixed for the payment of principal on the Loans or portions thereof owing to
such Lender, or (iii) reduces the rate at which interest is payable thereon. 
Subject to the immediately following subsection (e), the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.10., 4.1., 4.4.
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by Applicable Law, each Participant also shall be entitled to the benefits of
Section 12.4. as though it were a Lender, provided such Participant agrees to be
subject to Section 3.3. as though it were a Lender.  Upon request from the
Administrative Agent, a Lender shall notify the Administrative Agent and the
Borrower of the sale of any participation hereunder.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 3.10. and 4.1. than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.10. unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower and the Administrative Agent, to comply with
Section 3.10.(c) as though it were a Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g)           No Registration.  Each Lender agrees that, without the prior
written consent of the Borrower and the Administrative Agent, it will not make
any assignment hereunder in any manner or under any circumstances that would
require registration or qualification of, or filings in respect of, any Loan or
Note under the Securities Act or any other securities laws of the United States
of America or of any other jurisdiction.

 

89

--------------------------------------------------------------------------------


 

Section 12.7.  Amendments and Waivers.

 

(a)           Generally.  Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or any other Loan Document to be given by the Lenders may be given, (ii) any
term of this Agreement or of any other Loan Document may be amended, (iii) the
performance or observance by the Borrower, any other Loan Party or any other
Subsidiary of any terms of this Agreement or such other Loan Document may be
waived, and (iv) the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(or the Administrative Agent at the written direction of the Requisite Lenders),
and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party which is party thereto.

 

(b)           Certain Lender Consents.  Notwithstanding the foregoing, no
amendment, waiver or consent shall, unless in writing, and signed by Lenders
having at least 66 2/3% of the aggregate amount of the Commitments of all
Lenders, or if the Commitments have been terminated or reduced to zero, Lenders
holding at least 66 2/3% of the principal amount of the aggregate outstanding
Loans and Letter of Credit Liabilities, do any of the following:

 

(i)            amend any of the financial covenants set forth in Section 9.1. or
any of the definitions related thereto, waive the performance or observance of
any of the financial covenants set forth in Section 9.1. or waive any Default or
Event of Default resulting from a breach of any of the financial covenants set
forth in Section 10.1.; or

 

(ii)           amend Section 10.1.(l) or waive any Default or Event of Default
occurring under such Section.

 

(c)           Consent of Lenders Directly Affected.  In addition to the
foregoing requirements, no amendment, waiver or consent shall, unless in
writing, and signed by each of the Lenders directly and adversely affected
thereby (or the Administrative Agent at the written direction of such Lenders),
do any of the following:

 

(i)            increase the Commitments of the Lenders (excluding any increase
as a result of an assignment of Commitments permitted under Section 12.6. and
any increases contemplated under Section 2.15.) or subject the Lenders to any
additional obligations;

 

(ii)           reduce the principal of, or interest that has accrued or the
rates of interest that will be charged on the outstanding principal amount of,
any Loans or other Obligations;

 

(iii)          reduce the amount of any Fees payable to the Lenders hereunder;

 

(iv)          modify the definition of “Termination Date” (except in accordance
with Section 2.12.), or otherwise postpone any date fixed for any payment of
principal of, or interest on, any Loans or for the payment of Fees or any other
Obligations, or extend the expiration date of any Letter of Credit beyond the
Termination Date (except as permitted under Section 2.2.(b)) or, with respect to
any Letter of Credit having an expiration date beyond the Termination Date as
permitted by Section 2.2.(b), extend the expiration date of such Letter of
Credit;

 

(v)           modify the definition of “Commitment Percentage” or amend or
otherwise modify the provisions of Section 3.2.;

 

90

--------------------------------------------------------------------------------


 

(vi)          amend this Section or amend any of the other definitions of the
terms used in this Agreement or the other Loan Documents insofar as such
definitions affect the substance of this Section;

 

(vii)         modify the definition of the term “Requisite Lenders” or modify in
any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

 

(viii)        release any Guarantor from its obligations under the Guaranty
except as contemplated by Section 7.13.(b);

 

(ix)           waive a Default or Event of Default under Section 10.1.(a); or

 

(x)            amend, or waive the Borrower’s compliance with, Section 2.14.

 

(d)           Amendment of Administrative Agent’s Duties, Etc.  No amendment,
waiver or consent unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Administrative Agent under this Agreement or any of
the other Loan Documents.  Any amendment, waiver or consent relating to
Section 2.3. or the obligations of the Swingline Lender under this Agreement or
any other Loan Document shall, in addition to the Lenders required hereinabove
to take such action, require the written consent of the Swingline Lender.  Any
amendment, waiver or consent relating to Section 2.2. or the obligations of the
Issuing Bank under this Agreement or any other Loan Document shall, in addition
to the Lenders required hereinabove to take such action, require the written
consent of the Issuing Bank.  Any amendment, waiver or consent with respect to
any Loan Document that (i) diminishes the rights of a Specified Derivatives
Provider in a manner or to an extent dissimilar to that affecting the Lenders or
(ii) increases the liabilities or obligations of a Specified Derivatives
Provider shall, in addition to the Lenders required hereinabove to take such
action, require the consent of the Lender that is (or having an Affiliate that
is) such Specified Derivatives Provider.  No waiver shall extend to or affect
any obligation not expressly waived or impair any right consequent thereon and
any amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose set forth therein.  No course of dealing
or delay or omission on the part of the Administrative Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default.  Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.

 

Section 12.8.  Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender.  Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrower and no provision in this Agreement or
in any of the other Loan Documents, and no course of dealing between or among
any of the parties hereto, shall be deemed to create any fiduciary duty owing by
the Administrative Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party.  Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.

 

91

--------------------------------------------------------------------------------


 

Section 12.9.  Confidentiality.

 

Except as otherwise provided by Applicable Law, each of the Administrative
Agent, the Issuing Bank and the Lenders shall maintain the confidentiality of
all Information (as defined below) in accordance with its customary procedure
for handling confidential information of this nature and in accordance with safe
and sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any actual or proposed
Assignee, Participant or other transferee in connection with a potential
transfer of any Commitment or participation therein as permitted hereunder, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations; (c) as
required or requested by any Governmental Authority or representative thereof or
pursuant to legal process or in connection with any legal proceedings, or as
otherwise required by Applicable Law; (d) to the Administrative Agent’s, Issuing
Bank’s or such Lender’s independent auditors and other professional advisors
(provided they shall be notified of the confidential nature of the information);
(e) in connection with the exercise of any remedies under any Loan Document (or
any Specified Derivatives Contract) or any action or proceeding relating to any
Loan Document (or any such Specified Derivatives Contract) or the enforcement of
rights hereunder or thereunder; (f) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section actually
known by the Administrative Agent or such Lender to be a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender or any
Affiliate of the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower or any Affiliate of the Borrower; (g) to
the extent requested by, or required to be disclosed to, any nationally
recognized rating agency or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it; (h) to bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications; (i) to any other party
hereto; and (j) with the consent of the Borrower. Notwithstanding the foregoing,
the Administrative Agent and each Lender may disclose any such confidential
information, without notice to the Borrower or any other Loan Party, to
Governmental Authorities in connection with any regulatory examination of the
Administrative Agent or such Lender or in accordance with the regulatory
compliance policy of the Administrative Agent or such Lender.  As used in this
Section, the term “Information” means all information received from the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower, any
other Loan Party, any other Subsidiary or any Affiliate, provided that, in the
case of any such information received from the Borrower, any other Loan Party,
any other Subsidiary or any Affiliate after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 12.10.  Indemnification.

 

(a)           The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, the Issuing Bank, the Lenders, all of the
Affiliates of each of the Administrative Agent, the Issuing Bank or any of the
Lenders, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all of the following (collectively, the “Indemnified
Costs”):  losses, costs, claims, penalties, damages,

 

92

--------------------------------------------------------------------------------


 

liabilities, deficiencies, judgments or expenses of every kind and nature
(including, without limitation, amounts paid in settlement, court costs and the
fees and disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding Indemnified Costs indemnification in respect of which
is specifically covered by Section 3.10. or 4.1. or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) which is in any way related
directly or indirectly to: (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of any Loans or issuance of
Letters of Credit hereunder; (iii) any actual or proposed use by the Borrower of
the proceeds of the Loans or Letters of Credit; (iv) the Administrative Agent’s,
the Issuing Bank’s or any Lender’s entering into this Agreement; (v) the fact
that the Administrative Agent, the Issuing Bank and the Lenders have established
the credit facility evidenced hereby in favor of the Borrower; (vi) the fact
that the Administrative Agent, the Issuing Bank and the Lenders are creditors of
the Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Borrower and the
Subsidiaries; (vii) the fact that the Administrative Agent, the Issuing Bank and
the Lenders are material creditors of the Borrower and are alleged to influence
directly or indirectly the business decisions or affairs of the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent, the Issuing Bank or the Lenders may have under
this Agreement or the other Loan Documents provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party for any acts or
omissions of such Indemnified Party in connection with matters described in this
clause (viii) to the extent arising from the gross negligence or willful
misconduct of such Indemnified Party, as determined by a court of competent
jurisdiction in a final, non-appealable judgment; (ix) any civil penalty or fine
assessed by the OFAC against, and all costs and expenses (including counsel fees
and disbursements) incurred in connection with defense thereof by, the
Administrative Agent, the Issuing Bank or any Lender as a result of conduct of
the Borrower, any other Loan Party or any other Subsidiary that violates a
sanction administered or enforced by the OFAC; or (x) any violation or
non-compliance by the Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders and/or the Issuing Bank as successors to
the Borrower) to be in compliance with such Environmental Laws.

 

(b)           The Borrower’s indemnification obligations under this
Section shall apply to all Indemnity Proceedings arising out of, or related to,
the foregoing whether or not an Indemnified Party is a named party in such
Indemnity Proceeding.  In this connection, this indemnification shall cover all
Indemnified Costs of any Indemnified Party in connection with any deposition of
any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Borrower or any Subsidiary, any shareholder of the Borrower or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority.

 

(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

 

(d)           All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party

 

93

--------------------------------------------------------------------------------


 

notwithstanding any claim or assertion by the Borrower that such Indemnified
Party is not entitled to indemnification hereunder upon receipt of an
undertaking by such Indemnified Party that such Indemnified Party will reimburse
the Borrower if it is actually and finally determined by a court of competent
jurisdiction that such Indemnified Party is not so entitled to indemnification
hereunder.

 

(e)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower.  No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).  Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

 

(f)            If and to the extent that the obligations of the Borrower under
this Section 12.10. are unenforceable for any reason, the Borrower hereby agrees
to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

 

(g)           The Borrower’s obligations under this Section 12.10. shall survive
any termination of this Agreement and the other Loan Documents and the payment
in full in cash of the Obligations, and are in addition to, and not in
substitution of, any of the other obligations set forth in this Agreement or any
other Loan Document to which it is a party.

 

References in this Section 12.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

 

Section 12.11.  Termination; Survival.

 

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
cancelled (other than Letters of Credit the expiration dates of which extend
beyond the Termination Date as permitted under Section 2.2.(b) and in respect of
which the Borrower has satisfied the requirements of such Section), (c) none of
the Lenders is obligated any longer under this Agreement to make any Loans and
the Issuing Bank is no longer obligated under this Agreement to issue Letters of
Credit and (d) all Obligations (other than obligations which survive as provided
in the following sentence) have been paid and satisfied in full; provided,
however, if on the Termination Date or any other date the Commitments are
terminated or reduced to zero (whether voluntarily, by reason of the occurrence
of an Event of Default or otherwise) any Letters of Credit remain outstanding,
then the provisions of this Agreement applicable to Letters of Credit, including
without limitation, the terms of Section 2.13 and the Borrower’s reimbursement
obligations under Section 2.2.(d), shall remain in effect until all such Letters
of Credit have expired, have been cancelled or have otherwise terminated.  The
indemnities to which the Administrative Agent, the Issuing Bank and the Lenders
are entitled under the provisions of Sections 3.10., 4.1., 4.4., 11.6., 12.2.
and 12.10. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Sections 12.5. and 12.13, shall continue in
full force and effect and shall protect the Administrative

 

94

--------------------------------------------------------------------------------


 

Agent, the Issuing Bank and the Lenders (i) notwithstanding any termination of
this Agreement, or of the other Loan Documents, against events arising after
such termination as well as before and (ii) at all times after any such party
ceases to be a party to this Agreement with respect to all matters and events
existing on or prior to the date such party ceased to be a party to this
Agreement.

 

Section 12.12.  Severability of Provisions.

 

If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as thought the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 12.13.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 12.14.  Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required.  It shall not be necessary that the signature of, or on behalf of,
each party, or that the signature of all persons required to bind any party,
appear on each counterpart.  All counterparts shall collectively constitute a
single document.  It shall not be necessary in making proof of this document to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto.

 

Section 12.15.  Obligations with Respect to Loan Parties.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

 

Section 12.16.  Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 12.17.  Limitation of Liability.

 

None of the Administrative Agent, the Issuing Bank or any Lender, or any
affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, the Issuing Bank or any Lender shall have any liability with respect to,
and the Borrower hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or the Fee
Letter, or any of the transactions contemplated by this Agreement or any of the
other Loan Documents.  The Borrower hereby waives, releases, and agrees not to
sue the

 

95

--------------------------------------------------------------------------------


 

Administrative Agent, the Issuing Bank or any Lender or any of the
Administrative Agent’s, the Issuing Bank’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents, the Fee Letter, or any of the
transactions contemplated by this Agreement or financed hereby.

 

Section 12.18.  Entire Agreement.

 

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto.  There are no oral
agreements among the parties hereto.

 

Section 12.19.  Construction.

 

The Administrative Agent, the Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Borrower and each Lender.

 

Section 12.20.  Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

Section 12.21.  LIABILITY OF TRUSTEES, ETC.

 

THE PARTIES HERETO ACKNOWLEDGE AND AGREE AS FOLLOWS:

 

THE AMENDED AND RESTATED DECLARATION OF TRUST ESTABLISHING COMMONWEALTH REIT,
DATED JULY 1, 1994, AS AMENDED AND SUPPLEMENTED, AS FILED WITH THE STATE
DEPARTMENT OF ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT NO TRUSTEE,
OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF COMMONWEALTH REIT SHALL BE HELD TO
ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, COMMONWEALTH REIT.  ALL PERSONS DEALING WITH COMMONWEALTH REIT IN ANY
WAY, SHALL LOOK ONLY TO THE ASSETS OF COMMONWEALTH REIT FOR THE PAYMENT OF ANY
SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

[Signatures on Following Pages]

 

96

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

 

COMMONWEALTH REIT

 

 

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

Name:

John C. Popeo

 

 

Title:

Treasurer and Chief Financial Officer

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Frederick G. Bright

 

 

Name:

Frederick G. Bright

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael W. Edwards

 

 

Name:

Michael W. Edwards

 

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

/s/ G. David Cole

 

 

Name:

G. David Cole

 

 

Title:

Authorized Signatory

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Thomas K. Day

 

 

Name:

Thomas K. Day

 

 

Title:

Managing Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Natsuhiro Samejima

 

 

Name:

Natsuhiro Samejima

 

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ David Heller

 

 

Name:

David Heller

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

MIZUHO CORPORATE BANK, LTD., as a Lender

 

 

 

 

 

 

 

By:

/s/ Yasuo Imaizumi

 

 

Name:

Yasuo Imaizumi

 

 

Title:

Deputy General Manager

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew D. Coler

 

 

Name:

Andrew D. Coler

 

 

Title:

Senior Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Paula Mello

 

 

Name:

Paula Mello

 

 

Title:

Senior Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

BANK HAPOALIM BM, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ James P. Surless

/s/ Charles McLaughlin

 

 

Name:

James P. Surless

Charles McLaughlin

 

 

Title:

Vice President

Senior Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

 

 

 

By:

/s/ Ahaz A. Armstrong

 

 

Name:

Ahaz A. Armstrong

 

 

Title:

Assistant Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

THE BANK OF NEW YORK MELLON, as a Lender

 

 

 

 

 

 

 

By:

/s/ Carol Murray

 

 

Name:

Carol Murray

 

 

Title:

Managing Director

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

CHEVY CHASE BANK, a division of Capital One, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Frederick H. Denecke

 

 

Name:

Frederick H. Denecke

 

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

COMPASS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Keely W. McGee

 

 

Name:

Keely W. McGee

 

 

Title:

Senior Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

COMERICA BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Casey L. Stevenson

 

 

Name:

Casey L. Stevenson

 

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

MALAYAN BANKING BERHAD, NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Fauzi Zulkifli

 

 

Name:

Fauzi Zulkifli

 

 

Title:

General Manager

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

SOVEREIGN BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ John Everly

 

 

Name:

John Everly

 

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

 

 

 

 

By:

/s/ James T. Taylor

 

 

Name:

James T. Taylor

 

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

UNION BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Bob Ryan

 

 

Name:

Bob Ryan

 

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

 

By:

/s/ George Sherman

 

 

Name:

George Sherman

 

 

Title:

Director

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

SCOTIABANC INC., as a Lender

 

 

 

 

 

 

 

By:

/s/ J.F. Todd

 

 

Name:

J.F. Todd

 

 

Title:

Managing Director

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

FIRST HAWAIIAN BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Dawn Hofmann

 

 

Name:

Dawn Hofmann

 

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Eric Y.S. Tsai

 

 

Name:

Eric Y.S. Tsai

 

 

Title:

VP & General Manager

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Chlopak

 

 

Name:

Michael Chlopak

 

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

RBS CITIZENS, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Stephen Smith

 

 

Name:

Stephen Smith

 

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

JEFFERIES FINANCE LLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ E. Joseph Hess

 

 

Name:

E. Joseph Hess

 

 

Title:

Managing Director

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Ryan Vetsch

 

 

Name:

Ryan Vetsch

 

 

Title:

Authorized Signatory

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CommonWealth REIT]

 

 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director

 

 

 

 

By:

/s/ Mary E. Evans

 

 

Name:

Mary E. Evans

 

 

Title:

Associate Director

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Commitments

 

Lender

 

Commitment Amount

 

Wells Fargo Bank, National Association

 

$

75,000,000

 

Bank of America, N.A.

 

$

50,000,000

 

Royal Bank of Canada

 

$

40,000,000

 

Regions Bank

 

$

40,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

40,000,000

 

US Bank National Association

 

$

40,000,000

 

Mizuho Corporate Bank, Ltd.

 

$

35,000,000

 

PNC Bank, National Assocation

 

$

35,000,000

 

TD Bank, N.A.

 

$

35,000,000

 

Bank Hapoalim BM

 

$

30,000,000

 

Branch Banking and Trust Company

 

$

30,000,000

 

Chevy Chase Bank, a division of Capital One, N.A.

 

$

30,000,000

 

The Bank of New York Mellon

 

$

30,000,000

 

Compass Bank

 

$

25,000,000

 

Comercia Bank

 

$

25,000,000

 

Malayan Banking Berhad, New York Branch

 

$

25,000,000

 

Sovereign Bank

 

$

25,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

25,000,000

 

Union Bank, N.A.

 

$

25,000,000

 

Bank of Nova Scotia

 

$

17,500,000

 

Scotiabanc Inc.

 

$

17,500,000

 

First Hawaiian Bank

 

$

15,000,000

 

Chang Hwa Commercial Bank, Ltd. New York Branch

 

$

10,000,000

 

RBS Citizens, N.A.

 

$

10,000,000

 

Citibank, N.A.

 

$

5,000,000

 

Jefferies Finance LLC

 

$

5,000,000

 

Morgan Stanley Bank, N.A.

 

$

5,000,000

 

UBS Loan Finance LLC

 

$

5,000,000

 

 

 

 

 

TOTAL

 

$

750,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(a)

 

Existing Letter of Credit

 

Irrevocable Standby Letter of Credit Number SM233107W in the Stated Amount of
$250,000 for the account of HUB Highridge LLC for the benefit of Wachovia Bank,
National Association, as Master Servicer on behalf of LaSalle Bank, NA, as
Trustee for the benefit of the Certificate Holders of, its successors commercial
mortgage pass-through certificates series Wachovia Bank 2004-C12.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(b)

 

List of Loan Parties

 

ASA Properties Trust

Blue Dog Bookspan Properties LLC

Blue Dog LLC

Blue Dog Properties Trust

Candler Associates, L.L.C.

Candler Property Trust

First Associates LLC

Hawaii 2x5 O Properties Trust

Higgins Properties LLC

HRP Nom 2 L.P.

HRP Nom L.P.

HRPT Lenexa Properties Trust

HRPT Medical Buildings Realty Trust

Hub Acquisition Trust

Hub BD Mixed Sec. Properties, L.P.

Hub Hoboken Properties LLC

Hub LA Properties Trust

Hub MA Realty Trust

Hub Madrone Properties LLC

Hub Mid-West LLC

Hub Properties GA LLC

Hub Properties Trust

Hub Realty College Park I, LLC

Hub Realty Funding, Inc.

Indemnity Collection Corporation

LTMAC Properties LLC

Masters Properties LLC

MOB Realty Trust

Orville Properties LLC

Oscar Properties Trust

Putnam Place Realty Trust

RFRI Properties LLC

Ridge Lake Properties LLC

Robin 1 Properties LLC

Tanaka Properties LLC

TedCal Properties LLC

TSM Properties LLC

Z&A Properties LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(b)

 

Ownership Structure

 

Part I (Subsidiaries)

 

Entity and Jurisdiction
of Organization

 

Ownership Structure

 

Material
Subsidiary

 

Excluded
Subsidiary

 

To Be Dissolved
or Merged Out
of Existence
Post Closing
Date

1600 Market Street Property Trust (Maryland)

 

SP Holding Property Trust owns 1,000 shares of beneficial interest, $.01 par
value, representing 100% ownership.

 

 

 

X

 

X

1735 Market Street Properties Trust (Maryland)

 

Hub Properties Trust owns 100 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

 

 

 

 

X

4 Maguire Road Realty Trust (Nominee Trust – Massachusetts)

 

Hub Properties Trust is the 100% beneficiary.

 

 

 

 

 

X

47 Harvard Street Real Estate Trust (Nominee Trust – Massachusetts)

 

Hub Properties Trust is the 100% beneficiary.

 

 

 

 

 

X

ALPHA BT LLC (Maryland)

 

Hawaii Soupson LLC – 100% membership interest.

 

 

 

 

 

 

ASA Properties Trust

 

CommonWealth REIT owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

 

 

 

 

 

BD 33 Stiles Lane Property LLC (Maryland)

 

Blue Dog Properties Trust – 100% membership interest.

 

 

 

X

 

 

Blue Dog Bookspan Properties LLC (Delaware)

 

Blue Dog Properties Trust – 100% membership interest.

 

 

 

 

 

 

Blue Dog LLC (Maryland)

 

Blue Dog Properties Trust – 100% membership interest.

 

 

 

 

 

 

Blue Dog Properties Trust (Maryland)

 

CommonWealth REIT owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

X

 

 

 

 

Bridgepoint Property Trust (Maryland)

 

SP Holding Property Trust owns 1,000 shares of beneficial interest, $.01 par
value, representing 100% ownership.

 

 

 

X

 

X

 

--------------------------------------------------------------------------------


 

Entity and Jurisdiction
of Organization

 

Ownership Structure

 

Material
Subsidiary

 

Excluded
Subsidiary

 

To Be Dissolved
or Merged Out
of Existence
Post Closing
Date

Candler Associates, L.L.C. (Maryland)

 

Candler Property Trust – 100% membership interest

 

 

 

 

 

 

Candler Property Trust (Maryland)

 

Hub Properties Trust owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

 

 

 

 

 

Causeway Holdings, Inc. (Massachusetts)

 

CommonWealth REIT owns 100 shares of common stock, $.01 par value, representing
100% ownership.

 

 

 

 

 

X

Cedars LA LLC (Delaware)

 

Hub LA Limited Partnership – 100% membership interest

 

X

 

X

 

 

First Associates LLC (Maryland)

 

Hub Properties Trust – 100% membership interest

 

 

 

 

 

 

Fourth and Roma Properties Trust (Maryland)

 

CommonWealth REIT owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

 

 

 

 

X

Franklin Plaza Property Trust (Maryland)

 

SP Holding Property Trust owns 1,000 shares of beneficial interest, $.01 par
value, representing 100% ownership.

 

 

 

X

 

X

Hawaii 2x5 O Properties Trust (Maryland)

 

CommonWealth REIT owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

X

 

 

 

 

Hawaii Metamorphosis LLC (Maryland)

 

Hawaii Soupson LLC – 100% membership interest.

 

 

 

 

 

 

Hawaii MMGD LLC (Maryland)

 

Hawaii Soupson LLC – 100% membership interest.

 

 

 

 

 

 

Hawaii Phoenix Properties LLC (Maryland)

 

Hawaii Soupson LLC – 100% membership interest.

 

 

 

 

 

 

Hawaii Soupson LLC (Maryland)

 

CommonWealth REIT – 100% membership interest.

 

 

 

 

 

 

Health and Retirement Properties International, Inc. (Delaware)

 

CommonWealth REIT owns 100 shares of common stock, $.01 par value, representing
100% ownership.

 

 

 

 

 

X

Herald Square LLC (Delaware)

 

SP Holding Property Trust – 100% membership interest

 

 

 

X

 

X

HH HUB Properties LLC (Delaware)

 

Hub Properties Trust – 99% membership interest
HRPT Memphis LLC – 1% membership interest

 

 

 

 

 

X

Higgins Properties LLC (Maryland)

 

Hawaii 2x5 O Properties Trust – 100% membership interest

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Entity and Jurisdiction
of Organization

 

Ownership Structure

 

Material
Subsidiary

 

Excluded
Subsidiary

 

To Be Dissolved
or Merged Out
of Existence
Post Closing
Date

HRP GP, LLC (Delaware)

 

CommonWealth REIT – 100% membership interest

 

 

 

 

 

X

HRP Nom 2 Inc. (Delaware)

 

CommonWealth REIT owns 1,000 shares of common stock, $.01 par value,
representing 100% ownership

 

 

 

 

 

X

HRP Nom 2 L.L.C. (Delaware)

 

Hub BD Mixed Sec. Properties, L.P. – 90% membership interest.
HRP Nom 2 Inc. – 10% membership interest.

 

 

 

 

 

X

HRP Nom 2 L.P. (Delaware)

 

Hub BD Mixed Sec. Properties, L.P. – 99% membership interest.
HRP Nom 2, L.L.C. – 1% membership interest.

 

 

 

 

 

 

HRP Nom Inc. (Delaware)

 

CommonWealth REIT owns 1,000 shares of common stock, $.01 par value,
representing 100% ownership.

 

 

 

 

 

X

HRP Nom L.L.C. (Delaware)

 

Hub BD Mixed Sec. Properties, L.P. – 90% membership interest.
HRP Nom Inc. – 10% membership interest.

 

 

 

 

 

X

HRP Nom L.P. (Delaware)

 

Hub BD Mixed Sec. Properties, L.P. – 99% membership interest.
HRP Nom, L.L.C. – 1% membership interest.

 

X

 

 

 

X

HRPT Lenexa Properties Trust (Maryland)

 

CommonWealth REIT – 100% membership interest

 

 

 

 

 

 

HRPT Medical Buildings Realty Trust (Nominee Trust – Massachusetts)

 

Hub Properties Trust is the 100% beneficiary.

 

 

 

 

 

 

HRPT Memphis LLC (Delaware)

 

CommonWealth REIT – 99% membership interest
HRPT TRS, Inc. – 1% membership interest

 

 

 

 

 

X

HRPT TRS, Inc. (Delaware)

 

CommonWealth REIT owns 100 shares of common stock, $.01 par value, representing
100% ownership.

 

 

 

 

 

 

Hub Acquisition Trust (Maryland)

 

CommonWealth REIT owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

 

 

 

 

 

Hub Albuquerque 25 LLC (Maryland)

 

Hub Properties Trust – 100% membership interest

 

 

 

 

 

X

 

--------------------------------------------------------------------------------


 

Entity and Jurisdiction
of Organization

 

Ownership Structure

 

Material
Subsidiary

 

Excluded
Subsidiary

 

To Be Dissolved
or Merged Out
of Existence
Post Closing
Date

Hub BD Mixed Sec. Properties, L.P. (Delaware)

 

HRP GP, LLC – 1% ownership interest CommonWealth REIT – 99% ownership interest

 

X

 

 

 

X

Hub Corporate Crossing, LLC (Delaware)

 

Hub Corporate Crossing Properties Trust – 100% membership interest

 

 

 

X

 

 

Hub Corporate Crossing Properties Trust (Maryland)

 

Hub Properties Trust owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

 

 

X

 

 

Hub Highridge Properties Trust (Maryland)

 

Hub Properties Trust owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

 

 

X

 

 

Hub Highridge, LLC (Delaware)

 

Hub Highridge Properties Trust – 100% membership interest.

 

 

 

X

 

 

Hub Hoboken Properties LLC (Delaware)

 

Hub Properties Trust – 100% membership interest.

 

X

 

 

 

X

Hub LA Limited Partnership (Delaware)

 

Hub Properties Trust – 98% ownership interest
Hub LA Properties Trust – 1% ownership interest
Medical Office Buildings Limited – 1% ownership interest

 

X

 

 

 

 

Hub LA Properties Trust (Maryland)

 

Hub Properties Trust owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

 

 

 

 

 

Hub Management, Inc. (Delaware)

 

Hub Acquisition Trust owns 1,000 shares of common stock, $.01 par value,
representing 100% ownership.

 

 

 

 

 

X

Hub MA Realty Trust (Nominee Trust – Massachusetts)

 

Hub Properties Trust is the 100% beneficiary.

 

 

 

 

 

 

Hub Madrone Properties LLC (Delaware)

 

Hub Properties Trust – 100% membership interest.

 

 

 

 

 

 

Hub Mid-West LLC (Maryland)

 

Hub Properties Trust – 100% membership interest.

 

X

 

 

 

 

Hub Milwaukee Center Properties LLC (Delaware)

 

Hub Properties Trust – 100% membership interest.

 

 

 

X

 

 

 

--------------------------------------------------------------------------------


 

Entity and Jurisdiction
of Organization

 

Ownership Structure

 

Material
Subsidiary

 

Excluded
Subsidiary

 

To Be Dissolved
or Merged Out
of Existence
Post Closing
Date

Hub Northeast Medical Arts Center LLC (Delaware)

 

Hub Properties GA LLC – 100% membership interest.

 

 

 

 

 

X

Hub OEC Properties LLC (Delaware)

 

Hub Properties Trust – 100% membership interest.

 

 

 

X

 

 

Hub Properties GA LLC (Maryland)

 

Hub Properties Trust – 100% membership interest

 

 

 

 

 

 

Hub Properties Trust (Maryland)

 

CommonWealth REIT owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

X

 

 

 

 

Hub Realty Buffalo, Inc. (Delaware)

 

Hub Acquisition Trust owns 1 share of common stock, $.01 par value, representing
100% ownership.

 

 

 

 

 

X

Hub Realty College Park I, LLC (Maryland)

 

Hub Management, Inc. – 50% membership interest
Hub Realty College Park, Inc. – 50% membership interest

 

 

 

 

 

 

Hub Realty College Park, Inc. (Delaware)

 

Hub Acquisition Trust owns 1 share of common stock, $.01 par value, representing
100% ownership.

 

 

 

 

 

X

Hub Realty Funding, Inc. (Delaware)

 

Hub Acquisition Trust owns 1 share of common stock, $.01 par value, representing
100% ownership.

 

 

 

 

 

 

Hub Realty Golden, Inc. (Delaware)

 

Hub Acquisition Trust owns 1 share of common stock, $.01 par value, representing
100% ownership.

 

 

 

 

 

X

Hub Realty Kansas City, Inc. (Delaware)

 

Hub Acquisition Trust owns 1 share of common stock, $.01 par value, representing
100% ownership.

 

 

 

 

 

X

Hub Realty Richland, Inc. (Delaware)

 

Hub Acquisition Trust owns 1 share of common stock, $.01 par value, representing
100% ownership

 

 

 

 

 

X

Hub RI Properties Trust (Maryland)

 

CommonWealth REIT owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

 

 

 

 

X

Hub Woodmont Investment Trust (Maryland)

 

Hub Properties Trust owns 100 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

 

 

 

 

X

 

--------------------------------------------------------------------------------


 

Entity and Jurisdiction
of Organization

 

Ownership Structure

 

Material
Subsidiary

 

Excluded
Subsidiary

 

To Be Dissolved
or Merged Out
of Existence
Post Closing
Date

HUB Woodmont Limited Liability Company (Delaware)

 

Hub Woodmont Investment Trust – 99% membership interest
Blackridge Woodmont LLC – 1% membership interest

 

 

 

 

 

X

Indemnity Collection Corporation (Delaware)

 

CommonWealth REIT owns 100 shares of common stock, $.01 par value, representing
100% ownership.

 

 

 

 

 

 

Indiana Avenue LLC (Delaware)

 

SP Holding Property Trust – 100% membership interest

 

 

 

X

 

X

Lakewood Property Trust (Maryland)

 

SP Holding Property Trust owns 1,000 shares of beneficial interest, $.01 par
value, representing 100% ownership.

 

 

 

X

 

X

LTMAC Properties LLC (Maryland)

 

Hawaii 2x5 O Properties Trust – 100% membership interest

 

 

 

 

 

 

Masters Properties LLC (Maryland)

 

Hawaii 2x5 O Properties Trust – 100% membership interest

 

 

 

 

 

 

MOB Realty Trust (Nominee Trust – Massachusetts)

 

Hub Properties Trust is the 100% beneficiary.

 

 

 

 

 

 

Nine Penn Center Associates, L.P. (Pennsylvania)

 

Hub Properties Trust – 88% ownership interest
Nine Penn Center Properties Trust – 1% ownership interest
Transportation Associates – 11% ownership interest.

 

X

 

X

 

 

Nine Penn Center Properties Trust (Maryland)

 

Hub Properties Trust owns 100 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

 

 

X

 

 

Orville Properties LLC (Maryland)

 

Hawaii 2x5 O Properties Trust – 100% membership interest.

 

 

 

 

 

 

Oscar Properties Trust (Maryland)

 

CommonWealth REIT – 100% membership interest.

 

 

 

 

 

 

Park San Antonio Properties Trust (Maryland)

 

Hub Properties Trust owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

 

 

 

 

X

Putnam Place Realty Trust (Nominee Trust – Massachusetts)

 

Hub Properties Trust is the 100% beneficiary.

 

 

 

 

 

 

Quarry Lake Properties Trust (Maryland)

 

Hub Properties Trust owns 1,000 shares of beneficial interest, $.01

 

 

 

 

 

X

 

--------------------------------------------------------------------------------


 

Entity and Jurisdiction
of Organization

 

Ownership Structure

 

Material
Subsidiary

 

Excluded
Subsidiary

 

To Be Dissolved
or Merged Out
of Existence
Post Closing
Date

 

 

par value, representing 100% ownership.

 

 

 

 

 

 

Research Park Properties Trust (Maryland)

 

CommonWealth REIT owns 100 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

 

 

 

 

X

RFRI Properties LLC (Maryland)

 

Hawaii 2x5 O Properties Trust – 100% membership interest

 

 

 

 

 

 

Ridge Lake Properties LLC (Delaware)

 

Hub Properties Trust – 99% membership interest
HRPT Memphis LLC – 1% membership interest

 

 

 

 

 

X

Robin 1 Properties LLC (Maryland)

 

Hawaii 2x5 O Properties Trust – 100% membership interest

 

 

 

 

 

 

Rosedale Corporate Plaza Condominium, Inc. (Minnesota)

 

Rosedale Properties LLC owns 5 condo units representing 89% ownership.

 

Servico Roseville, Inc. owns 1 condo unit representing 11% ownership.

 

 

 

 

 

 

Rosedale Properties, Inc. (Delaware)

 

Rosedale Properties Trust owns 100 shares of common stock, $.01 par value,
representing 100% ownership.

 

 

 

 

 

X

Rosedale Properties Limited Liability Company (Delaware)

 

Hub Properties Trust – 99% membership interest
Rosedale Properties, Inc. – 1% membership interest

 

 

 

 

 

X

Rosedale Properties Trust (Maryland)

 

Hub Properties Trust owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

 

 

 

 

X

SP Holding Property Trust (Maryland)

 

Hub Properties Trust owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

X

 

X

 

X

Tanaka Properties LLC (Maryland)

 

Hawaii 2x5 O Properties Trust – 100% membership interest

 

 

 

 

 

 

TedCal Properties LLC (Maryland)

 

Hawaii 2x5 O Properties Trust – 100% membership interest

 

 

 

 

 

 

TSM Properties LLC (Maryland)

 

Hawaii 2x5 O Properties Trust – 100% membership interest

 

 

 

 

 

 

University Avenue Realty Trust (Nominee Trust – Massachusetts)

 

Hub Properties Trust is the 100% beneficiary.

 

 

 

 

 

X

 

--------------------------------------------------------------------------------


 

Entity and Jurisdiction
of Organization

 

Ownership Structure

 

Material
Subsidiary

 

Excluded
Subsidiary

 

To Be Dissolved
or Merged Out
of Existence
Post Closing
Date

Z&A Properties LLC (Maryland)

 

Hawaii 2x5 O Properties Trust – 100% membership interest

 

 

 

 

 

 

 

Part II (Unconsolidated Affiliates)

 

1.                                      Affiliates Insurance Company, an Indiana
insurance company – 20,000 shares (14.29%).

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(f)

 

Title To Properties; Liens

 

Part I (Real Property)

 

OWNER

 

STREET

 

CITY

 

STATE

1600 Market Street Property Trust

 

1600 Market Street

 

Philadelphia

 

PA

ALPHA BT LLC

 

91-222 Olai

 

Oahu

 

HI

ALPHA BT LLC

 

91-209 Kuhela

 

Oahu

 

HI

BD 33 Stiles Lane Property LLC

 

33 Stiles Lane

 

North Haven

 

CT

Blue Dog Bookspan Properties LLC

 

501 Ridge Avenue

 

Hanover

 

PA

Blue Dog LLC

 

400 Princeton Blvd.

 

Adairsville

 

GA

Blue Dog LLC

 

7629 Highway 140

 

Adairsville

 

GA

Blue Dog LLC

 

951 Trails Road

 

Eldridge

 

IA

Blue Dog LLC

 

625 Crane Street

 

Aurora

 

IL

Blue Dog LLC

 

745 S. Gardner Street

 

Scottsburg

 

IN

Blue Dog LLC

 

5015 S. Water Circle

 

Wichita

 

KS

Blue Dog LLC

 

2300 North 33rd Avenue East

 

Newton

 

IA

Blue Dog Properties Trust

 

4 South 84th Ave

 

Tolleson

 

AZ

Blue Dog Properties Trust

 

411 Farwell Avenue

 

St. Paul

 

MN

Blue Dog Properties Trust

 

2660 Mercantile Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

2664 Mercantile Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

2668 Mercantile Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

8500 Fruitridge Road

 

Sacramento

 

CA

Blue Dog Properties Trust

 

8516 Fruitridge Road

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9727 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9745 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9767 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9777 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9778 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9779 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9792 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9795 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9800 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9816 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9840 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9844 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9848 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9852 Business Park Drive

 

Sacramento

 

CA

 

--------------------------------------------------------------------------------


 

Blue Dog Properties Trust

 

9856 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9975 Horn Road

 

Sacramento

 

CA

Blue Dog Properties Trust

 

19026 72nd Avenue South

 

Kent

 

WA

Blue Dog Properties Trust

 

19030 West Valley Highway

 

Kent

 

WA

Blue Dog Properties Trust

 

19030-42 72nd Avenue South

 

Kent

 

WA

Blue Dog Properties Trust

 

340 Andover Park East

 

Tukwila

 

WA

Blue Dog Properties Trust

 

505 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

530 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

533 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

564 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

565 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

596 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

605 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

630 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

644 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

662 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

742 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

698 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

701 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

505 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

15201 Mercantile Drive

 

Dearborn

 

MI

Blue Dog Properties Trust

 

3001 Gulley Road

 

Dearborn

 

MI

Blue Dog Properties Trust

 

3101 Gulley Road

 

Dearborn

 

MI

Blue Dog Properties Trust

 

3231 Gulley Road

 

Dearborn

 

MI

Blue Dog Properties Trust

 

3241 Gulley Road

 

Dearborn

 

MI

Blue Dog Properties Trust

 

3251 Gulley Road

 

Dearborn

 

MI

Blue Dog Properties Trust

 

97 Newberry Road

 

East Windsor

 

CT

Blue Dog Properties Trust

 

129 Worthington Ridge Road

 

Berlin

 

CT

Blue Dog Properties Trust

 

15 Sterling Drive

 

Wallingford

 

CT

Blue Dog Properties Trust

 

2 Tower Drive

 

Wallingford

 

CT

Blue Dog Properties Trust

 

50 Barnes Industrial Road North

 

Wallingford

 

CT

Blue Dog Properties Trust

 

23-27 Village Lane

 

Wallingford

 

CT

Blue Dog Properties Trust

 

29-33 Village Lane

 

Wallingford

 

CT

Blue Dog Properties Trust

 

One Barnes Industrial Rd South

 

Wallingford

 

CT

Blue Dog Properties Trust

 

5-9 Barnes Industrial Road

 

Wallingford

 

CT

Blue Dog Properties Trust

 

860 North Main Street

 

Wallingford

 

CT

Blue Dog Properties Trust

 

866 North Main Street

 

Wallingford

 

CT

Blue Dog Properties Trust

 

181 Marsh Hill Road

 

Orange

 

CT

Blue Dog Properties Trust

 

500 Industrial Boulevard

 

Russellville

 

AR

 

--------------------------------------------------------------------------------


 

Blue Dog Properties Trust

 

546 Harvey Faulk Road

 

Sanford

 

NC

Blue Dog Properties Trust

 

2735 E. 40th Street

 

Cleveland

 

OH

Blue Dog Properties Trust

 

721 Richard Street

 

Miamisburg

 

OH

Blue Dog Properties Trust

 

1043 Global Avenue

 

Graniteville

 

SC

Blue Dog Properties Trust

 

128 Crews Drive

 

Columbia

 

SC

Blue Dog Properties Trust

 

351 Collins Road

 

Jefferson

 

WI

Blue Dog Properties Trust

 

111 Southchase Blvd.

 

Fountain Inn

 

SC

Blue Dog Properties Trust

 

32150 Just Imagine Drive

 

Avon

 

OH

Blue Dog Properties Trust

 

6200 Glenn Carlson Drive

 

St. Cloud

 

MN

Bridgepoint Property Trust

 

Bridgepoint Parkway 1

 

Austin

 

TX

Bridgepoint Property Trust

 

Bridgepoint Parkway 2

 

Austin

 

TX

Bridgepoint Property Trust

 

Bridgepoint Parkway 3

 

Austin

 

TX

Bridgepoint Property Trust

 

Bridgepoint Parkway 4

 

Austin

 

TX

Bridgepoint Property Trust

 

Bridgepoint Parkway 5

 

Austin

 

TX

Candler Associates L.L.C.

 

111 Market Street

 

Baltimore

 

MD

Causeway Holdings Inc.

 

251 Causeway Street

 

Boston

 

MA

Cedars LA LLC

 

8631 W. 3rd Street – East

 

Los Angeles

 

CA

Cedars LA LLC

 

8631 W. 3rd Street – West

 

Los Angeles

 

CA

First Associates LLC

 

25 S. Charles Street

 

Baltimore

 

MD

Fourth and Roma Property Trust

 

500 4th Street & 303 Roma Ave

 

Albuquerque

 

NM

Franklin Plaza Property Trust

 

One Franklin Plaza

 

Philadelphia

 

PA

Hawaii Metamorphosis LLC

 

91-008 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-265 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-255 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-241 Kalaeloa

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-325 Komohana

 

Oahu

 

HI

Hawaii MMGD LLC

 

Komohana

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-202 Kalaeloa

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-080 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-027 Kaomi Loop

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-185 Kalaeloa

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-329 Kauhi

 

Oahu

 

HI

Hawaii MMGD LLC

 

Kauhi

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-086 Kaomi Loop

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-349 Kauhi

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-400 Komohana

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-170 Olai

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-218 Olai

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-175 Olai

 

Oahu

 

HI

 

--------------------------------------------------------------------------------


 

Hawaii MMGD LLC

 

91-087 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-083 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-091 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-220 Kalaeloa

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-252 Kauhi

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-259 Olai

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-238 Kauhi

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-410 Komohana

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-410 Komohana

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-300 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

Olai

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-255 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-120 Kauhi

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-150 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-102 Kaomi Loop – A

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-102 Kaomi Loop – B

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-064 Kaomi Loop

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-119 Olai

 

Oahu

 

HI

Hawaii MMGD LLC

 

Texaco Easement

 

Oahu

 

HI

Hawaii MMGD LLC

 

Tesaro 967 Easement

 

Oahu

 

HI

Hawaii MMGD LLC

 

AES HI Easement

 

Oahu

 

HI

Hawaii MMGD LLC

 

Other Easments & Lots

 

Oahu

 

HI

Hawaii Phoenix Properties LLC

 

91-150 Kaomi Loop

 

Oahu

 

HI

Herald Square LLC

 

1250 H Street, NW

 

Washington

 

DC

HH Hub Properties LLC

 

One Memphis Place

 

Memphis

 

TN

Higgins Properties LLC

 

80 Sand Island Access Road

 

Oahu

 

HI

Higgins Properties LLC

 

94-240 Pupuole St

 

Oahu

 

HI

Higgins Properties LLC

 

525 N. King Street

 

Oahu

 

HI

HRP Nom 2 L.P.

 

2 Executive Park West

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

3E Executive Park East

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

4E Executive Park East

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

4 Executive Park West

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

6 Executive Park Drive

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

8 Executive Park West

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

11 Executive Park West

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

14 Executive Park Drive

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

16 Executive Park Drive

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

17 Executive Park South

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

18 Executive Park South

 

Atlanta

 

GA

 

--------------------------------------------------------------------------------


 

HRP Nom 2 L.P.

 

20 Executive Park West

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

22 Executive Park West

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

24 Executive Park West

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

26 Executive Park West

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

50 Executive Park South

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

52 Executive Park South

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

57 Executive Park South

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

59 Executive Park South

 

Atlanta

 

GA

HRP Nom L.P.

 

5100-70 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5101 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5201 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5250 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5260 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5265 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5275 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5325 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5351 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5370 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5375 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5380 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5385 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5401 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

8555 Aero Drive

 

San Diego

 

CA

HRP Nom L.P.

 

600 108th Ave. NE

 

Bellevue

 

WA

HRP Nom L.P.

 

1 Corporate Boulevard

 

Atlanta

 

GA

HRP Nom L.P.

 

2 Corporate Boulevard

 

Atlanta

 

GA

HRP Nom L.P.

 

9 Corporate Boulevard

 

Atlanta

 

GA

HRP Nom L.P.

 

13 Corporate Boulevard

 

Atlanta

 

GA

HRP Nom L.P.

 

54 Corporate Boulevard

 

Atlanta

 

GA

HRP Nom L.P.

 

1 Parklane Boulevard

 

Dearborn

 

MI

HRP Nom L.P.

 

15000 Commerce Drive North

 

Dearborn

 

MI

HRP Nom L.P.

 

15001 Commerce Drive North

 

Dearborn

 

MI

HRP Nom L.P.

 

15050 Commerce Drive North

 

Dearborn

 

MI

HRP Nom L.P.

 

15120 Commerce Drive North

 

Dearborn

 

MI

HRP Nom L.P.

 

15101 Century Drive

 

Dearborn

 

MI

HRP Nom L.P.

 

15201 Century Drive

 

Dearborn

 

MI

HRP Nom L.P.

 

15301 Century Drive

 

Dearborn

 

MI

HRP Nom L.P.

 

15401 Century Drive

 

Dearborn

 

MI

HRP Nom L.P.

 

15301 Mercantile Drive

 

Dearborn

 

MI

 

--------------------------------------------------------------------------------


 

HRP Nom L.P.

 

15300 Rotunda Drive

 

Dearborn

 

MI

HRP Nom L.P.

 

6001 Montrose Road

 

Rockville

 

MD

HRPT Lenexa Properties Trust

 

11300 Corporate Avenue

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

13400-13428 West 99th Street

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

13401-13423 West 98th Street

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

13424-13430 West 98th Street

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

13300-13316 West 98th Street

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

13250-13256 West 98th Street

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

13200-13202 West 98th Street

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

13253-13269 West 98th Street

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

13309-13321 West 98th Street

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

13306-13318 West 99th Street

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

13208-13228 West 98th Street

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

13900 West 101st Street

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

13901 West 101st Street

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

9900 Pflumm Road – 1

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

9900 Pflumm Road – 2

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

9900 Pflumm Road – 3

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

9900 Pflumm Road – 4

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

9900 Pflumm Road – 5

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

9900 Pflumm Road – 6

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

9901 Pflumm Road

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

9850 Industrial Blvd

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

9802 Widmer Road

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

9851-9875 Widmer

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

9801-9829 Widmer Road

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

9745-9777 Widmer Road

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

10105 Marshall Drive

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

NWC Industrial Blvd and Widmer Rd

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

E/S of Widmer Road

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

SWC W 98th St. and Marshall Drive

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

SEC College Blvd. and Renner Blvd

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

15705-15734 College Boulevard

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

15501-15529 College Boulevard

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

11140-11145 Thompson Avenue

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

11150-11180 Thompson Avenue

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

11206-11228 Thompson Avenue

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

15620-15642 West 113th Street

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

11203-11211 Lakeview Avenue

 

Lenexa

 

KS

 

--------------------------------------------------------------------------------


 

HRPT Lenexa Properties Trust

 

15405 College Boulevard

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

11135 Sante Fe Trail Drive

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

15500 West 113th Street

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

16011 College Boulevard

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

16025-16105 West 113th Street

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

22300 Lakeview Avenue

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

SW Corner of College Blvd & Lackm – Retail

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

SW Corner of College Blvd & Lackm – ATM

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

SEC College Blvd. and Renner Blvd

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

E/S of Renner Blvd

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

NEC W 113th St. and Renner Blvd

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

SWC College Blvd and Corporate Av

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

NEC College Blvd Corporate Ave

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

NEC Corporate Ave and 113th – Parcel 17.6

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

NEC Corporate Ave and W 113th – Parcel 17.7

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

Waterside Maintenance District

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

Southlake Owners Association

 

Lenexa

 

KS

HRPT Lenexa Properties Trust

 

4700 Belleview Avenue

 

Kansas City

 

MO

HRPT Lenexa Properties Trust

 

131-165 West Ninth Street

 

N Kansas City

 

MO

HRPT Medical Building Realty Trust

 

1295 Boylston Street

 

Boston

 

MA

HRPT Medical Building Realty Trust

 

109 Brookline Avenue

 

Boston

 

MA

Hub Acquisition Trust

 

55 North Robinson Ave.

 

Oklahoma City

 

OK

Hub Acquisition Trust

 

5051 Rodeo Road

 

Los Angeles

 

CA

Hub Acquisition Trust

 

6501 Americas Parkway NE

 

Albuquerque

 

NM

Hub Acquisition Trust

 

6602 Indian School Road

 

Albuquerque

 

NM

Hub Acquisition Trust

 

2121 Louisiana Ave

 

Albuquerque

 

NM

Hub Acquisition Trust

 

6511 Americas Parkway NE

 

Albuquerque

 

NM

Hub Acquisition Trust

 

6600 Indian School Road

 

Albuquerque

 

NM

Hub Acquisition Trust

 

6640-46 Indian School Road

 

Albuquerque

 

NM

Hub Acquisition Trust

 

6521 Americas Parkway NE

 

Albuquerque

 

NM

Hub Corporate Crossing, LLC

 

179 Sully’s Trail

 

Pittsford

 

NY

Hub Corporate Crossing, LLC

 

183 Sully’s Trail

 

Pittsford

 

NY

Hub Highridge, LLC

 

Highridge Center

 

Macon

 

GA

Hub Hoboken Properties LLC

 

111 River Street

 

Hoboken

 

NJ

Hub MA Realty Trust

 

2300 Crown Colony Drive

 

Quincy

 

MA

Hub MA Realty Trust

 

One Heritage Drive

 

Quincy

 

MA

Hub MA Realty Trust

 

Two Heritage Drive

 

Quincy

 

MA

 

--------------------------------------------------------------------------------


 

Hub MA Realty Trust

 

111 Powerdermill Rd.

 

Maynard

 

MA

Hub Madrone Properties LLC

 

18705 Madrone Parkway

 

Morgan Hill

 

CA

Hub Madrone Properties LLC

 

18715 Madrone Parkway

 

Morgan Hill

 

CA

Hub Madrone Properties LLC

 

18735 Madrone Parkway

 

Morgan Hill

 

CA

Hub Mid-West LLC

 

1615 Lakeside Street

 

Waukegan

 

IL

Hub Mid-West LLC

 

1675 Lakeside Drive

 

Waukegan

 

IL

Hub Mid-West LLC

 

1955 West Field Court

 

Lake Forest

 

Il

Hub Mid-West LLC

 

1717 Deerfield Road

 

Deerfield

 

IL

Hub Mid-West LLC

 

1200 Lakeside Drive

 

Bannockburn

 

IL

Hub Mid-West LLC

 

905 Meridian Lake Drive

 

Aurora

 

IL

Hub Milwaukee Center Properties LLC

 

111 East Kilbourn Avenue

 

Milwaukee

 

WI

Hub OEC Properties LLC

 

225 Water Street

 

Jacksonville

 

FL

Hub Properties GA LLC

 

3 Executive Park Drive

 

Atlanta

 

GA

Hub Properties GA LLC

 

5 Executive Park Drive

 

Atlanta

 

GA

Hub Properties GA LLC

 

9040 Roswell Road

 

Atlanta

 

GA

Hub Properties GA LLC

 

1765 The Exchange

 

Atlanta

 

GA

Hub Properties GA LLC

 

115 W. Washington Street

 

Indianapolis

 

IN

Hub Properties GA LLC

 

3600 Woodview Trace

 

Indianapolis

 

IN

Hub Properties GA LLC

 

1000 Holcomb Woods Parkway

 

Roswell

 

GA

Hub Properties GA LLC

 

1775 The Exchange

 

Atlanta

 

GA

Hub Properties GA LLC

 

Fidelity Tower II

 

Carmel

 

IN

Hub Properties GA LLC

 

1339 Executive Park Drive

 

Atlanta

 

GA

Hub Properties GA LLC

 

1775 West Oak Commons

 

Marrietta

 

GA

Hub Properties GA LLC

 

3120 Breckinridge – 1

 

Duluth

 

GA

Hub Properties GA LLC

 

3120 Breckinridge – 2

 

Duluth

 

GA

Hub Properties Trust

 

5555 Oberlin Drive

 

San Diego

 

CA

Hub Properties Trust

 

5627 Oberlin Drive

 

San Diego

 

CA

Hub Properties Trust

 

5601 Oberlin Drive

 

San Diego

 

CA

Hub Properties Trust

 

5626 Oberlin Drive

 

San Diego

 

CA

Hub Properties Trust

 

1035 Virginia Drive

 

FT. Washington

 

PA

Hub Properties Trust

 

515 Pennsylvania Ave.

 

FT. Washington

 

PA

Hub Properties Trust

 

723 Dresher Road

 

Horsham

 

PA

Hub Properties Trust

 

443 Gulph Road

 

King of Prussia

 

PA

Hub Properties Trust

 

100 South Charles Street

 

Baltimore

 

MD

Hub Properties Trust

 

830 Potomac Circle

 

Aurora

 

CO

Hub Properties Trust

 

6937 N. IH 35 North

 

Austin

 

TX

Hub Properties Trust

 

3043 Walton Road

 

Plymouth Meeting

 

PA

Hub Properties Trust

 

475 Virginia Drive

 

FT. Washington

 

PA

Hub Properties Trust

 

216 Mall Blvd.

 

King of Prussia

 

PA

 

--------------------------------------------------------------------------------


 

Hub Properties Trust

 

1305 Corporate Center Drive

 

Eagan

 

MN

Hub Properties Trust

 

8800 Queen Ave South & 88th St.

 

Bloomington

 

MN

Hub Properties Trust

 

2100 NW 82nd Ave & NW 21st St.

 

Miami

 

FL

Hub Properties Trust

 

2250 Pilot Knob Road

 

Mendota Heights

 

MN

Hub Properties Trust

 

4421 W. John Carpenter Freeway

 

Irving

 

TX

Hub Properties Trust

 

1000 Vorhees Drive

 

Vorhees

 

NJ

Hub Properties Trust

 

333 Laurel Oak Road

 

Vorhees

 

NJ

Hub Properties Trust

 

400 Laurel Oak Road

 

Vorhees

 

NJ

Hub Properties Trust

 

One Stuart Plaza (Donahue Road)

 

Greensburg

 

PA

Hub Properties Trust

 

35 Thorpe Avenue

 

Wallingford

 

CT

Hub Properties Trust

 

5300 Kings Island Drive

 

Mason

 

OH

Hub Properties Trust

 

100 Kings Hwy.

 

Irondoquoit

 

NY

Hub Properties Trust

 

802 Delaware Ave.

 

Wilmington

 

DE

Hub Properties Trust

 

7-9 Vreeland Road

 

Florham Park

 

NJ

Hub Properties Trust

 

3330 N. Washington Blvd

 

Arlington

 

VA

Hub Properties Trust

 

700 Cherrington Parkway

 

Moon Township

 

PA

Hub Properties Trust

 

580 Virginia Drive

 

FT. Washington

 

PA

Hub Properties Trust

 

101 Barnes Road

 

Wallingford

 

CT

Hub Properties Trust

 

2800 Eisenhower Drive

 

Alexandria

 

VA

Hub Properties Trust

 

3000 Goffs Falls Road

 

Manchester

 

NH

Hub Properties Trust

 

1601 Rio Grande St.

 

Austin

 

TX

Hub Properties Trust

 

1525 Locust Street

 

Philadelphia

 

PA

Hub Properties Trust

 

One Suffolk Square

 

Islandia

 

NY

Hub Properties Trust

 

200 Old County Rd.

 

Minneola

 

NY

Hub Properties Trust

 

One Lincoln Center

 

Syracuse

 

NY

Hub Properties Trust

 

Exchange Park

 

Austin

 

TX

Hub Properties Trust

 

1920 & 1930 University Drive

 

Tempe

 

AZ

Hub Properties Trust

 

1001 Jefferson Plaza

 

Wilmington

 

DE

Hub Properties Trust

 

Two Corporate Center

 

Melville

 

NY

Hub Properties Trust

 

2444 W. Las Palmaritas Drive

 

Phoenix

 

AZ

Hub Properties Trust

 

8701 MOPAC

 

Austin

 

TX

Hub Properties Trust

 

7100 Northland Circle

 

Minneapolis

 

MN

Hub Properties Trust

 

1000 Shelard Parkway

 

Minneapolis

 

MN

Hub Properties Trust

 

9800 Shelard Parkway

 

Plymouth

 

MN

Hub Properties Trust

 

525 Park Street

 

St. Paul

 

MN

Hub Properties Trust

 

200 Cherrington Parkway

 

Moon Township

 

PA

Hub Properties Trust

 

300 Cherrington Parkway

 

Moon Township

 

PA

Hub Properties Trust

 

400 Cherrington Parkway

 

Moon Township

 

PA

Hub Properties Trust

 

500 Cherrington Parkway

 

Moon Township

 

PA

 

--------------------------------------------------------------------------------


 

Hub Properties Trust

 

600 Cherrington Parkway

 

Moon Township

 

PA

Hub Properties Trust

 

625 Cherrington Parkway

 

Moon Township

 

PA

Hub Properties Trust

 

Cherrington Parkway

 

Moon Township

 

PA

Hub Properties Trust

 

Randolph Bldg.

 

Albuquerque

 

NM

Hub Properties Trust

 

Buena Vista Bldg.

 

Albuquerque

 

NM

Hub Properties Trust

 

Lab Bldg.

 

Albuquerque

 

NM

Hub Properties Trust

 

Sandia Vista Bldg.

 

Albuquerque

 

NM

Hub Properties Trust

 

960 Harvest Run Drive Bldg A

 

Blue Bell

 

PA

Hub Properties Trust

 

960 Harvest Run Drive Bldg B

 

Blue Bell

 

PA

Hub Properties Trust

 

960 Harvest Run Drive Bldg C

 

Blue Bell

 

PA

Hub Properties Trust

 

251 Salina Meadows Parkway

 

Syracuse

 

NY

Hub Properties Trust

 

14026 & 14030 Thunderbolt Place – 1

 

Fairfax

 

VA

Hub Properties Trust

 

14026 & 14030 Thunderbolt Place – 2

 

Fairfax

 

VA

Hub Properties Trust

 

4516 Seton Center Parkway

 

Austin

 

TX

Hub Properties Trust

 

3840 South Wadsworth Blvd – 1

 

Lakewood

 

CO

Hub Properties Trust

 

3840 South Wadsworth Blvd – 2

 

Lakewood

 

CO

Hub Properties Trust

 

5790 Widewaters Parkway

 

DeWitt

 

NY

Hub Properties Trust

 

9110 East Nichols Ave

 

Englewood

 

CO

Hub Properties Trust

 

11209-11211 North Tatum Blvd

 

Phoenix

 

AZ

Hub Properties Trust

 

11201 North Tatum Blvd

 

Phoenix

 

AZ

Hub Properties Trust

 

One South Church

 

Tucson

 

AZ

Hub Properties Trust

 

9173 Sky Park Centre

 

San Diego

 

CA

Hub Properties Trust

 

9177 Sky Park Centre

 

San Diego

 

CA

Hub Properties Trust

 

1500-1542 Market Street

 

Philadelphia

 

PA

Hub Properties Trust

 

6160 Kempsville Circle

 

Norfolk

 

VA

Hub Properties Trust

 

373 Inverness Drive South

 

Englewood

 

CO

Hub Properties Trust

 

One Constitution Way

 

Foxborough

 

MA

Hub Properties Trust

 

5555 North Beach Street

 

Ft. Worth

 

TX

Hub Properties Trust

 

1101 Pacific Avenue

 

Erianger

 

KY

Hub Properties Trust

 

599 Research Parkway

 

Meriden

 

CT

Hub Properties Trust

 

20 Cabot Ave

 

Mansfield

 

MA

Hub Properties Trust

 

100 Hampshire Street

 

Mansfield

 

MA

Hub Properties Trust

 

575 West Street

 

Mansfield

 

MA

Hub Properties Trust

 

50 Cabot Blvd

 

Mansfield

 

MA

Hub Properties Trust

 

100 Northfield Drive

 

Windsor

 

CT

Hub Properties Trust

 

15 Hampshire Street

 

Mansfield

 

MA

Hub Properties Trust

 

5 Hampshire Street

 

Mansfield

 

MA

Hub Properties Trust

 

4411 The 25 Way

 

Albuquerque

 

NM

Hub Properties Trust

 

4420 The 25 Way

 

Albuquerque

 

NM

 

--------------------------------------------------------------------------------


 

Hub Properties Trust

 

4430 The 25 Way

 

Albuquerque

 

NM

Hub Properties Trust

 

1285 Fern Ridge Parkway

 

St. Louis

 

MO

Hub Properties Trust

 

1921 E. Alton Ave

 

Santa Ana

 

CA

Hub Properties Trust

 

1926 Meyer Drury Drive

 

Arnold

 

MO

Hub Properties Trust

 

448 Viking Drive

 

Virginia Beach

 

VA

Hub Properties Trust

 

3420 Camino del Rio North

 

San Diego

 

CA

Hub Properties Trust

 

3430 Camino del Rio North

 

San Diego

 

CA

Hub Properties Trust

 

3530 Camino del Rio North

 

San Diego

 

CA

Hub Properties Trust

 

3550 Camino del Rio North

 

San Diego

 

CA

Hub Properties Trust

 

3570 Camino del Rio North

 

San Diego

 

CA

Hub Properties Trust

 

9715 Key West Ave

 

Rockville

 

MD

Hub Properties Trust

 

9717 Key West Ave

 

Rockville

 

MD

Hub Properties Trust

 

9719 Key West Ave

 

Rockville

 

MD

Hub Properties Trust

 

4350 Northern Pike

 

Monroeville

 

PA

Hub Properties Trust

 

1601 Dry Creek Drive

 

Longmont

 

CO

Hub Properties Trust

 

167 Sully’s Trail

 

Pittsford

 

NY

Hub Properties Trust

 

171 Sully’s Trail

 

Pittsford

 

NY

Hub Properties Trust

 

175 Sully’s Trail

 

Pittsford

 

NY

Hub Properties Trust

 

1200 Pittsford - Victor Road

 

Pittsford

 

NY

Hub Properties Trust

 

1212 Pittsford - Victor Road

 

Pittsford

 

NY

Hub Properties Trust

 

205 Indigo Creek Drive

 

Rochester

 

NY

Hub Properties Trust

 

185 Plains Road

 

Milford

 

CT

Hub Properties Trust

 

415 Holiday Drive

 

Pittsburgh

 

PA

Hub Properties Trust

 

425 Holiday Drive

 

Pittsburgh

 

PA

Hub Properties Trust

 

601 Holiday Drive

 

Pittsburgh

 

PA

Hub Properties Trust

 

501 Holiday Drive

 

Pittsburgh

 

PA

Hub Properties Trust

 

651 Holiday Drive

 

Pittsburgh

 

PA

Hub Properties Trust

 

681 Andersen Drive

 

Pittsburgh

 

PA

Hub Properties Trust

 

661 Andersen Drive

 

Pittsburgh

 

PA

Hub Properties Trust

 

730 Holiday Drive

 

Pittsburgh

 

PA

Hub Properties Trust

 

680 Andersen Drive

 

Pittsburgh

 

PA

Hub Properties Trust

 

800 East 101st Terrace

 

Kansas City

 

MO

Hub Properties Trust

 

3 Crown Point Court

 

Sharonville

 

OH

Hub Properties Trust

 

9435 Waterstone Boulevard

 

Mason

 

OH

Hub Properties Trust

 

140 Canal View Blvd

 

Rochester

 

NY

Hub Properties Trust

 

180 Canal View Blvd

 

Rochester

 

NY

Hub Properties Trust

 

500 Canal View Blvd

 

Rochester

 

NY

Hub Properties Trust

 

777 Canal View Blvd

 

Rochester

 

NY

Hub Properties Trust

 

2100 Brighton Henrietta Town

 

Rochester

 

NY

 

--------------------------------------------------------------------------------


 

Hub Properties Trust

 

2144 Brighton Henrietta Town

 

Rochester

 

NY

Hub Properties Trust

 

2165 Brighton Henrietta Town

 

Rochester

 

NY

Hub Properties Trust

 

2320 Brighton Henrietta Town

 

Rochester

 

NY

Hub Properties Trust

 

1057 E Henrietta Road

 

Rochester

 

NY

Hub Properties Trust

 

3144 Winton Road South

 

Rochester

 

NY

Hub Properties Trust

 

150 Bellwood Drive

 

Rochester

 

NY

Hub Properties Trust

 

8687 Carling Road

 

Liverpool

 

NY

Hub Properties Trust

 

Widewaters I

 

Dewitt

 

NY

Hub Properties Trust

 

Widewaters II

 

Dewitt

 

NY

Hub Properties Trust

 

Widewaters III

 

Dewitt

 

NY

Hub Properties Trust

 

Widewaters VI

 

Dewitt

 

NY

Hub Properties Trust

 

Widewaters VII

 

Dewitt

 

NY

Hub Properties Trust

 

Widewaters VIII

 

Dewitt

 

NY

Hub Properties Trust

 

Widewaters IX

 

Dewitt

 

NY

Hub Properties Trust

 

Woodcliff I

 

Fairport

 

NY

Hub Properties Trust

 

Woodcliff II

 

Fairport

 

NY

Hub Properties Trust

 

Woodcliff III

 

Fairport

 

NY

Hub Properties Trust

 

Woodcliff IV

 

Fairport

 

NY

Hub Properties Trust

 

Woodcliff V

 

Fairport

 

NY

Hub Properties Trust

 

Woodcliff VI

 

Fairport

 

NY

Hub Properties Trust

 

Enterprise Building

 

Dewitt

 

NY

Hub Properties Trust

 

Brittonfield I

 

East Syracuse

 

NY

Hub Properties Trust

 

Corporate Woods

 

Liverpool

 

NY

Hub Properties Trust

 

Interstate Place I

 

North Syracuse

 

NY

Hub Properties Trust

 

Interstate Place II

 

North Syracuse

 

NY

Hub Properties Trust

 

Henry Clay Building

 

Liverpool

 

NY

Hub Properties Trust

 

Lakeshore Office Building

 

Liverpool

 

NY

Hub Properties Trust

 

Citizens Office Building

 

Sherburne

 

NY

Hub Properties Trust

 

Bushnells Basin

 

Pittsford

 

NY

Hub Properties Trust

 

181 Battaile Drive

 

Winchester

 

VA

Hub Properties Trust

 

201 Executive Center Drive

 

Columbia

 

SC

Hub Properties Trust

 

121 Executive Center Drive

 

Columbia

 

SC

Hub Properties Trust

 

250 Berryhill Road

 

Columbia

 

SC

Hub Properties Trust

 

111 Executive Center Drive

 

Columbia

 

SC

Hub Properties Trust

 

101 Executive Center Drive

 

Columbia

 

SC

Hub Properties Trust

 

100 Executive Center Drive

 

Columbia

 

SC

Hub Properties Trust

 

220 Executive Center Drive

 

Columbia

 

SC

Hub Properties Trust

 

Cornell Center

 

Blue Ash

 

OH

Hub Properties Trust

 

West Park I

 

St. Louis

 

MO

 

--------------------------------------------------------------------------------


 

Hub Properties Trust

 

1001 East 101st Terrace

 

Kansas City

 

MO

Hub Properties Trust

 

The Colonial Bank Building

 

Birmingham

 

AL

Hub Properties Trust

 

One Southern Court

 

Columbia

 

SC

Hub Properties Trust

 

720 Gracern Rd, Bldg. 100

 

Columbia

 

SC

Hub Properties Trust

 

714 Betsy Drive

 

Columbia

 

SC

Hub Properties Trust

 

720 Gracern Rd, Bldg. 400

 

Columbia

 

SC

Hub Properties Trust

 

440 Myles Standish Blvd

 

Taunton

 

MA

Hub Properties Trust

 

470 Myles Standish Blvd

 

Taunton

 

MA

Hub Properties Trust

 

40 Sebethe Drive

 

Cromwell

 

CT

Hub Properties Trust

 

901 Lakeside Ave (E. 9th Street)

 

Cleveland

 

OH

Hub Properties Trust

 

1001 Lakeside Ave

 

Cleveland

 

OH

Hub Properties Trust

 

North Point Garage

 

Cleveland

 

OH

Hub Properties Trust

 

17th Street Plaza

 

Denver

 

CO

Hub Properties Trust

 

2001 Wisconsin Ave

 

Washington

 

DC

Hub Properties Trust

 

3300 Whitehaven St

 

Washington

 

DC

Hub Properties Trust

 

333 108th Avenue NE

 

Bellevue

 

WA

Hub Properties Trust

 

5073, 5075, 5085 South Syracuse Street

 

Denver

 

CO

Hub Properties Trust

 

7450 Campus Drive

 

Colorado Springs

 

CO

Hub Properties Trust

 

777 East Eisenhower Parkway

 

Ann Arbor

 

MI

Hub Properties Trust

 

789 East Eisenhower Parkway

 

Ann Arbor

 

MI

Hub Properties Trust

 

18701 Wilmington Avenue

 

Carson

 

CA

Hub Properties Trust

 

1815 University Drive

 

Carson

 

CA

Hub Properties Trust

 

47201 Lakeview Blvd

 

Fremont

 

CA

Hub Properties Trust

 

47211 Lakeview Blvd

 

Fremont

 

CA

Hub Properties Trust

 

47900 Bayside Pkway

 

Fremont

 

CA

Hub Properties Trust

 

47131 Bayside Pkway

 

Fremont

 

CA

Hub Realty College Park I, LLC

 

4700 River Road

 

Riverdale Park

 

MD

Hub Realty Funding, Inc.

 

1474 Rodeo Rd.

 

Sante Fe

 

NM

Hub Realty Funding, Inc.

 

820 W. Diamond Ave.

 

Gaithersburg

 

MD

Hub Realty Funding, Inc.

 

6710 Oxen Hill Road

 

Oxen Hill

 

MD

Indiana Avenue LLC

 

625 Indiana Ave.

 

Washington

 

DC

LTMAC Properties LLC

 

2833 Paa St

 

Oahu

 

HI

Lakewood Property Trust

 

7600 Capitol of Texas Highway – A

 

Austin

 

TX

Lakewood Property Trust

 

7600 Capitol of Texas Highway – B

 

Austin

 

TX

Lakewood Property Trust

 

7600 Capitol of Texas Highway – C

 

Austin

 

TX

LTMAC Properties LLC

 

2879 Paa St

 

Oahu

 

HI

LTMAC Properties LLC

 

2833 Paa St

 

Oahu

 

HI

LTMAC Properties LLC

 

1055 Ahua St

 

Oahu

 

HI

LTMAC Properties LLC

 

2875 Paa St

 

Oahu

 

HI

 

--------------------------------------------------------------------------------


 

LTMAC Properties LLC

 

1000 Mapunapuna St

 

Oahu

 

HI

LTMAC Properties LLC

 

2850 Paa St

 

Oahu

 

HI

LTMAC Properties LLC

 

2828 Paa St

 

Oahu

 

HI

LTMAC Properties LLC

 

1045 Mapunapuna St

 

Oahu

 

HI

LTMAC Properties LLC

 

1122 Manunapuna St

 

Oahu

 

HI

LTMAC Properties LLC

 

2810 Paa St

 

Oahu

 

HI

LTMAC Properties LLC

 

2886 Paa St

 

Oahu

 

HI

LTMAC Properties LLC

 

1052 Ahua St

 

Oahu

 

HI

LTMAC Properties LLC

 

1024 Mapunapuna St

 

Oahu

 

HI

LTMAC Properties LLC

 

1030 Mapunapuna St

 

Oahu

 

HI

Masters Properties LLC

 

733 Mapunapuna St

 

Oahu

 

HI

Masters Properties LLC

 

812 Mapunapuna St

 

Oahu

 

HI

Masters Properties LLC

 

2969 Mapunapuna St

 

Oahu

 

HI

Masters Properties LLC

 

2839 Mokumoa St

 

Oahu

 

HI

Masters Properties LLC

 

2861 Mokumoa St

 

Oahu

 

HI

Masters Properties LLC

 

2831 Awaawaloa St

 

Oahu

 

HI

Masters Properties LLC

 

2814 Kilihau St

 

Oahu

 

HI

Masters Properties LLC

 

2804 Kilihau St

 

Oahu

 

HI

Masters Properties LLC

 

692 Mapunapuna St

 

Oahu

 

HI

Masters Properties LLC

 

669 Ahua St

 

Oahu

 

HI

Masters Properties LLC

 

2857 Awaawaloa St

 

Oahu

 

HI

Masters Properties LLC

 

2812 Awaawaloa St

 

Oahu

 

HI

Masters Properties LLC

 

819 Ahua St

 

Oahu

 

HI

Masters Properties LLC

 

2831 Kaihikapu St

 

Oahu

 

HI

Masters Properties LLC

 

673 Ahua St

 

Oahu

 

HI

Masters Properties LLC

 

2827 Kaihikapu St

 

Oahu

 

HI

Masters Properties LLC

 

633 Ahua St

 

Oahu

 

HI

Masters Properties LLC

 

789 Mapunapuna St

 

Oahu

 

HI

Masters Properties LLC

 

2808 Kam Hwy

 

Oahu

 

HI

Masters Properties LLC

 

2815 Kilihau St

 

Oahu

 

HI

Masters Properties LLC

 

2821 Kilihau St

 

Oahu

 

HI

Masters Properties LLC

 

2829 Kilihau St

 

Oahu

 

HI

Masters Properties LLC

 

140 Puuhale Rd

 

Oahu

 

HI

Masters Properties LLC

 

2106 Kaliawa St

 

Oahu

 

HI

Masters Properties LLC

 

2122 Kaliawa St

 

Oahu

 

HI

Masters Properties LLC

 

151 Puuhale Rd

 

Oahu

 

HI

Masters Properties LLC

 

204 Sand Island Access Rd

 

Oahu

 

HI

Masters Properties LLC

 

2810 Pukoloa St

 

Oahu

 

HI

Masters Properties LLC

 

944 Ahua St

 

Oahu

 

HI

 

--------------------------------------------------------------------------------


 

Masters Properties LLC

 

918 Ahua St

 

Oahu

 

HI

Masters Properties LLC

 

1050 Kikowaena St

 

Oahu

 

HI

Masters Properties LLC

 

949 Mapunapuna St

 

Oahu

 

HI

Masters Properties LLC

 

2850 Mokumoa St

 

Oahu

 

HI

Masters Properties LLC

 

905 Ahua St

 

Oahu

 

HI

Masters Properties LLC

 

1062 Kikowaena St

 

Oahu

 

HI

Masters Properties LLC

 

2829 Pukoloa St

 

Oahu

 

HI

Masters Properties LLC

 

2841 Pukoloa St

 

Oahu

 

HI

Masters Properties LLC

 

2819 Pukoloa St

 

Oahu

 

HI

Masters Properties LLC

 

1024 Kilowaena St

 

Oahu

 

HI

Masters Properties LLC

 

2840 Mokumoa St

 

Oahu

 

HI

Masters Properties LLC

 

2830 Mokumoa St

 

Oahu

 

HI

Masters Properties LLC

 

2635 Waiwai Loop A

 

Oahu

 

HI

Masters Properties LLC

 

2635 Waiwai Loop B

 

Oahu

 

HI

MOB Realty Trust

 

340 Thompson Road

 

Webster

 

MA

Nine Penn Center Associates, L.P.

 

1735 Market Street

 

Philadelphia

 

PA

Orville Properties LLC

 

2344 Pahounui Dr

 

Oahu

 

HI

Orville Properties LLC

 

238 Sand Island Access Rd

 

Oahu

 

HI

Orville Properties LLC

 

2308 Pahounui Dr

 

Oahu

 

HI

Orville Properties LLC

 

2264 Pahounui Dr

 

Oahu

 

HI

Orville Properties LLC

 

2276 Pahounui Dr

 

Oahu

 

HI

Orville Properties LLC

 

228 Mohonua Pl

 

Oahu

 

HI

Orville Properties LLC

 

214 Sand Island Access Rd

 

Oahu

 

HI

Orville Properties LLC

 

120 Sand Island Access Rd.

 

Oahu

 

HI

Oscar Properties Trust

 

785 Schilinger Road South

 

Mobile

 

AL

Oscar Properties Trust

 

401 Vine Street

 

Delmont

 

PA

Oscar Properties Trust

 

3003 South Expressway 281

 

Edinburg

 

TX

Oscar Properties Trust

 

9840 Gateway Blvd North

 

El Paso

 

TX

Oscar Properties Trust

 

633 Frazier Drive

 

Franklin

 

TN

Oscar Properties Trust

 

1331 North Center Parkway

 

Kennewick

 

WA

Park San Antonio Properties Trust

 

812 San Antonio Park

 

Austin

 

TX

Putnam Place Realty Trust

 

One Adams Place

 

Quincy

 

MA

Putnam Place Realty Trust

 

Two Adams Place

 

Quincy

 

MA

Quarry Lake Properties Trust

 

4545 Seton Center Parkway

 

Austin

 

TX

Research Park Properties Trust

 

12501 Research Park

 

Austin

 

TX

RFRI Properties LLC

 

848 Ala Lilikoi Blvd

 

Oahu

 

HI

RFRI Properties LLC

 

846 Ala Lilikoi Blvd

 

Oahu

 

HI

Ridge Lake Properties LLC

 

775 Ridge Lake Blvd

 

Memphis

 

TN

Ridge Lake Properties LLC

 

6060 Primacy Parkway

 

Memphis

 

TN

 

--------------------------------------------------------------------------------


 

Robin 1 Properties LLC

 

2815 Kaihikapu St

 

Oahu

 

HI

Robin 1 Properties LLC

 

609 Ahua St

 

Oahu

 

HI

Robin 1 Properties LLC

 

2849 Kaihikapu St

 

Oahu

 

HI

Robin 1 Properties LLC

 

2915 Kaihikapu St

 

Oahu

 

HI

Robin 1 Properties LLC

 

619 Mapunapuna St

 

Oahu

 

HI

Robin 1 Properties LLC

 

2847 Awaawaloa St

 

Oahu

 

HI

Robin 1 Properties LLC

 

659 Ahua St

 

Oahu

 

HI

Robin 1 Properties LLC

 

2760 Kam Hwy

 

Oahu

 

HI

Robin 1 Properties LLC

 

645 Ahua St

 

Oahu

 

HI

Robin 1 Properties LLC

 

675 Mapunapuna St

 

Oahu

 

HI

Robin 1 Properties LLC

 

2816 Awaawaloa St

 

Oahu

 

HI

Robin 1 Properties LLC

 

2829 Awaawaloa St

 

Oahu

 

HI

Robin 1 Properties LLC

 

2836 Awaawaloa St

 

Oahu

 

HI

Robin 1 Properties LLC

 

148 Mokauea St

 

Oahu

 

HI

Robin 1 Properties LLC

 

2135 Auiki St

 

Oahu

 

HI

Robin 1 Properties LLC

 

218 Mohonua Pl

 

Oahu

 

HI

Robin 1 Properties LLC

 

180 Sand Island Access Rd

 

Oahu

 

HI

Robin 1 Properties LLC

 

2250 Pahounui Dr

 

Oahu

 

HI

Robin 1 Properties LLC

 

158 Sand Island Access Rd

 

Oahu

 

HI

Robin 1 Properties LLC

 

228 Mohonua Pl

 

Oahu

 

HI

Rosedale Properties LLC

 

2200 Country Road CW

 

Roseville

 

MN

Rosedale Properties LLC

 

2665 Long Lake Road

 

Roseville

 

MN

Rosedale Properties LLC

 

2675 Long Lake Road

 

Roseville

 

MN

Rosedale Properties LLC

 

2685 Long Lake Road

 

Roseville

 

MN

Tanaka Properties LLC

 

113 Puuhale Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

2140 Kaliawa St

 

Oahu

 

HI

Tanaka Properties LLC

 

165 Sand Island Access Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

2020 Auiki St

 

Oahu

 

HI

Tanaka Properties LLC

 

2103 Kaliawa St

 

Oahu

 

HI

Tanaka Properties LLC

 

1926 Auiki St

 

Oahu

 

HI

Tanaka Properties LLC

 

1391 Kahai St

 

Oahu

 

HI

Tanaka Properties LLC

 

125 Puuhale Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

207 Puuhale Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

125 Puuhale Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

125B Puuhale Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

2001 Kahai St

 

Oahu

 

HI

Tanaka Properties LLC

 

2110 Auiki St

 

Oahu

 

HI

Tanaka Properties LLC

 

142 Mokauea St

 

Oahu

 

HI

Tanaka Properties LLC

 

2139 Kaliawa St

 

Oahu

 

HI

 

--------------------------------------------------------------------------------


 

Tanaka Properties LLC

 

2127 Auiki St

 

Oahu

 

HI

Tanaka Properties LLC

 

2144 Auiki St

 

Oahu

 

HI

Tanaka Properties LLC

 

179 Sand Island Access Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

106 Puuhale Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

120 Mokauea St

 

Oahu

 

HI

Tanaka Properties LLC

 

120B Mokauea St

 

Oahu

 

HI

Tanaka Properties LLC

 

231 Sand Island Access Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

231B Sand Island Access Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

220 Puuhale Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

150 Puuhale Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

197 Sand Island Access Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

2019 Kahai St

 

Oahu

 

HI

TedCal Properties LLC

 

1360 Pali Hwy (Safeway)

 

Oahu

 

HI

TedCal Properties LLC

 

1360 Pali Hwy (Longs)

 

Oahu

 

HI

TedCal Properties LLC

 

33 S. Vineyard Blvd

 

Oahu

 

HI

TSM Properties LLC

 

709 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

2839 Kilihau St

 

Oahu

 

HI

TSM Properties LLC

 

2906 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

2850 Awaawaloa St

 

Oahu

 

HI

TSM Properties LLC

 

2864 Awaawaloa St

 

Oahu

 

HI

TSM Properties LLC

 

2806 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

2838 Kilihau St

 

Oahu

 

HI

TSM Properties LLC

 

852 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

855 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

2855 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

865 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

719 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

759 Puuloa Rd

 

Oahu

 

HI

TSM Properties LLC

 

770 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

704 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

822 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

842 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

2829 Kaihikapu St - A

 

Oahu

 

HI

TSM Properties LLC

 

2928 Kaihikapu St - B

 

Oahu

 

HI

TSM Properties LLC

 

850 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

2965 Mokumoa St

 

Oahu

 

HI

TSM Properties LLC

 

2833 Kilihau St

 

Oahu

 

HI

TSM Properties LLC

 

761 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

702 Ahua St

 

Oahu

 

HI

 

--------------------------------------------------------------------------------


 

TSM Properties LLC

 

2858 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

2809 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

803 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

2889 Mokumoa St

 

Oahu

 

HI

TSM Properties LLC

 

830 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

2846-A Awaawaloa St

 

Oahu

 

HI

TSM Properties LLC

 

697 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

808 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

659 Puuloa Rd

 

Oahu

 

HI

TSM Properties LLC

 

667 Puuloa Rd

 

Oahu

 

HI

TSM Properties LLC

 

679 Puuloa Rd

 

Oahu

 

HI

TSM Properties LLC

 

689 Puuloa Rd

 

Oahu

 

HI

TSM Properties LLC

 

2826 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

685 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

2844 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

2819 Mokumoa St - A

 

Oahu

 

HI

TSM Properties LLC

 

2819 Mokumoa St - B

 

Oahu

 

HI

TSM Properties LLC

 

2879 Mokumoa St

 

Oahu

 

HI

TSM Properties LLC

 

851 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

855 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

766 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

2908 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

729 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

739 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

2868 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

660 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

2869 Mokumoa St

 

Oahu

 

HI

TSM Properties LLC

 

2850 Awaawaloa St

 

Oahu

 

HI

Z&A Properties LLC

 

1001 Ahua St

 

Oahu

 

HI

Z&A Properties LLC

 

2864 Mokumoa St

 

Oahu

 

HI

Z&A Properties LLC

 

2855 Pukoloa St

 

Oahu

 

HI

Z&A Properties LLC

 

2856 Pukoloa St

 

Oahu

 

HI

Z&A Properties LLC

 

1150 Kikowaena St

 

Oahu

 

HI

Z&A Properties LLC

 

960 Ahua St

 

Oahu

 

HI

Z&A Properties LLC

 

950 Mapunapuna St

 

Oahu

 

HI

Z&A Properties LLC

 

960 Mapunapuna St

 

Oahu

 

HI

Z&A Properties LLC

 

930 Manunapuna St

 

Oahu

 

HI

Z&A Properties LLC

 

1038 Kilowaena St

 

Oahu

 

HI

Z&A Properties LLC

 

910 Mapunapuna St

 

Oahu

 

HI

 

--------------------------------------------------------------------------------


 

Z&A Properties LLC

 

970 Ahua St

 

Oahu

 

HI

Z&A Properties LLC

 

1027 Kikowaena St

 

Oahu

 

HI

Z&A Properties LLC

 

2960 Mokumoa St

 

Oahu

 

HI

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(f)

 

Title To Properties; Liens

 

Part II (Permitted Liens)

 

1.             Fee and Leasehold Mortgage, Assignment of Leases and Rents and
Security Agreement, dated as of October 1, 2002, made by Hub Corporate Crossing,
LLC, as successor to Sully’s Trail Corporate Park II, LLC and the County of
Monroe Industrial Development Agency, for the benefit of LaSalle Bank National
Association, as Trustee for the Registered Holders of LB-UBS Commercial Mortgage
Trust 2002-C7, Commercial Mortgage Pass-Through Certificates, Series 2002-C7, as
successor to UBS Warburg Real Estate Investments, Inc.  (Secured)

 

2.             Assignment of Leases and Rents, dated as of October 1, 2002, made
by Hub Corporate Crossing, LLC, as successor to Sully’s Trail Corporate Park II,
LLC and the County of Monroe Industrial Development Agency, for the benefit of
LaSalle Bank National Association, as Trustee for the Registered Holders of
LB-UBS Commercial Mortgage Trust 2002-C7, Commercial Mortgage Pass-Through
Certificates, Series 2002-C7, as successor to UBS Warburg Real Estate
Investments, Inc.  (Secured)

 

3.             Loan Assumption and Reaffirmation Agreement, dated as of
November 30, 2004, by and among Hub Corporate Crossing, LLC, as Assuming
Borrower, Hub Properties Trust, as Assuming Indemnitor, Sully’s Trail Corporate
Park II, LLC and the County of Monroe Industrial Development Agency, and David
F. Christa, as Original Indemnitor, in favor of LaSalle Bank National
Association, as Trusteed for the Registered Holders of LB-UBS Commercial
Mortgage Trust 2002-C7, Commercial Mortgage Pass-Through Certificates,
Series 2002-C7, as successor to UBS Warburg Real Estate Investments, Inc. 
(Secured)

 

1200 Lakeside Drive, Bannockburn, IL — Hub Mid-West LLC (Assumed December 29,
2005)

 

4.             Loan Agreement dated as of May 11, 2000, between Hub Mid-West
LLC, as successor to Prentiss Properties Acquisition Partners, L.P., and Jackson
National Life Insurance Company.

 

5.             Mortgage, Security Agreement and Financing Statement, dated as of
May 11, 2000, from Hub Mid-West LLC, as successor to Prentiss Properties
Acquisition Partners, L.P., to Jackson National Life Insurance Company.

 

6.             Assignment of Leases and Rents, dated as of May 11, 2000, from
Hub Mid-West LLC, as successor to Prentiss Properties Acquisition Partners,
L.P., to Jackson National Life Insurance Company.

 

--------------------------------------------------------------------------------


 

7.             Assumption Agreement, dated as of December 29, 2005, by and among
Prentiss Properties Acquisition Partners, L.P., Hub Mid-West LLC, Hub Properties
Trust and Jackson National Life Insurance Company.

 

3920 Arkwright Road, Highridge Center, Macon, GA — Hub Highridge, LLC (Assumed
April 28, 2006)

 

8.             Deed to Secure Debt, Assignment of Leases and Rents and Security
Agreement, dated as of April 22, 2004, made by Hub Highridge, LLC, as successor
to Macon Highridge Property I, LLC, in favor of LaSalle Bank National
Association, as Trustee for the Registered Holders of Wachovia Bank Commercial
Mortgage Trust, Commercial Mortgage Pass-Through Certificates, Series 2004-C12,
as successor to Citigroup Global Markets Realty Corp., as Lender.  (Secured)

 

9.             Assignment of Leases and Rents, dated as of April 22, 2004, made
by Hub Highridge, LLC, as successor to Macon Highridge Property I, LLC, in favor
of LaSalle Bank National Association, as Trustee for the Registered Holders of
Wachovia Bank Commercial Mortgage Trust, Commercial Mortgage Pass-Through
Certificates, Series 2004-C12, as successor to Citigroup Global Markets Realty
Corp., as Lender.  (Secured)

 

10.           Loan Assumption and Substitution Agreement, dated as of April 28,
2006, made by Hub Highridge, LLC, as successor to Macon Highridge Property I,
LLC, as Borrower, Hub Properties Trust and Hub Highridge Properties Trust, as
successors to Kevin D. Cogan, as Indemnitor, in favor of LaSalle Bank National
Association, as Trustee for the registered holders of Wachovia Bank Commercial
Mortgage Trust, Commercial Mortgage Pass-Through Certificates, Series 2004-C12. 
(Secured)

 

33 Stiles Lane, North Haven, CT — BD 33 Stiles Lane Property, LLC (Assumed
October 24, 2006)

 

11.           Open-End Mortgage, Security Agreement and Fixture Filing, dated as
of February 12, 2002, made by BD 33 Stiles Lane Property LLC, as successor to WE
33 Stiles Lane, L.L.C., as Borrower, in favor of Metropolitan Life Insurance
Company, as Lender.  (Secured)

 

12.           Assignment of Leases and Rents, dated as of February 12, 2002,
made by BD 33 Stiles Lane Property LLC, as successor to WE 33 Stiles Lane,
L.L.C., as Borrower, in favor of Metropolitan Life Insurance Company, as
Lender.  (Secured)

 

13.           Assignment, Assumption and Modification Agreement, dated as of
October 24, 2006 by and among WE 33 Stiles Lane, L.L.C., as Borrower, BD 33
Stiles Lane Property, LLC, as Transferee, and Metropolitan Life Insurance
Company, as Lender.  (Secured)

 

97 Newberry Road, East Windsor, CT — Blue Dog Properties Trust (Assumed
October 24, 2006)

 

--------------------------------------------------------------------------------


 

14.           Open-End Mortgage, Fixture Filing, Financing Statement and
Assignment of Leases and Rents, dated February 7, 2006, made by Blue Dog
Properties Trust, as successor to WE 97 Newberry Trust, as Borrower, in favor of
American General Life and Accident Insurance Company, as Lender.  (Secured)

 

15.           Amendment to Open-End Mortgage, Fixture Filing, Financing
Statement and Assignment of Leases and Rents, dated February 8, 2006, made by
Blue Dog Properties Trust, as successor to WE 97 Newberry LLC, as Borrower, in
favor of American General Life and Accident Insurance Company, as Lender. 
(Secured)

 

16.           Loan Assumption and Modification Agreement, dated as of
October 24, 2006 by and among WE 97 Newbury LLC, as Borrower, Blue Dog
Properties Trust, as Assumptor, HRPT Properties Trust as Principal, and American
General Life and Accident Insurance Company as Lender.  (Secured)

 

111 East Kilbourn Avenue, Milwaukee, WI — Hub Milwaukee Center Properties Trust
LLC (Assumed June 12, 2008)

 

17.           Loan Agreement, dated as of June 1, 2001, by and among Hub
Milwaukee Center Properties LLC, as successor to GLR Milwaukee Center, LLC, as
Borrower, HRPT Properties Trust, as successor to Transwestern Great Lakes LP,
f/k/a Great Lakes REIT, as Borrower Principal, and Wells Fargo Bank, N.A., as
Trustee for the Registered Holders of Banc of America Commercial Mortgage, Inc.,
Commercial Mortgage Pass-Through Certificates Series 2001-PB1, as successor to
Bank of America, N.A., as Lender.  (Secured)

 

18.           Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing, dated as of June 1, 2001, made by Hub Milwaukee Center
Properties LLC, as successor to GLR Milwaukee Center, LLC, as Borrower, in favor
of Wells Fargo Bank, N.A., as Trustee for the Registered Holders of Banc of
America Commercial Mortgage, Inc., Commercial Mortgage Pass-Through Certificates
Series 2001-PB1, as successor to Bank of America, N.A., as Lender.  (Secured)

 

19.           Loan Assumption and Consent Agreement, dated as June 12, 2008,
made by GLR Milwaukee Center, LLC, as Prior Owner, Transwestern Great Lakes LP,
f/k/a Great Lakes REIT, as Prior Guarantor, Hub Milwaukee Center Properties LLC,
as Borrower, HRPT Properties Trust, as New Guarantor, and Wells Fargo Bank,
N.A., as Trustee for the Registered Holders of Banc of America Commercial
Mortgage, Inc., Commercial Mortgage Pass-Through Certificates Series 2001-PB1,
as successor to Bank of America, N.A., as Lender.  (Secured)

 

16025 — 16105 West 113th Street, Lenexa, KS, Ecoworks I & II — HRPT Lenexa
Properties Trust (Assumed July 16, 2008)

 

--------------------------------------------------------------------------------


 

20.           Mortgage and Security Agreement, dated as of April 11, 2006, made
by HRPT Lenexa Properties Trust, as successor to Lenexa Industrial Park, Inc.,
as Borrower, in favor of State Farm Life Insurance Company, as Lender. 
(Secured)

 

21.           Assignment of Leases and Rents, dated as of April 11, 2006, made
by HRPT Lenexa Properties Trust, as successor to Lenexa Industrial Park, Inc.,
as Borrower, in favor of State Farm Life Insurance Company, as Lender. 
(Secured)

 

22.           First Modification Agreement, dated as of July 17, 2008, by and
among State Farm Life Insurance Company, Lenexa Industrial Park, Inc. and HRPT
Lenexa Properties Trust.  (Secured)

 

2501 20th Place South, The Colonial Bank Building, Birmingham, AL — Hub
Properties Trust (Assumed December 27, 2006)

 

23.           Amended and Restated Mortgage and Security Agreement, dated as of
July 24, 2001, made by Hub Properties Trust, as successor to Shades Valley LLC,
as Mortgagor, in favor of American General Life Insurance, as Lender.  (Secured)

 

24.           Absolute Assignment of Leases and Rents, dated as of July 24,
2001, made by Hub Properties Trust, as successor to Shades Valley LLC, as
Mortgagor, in favor of American General Life Insurance, as Lender.  (Secured)

 

25.           Assumption, Consent and Loan Modification Agreement, dated as of
December 27, 2006, by and among Shades Valley LLC, as Original Borrower, The
Estate of Robert E. Reed, E. Todd Sharley, Jr., Robert A. Schleusner, W. Carlton
Rhodes, collectively as Original Guarantor, Hub Properties Trust, as Borrower,
HRPT Properties Trust, as Guarantor, and American General Life Insurance
Company, as Lender.  (Secured)

 

18705, 18715, and 18735 Madrone Parkway, Morgan Hill, CA — Hub Madrone
Properties LLC (Assumed November 7, 2008)

 

26.           Deed of Trust, Financing Statement, Fixture Filing and Security
Agreement with Assignment of Rents, dated as of October 24, 2002, made by Hub
Madrone Properties LLC, as successor to TBI-Mission West, LLC, as Trustor, to
First American Title Insurance Company, as Trustee, for the benefit of Thrivent
Financial For Lutherans, as Beneficiary.  (Secured)

 

27.           Assignment of Rents and Leases, dated as of October 24, 2002, made
by Hub Madrone Properties LLC, as successor to TBI-Mission West, LLC, in favor
of Thrivent Financial For Lutherans.  (Secured)

 

28.           Consent, Assumption and Modification Agreement, dated as of
November 7, 2008, by and among TBI-Mission West, LLC, Hub Madrone Properties LLC
and Thrivent Financial For Lutherans.  (Secured)

 

--------------------------------------------------------------------------------


 

29.           Deed of Trust, Security Agreement and Fixture Filing with
Assignment of Rents and Proceeds, dated as of December 27, 2007, made by Hub
Madrone Properties LLC, as successor to TBI-Mission West, LLC, as Trustor, to
First American Title Company, as Trustee, for the benefit of The Prudential
Insurance Company of America, as Beneficiary.  (Secured)

 

30.           Assignment of Lessor’s Interest in Leases, dated as of
December 27, 2007, made by Hub Madrone Properties LLC, as successor to
TBI-Mission West, LLC in favor of The Prudential Insurance Company of America,
as Beneficiary.  (Secured)

 

31.           Consent, Assumption of Liability and Modification Agreement, dated
as of November 7, 2008, by and among TBI-Mission West, LLC, Hub Madrone
Properties LLC and The Prudential Insurance Company of America.  (Secured)

 

225 Water Street, Jacksonville, FL — Hub OEC Properties LLC (Assumed
November 24, 2008)

 

32.           Note and Mortgage Modification Agreement Evidencing Renewal
Promissory Note Including Future Advance and Amended and Restate Mortgage,
Security Agreement and Fixture Filing, dated as of May 10, 2006, made by Hub OEC
Properties LLC, as successor to One Enterprise Financial Associates, LLC and
Sendar Jacksonville (ENTERPRISE) LLC, as Borrower, in favor of Wells Fargo Bank,
N.A., as trustee for the registered holders of Wachovia Bank Commercial Mortgage
Trust, Commercial Mortgage Pass-Through Certificates, Series 2006-C26, as
successor to Wachovia Bank, National Association, as Lender.  (Secured)

 

33.           Assignment of Leases and Rents, dated as of May 10, 2006, made by
Hub OEC Properties LLC, as successor to One Enterprise Financial Associates, LLC
and Sendar Jacksonville (ENTERPRISE) LLC, as Borrower, in favor of Wells Fargo
Bank, N.A., as Trustee for the registered holders of Wachovia Bank Commercial
Mortgage Trust, Commercial Mortgage Pass-Through Certificates, Series 2006-C26,
as successor to Wachovia Bank, National Association, as Lender.  (Secured)

 

34.           Assignment of Warranties and Other Contract Right, dated as of
May 10, 2006, made by Hub OEC Properties LLC, as successor to One Enterprise
Financial Associates, LLC and Sendar Jacksonville (ENTERPRISE) LLC, as Borrower,
in favor of Wells Fargo Bank, N.A., as Trustee for the registered holders of
Wachovia Bank Commercial Mortgage Trust, Commercial Mortgage Pass-Through
Certificates, Series 2006-C26, as successor to Wachovia Bank, National
Association, as Lender.  (Secured)

 

--------------------------------------------------------------------------------


 

35.           Loan Assumption, Substitution and Modification Agreement, dated as
of November 24, 2008, by and among Hub OEC Properties LLC, HRPT Properties
Trust, One Enterprise Financial Associates, LLC, Sendar Jacksonville
(ENTERPRISE) LLC, HGGP Capital II, LLC, Sendar Development Co. LLC and Wells
Fargo Bank, N.A., as Trustee for the registered holders of Wachovia Bank
Commercial Mortgage Trust, Commercial Mortgage Pass-Through Certificates,
Series 2006-C26, as successor to Wachovia Bank, National Association.  (Secured)

 

6200 Glenn Carlson Drive, St. Cloud, MN — Blue Dog Properties Trust (Assumed
October 15, 2009)

 

36.           Mortgage, Security Agreement, Assignment of Leases and Rents, and
Fixture Filing, dated as of January 13, 2005, made by Blue Dog Properties Trust,
as successor to OLP ST. CLOUD LLC, as Borrower, and GE Commercial Finance
Business Property Corporation, as Mortgagee.  (Secured)

 

37.           Assignment of Rents and Leases, dated as of January 13, 2005, made
by Blue Dog Properties Trust, as successor to OLP ST. CLOUD LLC, in favor of GE
Commercial Finance Business Property Corporation (Secured)

 

38.           Security Agreement, dated as of January 13, 2005, made by made by
Blue Dog Properties Trust, as successor to OLP ST. CLOUD LLC, in favor of GE
Commercial Finance Business Property Corporation (Secured)

 

39.           Loan Modification Agreement, dated as of April 4, 2006, between
Blue Dog Properties Trust, as successor to OLP ST. CLOUD LLC, and GE Commercial
Finance Business Property Corporation.  (Secured)

 

40.           Second Loan Modification Agreement, dated as of October 15, 2009,
by and among Blue Dog Properties Trust, OLP ST. CLOUD LLC and GE Commercial
Finance Business Property Corporation.  (Secured)

 

1735 Market Street, Philadelphia, PA — Nine Penn Center Associates, L.P. 
(Financed December 3, 2009)

 

41.           Loan Agreement, dated as of December 1, 2009 and effective
December 3, 2009, among Nine Penn Center Associates, L.P., as Borrower, PB (USA)
Realty Corporation and Immobilienbank AG, as Lenders, and PB Capital
Corporation, as Administrative Agent.  (Secured)

 

42.           Open-End Mortgage, Security Agreement and Fixture Filing, dated as
of December 1, 2009 and effective as of December 3, 2009, made by Nine Penn
Center Associates, L.P., as Borrower, in favor of PB Capital Corporation, as
Administrative Agent.  (Secured)

 

--------------------------------------------------------------------------------


 

43.           Assignment of Leases and Rents, dated as of December 1, 2009 and
effective as of December 3, 2009, made by Nine Penn Center Associates, L.P., as
Borrower, in favor of PB Capital Corporation, as Administrative Agent. 
(Secured)

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(g)(1)

 

Indebtedness and Guaranties

 

1.             Indenture, dated July 9, 1997, by and between the Borrower and
U.S. Bank National Association, as successor to State Street Bank and Trust
Company, as Trustee.

 

2.             Supplemental Indenture No. 8, dated as of July 31, 2000, by and
between the Borrower and U.S. Bank National Association, as successor to State
Street Bank and Trust Company, as Trustee, relating to 8.875% Senior Notes due
2010. (Unsecured) ($30,000,000)

 

3.             Supplemental Indenture No. 9, dated as of September 29, 2000, by
and between the Borrower and U.S. Bank National Association, as successor to
State Street Bank and Trust Company, as Trustee, relating to 8.625% Senior Notes
due 2010. (Unsecured) ($20,000,000)

 

4.             Supplemental Indenture No. 10, dated as of April 10, 2002, by and
between the Borrower and U.S. Bank National Association, as successor to State
Street Bank and Trust Company, as Trustee, relating to 6.95% Senior Notes due
2012. (Unsecured) ($150,680,000)

 

5.             Supplemental Indenture No. 11, dated as of December 6, 2002, by
and between the Borrower and U.S. Bank National Association, as successor to
State Street Bank and Trust Company, as Trustee, relating to 6.50% Senior Notes
due 2013. (Unsecured) ($190,980,000)

 

6.             Supplemental Indenture No. 12, dated as of January 30, 2003, by
and between the Borrower and U.S. Bank National Association, as Trustee,
relating to 6.40% Senior Notes due 2015. (Unsecured) ($186,000,000)

 

7.             Supplemental Indenture No. 13, dated as of October 30, 2003, by
and between the Borrower and U.S. Bank National Association, as Trustee,
relating to 5.75% Senior Notes due 2014. (Unsecured) ($244,655,000)

 

8.             Supplemental Indenture No. 14, dated as of August 5, 2004, by and
between the Borrower and U.S. Bank National Association, as Trustee, relating to
6 ¼% Senior Notes due 2016. (Unsecured) ($400,000,000)

 

9.             Supplemental Indenture No. 15, dated as of October 31, 2005, by
and between the Borrower and U.S. Bank National Association, as Trustee,
relating to 5.75% Senior Notes due 2015. (Unsecured) ($250,000,000)

 

--------------------------------------------------------------------------------

(1)   Amounts stated in Schedule 6.1(g) represent the unpaid principal balance
as of June 30, 2010.

 

--------------------------------------------------------------------------------


 

10.           Supplemental Indenture No. 16, dated as of March 16, 2006, by and
between the Borrower and U.S. Bank National Association, as Trustee, including
the form of Floating Rate Senior Note due 2011. (Unsecured) ($168,219,000)

 

11.           Supplemental Indenture No. 17, dated as of June 25, 2007, by and
between the Borrower and U.S. Bank National Association, as Trustee, relating to
6.25% Senior Notes due 2017. (Unsecured) ($250,000,000)

 

12.           Supplemental Indenture No. 18. dated as of September 18, 2007, by
and between the Borrower and U.S. Bank National Association, as Trustee,
relating to 6.65% Senior Notes due 2018. (Unsecured) ($250,000,000)

 

13.           Supplemental Indenture No. 19, dated as of November 25, 2009, by
and between the Borrower and U.S. Bank National Association, as Trustee,
relating to 7.50% Senior Notes due 2019. (Unsecured) ($125,000,000)

 

179 & 183 Sully’s Trail, Pittsford, NY — Hub Corporate Crossing, LLC (Assumed
November 30, 2004)

 

14.           Mortgage Note, dated as of October 1, 2002, made by Hub Corporate
Crossing, LLC, as successor to Sully’s Trail Corporate Park II, LLC, for the
benefit of LaSalle Bank National Association, as successor to UBS Warburg Real
Estate Investments, Inc. (Secured) ($4,871,188)

 

15.           Fee and Leasehold Mortgage, Assignment of Leases and Rents and
Security Agreement, dated as of October 1, 2002, made by Hub Corporate Crossing,
LLC, as successor to Sully’s Trail Corporate Park II, LLC and the County of
Monroe Industrial Development Agency, for the benefit of LaSalle Bank National
Association, as Trustee for the Registered Holders of LB UBS Commercial Mortgage
Trust 2002-C7, Commercial Mortgage Pass-Through Certificates, Series 2002-C7, as
successor to UBS Warburg Real Estate Investments, Inc. (Secured) ($4,871,188)

 

16.           Allonge to Note, dated as of November 30, 2004, made by Hub
Corporate Crossing, LLC, as Assuming Borrower, Hub Properties Trust, as Assuming
Indemnitor, Sully’s Trail Corporate Park II, LLC and the County of Monroe
Industrial Development Agency, and David F. Christa, as Original Indemnitor, in
favor of LaSalle Bank National Association, as Trustee for the Registered
Holders of LB-UBS Commercial Mortgage Trust 2002-C7, Commercial Mortgage
Pass-Through Certificates, Series 2002-C7, as successor to UBS Warburg Real
Estate Investments, Inc.  (Secured) ($4,871,188)

 

--------------------------------------------------------------------------------


 

17.           Loan Assumption and Reaffirmation Agreement, dated as of November
30, 2004, by and among Hub Corporate Crossing, LLC, as Assuming Borrower, Hub
Properties Trust, as Assuming Indemnitor, Sully’s Trail Corporate Park II, LLC
and the County of Monroe Industrial Development Agency, and David F. Christa, as
Original Indemnitor, in favor of LaSalle Bank National Association, as Trustee
for the Registered Holders of LB-UBS Commercial Mortgage Trust 2002-C7,
Commercial Mortgage Pass-Through Certificates, Series 2002-C7, as successor to
UBS Warburg Real Estate Investments, Inc.  (Secured) ($4,871,188)

 

1200 Lakeside Drive, Bannockburn, IL — Hub Mid-West LLC (Assumed December 29,
2005)

 

18.           Loan Agreement dated as of May 11, 2000, between Hub Mid-West LLC,
as successor to Prentiss Properties Acquisition Partners, L.P., and Jackson
National Life Insurance Company.  (Secured) ($23,710,260)

 

19.           Mortgage, Security Agreement and Financing Statement, dated as of
May 11, 2000, from Hub Mid-West LLC, as successor to Prentiss Properties
Acquisition Partners, L.P., to Jackson National Life Insurance Company. 
(Secured) ($23,710,260)

 

20.           Assignment of Leases and Rents, dated as of May 11, 2000, from Hub
Mid-West LLC, as successor to Prentiss Properties Acquisition Partners, L.P., to
Jackson National Life Insurance Company.  (Secured) ($23,710,260)

 

21.           Assumption Agreement, dated as of December 29, 2005, by and among
Prentiss Properties Acquisition Partners, L.P., Hub Mid-West LLC, Hub Properties
Trust and Jackson National Life Insurance Company.  (Secured) ($23,710,260)

 

3920 Arkwright Road, Highridge Center, Macon, GA — Hub Highridge, LLC (Assumed
April 28, 2006)

 

22.           Fixed Rate Note, dated as of April 22, 2004, made by Hub
Highridge, LLC, as successor to Macon Highridge Property I, LLC, as Borrower, in
favor of LaSalle Bank National Association, as Trustee for the Registered
Holders of Wachovia Bank Commercial Mortgage Trust, Commercial Mortgage
Pass-Through Certificates, Series 2004-C12, as successor to Citigroup Global
Markets Realty Corp., as Lender.  (Secured) ($13,077,150)

 

23.           Deed to Secure Debt, Assignment of Leases and Rents and Security
Agreement, dated as of April 22, 2004, made by Hub Highridge, LLC, as successor
to Macon Highridge Property I, LLC, in favor of LaSalle Bank National
Association, as Trustee for the Registered Holders of Wachovia Bank Commercial
Mortgage Trust, Commercial Mortgage Pass-Through Certificates, Series 2004-C12,
as successor to Citigroup Global Markets Realty Corp., as Lender. (Secured)
($13,077,150)

 

--------------------------------------------------------------------------------


 

24.           Guaranty, dated as of April 22, 2004, made by Hub Properties Trust
and Hub Highridge Properties Trust, as successors to Kevin D. Cogan, in favor of
LaSalle Bank National Association, as Trustee for the Registered Holders of
Wachovia Bank Commercial Mortgage Trust, Commercial Mortgage Pass-Through
Certificates, Series 2004-C12, as successor to Citigroup Global Markets Realty
Corp., as Lender.  (Secured) ($13,077,150)

 

25.           Loan Assumption and Substitution Agreement, dated as of April 28,
2006, made by Hub Highridge, LLC, as successor to Macon Highridge Property I,
LLC, as Borrower,  Hub Properties Trust and Hub Highridge Properties Trust, as
successors to Kevin D. Cogan, as Indemnitor, in favor of LaSalle Bank National
Association, as Trustee for the registered holders of Wachovia Bank Commercial
Mortgage Trust, Commercial Mortgage Pass-Through Certificates, Series 2004-C12. 
(Secured) ($13,077,150)

 

26.           Allonge to Note, dated as of April 28, 2008, from Hub Highridge,
LLC in favor of LaSalle Bank National Association, as Trustee for the registered
holders of Wachovia Bank Commercial Mortgage Trust, Mortgage Pass-Through
Certificates, Series 2004-C12.  (Secured) ($13,077,150)

 

33 Stiles Lane, North Haven, CT — BD 33 Stiles Lane Property, LLC (Assumed
October 24, 2006)

 

27.           Promissory Note, dated as of February 12, 2002, made by BD 33
Stiles Lane Property, LLC, as successor to WE 33 Stiles Lane, L.L.C., as
Borrower, in favor of Metropolitan Insurance Company, as Lender.  (Secured)
($4,432,940)

 

28.           Open-End Mortgage,  Security Agreement and Fixture Filing, dated
as of February 12, 2002, made by BD 33 Stiles Lane Property LLC, as successor to
WE 33 Stiles Lane, L.L.C., as Borrower, in favor of Metropolitan Insurance
Company, as Lender.  (Secured) ($4,432,940)

 

29.           Assignment, Assumption and Modification Agreement, dated as of
October 24, 2006 by and among WE 33 Stiles Lane, L.L.C., as Borrower, BD 33
Stiles Lane Property, LLC, as Transferee, and Metropolitan Life Insurance
Company, as Lender. (Secured) ($4,432,940)

 

30.           Guaranty, dated as of February 12, 2002, made by HRPT Properties
Trust and Winstanley Enterprises LLC, as Guarantors, in favor of Metropolitan
Life Insurance Company, as Lender.  (Secured) ($4,432,940)

 

31.           Amendment and Confirmation of Guaranty, dated as of October 24,
2006, made by Winstanley Enterprises, LLC and HRPT Properties Trust, as
Guarantor and Additional Guarantor respectively, in favor of Metropolitan Life
Insurance Company, as Lender.  (Secured) ($4,432,940)

 

--------------------------------------------------------------------------------


 

32.           Guaranty Agreement, dated as of October 24, 2006, made by HRPT
Properties Trust, as New Guarantor, in favor of Metropolitan Life Insurance
Company, as Lender.  (Secured) ($4,432,940)

 

97 Newberry Road, East Windsor, CT — Blue Dog Properties Trust (Assumed October
24, 2006)

 

33.           Promissory Note, dated February 7, 2006, made by Blue Dog
Properties Trust, as successor to WE 97 Newberry LLC, as Borrower, in favor of
American General Life and Accident Insurance Company, as Lender.  (Secured)
($8,536,476)

 

34.           Open-End Mortgage, Fixture Filing, Financing Statement and
Assignment of Leases and Rents, dated February 7, 2006, made by Blue Dog
Properties Trust, as successor to WE 97 Newberry Trust, as Borrower, in favor of
American General Life and Accident Insurance Company, as Lender.  (Secured)
($8,536,476)

 

35.           Guaranty Agreement, dated as of February 7, 2006, made by HRPT
Properties Trust, as successor to Winstanley Enterprises LLC, in favor of
American General Life and Accident Insurance Company, as Lender.  (Secured)
($8,536,476)

 

36.           Amendment to Open-End Mortgage Fixture Filing, Financing Statement
and Assignment of Leases and Rents, dated February 8, 2006, made by Blue Dog
Properties Trust, as successor to WE 97 Newberry LLC, as Borrower, in favor of
American General Life and Accident Insurance Company, as Lender.  (Secured)
($8,536,476)

 

37.           Loan Assumption and Modification Agreement, dated as of October
24, 2006 by and among WE 97 Newbury LLC, as Borrower, Blue Dog Properties Trust,
as Assumptor, HRPT Properties Trust, as Principal, and American General Life and
Accident Insurance Company, as Lender.  (Secured) ($8,536,476)

 

38.           Guaranty Agreement, dated as of October 24, 2006, made by HRPT
Properties Trust, as Borrower, in favor of American General Life and Accident
Insurance, as Lender.  (Secured) ($8,536,476)

 

111 East Kilbourn Avenue, Milwaukee, WI — Hub Milwaukee Center Properties LLC
(Assumed June 12, 2008)

 

39.           Promissory Note, dated as of June 1, 2001, made by Hub Milwaukee
Center Properties, LLC, as successor to GLR Milwaukee Center, LLC, as Borrower,
in favor of Bank of America, N.A., as Lender.  (Secured) ($29,680,657)

 

--------------------------------------------------------------------------------


 

40.           Loan Agreement, dated as of June 1, 2001, by and among Hub
Milwaukee Center Properties, LLC, as successor to GLR Milwaukee Center, LLC, as
Borrower, HRPT Properties Trust, as successor to Transwestern Great Lakes LP,
f/k/a Great Lakes REIT, as Borrower Principal, and Wells Fargo Bank, N.A., as
Trustee for the Registered Holders of Banc of America Commercial Mortgage, Inc.,
Commercial Mortgage Pass-Through Certificates Series 2001-PB1, as successor to
Bank of America, N.A., as Lender.  (Secured) ($29,680,657)

 

41.           Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing, dated as of June 1, 2001, made by Hub Milwaukee Center
Properties, LLC, as successor to GLR Milwaukee Center, LLC, as Borrower, in
favor of Wells Fargo Bank, N.A., as Trustee for the Registered Holders of Banc
of America Commercial Mortgage, Inc., Commercial Mortgage Pass-Through
Certificates Series 2001-PB1, as Lender.  (Secured) ($29,680,657)

 

42.           Loan Assumption and Consent Agreement, dated as of June 12, 2008,
made by GLR Milwaukee Center, LLC, as Prior Owner, Transwestern Great Lakes LP,
f/k/a Great Lakes REIT, as Prior Guarantor, Hub Milwaukee Center Properties LLC,
as Borrower, HRPT Properties Trust, as New Guarantor, and Wells Fargo Bank,
N.A., as Trustee for the Registered Holders of Banc of America Commercial
Mortgage, Inc., Commercial Mortgage Pass-Through Certificates Series 2001-PB1,
as Lender.(Secured) ($29,680,657)

 

16025 — 16105 West 113th Street, Lenexa, KS, Ecoworks I & II — HRPT Lenexa
Properties Trust (Assumed July 16, 2008)

 

43.           Promissory Note, dated as of April 11, 2006, made by HRPT Lenexa
Properties Trust, as successor to Lenexa Industrial Park, Inc., as Borrower, in
favor of State Farm Life Insurance Company, as Lender.  (Secured) ($8,334,647)

 

44.           Mortgage and Security Agreement, dated as of April 11, 2006, made
by and among HRPT Lenexa Properties Trust, as successor to Lenexa Industrial
Park, Inc., as Borrower, in favor of State Farm Life Insurance Company, as
Lender.  (Secured) ($8,334,647)

 

45.           First Modification Agreement, dated as of July 17, 2008, by HRPT
Lenexa Properties Trust, as New Borrower, Lenexa Industrial Park, Inc., as
Original Borrower, and State Farm Life Insurance Company, as Lender.  (Secured)
($8,334,647)

 

2501 20th Place South, The Colonial Bank Building, Birmingham, AL — Hub
Properties Trust (Assumed December 27, 2006)

 

46.           Amended and Restated Promissory Note, dated as of July 24, 2001,
made by Hub Properties Trust, as successor to Shades Valley LLC, to American
General Life Insurance Company.  (Secured) ($12,400,433)

 

--------------------------------------------------------------------------------


 

47.           Amended and Restated Mortgage and Security Agreement, dated as of
July 24, 2001, made by Hub Properties Trust, as successor to Shades Valley LLC,
as Mortgagor, in favor of American General Life Insurance, as Lender.  (Secured)
($12,400,433)

 

48.           Assumption, Consent and Loan Modification Agreement, dated as of
December 27, 2006, by and among Shades Valley LLC, as Original Borrower, The
Estate of Robert E. Reed, E. Todd Sharley, Jr., Robert A. Schleusner, W. Carlton
Rhodes, collectively as Original Guarantor, Hub Properties Trust, as Borrower,
HRPT Properties Trust, as Guarantor, and American General Life Insurance
Company, as Lender.  (Secured) ($12,400,433)

 

49.           Guaranty Agreement, made as of December 27, 2006, by HRPT
Properties Trust, as Guarantor, in favor of American General Life Insurance
Company, as Lender.  (Secured) ($12,400,433)

 

18705 — 18715 Madrone Parkway, Morgan Hill, CA — Hub Madrone Properties LLC
(Assumed November 7, 2008)

 

50.           Secured Promissory Note, dated as of October 24, 2002, from Hub
Madrone Properties LLC, as successor to TBI-Mission West, LLC, as Borrower, to
Thrivent Financial For Lutherans.  (Secured) ($13,616,320)

 

51.           Deed of Trust, Financing Statement, Fixture Filing and Security
Agreement with Assignment of Rents, dated as of October 24, 2002, made by Hub
Madrone Properties LLC, as successor to TBI-Mission West, LLC, as Trustor, to
First American Title Insurance Company, as Trustee, for the benefit of Thrivent
Financial For Lutherans, as Beneficiary.  (Secured) ($13,616,320)

 

52.           Consent, Assumption, and Modification Agreement, dated as of
November 7, 2008, by and among TBI-Mission West, LLC and Hub Madrone LLC, and
Thrivent Financial for Lutherans, as Lender.  (Secured) ($13,616,320)

 

53.           Guaranty, dated as of November 7, 2008, by HRPT Properties Trust,
as Guarantor, in favor of Thrivent Financial For Lutherans, as Lender. 
(Secured) ($13,616,320)

 

54.           Promissory Note, dated as of December 27, 2007, made by Hub
Madrone Properties LLC, as successor to TBI-Mission West, LLC to The Prudential
Insurance Company of America.  (Secured) ($14,752,180)

 

55.           Deed of Trust, Security Agreement and Fixture Filing with
Assignment of Rents and Proceeds, dated as of December 27, 2007, made by Hub
Madrone Properties LLC, as successor to TBI-Mission West, LLC, as Trustor, to
First American Title Company, as Trustee, for the benefit of The Prudential
Insurance Company of America, as Beneficiary. (Secured) ($14,752,180)

 

--------------------------------------------------------------------------------


 

56.           Recourse Guaranty, dated as of December 27, 2007, by HRPT
Properties Trust, as successor to Charles J. Toeniskoetter, Dan L. Breeding and
Brad W. Krouskup, collectively as Original Guarantor, in favor of The Prudential
Life Insurance Company of America.  (Secured) ($14,752,180)

 

57.           Consent, Assumption of Liability and Modification Agreement, dated
as of November 7, 2008 by and among TBI-Mission West, LLC, Hub Madrone
Properties LLC and The Prudential Life Insurance Company of America.  (Secured)
($14,752,180)

 

58.           Substitution of Guarantor, dated as of November 7, 2008, made by
HRPT Properties Trust, as New Guarantor, Charles J. Toeniskoetter, Dan L.
Breeding and Brad W. Krouskup, collectively as Original Guarantor, and The
Prudential Insurance Company of America, as Lender.  (Secured) ($14,752,180)

 

225 Water Street, Jacksonville, FL — Hub OEC Properties LLC (Assumed November
24, 2008)

 

59.           Renewal Promissory Note Including Future Advance, dated as of May
10, 2006, made by Hub OEC Properties LLC, as successor to One Enterprise
Financial Associates, LLC and Sendar Jacksonville (ENTERPRISE) LLC, as Borrower,
in favor of Wachovia Bank, National Association.  (Secured) ($41,600,000)

 

60.           Amended, Restated, and Consolidated Fee and Leasehold Mortgage and
Security Agreement and Assignment of Leases and Rents, dated March 27, 2002, by
and between Hub OEC Properties LLC, as successor to One Enterprise Financial
Associates, LLC and Sendar Jacksonville (ENTERPRISE) LLC, as Borrower, and Wells
Fargo Bank, N.A., as Trustee for the registered holders of Wachovia Bank
Commercial Mortgage Trust, Commercial Mortgage Pass-Through Certificates, Series
2006-C26, as successor to Wachovia Bank, National Association, as Lender. 
(Secured) ($41,600,000)

 

61.           Note and Mortgage Modification Agreement Evidencing Renewal
Promissory Note Including Future Advance and Amended and Restated Mortgage,
Security Agreement and Fixture Filing, dated as of May 10, 2006, made by Hub OEC
Properties LLC, as successor to One Enterprise Financial Associates, LLC and
Sendar Jacksonville (ENTERPRISE) LLC, as Borrower, in favor of Wells Fargo Bank,
N.A., as Trustee for the registered holders of Wachovia Bank Commercial Mortgage
Trust, Commercial Mortgage Pass-Through Certificates, Series 2006-C26, as
successor to Wachovia Bank, National Association, as Lender.  (Secured)
($41,600,000)

 

62.           Indemnity and Guaranty Agreement, made as of May 10, 2006, by Hub
OEC Properties LLC as Successor to HGGP Capital II, LLC and Sendar Development
Co. LLC, as Indemnitors, in favor of Wachovia Bank, National Association, as
Lender.  (Secured) ($41,600,000)

 

--------------------------------------------------------------------------------


 

63.           Loan Assumption, Substitution and Modification Agreement, dated as
of November 24, 2008, by and among Hub OEC Properties LLC, HRPT Properties
Trust, One Enterprise Financial Associates, LLC, Sendar Jacksonville
(ENTERPRISE) LLC, HGGP Capital II, LLC, Sendar Development Co. LLC and Wells
Fargo Bank, N.A., as Trustee for the registered holders of Wachovia Bank
Commercial Mortgage Trust, Commercial Mortgage Pass-Through Certificates, Series
2006-C26, as successor to Wachovia Bank, National Association.  (Secured)
($41,600,000)

 

64.           Allonge to Note, dated as of November 24, 2008, made by Hub OEC
Properties LLC, as successor to One Enterprise Financial Associates, LLC and
Sendar Jacksonville (ENTERPRISE) LLC, as Borrower, in favor of Wells Fargo Bank,
N.A., as Trustee for the registered holders of Wachovia Bank Commercial Mortgage
Trust, Commercial Mortgage Pass-Through Certificates, Series 2006-C26, as
successor to Wachovia Bank, National Association, as Lender.  (Secured)
($41,600,000)

 

6200 Glenn Carlson Drive, St. Cloud, MN — Blue Dog Properties Trust (Assumed
October 15, 2009)

 

65.           Balloon Promissory Note, dated as of January 13, 2005, made by
Blue Dog Properties Trust, as successor to OLP ST. CLOUD LLC, as Borrower, in
favor of GE Commercial Finance Business Property Corporation, as Lender. 
(Secured) ($8,931,485)

 

66.           Mortgage, Security Agreement, Assignment of Leases and Rents, and
Fixture Filing, dated as of January 13, 2005, made by Blue Dog Properties Trust,
as successor to OLP ST. CLOUD LLC, as Borrower, and GE Commercial Finance
Business Property Corporation, as Mortgagee.  (Secured) ($8,931,485)

 

67.           Loan Modification Agreement, dated as of April 4, 2006, between
Blue Dog Properties Trust, as successor to OLP ST. CLOUD LLC, and GE Commercial
Finance Business Property Corporation.  (Secured) ($8,931,485)

 

68.           Second Loan Modification and Assignment and Assumption Agreement,
dated October 15, 2009, by and among OLP ST. CLOUD LLC, as Borrower, GE
Commercial Finance Business Property Corporation, as Mortgagee, and Blue Dog
Properties Trust, as Transferee.  (Secured) ($8,931,485)

 

1735 Market Street, Philadelphia, PA — Nine Penn Center Associates, L.P. 
(Financed December 3, 2009)

 

69.           Note, dated as of December 3, 2009, made by Nine Penn Center
Associates, L.P., as Borrower, in favor of PB Capital Corporation, as Lender. 
(Secured) ($37,500,000)

 

70.           Note, dated as of December 3, 2009, made by Nine Penn Center
Associates, L.P., as Borrower, in favor of PB (USA) Realty Corporation, as
Lender.  (Secured) ($50,000,000)

 

--------------------------------------------------------------------------------


 

71.           Loan Agreement, dated as of December 1, 2009, by and among Nine
Penn Center Associates, L.P., as Borrower, PB (USA) Realty Corporation, PB
Capital Corporation, and Westdeutsche Immobilienbank AG, collectively as Lender,
and PB Capital Corporation, as Administrative Agent.  (Secured) ($175,000,000)

 

72.           Open-End Mortgage, Security Agreement and Fixture Filing, dated
December 1, 2009 made by Nine Penn Center Associates, L.P., as Borrower, in
favor of PB Capital Corporation, as Lender.  (Secured) ($175,000,000)

 

73.           Guaranty, dated as of December 3, 2009, made by HRPT Properties
Trust, as Guarantor, in favor of PB (USA) Realty Corporation, Westdeutsche
Immobilienbank AG, and PB Realty, as Lenders.  (Secured) ($175,000,000)

 

74.           Amended and Restated Note, dated as of February 1, 2010, made by
Nine Penn Center Associates, L.P., as Borrower, in favor of Westdeutsche
Immobilienbank AG, as Lender.  (Secured) ($43,750,000)

 

75.           Amended and Restated Note, dated as of February 1, 2010, made by
Nine Penn Center Associates, L.P., as Borrower, in favor of Deutsche
Genossenschafts-Hypothekenbank AG, as Lender.  (Secured) ($43,750,000)

 

76.           ISDA 2002 Master Agreement, dated as of December 1, 2009 having an
effective date as of December 3, 2009, between PB Capital Corporation and Nine
Penn Center Associates, L.P.

 

77.           ISDA Schedule to the 2002 Master Agreement, dated as of December
1, 2009 having an effective date as of December 3, 2009, between PB Capital
Corporation and Nine Penn Center Associates, L.P.

 

78.           Confirmation of Swap Transaction #212437, dated December 4, 2009,
between PB Capital Corporation and Nine Penn Center Associates, L.P.

 

79.           Collateral Assignment of Interest Rate Protection Agreements,
dated as of December 1, 2009 having an effective date as of December 3, 2009,
made by Nine Penn Center Associates, L.P. in favor of PB Capital Corporation, as
Administrative Agent.

 

80.           ISDA 2002 Master Agreement, dated as of December 1, 2009 having an
effective date as of December 3, 2009, between Westdeutsche Immobilienbank AG
and Nine Penn Center Associates, L.P.

 

81.           ISDA Schedule to the 2002 Master Agreement, dated as of December
1, 2009 having an effective date as of December 3, 2009, between Westdeutsche
Immobilienbank AG and Nine Penn Center Associates, L.P.

 

82.           Confirmation of Swap Transaction, dated December 4, 2009, between
Westdeutsche Immobilienbank AG and Nine Penn Center Associates, L.P.

 

--------------------------------------------------------------------------------


 

83.           Collateral Assignment of Interest Rate Protection Agreements,
dated as of December 1, 2009 having an effective date as of December 3, 2009,
made by Nine Penn Center Associates, L.P. in favor of PB Capital Corporation, as
Administrative Agent.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(h)

 

Material Contracts

 

1.

 

Business Management Agreement, dated as of June 8, 2009, between the Borrower
and Reit Management & Research LLC.

 

 

 

2.

 

First Amendment to Business Management Agreement, dated as of January 21, 2010,
between the Borrower and Reit Management & Research LLC.

 

 

 

3.

 

Amended and Restated Property Management Agreement, dated as of January 21,
2010, among Reit Management & Research LLC and the Borrower.

 

 

 

4.

 

Transaction Agreement, dated as of September 21, 1999, between Senior Housing
Properties Trust and the Borrower.

 

 

 

5.

 

First Amendment to Transaction Agreement, dated as of May 5, 2008, between
Senior Housing Properties Trust and the Borrower.

 

 

 

6.

 

Transaction Agreement dated June 8, 2009, between the Borrower and Government
Properties Income Trust.

 

 

 

7.

 

Purchase and Sale Agreement, dated as of May 5, 2008, among the Borrower, Hub
Properties Trust and MOB Realty Trust, as Sellers, and Senior Housing Properties
Trust, as Purchaser (with respect to 21 properties located in Massachusetts,
Pennsylvania, and New York).

 

 

 

8.

 

First Amendment to Purchase and Sale Agreement, dated as of August 7, 2008,
among the Borrower, Hub Properties Trust, MOB Realty Trust, as Seller, and
Senior Housing Properties Trust, as Purchaser.

 

 

 

9.

 

Purchase and Sale Agreement, dated as of May 5, 2008, between Hub Properties
Trust, as Seller, and Senior Housing Properties Trust, as Purchaser (with
respect to Torrey Pines, 3030-50, Science Park Road, San Diego, California).

 

 

 

10.

 

First Amendment to Purchase Agreement, dated as of December 23, 2008, between
Hub Properties Trust, as Seller, and Senior Housing Properties Trust, as
Purchaser (with respect to Torrey Pines, 3030-50, Science Park Road, San Diego,
California).

 

 

 

11.

 

Second Amendment to Purchase and Sale Agreement, dated as of August 6, 2009,
between Hub Properties Trust, as Seller, and Senior Housing Properties Trust, as
Purchaser (with respect to Torrey Pines, 3030-50 Science Park, San Diego,
California).

 

 

 

12.

 

Purchase and Sale Agreement, dated as of May 5, 2008, between Hub Properties
Trust, as Seller, and Senior Housing Properties Trust, as Purchaser (with
respect to Amelia Building, 855 Kempsville Road, Norfolk, Virginia).

 

 

 

13.

 

First Amendment to Purchase Agreement, dated as of December 23, 2008, between
Hub Properties Trust, as Seller, and Senior Housing Properties Trust, as
Purchaser (with respect to Amelia Building, 855 Kempsville Road, Norfolk,
Virginia).

 

--------------------------------------------------------------------------------


 

14.

 

Second Amendment to Purchase Agreement, dated as of May 20, 2009, between Hub
Properties Trust, as Seller, and Senior Housing Properties Trust, as Purchaser
(with respect to Amelia Building, 855 Kempsville Road, Norfolk, Virginia).

 

 

 

15.

 

Purchase and Sale Agreement, dated as of May 5, 2008, between Hub Properties
Trust, as Seller, and Senior Housing Properties Trust, as Purchaser (with
respect to Halifax Building, 6161 Kempsville Circle, Norfolk, Virginia).

 

 

 

16.

 

Purchase and Sale Agreement, dated as of May 5, 2008, between Hub Properties
Trust, as Seller, and Senior Housing Properties Trust, as Purchaser (with
respect to Fair Oaks, 4001 Fair Ridge Drive, Fairfax, Virginia).

 

 

 

17.

 

Purchase and Sale Agreement, dated as of May 5, 2008, between Hub Properties
Trust, as Seller, and Senior Housing Properties Trust, as Purchaser (with
respect to 2141 K Street, NW, Washington, DC).

 

 

 

18.

 

Purchase and Sale Agreement, dated as of May 5, 2008, between Hub Properties
Trust, as Seller, and Senior Housing Properties Trust, as Purchaser (with
respect to 6818 Austin Center Boulevard, Austin, Texas).

 

 

 

19.

 

Purchase and Sale Agreement, dated as of May 5, 2008, between Hub Properties
Trust, as Seller, and Senior Housing Properties Trust, as Purchaser (with
respect to 1145 19th Street, NW, Washington, DC).

 

 

 

20.

 

First Amendment to Purchase Agreement, dated as of December 23, 2008, between
Hub Properties Trust, as Seller, and Senior Housing Properties Trust, as
Purchaser (with respect to 1145 19th Street, NW, Washington, DC).

 

 

 

21.

 

Second Amendment to Purchase Agreement, dated as of May 20, 2009, between Hub
Properties Trust, as Seller, and Senior Housing Properties Trust, as Purchaser
(with respect to 1145 19th Street, NW, Washington, DC).

 

 

 

22.

 

Purchase and Sale Agreement, dated as of May 5, 2008, between Hub Properties
Trust, as Seller, and Senior Housing Properties Trust, as Purchaser (with
respect to Oklahoma Clinics, 8315 South Walker Avenue, 701 NE 10th Street, 200
North Bryant, 600 National Avenue, Oklahoma City, Oklahoma).

 

 

 

23.

 

First Amendment to Purchase Agreement, dated as of December 23, 2008, between
Hub Properties Trust, as Seller, and Senior Housing Properties Trust, as
Purchaser (with respect to Oklahoma Clinics, 8315 South Walker Avenue, 701 NE
10th Street, 200 North Bryant, 600 National Avenue, Oklahoma City, Oklahoma).

 

 

 

24.

 

Second Amendment to Purchase Agreement, dated as of September 1, 2009, between
Hub Properties Trust, as Seller, and Senior Housing Properties Trust, as
Purchaser (with respect to Oklahoma Clinics, 8315 South Walker Avenue, 701 NE
10th Street, 200 North Bryant, 600 National Avenue, Oklahoma City, Oklahoma).

 

 

 

25.

 

Purchase and Sale Agreement, dated as of May 5, 2008, between the Borrower, as
Seller, and Senior Housing Properties Trust, as Purchaser (with respect to HIP
of White Plains, 15 North Broadway, White Plains, New York).

 

--------------------------------------------------------------------------------


 

26.

 

First Amendment to Purchase and Sale Agreement, dated as of January 26, 2009,
between the Borrower, as Seller, and Senior Housing Properties Trust, as
Purchaser (with respect to HIP of White Plains, 15 North Broadway, White Plains,
New York).

 

 

 

27.

 

Purchase and Sale Agreement, dated as of May 5, 2008, between Hub Properties
Trust, as Seller, and Senior Housing Properties Trust, as Purchaser (with
respect to 4770 Regent Boulevard, Irving, Texas).

 

 

 

28.

 

First Amendment to Purchase and Sale Agreement, dated as of June 25, 2008,
between Hub Properties Trust, as Seller, and Senior Housing Properties Trust, as
Purchaser (with respect to 4770 Regent Boulevard, Irving, Texas).

 

 

 

29.

 

Purchase and Sale Agreement, dated as of May 5, 2008, between Hub RI Properties
Trust, as Seller, and Senior Housing Properties Trust, as Purchaser (with
respect to 701 George Washington Highway, Lincoln, Rhode Island).

 

 

 

30.

 

First Amendment to Purchase and Sale Agreement, dated as of June 25, 2008,
between Hub RI Properties Trust, as Seller, and Senior Housing Properties Trust,
as Purchaser (with respect to 701 George Washington Highway, Lincoln, Rhode
Island).

 

 

 

31.

 

Purchase and Sale Agreement, dated as of May 5, 2008, between 4 Maguire Road
Realty Trust, as Seller, and Senior Housing Properties Trust, as Purchaser (with
respect to 4 Maguire Road, Lexington, Massachusetts).

 

 

 

32.

 

Purchase and Sale Agreement, dated as of May 5, 2008, between Hub Properties
Trust, as Seller, and Senior Housing Properties Trust, as Purchaser (with
respect to 4000 Old Court Road, Pikesville, Maryland).

 

 

 

33.

 

Purchase and Sale Agreement, dated as of May 5, 2008, between Hub Properties
Trust, as Seller, and Senior Housing Properties Trust, as Purchaser (with
respect to 1825, 1911 and 1925 North Mills Avenue, Orlando, Florida).

 

 

 

34.

 

Purchase and Sale Agreement, dated as of May 5, 2008, between Hub Properties
Trust, as Seller, and Senior Housing Properties Trust, as Purchaser (with
respect to Bailey Square, 1111 West 34th Street, Austin, Texas).

 

 

 

35.

 

First Amendment to Purchase and Sale Agreement, dated as of June 25, 2008,
between Hub Properties Trust, as Seller, and Senior Housing Properties Trust, as
Purchaser (with respect to Bailey Square, 1111 West 34th Street, Austin, Texas).

 

 

 

36.

 

Purchase and Sale Agreement, dated as of May 5, 2008, between Hub Properties
Trust, as Seller, and Senior Housing Properties Trust, as Purchaser (with
respect to Brittonfield II and III, Lot 5E-2 and Lot 5E-1, 5008 Brittonfield
Parkway, East Syracuse, New York).

 

 

 

37.

 

First Amendment to Purchase and Sale Agreement, dated as of July 9, 2008,
between Hub Properties Trust, as Seller, and Senior Housing Properties Trust, as
Purchaser (with respect to Brittonfield II and III, Lot 5E-2 and Lot 5E-1, 5008
Brittonfield Parkway, East Syracuse, New York).

 

--------------------------------------------------------------------------------


 

38.

 

Purchase and Sale Agreement, dated as of May 5, 2008, between Hub Properties
Trust, as Seller, and Senior Housing Properties Trust, as Purchaser (with
respect to Centre Commons, 5750 Centre Avenue, Pittsburgh, Pennsylvania).

 

 

 

39.

 

First Amendment to Purchase and Sale Agreement, dated as of June 11, 2008,
between Hub Properties Trust, as Seller, and Senior Housing Properties Trust, as
Purchaser (with respect to Centre Commons, 5750 Centre Avenue, Pittsburgh,
Pennsylvania).

 

 

 

40.

 

Purchase and Sale Agreement, dated as of May 5, 2008, between Hub Properties
Trust, as Seller, and Senior Housing Properties Trust, as Purchaser (with
respect to 710 North Euclid, Anaheim, California).

 

 

 

41.

 

First Amendment to Purchase and Sale Agreement, dated as of July 9, 2008,
between Hub Properties Trust, as Seller, and Senior Housing Properties Trust, as
Purchaser (with respect to 710 North Euclid, Anaheim, California).

 

 

 

42.

 

Purchase and Sale Agreement, dated as of May 5, 2008, between Hub Properties
Trust, as Seller, and Senior Housing Properties Trust, as Purchaser (with
respect to 525 Virginia Drive, Fort Washington, Pennsylvania).

 

 

 

43.

 

First Amendment to Purchase and Sale Agreement, dated as of June 25, 2008,
between Hub Properties Trust, as Seller, and Senior Housing Properties Trust, as
Purchaser (with respect to 525 Virginia Drive, Fort Washington, Pennsylvania).

 

 

 

44.

 

Purchase and Sale Agreement, dated as of May 5, 2008, between Hub Northeast
Medical Arts Center LLC, as Seller, and Senior Housing Properties Trust, as
Purchaser (with respect to Northeast Medical Arts Center, 2801 North Decatur
Road, Decatur, Georgia).

 

 

 

45.

 

First Amendment to Purchase and Sale Agreement, dated as of July 9, 2008,
between Hub Northeast Medical Arts Center LLC, as Seller, and Senior Housing
Properties Trust, as Purchaser (with respect to Northeast Medical Arts Center,
2801 North Decatur Road, Decatur, Georgia).

 

 

 

46.

 

Right of First Refusal Agreement dated as of May 5, 2008 between the Borrower,
Blue Dog Properties Trust, Cedars LA LLC, HRP NOM L.P., HRP NOM 2 L.P., HRPT
Medical Buildings Realty Trust, Hub Properties Trust, Lakewood Property Trust ,
LTMAC Properties LLC, Hub Mid-West LLC, and Rosedale Properties Limited
Liability Borrower, as Grantors, and Senior Housing Properties Trust.

 

 

 

47.

 

Amended and Restated Shareholders Agreement, dated as of December 16, 2009, by
and among the Borrower, Affiliates Insurance Borrower, Five Star Quality
Care, Inc., Hospitality Properties Trust, Senior Housing Properties Trust,
TravelCenters of America LLC, Reit Management & Research LLC and Government
Properties Income Trust.

 

 

 

48.

 

Purchase and Sale Agreement, dated as of June 14, 2010, by and between Hub
Realty Funding, Inc., as Seller, and Government Properties Income Trust, as
Purchaser (with respect to the property located at 711 S. 14th Avenue, Safford,
AZ).

 

--------------------------------------------------------------------------------


 

49.

 

Purchase and Sale Agreement, dated as of June 14, 2010, by and between Hub
Realty Funding, Inc., as Seller, and Government Properties Income Trust, as
Purchaser (with respect to the property located at 400 State Avenue, Kansas
City, KS).

 

 

 

50.

 

Purchase and Sale Agreement, dated June 14, 2010, by and between Hub Acquisition
Trust, as Seller, and Government Properties Income Trust, as Purchaser (with
respect to the property located at One Montvale Avenue, Stoneham, MA).

 

 

 

51.

 

Purchase and Sale Agreement, dated June 14, 2010, by and between Hub Acquisition
Trust, as Seller, and Government Properties Income Trust, as Purchaser (with
respect to the property located at 330 South Second Avenue, Minneapolis, MN).

 

 

 

52.

 

Purchase and Sale Agreement, dated June 14, 2010, by and between Hub Acquisition
Trust, as Seller, and Government Properties Income Trust, as Purchaser (with
respect to the property located at 4181 Ruffin Road, San Diego, CA).

 

 

 

53.

 

Purchase and Sale Agreement, dated June 14, 2010, by and between Hub Properties
Trust, as Seller, and Government Properties Income Trust, as Purchaser (with
respect to the property located at 101 Executive Center Drive, Columbia, SC).

 

 

 

54.

 

Purchase and Sale Agreement, dated June 14, 2010, by and between Hub Properties
Trust, as Seller, and Government Properties Income Trust, as Purchaser (with
respect to the property located at 111 Executive Center Drive, Columbia, SC).

 

 

 

55.

 

Purchase and Sale Agreement, dated June 14, 2010, by and between Hub Acquisition
Trust, as Seller, and Government Properties Income Trust, as Purchaser (with
respect to the property located at 55 North Robinson Avenue, Oklahoma City, OK).

 

 

 

56.

 

Purchase and Sale Agreement, dated as of June 14, 2010, by and between HH Hub
Properties LLC, as Seller, and Government Properties Income Trust, as Purchaser
(with respect to the property located at One Memphis Place, 200 Jefferson
Avenue, Memphis, TN).

 

 

 

57.

 

Purchase and Sale Agreement, dated as of June 14, 2010, by and between Hub
Realty Funding, Inc., as Seller, and Government Properties Income Trust, as
Purchaser (with respect to the property located at 3285 Hemisphere Loop, Tucson,
AZ).

 

 

 

58.

 

Purchase and Sale Agreement, dated as of June 14, 2010, by and between Hub
Realty Funding, Inc., as Seller, and Government Properties Income Trust, as
Purchaser (with respect to the property located at 625 Indiana Avenue NW,
Washington, DC).

 

 

 

59.

 

Purchase and Sale Agreement, dated as of June 14, 2010, by and between Causeway
Holdings, Inc., as Seller, and Government Properties Income Trust, as Purchaser
(with respect to the property located at 251 Causeway Street, Boston, MA).

 

 

 

60.

 

Purchase and Sale Agreement, dated as of June 14, 2010, by and between Hub
Realty Funding, Inc., as Seller, and Government Properties Income Trust, as
Purchaser (with respect to the property located at 435 Montano Road NE,
Albuquerque, NM).

 

--------------------------------------------------------------------------------


 

61.

 

Purchase and Sale Agreement, dated as of June 14, 2010, by and between Hub
Realty Funding, Inc., as Seller, and Government Properties Income Trust, as
Purchaser (with respect to the property located at 220 E. Bryan Street,
Savannah, GA).

 

 

 

62.

 

Purchase and Sale Agreement, dated as of June 14, 2010, by and between Hub
Realty College Park I, LLC, as Seller, and Government Properties Income Trust,
as Purchaser (with respect to the property located at 4700 River Road,
Riverdale, MD).

 

 

 

63.

 

Agreements 1-13 listed on Schedule 6.1(g).

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(i)

 

Litigation

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(s)

 

Affiliate Transactions

 

1.             Agreements 1-62 listed on Schedule 6.1(h).

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(t)

 

Intellectual Property

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(z)

 

List of Unencumbered Assets and Unencumbered Mortgage Notes

 

Part I (Unencumbered Assets)

 

OWNER

 

STREET

 

CITY

 

STATE

 

PROPERTIES

1600 Market Street Property Trust

 

1600 Market Street

 

Philadelphia

 

PA

 

1

ALPHA BT LLC

 

91-222 Olai

 

Oahu

 

HI

 

1

ALPHA BT LLC

 

91-209 Kuhela

 

Oahu

 

HI

 

1

Blue Dog Bookspan Properties LLC

 

501 Ridge Avenue

 

Hanover

 

PA

 

1

Blue Dog LLC

 

400 Princeton Blvd.

 

Adairsville

 

GA

 

1

Blue Dog LLC

 

7629 Highway 140

 

Adairsville

 

GA

 

1

Blue Dog LLC

 

951 Trails Road

 

Eldridge

 

IA

 

1

Blue Dog LLC

 

625 Crane Street

 

Aurora

 

IL

 

1

Blue Dog LLC

 

745 S. Gardner Street

 

Scottsburg

 

IN

 

1

Blue Dog LLC

 

5015 S. Water Circle

 

Wichita

 

KS

 

1

Blue Dog LLC

 

2300 North 33rd Avenue East

 

Newton

 

IA

 

1

Blue Dog Properties Trust

 

4 South 84th Ave

 

Tolleson

 

AZ

 

1

Blue Dog Properties Trust

 

411 Farwell Avenue

 

St. Paul

 

MN

 

1

Blue Dog Properties Trust

 

2660 Mercantile Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

2664 Mercantile Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

2668 Mercantile Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

8500 Fruitridge Road

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

8516 Fruitridge Road

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9727 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9745 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9767 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9777 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9778 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9779 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9792 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9795 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9800 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9816 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9840 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9844 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9848 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9852 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9856 Business Park Drive

 

Sacramento

 

CA

 

1

 

--------------------------------------------------------------------------------


 

Blue Dog Properties Trust

 

9975 Horn Road

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

19026 72nd Avenue South

 

Kent

 

WA

 

1

Blue Dog Properties Trust

 

19030 West Valley Highway

 

Kent

 

WA

 

1

Blue Dog Properties Trust

 

19030-42 72nd Avenue South

 

Kent

 

WA

 

1

Blue Dog Properties Trust

 

340 Andover Park East

 

Tukwila

 

WA

 

1

Blue Dog Properties Trust

 

505 Industry Drive

 

Tukwila

 

WA

 

—

Blue Dog Properties Trust

 

530 Industry Drive

 

Tukwila

 

WA

 

1

Blue Dog Properties Trust

 

533 Industry Drive

 

Tukwila

 

WA

 

—

Blue Dog Properties Trust

 

564 Industry Drive

 

Tukwila

 

WA

 

1

Blue Dog Properties Trust

 

565 Industry Drive

 

Tukwila

 

WA

 

—

Blue Dog Properties Trust

 

596 Industry Drive

 

Tukwila

 

WA

 

1

Blue Dog Properties Trust

 

605 Industry Drive

 

Tukwila

 

WA

 

1

Blue Dog Properties Trust

 

630 Industry Drive

 

Tukwila

 

WA

 

1

Blue Dog Properties Trust

 

644 Industry Drive

 

Tukwila

 

WA

 

1

Blue Dog Properties Trust

 

662 Industry Drive

 

Tukwila

 

WA

 

1

Blue Dog Properties Trust

 

698 Industry Drive

 

Tukwila

 

WA

 

1

Blue Dog Properties Trust

 

701 Industry Drive

 

Tukwila

 

WA

 

1

Blue Dog Properties Trust

 

742 Industry Drive

 

Tukwila

 

WA

 

1

Blue Dog Properties Trust

 

505 Industry Drive

 

Tukwila

 

WA

 

1

Blue Dog Properties Trust

 

15201 Mercantile Drive

 

Dearborn

 

MI

 

1

Blue Dog Properties Trust

 

3001 Gulley Road

 

Dearborn

 

MI

 

1

Blue Dog Properties Trust

 

3101 Gulley Road

 

Dearborn

 

MI

 

1

Blue Dog Properties Trust

 

3231 Gulley Road

 

Dearborn

 

MI

 

1

Blue Dog Properties Trust

 

3241 Gulley Road

 

Dearborn

 

MI

 

1

Blue Dog Properties Trust

 

3251 Gulley Road

 

Dearborn

 

MI

 

1

Blue Dog Properties Trust

 

129 Worthington Ridge Road

 

Berlin

 

CT

 

1

Blue Dog Properties Trust

 

15 Sterling Drive

 

Wallingford

 

CT

 

1

Blue Dog Properties Trust

 

2 Tower Drive

 

Wallingford

 

CT

 

1

Blue Dog Properties Trust

 

50 Barnes Industrial Road North

 

Wallingford

 

CT

 

1

Blue Dog Properties Trust

 

23-27 Village Lane

 

Wallingford

 

CT

 

1

Blue Dog Properties Trust

 

29-33 Village Lane

 

Wallingford

 

CT

 

1

Blue Dog Properties Trust

 

One Barnes Industrial Rd South

 

Wallingford

 

CT

 

1

Blue Dog Properties Trust

 

5-9 Barnes Industrial Road

 

Wallingford

 

CT

 

1

Blue Dog Properties Trust

 

860 North Main Street

 

Wallingford

 

CT

 

1

Blue Dog Properties Trust

 

866 North Main Street

 

Wallingford

 

CT

 

1

Blue Dog Properties Trust

 

181 Marsh Hill Road

 

Orange

 

CT

 

1

Blue Dog Properties Trust

 

500 Industrial Boulevard

 

Russellville

 

AR

 

1

Blue Dog Properties Trust

 

546 Harvey Faulk Road

 

Sanford

 

NC

 

1

Blue Dog Properties Trust

 

2735 E. 40th Street

 

Cleveland

 

OH

 

1

 

--------------------------------------------------------------------------------


 

Blue Dog Properties Trust

 

721 Richard Street

 

Miamisburg

 

OH

 

1

Blue Dog Properties Trust

 

1043 Global Avenue

 

Graniteville

 

SC

 

1

Blue Dog Properties Trust

 

128 Crews Drive

 

Columbia

 

SC

 

1

Blue Dog Properties Trust

 

351 Collins Road

 

Jefferson

 

WI

 

1

Blue Dog Properties Trust

 

111 Southchase Blvd.

 

Fountain Inn

 

SC

 

1

Blue Dog Properties Trust

 

32150 Just Imagine Drive

 

Avon

 

OH

 

1

Candler Associates L.L.C.

 

111 Market Street

 

Baltimore

 

MD

 

1

Bridgepoint Property Trust

 

Bridgepoint Parkway 1

 

Austin

 

TX

 

1

Bridgepoint Property Trust

 

Bridgepoint Parkway 2

 

Austin

 

TX

 

1

Bridgepoint Property Trust

 

Bridgepoint Parkway 3

 

Austin

 

TX

 

1

Bridgepoint Property Trust

 

Bridgepoint Parkway 4

 

Austin

 

TX

 

1

Bridgepoint Property Trust

 

Bridgepoint Parkway 5

 

Austin

 

TX

 

1

Causeway Holdings, Inc.

 

251 Causeway Street

 

Boston

 

MA

 

1

Cedars LA LLC

 

8631 W. 3rd Street – East

 

Los Angeles

 

CA

 

1

Cedars LA LLC

 

8631 W. 3rd Street – West

 

Los Angeles

 

CA

 

1

First Associates LLC

 

25 S. Charles Street

 

Baltimore

 

MD

 

1

Fourth and Roma Property Trust

 

500 4th Street & 303 Roma Ave

 

Albuquerque

 

NM

 

2

Franklin Plaza Property Trust

 

One Franklin Plaza

 

Philadelphia

 

PA

 

1

Hawaii Metamorphosis LLC

 

91-008 Hanua

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-265 Hanua

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-255 Hanua

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-241 Kalaeloa

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-325 Komohana

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

Komohana

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-202 Kalaeloa

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-080 Hanua

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-027 Kaomi Loop

 

Oahu

 

HI

 

2

Hawaii MMGD LLC

 

91-185 Kalaeloa

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-329 Kauhi

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

Kauhi

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-086 Kaomi Loop

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-349 Kauhi

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-400 Komohana

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-170 Olai

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-218 Olai

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-175 Olai

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-087 Hanua

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-083 Hanua

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-091 Hanua

 

Oahu

 

HI

 

1

 

--------------------------------------------------------------------------------


 

Hawaii MMGD LLC

 

91-220 Kalaeloa

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-252 Kauhi

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-259 Olai

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-238 Kauhi

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-410 Komohana

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-410 Komohana

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-300 Hanua

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

Olai

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-255 Hanua

 

Oahu

 

HI

 

—

Hawaii MMGD LLC

 

91-120 Kauhi

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-150 Hanua

 

Oahu

 

HI

 

2

Hawaii MMGD LLC

 

91-102 Kaomi Loop – A

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-102 Kaomi Loop – B

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-064 Kaomi Loop

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-119 Olai

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

Texaco Easement

 

Oahu

 

HI

 

—

Hawaii MMGD LLC

 

Tesaro 967 Easement

 

Oahu

 

HI

 

—

Hawaii MMGD LLC

 

AES HI Easement

 

Oahu

 

HI

 

—

Hawaii MMGD LLC

 

Other Easments & Lots

 

Oahu

 

HI

 

—

Hawaii Phoenix Properties LLC

 

91-150 Kaomi Loop

 

Oahu

 

HI

 

1

Herald Square LLC

 

1250 H Street, NW

 

Washington

 

DC

 

1

HH HUB Properties LLC

 

One Memphis Place

 

Memphis

 

TN

 

1

Higgins Properties LLC

 

80 Sand Island Access Road

 

Oahu

 

HI

 

1

Higgins Properties LLC

 

94-240 Pupuole St

 

Oahu

 

HI

 

1

Higgins Properties LLC

 

525 N. King Street

 

Oahu

 

HI

 

1

HRP Nom 2 L.P.

 

2 Executive Park West

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

3E Executive Park East

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

4E Executive Park East

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

4 Executive Park West

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

6 Executive Park Drive

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

8 Executive Park West

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

11 Executive Park West

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

14 Executive Park Drive

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

16 Executive Park Drive

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

17 Executive Park South

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

18 Executive Park South

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

20 Executive Park West

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

22 Executive Park West

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

24 Executive Park West

 

Atlanta

 

GA

 

1

 

--------------------------------------------------------------------------------


 

HRP Nom 2 L.P.

 

26 Executive Park West

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

50 Executive Park South

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

52 Executive Park South

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

57 Executive Park South

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

59 Executive Park South

 

Atlanta

 

GA

 

1

HRP Nom L.P.

 

5100-70 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5101 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5201 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5250 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5260 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5265 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5275 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5325 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5351 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5370 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5375 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5380 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5385 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5401 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

8555 Aero Drive

 

San Diego

 

CA

 

1

HRP Nom L.P.

 

600 108th Ave. NE

 

Bellevue

 

WA

 

1

HRP Nom L.P.

 

2 Corporate Boulevard

 

Atlanta

 

GA

 

1

HRP Nom L.P.

 

3 Corporate Boulevard

 

Atlanta

 

GA

 

1

HRP Nom L.P.

 

9 Corporate Boulevard

 

Atlanta

 

GA

 

1

HRP Nom L.P.

 

13 Corporate Boulevard

 

Atlanta

 

GA

 

1

HRP Nom L.P.

 

54 Corporate Boulevard

 

Atlanta

 

GA

 

1

HRP Nom L.P.

 

1 Parklane Boulevard

 

Dearborn

 

MI

 

2

HRP Nom L.P.

 

15000 Commerce Drive North

 

Dearborn

 

MI

 

1

HRP Nom L.P.

 

15001 Commerce Drive North

 

Dearborn

 

MI

 

1

HRP Nom L.P.

 

15050 Commerce Drive North

 

Dearborn

 

MI

 

1

HRP Nom L.P.

 

15120 Commerce Drive North

 

Dearborn

 

MI

 

1

HRP Nom L.P.

 

15101 Century Drive

 

Dearborn

 

MI

 

1

HRP Nom L.P.

 

15201 Century Drive

 

Dearborn

 

MI

 

1

HRP Nom L.P.

 

15301 Century Drive

 

Dearborn

 

MI

 

1

HRP Nom L.P.

 

15401 Century Drive

 

Dearborn

 

MI

 

1

HRP Nom L.P.

 

15301 Mercantile Drive

 

Dearborn

 

MI

 

1

HRP Nom L.P.

 

15300 Rotunda Drive

 

Dearborn

 

MI

 

1

HRP Nom L.P.

 

6001 Montrose Road

 

Rockville

 

MD

 

1

HRPT Lenexa Properties Trust

 

11300 Corporate Avenue

 

Lenexa

 

KS

 

1

 

--------------------------------------------------------------------------------


 

HRPT Lenexa Properties Trust

 

13400-13428 West 99th Street

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

13401-13423 West 98th Street

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

13424-13430 West 98th Street

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

13300-13316 West 98th Street

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

13250-13256 West 98th Street

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

13200-13202 West 98th Street

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

13253-13269 West 98th Street

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

13309-13321 West 98th Street

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

13306-13318 West 99th Street

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

13208-13228 West 98th Street

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

13900 West 101st Street

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

13901 West 101st Street

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

9900 Pflumm Road – 1

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

9900 Pflumm Road – 2

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

9900 Pflumm Road – 3

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

9900 Pflumm Road – 4

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

9900 Pflumm Road – 5

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

9900 Pflumm Road – 6

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

9901 Pflumm Road

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

9850 Industrial Blvd

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

9802 Widmer Road

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

9851-9875 Widmer

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

9801-9829 Widmer Road

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

9745-9777 Widmer Road

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

10105 Marshall Drive

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

NWC Industrial Blvd and Widmer Rd

 

Lenexa

 

KS

 

—

HRPT Lenexa Properties Trust

 

E/S of Widmer Road

 

Lenexa

 

KS

 

—

HRPT Lenexa Properties Trust

 

SWC W 98th St. and Marshall Drive

 

Lenexa

 

KS

 

—

HRPT Lenexa Properties Trust

 

SEC College Blvd. and Renner Blvd

 

Lenexa

 

KS

 

—

HRPT Lenexa Properties Trust

 

15705-15734 College Boulevard

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

15501-15529 College Boulevard

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

11140-11145 Thompson Avenue

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

11150-11180 Thompson Avenue

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

11206-11228 Thompson Avenue

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

15620-15642 West 113th Street

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

11203-11211 Lakeview Avenue

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

15405 College Boulevard

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

11135 Sante Fe Trail Drive

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

15500 West 113th Street

 

Lenexa

 

KS

 

1

 

--------------------------------------------------------------------------------


 

HRPT Lenexa Properties Trust

 

16011 College Boulevard

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

22300 Lakeview Avenue

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

SW Corner of College Blvd & Lackm – Retail

 

Lenexa

 

KS

 

1

HRPT Lenexa Properties Trust

 

SW Corner of College Blvd & Lackm – ATM

 

Lenexa

 

KS

 

—

HRPT Lenexa Properties Trust

 

SEC College Blvd. and Renner Blvd

 

Lenexa

 

KS

 

—

HRPT Lenexa Properties Trust

 

E/S of Renner Blvd

 

Lenexa

 

KS

 

—

HRPT Lenexa Properties Trust

 

NEC W 113th St. and Renner Blvd

 

Lenexa

 

KS

 

—

HRPT Lenexa Properties Trust

 

SWC College Blvd and Corporate Av

 

Lenexa

 

KS

 

—

HRPT Lenexa Properties Trust

 

NEC College Blvd Corporate Ave

 

Lenexa

 

KS

 

—

HRPT Lenexa Properties Trust

 

NEC Corporate Ave and 113th – Parcel 17.6

 

Lenexa

 

KS

 

—

HRPT Lenexa Properties Trust

 

NEC Corporate Ave and W 113th – Parcel 17.7

 

Lenexa

 

KS

 

—

HRPT Lenexa Properties Trust

 

Waterside Maintenance District

 

Lenexa

 

KS

 

—

HRPT Lenexa Properties Trust

 

Southlake Owners Association

 

Lenexa

 

KS

 

—

HRPT Lenexa Properties Trust

 

4700 Belleview Avenue

 

Kansas City

 

MO

 

1

HRPT Lenexa Properties Trust

 

131-165 West Ninth Street

 

N Kansas City

 

MO

 

1

HRPT Medical Building Realty Trust

 

1295 Boylston Street

 

Boston

 

MA

 

1

HRPT Medical Building Realty Trust

 

109 Brookline Avenue

 

Boston

 

MA

 

1

Hub Acquisition Trust

 

55 North Robinson Ave.

 

Oklahoma City

 

OK

 

1

Hub Acquisition Trust

 

5051 Rodeo Road

 

Los Angeles

 

CA

 

1

Hub Acquisition Trust

 

6501 Americas Parkway NE

 

Albuquerque

 

NM

 

1

Hub Acquisition Trust

 

6602 Indian School Road

 

Albuquerque

 

NM

 

—

Hub Acquisition Trust

 

2121 Louisiana Ave

 

Albuquerque

 

NM

 

1

Hub Acquisition Trust

 

6511 Americas Parkway NE

 

Albuquerque

 

NM

 

1

Hub Acquisition Trust

 

6600 Indian School Road

 

Albuquerque

 

NM

 

1

Hub Acquisition Trust

 

6640-46 Indian School Road

 

Albuquerque

 

NM

 

1

Hub Acquisition Trust

 

6521 Americas Parkway NE

 

Albuquerque

 

NM

 

1

Hub Hoboken Properties LLC

 

111 River Street

 

Hoboken

 

NJ

 

1

Hub MA Realty Trust

 

2300 Crown Colony Drive

 

Quincy

 

MA

 

1

Hub MA Realty Trust

 

One Heritage Drive

 

Quincy

 

MA

 

1

Hub MA Realty Trust

 

Two Heritage Drive

 

Quincy

 

MA

 

1

Hub MA Realty Trust

 

111 Powerdermill Rd.

 

Maynard

 

MA

 

1

Hub Mid-West LLC

 

1615 Lakeside Street

 

Waukegan

 

IL

 

1

Hub Mid-West LLC

 

1675 Lakeside Drive

 

Waukegan

 

IL

 

1

Hub Mid-West LLC

 

1955 West Field Court

 

Lake Forest

 

Il

 

1

Hub Mid-West LLC

 

1717 Deerfield Road

 

Deerfield

 

IL

 

1

 

--------------------------------------------------------------------------------


 

Hub Mid-West LLC

 

905 Meridian Lake Drive

 

Aurora

 

IL

 

1

Hub Properties GA LLC

 

3 Executive Park Drive

 

Atlanta

 

GA

 

—

Hub Properties GA LLC

 

5 Executive Park Drive

 

Atlanta

 

GA

 

—

Hub Properties GA LLC

 

9040 Roswell Road

 

Atlanta

 

GA

 

1

Hub Properties GA LLC

 

1765 The Exchange

 

Atlanta

 

GA

 

1

Hub Properties GA LLC

 

115 W. Washington Street

 

Indianapolis

 

IN

 

1

Hub Properties GA LLC

 

3600 Woodview Trace

 

Indianapolis

 

IN

 

1

Hub Properties GA LLC

 

1000 Holcomb Woods Parkway

 

Roswell

 

GA

 

8

Hub Properties GA LLC

 

1775 The Exchange

 

Atlanta

 

GA

 

1

Hub Properties GA LLC

 

Fidelity Tower II

 

Carmel

 

IN

 

1

Hub Properties GA LLC

 

1339 Executive Park Drive

 

Atlanta

 

GA

 

1

Hub Properties GA LLC

 

1775 West Oak Commons

 

Marrietta

 

GA

 

1

Hub Properties GA LLC

 

3120 Breckinridge – 1

 

Duluth

 

GA

 

1

Hub Properties GA LLC

 

3120 Breckinridge – 2

 

Duluth

 

GA

 

1

Hub Properties Trust

 

5555 Oberlin Drive

 

San Diego

 

CA

 

2

Hub Properties Trust

 

5627 Oberlin Drive

 

San Diego

 

CA

 

—

Hub Properties Trust

 

5601 Oberlin Drive

 

San Diego

 

CA

 

—

Hub Properties Trust

 

5626 Oberlin Drive

 

San Diego

 

CA

 

2

Hub Properties Trust

 

1035 Virginia Drive

 

FT. Washington

 

PA

 

1

Hub Properties Trust

 

515 Pennsylvania Ave.

 

FT. Washington

 

PA

 

1

Hub Properties Trust

 

723 Dresher Road

 

Horsham

 

PA

 

1

Hub Properties Trust

 

443 Gulph Road

 

King of Prussia

 

PA

 

1

Hub Properties Trust

 

100 South Charles Street

 

Baltimore

 

MD

 

1

Hub Properties Trust

 

830 Potomac Circle

 

Aurora

 

CO

 

1

Hub Properties Trust

 

6937 N. IH 35 North

 

Austin

 

TX

 

1

Hub Properties Trust

 

3043 Walton Road

 

Plymouth Meeting

 

PA

 

1

Hub Properties Trust

 

475 Virginia Drive

 

FT. Washington

 

PA

 

1

Hub Properties Trust

 

216 Mall Blvd.

 

King of Prussia

 

PA

 

1

Hub Properties Trust

 

1305 Corporate Center Drive

 

Eagan

 

MN

 

1

Hub Properties Trust

 

8800 Queen Ave South & 88th St.

 

Bloomington

 

MN

 

1

Hub Properties Trust

 

2100 NW 82nd Ave & NW 21st St.

 

Miami

 

FL

 

1

Hub Properties Trust

 

2250 Pilot Knob Road

 

Mendota Heights

 

MN

 

1

Hub Properties Trust

 

4421 W. John Carpenter Freeway

 

Irving

 

TX

 

1

Hub Properties Trust

 

1000 Vorhees Drive

 

Vorhees

 

NJ

 

1

Hub Properties Trust

 

333 Laurel Oak Road

 

Vorhees

 

NJ

 

1

Hub Properties Trust

 

400 Laurel Oak Road

 

Vorhees

 

NJ

 

1

Hub Properties Trust

 

One Stuart Plaza (Donahue Road)

 

Greensburg

 

PA

 

1

Hub Properties Trust

 

35 Thorpe Avenue

 

Wallingford

 

CT

 

1

Hub Properties Trust

 

5300 Kings Island Drive

 

Mason

 

OH

 

1

 

--------------------------------------------------------------------------------


 

Hub Properties Trust

 

100 Kings Hwy.

 

Irondoquoit

 

NY

 

1

Hub Properties Trust

 

802 Delaware Ave.

 

Wilmington

 

DE

 

1

Hub Properties Trust

 

7-9 Vreeland Road

 

Florham Park

 

NJ

 

1

Hub Properties Trust

 

3330 N. Washington Blvd

 

Arlington

 

VA

 

1

Hub Properties Trust

 

700 Cherrington Parkway

 

Moon Township

 

PA

 

1

Hub Properties Trust

 

580 Virginia Drive

 

FT. Washington

 

PA

 

1

Hub Properties Trust

 

101 Barnes Road

 

Wallingford

 

CT

 

1

Hub Properties Trust

 

2800 Eisenhower Drive

 

Alexandria

 

VA

 

1

Hub Properties Trust

 

3000 Goffs Falls Road

 

Manchester

 

NH

 

1

Hub Properties Trust

 

1601 Rio Grande St.

 

Austin

 

TX

 

1

Hub Properties Trust

 

1525 Locust Street

 

Philadelphia

 

PA

 

1

Hub Properties Trust

 

One Suffolk Square

 

Islandia

 

NY

 

1

Hub Properties Trust

 

200 Old County Rd.

 

Minneola

 

NY

 

1

Hub Properties Trust

 

One Lincoln Center

 

Syracuse

 

NY

 

1

Hub Properties Trust

 

Exchange Park

 

Austin

 

TX

 

4

Hub Properties Trust

 

1920 & 1930 University Drive

 

Tempe

 

AZ

 

2

Hub Properties Trust

 

1001 Jefferson Plaza

 

Wilmington

 

DE

 

1

Hub Properties Trust

 

Two Corporate Center

 

Melville

 

NY

 

1

Hub Properties Trust

 

2444 W. Las Palmaritas Drive

 

Phoenix

 

AZ

 

1

Hub Properties Trust

 

8701 MOPAC

 

Austin

 

TX

 

1

Hub Properties Trust

 

7100 Northland Circle

 

Minneapolis

 

MN

 

1

Hub Properties Trust

 

1000 Shelard Parkway

 

Minneapolis

 

MN

 

1

Hub Properties Trust

 

9800 Shelard Parkway

 

Plymouth

 

MN

 

1

Hub Properties Trust

 

525 Park Street

 

St. Paul

 

MN

 

1

Hub Properties Trust

 

200 Cherrington Parkway

 

Moon Township

 

PA

 

1

Hub Properties Trust

 

300 Cherrington Parkway

 

Moon Township

 

PA

 

1

Hub Properties Trust

 

400 Cherrington Parkway

 

Moon Township

 

PA

 

1

Hub Properties Trust

 

500 Cherrington Parkway

 

Moon Township

 

PA

 

1

Hub Properties Trust

 

600 Cherrington Parkway

 

Moon Township

 

PA

 

1

Hub Properties Trust

 

625 Cherrington Parkway

 

Moon Township

 

PA

 

1

Hub Properties Trust

 

Cherrington Parkway

 

Moon Township

 

PA

 

—

Hub Properties Trust

 

Randolph Bldg.

 

Albuquerque

 

NM

 

1

Hub Properties Trust

 

Buena Vista Bldg.

 

Albuquerque

 

NM

 

1

Hub Properties Trust

 

Lab Bldg.

 

Albuquerque

 

NM

 

1

Hub Properties Trust

 

Sandia Vista Bldg.

 

Albuquerque

 

NM

 

1

Hub Properties Trust

 

960 Harvest Run Drive Bldg A

 

Blue Bell

 

PA

 

1

Hub Properties Trust

 

960 Harvest Run Drive Bldg B

 

Blue Bell

 

PA

 

1

Hub Properties Trust

 

960 Harvest Run Drive Bldg C

 

Blue Bell

 

PA

 

1

Hub Properties Trust

 

251 Salina Meadows Parkway

 

Syracuse

 

NY

 

1

 

--------------------------------------------------------------------------------


 

Hub Properties Trust

 

14026 & 14030 Thunderbolt Place – 1

 

Fairfax

 

VA

 

1

Hub Properties Trust

 

14026 & 14030 Thunderbolt Place – 2

 

Fairfax

 

VA

 

1

Hub Properties Trust

 

4516 Seton Center Parkway

 

Austin

 

TX

 

1

Hub Properties Trust

 

3840 South Wadsworth Blvd – 1

 

Lakewood

 

CO

 

1

Hub Properties Trust

 

3840 South Wadsworth Blvd – 2

 

Lakewood

 

CO

 

1

Hub Properties Trust

 

5790 Widewaters Parkway

 

DeWitt

 

NY

 

1

Hub Properties Trust

 

9110 East Nichols Ave

 

Englewood

 

CO

 

1

Hub Properties Trust

 

11209-11211 North Tatum Blvd

 

Phoenix

 

AZ

 

1

Hub Properties Trust

 

11201 North Tatum Blvd

 

Phoenix

 

AZ

 

1

Hub Properties Trust

 

One South Church

 

Tucson

 

AZ

 

1

Hub Properties Trust

 

9173 Sky Park Centre

 

San Diego

 

CA

 

1

Hub Properties Trust

 

9177 Sky Park Centre

 

San Diego

 

CA

 

1

Hub Properties Trust

 

1500-1542 Market Street

 

Philadelphia

 

PA

 

1

Hub Properties Trust

 

6160 Kempsville Circle

 

Norfolk

 

VA

 

1

Hub Properties Trust

 

373 Inverness Drive South

 

Englewood

 

CO

 

1

Hub Properties Trust

 

One Constitution Way

 

Foxborough

 

MA

 

1

Hub Properties Trust

 

5555 North Beach Street

 

Ft. Worth

 

TX

 

1

Hub Properties Trust

 

1101 Pacific Avenue

 

Erianger

 

KY

 

1

Hub Properties Trust

 

599 Research Parkway

 

Meriden

 

CT

 

1

Hub Properties Trust

 

20 Cabot Ave

 

Mansfield

 

MA

 

1

Hub Properties Trust

 

100 Hampshire Street

 

Mansfield

 

MA

 

1

Hub Properties Trust

 

575 West Street

 

Mansfield

 

MA

 

1

Hub Properties Trust

 

50 Cabot Blvd

 

Mansfield

 

MA

 

—

Hub Properties Trust

 

100 Northfield Drive

 

Windsor

 

CT

 

1

Hub Properties Trust

 

15 Hampshire Street

 

Mansfield

 

MA

 

1

Hub Properties Trust

 

5 Hampshire Street

 

Mansfield

 

MA

 

1

Hub Properties Trust

 

4411 The 25 Way

 

Albuquerque

 

NM

 

1

Hub Properties Trust

 

4420 The 25 Way

 

Albuquerque

 

NM

 

1

Hub Properties Trust

 

4430 The 25 Way

 

Albuquerque

 

NM

 

—

Hub Properties Trust

 

1285 Fern Ridge Parkway

 

St. Louis

 

MO

 

1

Hub Properties Trust

 

1921 E. Alton Ave

 

Santa Ana

 

CA

 

1

Hub Properties Trust

 

1926 Meyer Drury Drive

 

Arnold

 

MO

 

1

Hub Properties Trust

 

448 Viking Drive

 

Virginia Beach

 

VA

 

1

Hub Properties Trust

 

3420 Camino del Rio North

 

San Diego

 

CA

 

1

Hub Properties Trust

 

3430 Camino del Rio North

 

San Diego

 

CA

 

1

Hub Properties Trust

 

3530 Camino del Rio North

 

San Diego

 

CA

 

1

Hub Properties Trust

 

3550 Camino del Rio North

 

San Diego

 

CA

 

1

Hub Properties Trust

 

3570 Camino del Rio North

 

San Diego

 

CA

 

1

 

--------------------------------------------------------------------------------


 

Hub Properties Trust

 

9715 Key West Ave

 

Rockville

 

MD

 

1

Hub Properties Trust

 

9717 Key West Ave

 

Rockville

 

MD

 

1

Hub Properties Trust

 

9719 Key West Ave

 

Rockville

 

MD

 

1

Hub Properties Trust

 

4350 Northern Pike

 

Monroeville

 

PA

 

1

Hub Properties Trust

 

1601 Dry Creek Drive

 

Longmont

 

CO

 

1

Hub Properties Trust

 

167 Sully’s Trail

 

Pittsford

 

NY

 

1

Hub Properties Trust

 

171 Sully’s Trail

 

Pittsford

 

NY

 

1

Hub Properties Trust

 

175 Sully’s Trail

 

Pittsford

 

NY

 

1

Hub Properties Trust

 

1200 Pittsford - Victor Road

 

Pittsford

 

NY

 

1

Hub Properties Trust

 

1212 Pittsford - Victor Road

 

Pittsford

 

NY

 

1

Hub Properties Trust

 

205 Indigo Creek Drive

 

Rochester

 

NY

 

1

Hub Properties Trust

 

185 Plains Road

 

Milford

 

CT

 

1

Hub Properties Trust

 

415 Holiday Drive

 

Pittsburgh

 

PA

 

1

Hub Properties Trust

 

425 Holiday Drive

 

Pittsburgh

 

PA

 

1

Hub Properties Trust

 

601 Holiday Drive

 

Pittsburgh

 

PA

 

1

Hub Properties Trust

 

501 Holiday Drive

 

Pittsburgh

 

PA

 

1

Hub Properties Trust

 

651 Holiday Drive

 

Pittsburgh

 

PA

 

1

Hub Properties Trust

 

681 Andersen Drive

 

Pittsburgh

 

PA

 

1

Hub Properties Trust

 

661 Andersen Drive

 

Pittsburgh

 

PA

 

1

Hub Properties Trust

 

730 Holiday Drive

 

Pittsburgh

 

PA

 

1

Hub Properties Trust

 

680 Andersen Drive

 

Pittsburgh

 

PA

 

1

Hub Properties Trust

 

800 East 101st Terrace

 

Kansas City

 

MO

 

1

Hub Properties Trust

 

3 Crown Point Court

 

Sharonville

 

OH

 

1

Hub Properties Trust

 

9435 Waterstone Boulevard

 

Mason

 

OH

 

1

Hub Properties Trust

 

140 Canal View Blvd

 

Rochester

 

NY

 

1

Hub Properties Trust

 

180 Canal View Blvd

 

Rochester

 

NY

 

1

Hub Properties Trust

 

500 Canal View Blvd

 

Rochester

 

NY

 

1

Hub Properties Trust

 

777 Canal View Blvd

 

Rochester

 

NY

 

1

Hub Properties Trust

 

2100 Brighton Henrietta Town

 

Rochester

 

NY

 

1

Hub Properties Trust

 

2144 Brighton Henrietta Town

 

Rochester

 

NY

 

1

Hub Properties Trust

 

2165 Brighton Henrietta Town

 

Rochester

 

NY

 

1

Hub Properties Trust

 

2320 Brighton Henrietta Town

 

Rochester

 

NY

 

1

Hub Properties Trust

 

1057 E Henrietta Road

 

Rochester

 

NY

 

1

Hub Properties Trust

 

3144 Winton Road South

 

Rochester

 

NY

 

1

Hub Properties Trust

 

150 Bellwood Drive

 

Rochester

 

NY

 

1

Hub Properties Trust

 

8687 Carling Road

 

Liverpool

 

NY

 

1

Hub Properties Trust

 

Widewaters I

 

Dewitt

 

NY

 

1

Hub Properties Trust

 

Widewaters II

 

Dewitt

 

NY

 

1

Hub Properties Trust

 

Widewaters III

 

Dewitt

 

NY

 

1

Hub Properties Trust

 

Widewaters VI

 

Dewitt

 

NY

 

1

Hub Properties Trust

 

Widewaters VII

 

Dewitt

 

NY

 

1

Hub Properties Trust

 

Widewaters VIII

 

Dewitt

 

NY

 

1

Hub Properties Trust

 

Widewaters IX

 

Dewitt

 

NY

 

1

Hub Properties Trust

 

Woodcliff I

 

Fairport

 

NY

 

1

Hub Properties Trust

 

Woodcliff II

 

Fairport

 

NY

 

1

Hub Properties Trust

 

Woodcliff III

 

Fairport

 

NY

 

1

 

--------------------------------------------------------------------------------


 

Hub Properties Trust

 

Woodcliff IV

 

Fairport

 

NY

 

1

Hub Properties Trust

 

Woodcliff V

 

Fairport

 

NY

 

1

Hub Properties Trust

 

Woodcliff VI

 

Fairport

 

NY

 

1

Hub Properties Trust

 

Enterprise Building

 

Dewitt

 

NY

 

1

Hub Properties Trust

 

Brittonfield I

 

East Syracuse

 

NY

 

1

Hub Properties Trust

 

Corporate Woods

 

Liverpool

 

NY

 

1

Hub Properties Trust

 

Interstate Place I

 

North Syracuse

 

NY

 

1

Hub Properties Trust

 

Interstate Place II

 

North Syracuse

 

NY

 

1

Hub Properties Trust

 

Henry Clay Building

 

Liverpool

 

NY

 

1

Hub Properties Trust

 

Lakeshore Office Building

 

Liverpool

 

NY

 

1

Hub Properties Trust

 

Citizens Office Building

 

Sherburne

 

NY

 

1

Hub Properties Trust

 

Bushnells Basin

 

Pittsford

 

NY

 

1

Hub Properties Trust

 

181 Battaile Drive

 

Winchester

 

VA

 

1

Hub Properties Trust

 

201 Executive Center Drive

 

Columbia

 

SC

 

1

Hub Properties Trust

 

121 Executive Center Drive

 

Columbia

 

SC

 

1

Hub Properties Trust

 

250 Berryhill Road

 

Columbia

 

SC

 

1

Hub Properties Trust

 

111 Executive Center Drive

 

Columbia

 

SC

 

1

Hub Properties Trust

 

101 Executive Center Drive

 

Columbia

 

SC

 

1

Hub Properties Trust

 

100 Executive Center Drive

 

Columbia

 

SC

 

1

Hub Properties Trust

 

220 Executive Center Drive

 

Columbia

 

SC

 

1

Hub Properties Trust

 

Cornell Center

 

Blue Ash

 

OH

 

1

Hub Properties Trust

 

West Park I

 

St. Louis

 

MO

 

1

Hub Properties Trust

 

1001 East 101st Terrace

 

Kansas City

 

MO

 

1

Hub Properties Trust

 

One Southern Court

 

Columbia

 

SC

 

1

Hub Properties Trust

 

720 Gracern Rd, Bldg. 100

 

Columbia

 

SC

 

1

Hub Properties Trust

 

714 Betsy Drive

 

Columbia

 

SC

 

1

Hub Properties Trust

 

720 Gracern Rd, Bldg. 400

 

Columbia

 

SC

 

1

Hub Properties Trust

 

440 Myles Standish Blvd

 

Taunton

 

MA

 

1

Hub Properties Trust

 

470 Myles Standish Blvd

 

Taunton

 

MA

 

1

Hub Properties Trust

 

40 Sebethe Drive

 

Cromwell

 

CT

 

1

Hub Properties Trust

 

901 Lakeside Ave (E. 9th Street)

 

Cleveland

 

OH

 

1

Hub Properties Trust

 

1001 Lakeside Ave

 

Cleveland

 

OH

 

1

 

--------------------------------------------------------------------------------


 

Hub Properties Trust

 

North Point Garage

 

Cleveland

 

OH

 

—

Hub Properties Trust

 

17th Street Plaza

 

Denver

 

CO

 

1

Hub Properties Trust

 

2001 Wisconsin Ave

 

Washington

 

DC

 

1

Hub Properties Trust

 

3300 Whitehaven St

 

Washington

 

DC

 

1

Hub Properties Trust

 

333 108th Avenue NE

 

Bellevue

 

WA

 

1

Hub Properties Trust

 

5073, 5075, 5085 South Syracuse Street

 

Denver

 

CO

 

1

Hub Properties Trust

 

7450 Campus Drive

 

Colorado Springs

 

CO

 

1

Hub Properties Trust

 

777 East Eisenhower Parkway

 

Ann Arbor

 

MI

 

1

Hub Properties Trust

 

789 East Eisenhower Parkway

 

Ann Arbor

 

MI

 

1

Hub Properties Trust

 

18701 Wilmington Avenue

 

Carson

 

CA

 

1

Hub Properties Trust

 

1815 University Drive

 

Carson

 

CA

 

1

Hub Properties Trust

 

47201 Lakeview Blvd

 

Fremont

 

CA

 

1

Hub Properties Trust

 

47211 Lakeview Blvd

 

Fremont

 

CA

 

1

Hub Properties Trust

 

47900 Bayside Pkway

 

Fremont

 

CA

 

1

Hub Properties Trust

 

47131 Bayside Pkway

 

Fremont

 

CA

 

1

Hub Realty College Park I, LLC

 

4700 River Road

 

Riverdale Park

 

MD

 

1

Hub Realty Funding, Inc.

 

1474 Rodeo Rd.

 

Sante Fe

 

NM

 

1

Hub Realty Funding, Inc.

 

820 W. Diamond Ave.

 

Gaithersburg

 

MD

 

1

Hub Realty Funding, Inc.

 

6710 Oxen Hill Road

 

Oxen Hill

 

MD

 

1

Indiana Avenue LLC

 

625 Indiana Ave.

 

Washington

 

DC

 

1

LTMAC Properties LLC

 

2833 Paa St

 

Oahu

 

HI

 

—

Lakeview Property Trust

 

7600 Capitol of Texas Highway – A

 

Austin

 

TX

 

1

Lakeview Property Trust

 

7600 Capitol of Texas Highway – B

 

Austin

 

TX

 

1

Lakeview Property Trust

 

7600 Capitol of Texas Highway – C

 

Austin

 

TX

 

1

LTMAC Properties LLC

 

2879 Paa St

 

Oahu

 

HI

 

1

LTMAC Properties LLC

 

2833 Paa St

 

Oahu

 

HI

 

—

LTMAC Properties LLC

 

1055 Ahua St

 

Oahu

 

HI

 

—

LTMAC Properties LLC

 

2875 Paa St

 

Oahu

 

HI

 

—

LTMAC Properties LLC

 

1000 Mapunapuna St

 

Oahu

 

HI

 

—

LTMAC Properties LLC

 

2850 Paa St

 

Oahu

 

HI

 

—

LTMAC Properties LLC

 

2828 Paa St

 

Oahu

 

HI

 

—

LTMAC Properties LLC

 

1045 Mapunapuna St

 

Oahu

 

HI

 

—

LTMAC Properties LLC

 

1122 Manunapuna St

 

Oahu

 

HI

 

—

LTMAC Properties LLC

 

2810 Paa St

 

Oahu

 

HI

 

—

LTMAC Properties LLC

 

2886 Paa St

 

Oahu

 

HI

 

—

LTMAC Properties LLC

 

1052 Ahua St

 

Oahu

 

HI

 

—

LTMAC Properties LLC

 

1024 Mapunapuna St

 

Oahu

 

HI

 

—

LTMAC Properties LLC

 

1030 Mapunapuna St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

733 Mapunapuna St

 

Oahu

 

HI

 

—

 

--------------------------------------------------------------------------------


 

Masters Properties LLC

 

812 Mapunapuna St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2969 Mapunapuna St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2839 Mokumoa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2861 Mokumoa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2831 Awaawaloa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2814 Kilihau St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2804 Kilihau St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

692 Mapunapuna St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

669 Ahua St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2857 Awaawaloa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2812 Awaawaloa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

819 Ahua St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2831 Kaihikapu St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

673 Ahua St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2827 Kaihikapu St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

633 Ahua St

 

Oahu

 

HI

 

1

Masters Properties LLC

 

789 Mapunapuna St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2808 Kam Hwy

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2815 Kilihau St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2821 Kilihau St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2829 Kilihau St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

140 Puuhale Rd

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2106 Kaliawa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2122 Kaliawa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

151 Puuhale Rd

 

Oahu

 

HI

 

—

Masters Properties LLC

 

204 Sand Island Access Rd

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2810 Pukoloa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

944 Ahua St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

918 Ahua St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

1050 Kikowaena St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

949 Mapunapuna St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2850 Mokumoa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

905 Ahua St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

1062 Kikowaena St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2829 Pukoloa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2841 Pukoloa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2819 Pukoloa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

1024 Kilowaena St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2840 Mokumoa St

 

Oahu

 

HI

 

—

 

--------------------------------------------------------------------------------


 

Masters Properties LLC

 

2830 Mokumoa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2635 Waiwai Loop A

 

Oahu

 

HI

 

1

Masters Properties LLC

 

2635 Waiwai Loop B

 

Oahu

 

HI

 

—

MOB Realty Trust

 

340 Thompson Road

 

Webster

 

MA

 

1

Orville Properties LLC

 

2344 Pahounui Dr

 

Oahu

 

HI

 

1

Orville Properties LLC

 

238 Sand Island Access Rd

 

Oahu

 

HI

 

—

Orville Properties LLC

 

2308 Pahounui Dr

 

Oahu

 

HI

 

—

Orville Properties LLC

 

2264 Pahounui Dr

 

Oahu

 

HI

 

—

Orville Properties LLC

 

2276 Pahounui Dr

 

Oahu

 

HI

 

—

Orville Properties LLC

 

228 Mohonua Pl

 

Oahu

 

HI

 

—

Orville Properties LLC

 

214 Sand Island Access Rd

 

Oahu

 

HI

 

—

Orville Properties LLC

 

120 Sand Island Access Rd.

 

Oahu

 

HI

 

1

Oscar Properties Trust

 

785 Schilinger Road South

 

Mobile

 

AL

 

1

Oscar Properties Trust

 

401 Vine Street

 

Delmont

 

PA

 

1

Oscar Properties Trust

 

3003 South Expressway 281

 

Edinburg

 

TX

 

1

Oscar Properties Trust

 

9840 Gateway Blvd North

 

El Paso

 

TX

 

1

Oscar Properties Trust

 

633 Frazier Drive

 

Franklin

 

TN

 

1

Oscar Properties Trust

 

1331 North Center Parkway

 

Kennewick

 

WA

 

1

Park San Antonio Properties Trust

 

812 San Antonio Park

 

Austin

 

TX

 

1

Putnam Place Realty Trust

 

One Adams Place

 

Quincy

 

MA

 

1

Putnam Place Realty Trust

 

Two Adams Place

 

Quincy

 

MA

 

1

Quarry Lake Properties Trust

 

4545 Seton Center Parkway

 

Austin

 

TX

 

1

Research Park Properties Trust

 

12501 Research Park

 

Austin

 

TX

 

6

RFRI Properties LLC

 

848 Ala Lilikoi Blvd

 

Oahu

 

HI

 

1

RFRI Properties LLC

 

846 Ala Lilikoi Blvd

 

Oahu

 

HI

 

—

Ridge Lake Properties LLC

 

775 Ridge Lake Blvd

 

Memphis

 

TN

 

1

Ridge Lake Properties LLC

 

6060 Primacy Parkway

 

Memphis

 

TN

 

1

Robin 1 Properties LLC

 

2815 Kaihikapu St

 

Oahu

 

HI

 

1

Robin 1 Properties LLC

 

609 Ahua St

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

2849 Kaihikapu St

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

2915 Kaihikapu St

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

619 Mapunapuna St

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

2847 Awaawaloa St

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

659 Ahua St

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

2760 Kam Hwy

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

645 Ahua St

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

675 Mapunapuna St

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

2816 Awaawaloa St

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

2829 Awaawaloa St

 

Oahu

 

HI

 

—

 

--------------------------------------------------------------------------------


 

Robin 1 Properties LLC

 

2836 Awaawaloa St

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

148 Mokauea St

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

2135 Auiki St

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

218 Mohonua Pl

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

180 Sand Island Access Rd

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

2250 Pahounui Dr

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

158 Sand Island Access Rd

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

228 Mohonua Pl

 

Oahu

 

HI

 

—

Rosedale Properties LLC

 

2200 Country Road CW

 

Roseville

 

MN

 

1

Rosedale Properties LLC

 

2665 Long Lake Road

 

Roseville

 

MN

 

1

Rosedale Properties LLC

 

2675 Long Lake Road

 

Roseville

 

MN

 

1

Rosedale Properties LLC

 

2685 Long Lake Road

 

Roseville

 

MN

 

1

Tanaka Properties LLC

 

113 Puuhale Rd

 

Oahu

 

HI

 

1

Tanaka Properties LLC

 

2140 Kaliawa St

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

165 Sand Island Access Rd

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

2020 Auiki St

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

2103 Kaliawa St

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

1926 Auiki St

 

Oahu

 

HI

 

1

Tanaka Properties LLC

 

1391 Kahai St

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

125 Puuhale Rd

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

207 Puuhale Rd

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

125 Puuhale Rd

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

125B Puuhale Rd

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

2001 Kahai St

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

2110 Auiki St

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

142 Mokauea St

 

Oahu

 

HI

 

1

Tanaka Properties LLC

 

2139 Kaliawa St

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

2127 Auiki St

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

2144 Auiki St

 

Oahu

 

HI

 

1

Tanaka Properties LLC

 

179 Sand Island Access Rd

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

106 Puuhale Rd

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

120 Mokauea St

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

120B Mokauea St

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

231 Sand Island Access Rd

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

231B Sand Island Access Rd

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

220 Puuhale Rd

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

150 Puuhale Rd

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

197 Sand Island Access Rd

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

2019 Kahai St

 

Oahu

 

HI

 

—

 

--------------------------------------------------------------------------------


 

TedCal Properties LLC

 

1360 Pali Hwy (Safeway)

 

Oahu

 

HI

 

1

TedCal Properties LLC

 

1360 Pali Hwy (Longs)

 

Oahu

 

HI

 

—

TedCal Properties LLC

 

33 S. Vineyard Blvd

 

Oahu

 

HI

 

—

TSM Properties LLC

 

709 Ahua St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2839 Kilihau St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2906 Kaihikapu St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2850 Awaawaloa St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2864 Awaawaloa St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2806 Kaihikapu St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2838 Kilihau St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

852 Mapunapuna St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

855 Ahua St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2855 Kaihikapu St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

865 Ahua St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

719 Ahua St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

759 Puuloa Rd

 

Oahu

 

HI

 

—

TSM Properties LLC

 

770 Mapunapuna St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

704 Mapunapuna St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

822 Mapunapuna St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

842 Mapunapuna St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2829 Kaihikapu St - A

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2928 Kaihikapu St - B

 

Oahu

 

HI

 

—

TSM Properties LLC

 

850 Ahua St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2965 Mokumoa St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2833 Kilihau St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

761 Ahua St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

702 Ahua St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2858 Kaihikapu St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2809 Kaihikapu St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

803 Ahua St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2889 Mokumoa St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

830 Mapunapuna St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2846-A Awaawaloa St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

697 Ahua St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

808 Ahua St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

659 Puuloa Rd

 

Oahu

 

HI

 

—

TSM Properties LLC

 

667 Puuloa Rd

 

Oahu

 

HI

 

—

TSM Properties LLC

 

679 Puuloa Rd

 

Oahu

 

HI

 

—

TSM Properties LLC

 

689 Puuloa Rd

 

Oahu

 

HI

 

—

 

--------------------------------------------------------------------------------


 

TSM Properties LLC

 

2826 Kaihikapu St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

685 Ahua St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2844 Kaihikapu St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2819 Mokumoa St - A

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2819 Mokumoa St - B

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2879 Mokumoa St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

851 Mapunapuna St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

855 Mapunapuna St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

766 Mapunapuna St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2908 Kaihikapu St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

729 Ahua St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

739 Ahua St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2868 Kaihikapu St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

660 Ahua St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2869 Mokumoa St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2850 Awaawaloa St

 

Oahu

 

HI

 

—

Z&A Properties LLC

 

1001 Ahua St

 

Oahu

 

HI

 

1

Z&A Properties LLC

 

2864 Mokumoa St

 

Oahu

 

HI

 

—

Z&A Properties LLC

 

2855 Pukoloa St

 

Oahu

 

HI

 

—

Z&A Properties LLC

 

2856 Pukoloa St

 

Oahu

 

HI

 

—

Z&A Properties LLC

 

1150 Kikowaena St

 

Oahu

 

HI

 

—

Z&A Properties LLC

 

960 Ahua St

 

Oahu

 

HI

 

—

Z&A Properties LLC

 

950 Mapunapuna St

 

Oahu

 

HI

 

—

Z&A Properties LLC

 

960 Mapunapuna St

 

Oahu

 

HI

 

—

Z&A Properties LLC

 

930 Manunapuna St

 

Oahu

 

HI

 

—

Z&A Properties LLC

 

1038 Kilowaena St

 

Oahu

 

HI

 

—

Z&A Properties LLC

 

910 Mapunapuna St

 

Oahu

 

HI

 

—

Z&A Properties LLC

 

970 Ahua St

 

Oahu

 

HI

 

—

Z&A Properties LLC

 

1027 Kikowaena St

 

Oahu

 

HI

 

—

Z&A Properties LLC

 

2960 Mokumoa St

 

Oahu

 

HI

 

—

GRAND TOTAL

 

 

 

 

 

 

 

502

 

Part II (Unencumbered Mortgage Notes)

 

None.

 

--------------------------------------------------------------------------------


 

Loan No. 1002588

 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each](1) Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each](2) Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(1)           For bracketed language here and elsewhere in this form relating to
the Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)           For bracketed language here and elsewhere in this form relating to
the Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)           Select as appropriate.

 

(4)           Include bracketed language if there are either multiple Assignors
or multiple Assignees.

 

A-1

--------------------------------------------------------------------------------


 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

 

 

3.

Borrower(s):

CommonWealth REIT

 

 

 

 

 

4.

Administrative Agent:

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

 

 

5.

Credit Agreement:

The $750,000,000.00 Credit Agreement dated as of                   , 2010 among
CommonWealth REIT, the Lenders parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and the other agents parties thereto.

 

 

 

6.

Assigned Interest[s]:

 

 

Assignor[s](5)

 

Assignee[s](6)

 

Facility
Assigned(7)

 

Aggregate
Amount of
Commitment/
Loans for all
Lenders(8)

 

Amount of
Commitment/
Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(9)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

[7.

Trade Date:

                                ](10)

[Page break]

 

--------------------------------------------------------------------------------

(5)           List each Assignor, as appropriate.

 

(6)           List each Assignee, as appropriate.

 

(7)           Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being assigned under this Assignment (e.g.
“Revolving Credit Commitment” etc.)

 

(8)           Amount to be adjusted by the counterparties to take into account
any payments or prepayments made between the Trade Date and the Effective Date.

 

(9)           Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

(10)         To be completed if the Assignor(s) and the Assignee(s) intend that
the minimum assignment amount is to be determined as of the Trade Date.

 

A-2

--------------------------------------------------------------------------------


 

Effective Date:                           , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](11)

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

ASSIGNEE[S](12)

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[Page Break]

 

--------------------------------------------------------------------------------

(11)         Add additional signature blocks as needed.

 

(12)         Add additional signature blocks as needed.

 

A-3

--------------------------------------------------------------------------------


 

[Consented to and](13) Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[Consented to:](14)

 

 

 

 

 

COMMONWEALTH REIT

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(13)         To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.

 

(14)         Include signature of the Borrower only if required under
Section 12.6.(b) of the Credit Agreement.

 

A-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

[                             ](15)

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 6.1.(k) thereof
or of the most recent financial statements delivered pursuant to Section 8.1 or
8.2. thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, and (vii) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will

 

--------------------------------------------------------------------------------

(15)         Describe Credit Agreement at option of Administrative Agent.

 

A-5

--------------------------------------------------------------------------------


 

perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption.  The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF GUARANTY

 

THIS GUARANTY dated as of August 9, 2010 executed and delivered by each of the
undersigned and the other Persons from time to time party hereto pursuant to the
execution and delivery of an Accession Agreement in the form of Annex I hereto
(all of the undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent (the “Administrative
Agent”) for the Lenders under that certain Credit Agreement dated as of
August 9, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among CommonWealth REIT, a
Maryland real estate investment trust (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.6. thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto, for its
benefit and the benefit of the Lenders, and the Issuing Bank (the Administrative
Agent, the Lenders, the Swingline Lender, and the Issuing Bank, each
individually a “Guarantied Party” and collectively, the “Guarantied Parties”).

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Bank, the Swingline Lender and the Lenders have agreed to make available to the
Borrower certain financial accommodations on the terms and conditions set forth
in the Credit Agreement;

 

WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

 

WHEREAS, the Borrower and each Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Administrative Agent, the Lenders, the
Swingline Lender, and the Issuing Bank through their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent, the Lenders, the Swingline Lender and
the Issuing Bank making such financial accommodations available to the Borrower
under the Credit Agreement and, accordingly, each Guarantor is willing to
guarantee the Borrower’s obligations to the Administrative Agent, the Lenders,
the Swingline Lender and the Issuing Bank on the terms and conditions contained
herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Administrative Agent and the other Guarantied Parties’ making, and
continuing to make, such financial accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower or any other Loan Party to
any Lender or the Administrative Agent under or in connection with the Credit
Agreement and any other Loan Document to which the Borrower or such other Loan
Party is a party, including without limitation, the repayment of all principal
of the Revolving Loans and Swingline Loans, and the Reimbursement Obligations,
and the payment of all interest, fees, charges, reasonable attorneys’ fees and
other amounts

 

B-1

--------------------------------------------------------------------------------


 

payable to any Lender, the Issuing Bank or the Administrative Agent thereunder
or in connection therewith; (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (c) all expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, that are
incurred by the Administrative Agent or any other Guarantied Party in the
enforcement of any of the foregoing or any obligation of such Guarantor
hereunder and (d) all other Obligations.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto.  The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

 

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

 

(b)           any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

 

(c)           any furnishing to the Guarantied Parties of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Guarantied Obligations;

 

(d)           any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

 

B-2

--------------------------------------------------------------------------------


 

(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 

(f)            any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect such Guarantor’s subrogation
rights, if any, against the Borrower to recover payments made under this
Guaranty;

 

(g)           any nonperfection or impairment of any security interest or other
Lien on any collateral, if any, securing in any way any of the Guarantied
Obligations;

 

(h)           any application of sums paid by the Borrower, any Guarantor or any
other Person with respect to the liabilities of the Borrower to the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;

 

(i)            any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof;

 

(j)            any defense, set off, claim or counterclaim (other than
indefeasible payment and performance in full) which may at any time be available
to or be asserted by the Borrower, any other Loan party or any other Person
against the Administrative Agent or any Lender;

 

(k)           any change in corporate existence, structure or ownership of the
Borrower or any other Loan Party;

 

(l)            any statement, representation or warranty made or deemed made by
or on behalf of the Borrower, any Guarantor or any other Loan Party under any
Loan Document, or any amendment hereto or thereto, proves to have been incorrect
or misleading in any respect; or

 

(m)          any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Guaranteed
Parties may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3. and may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement the Credit Agreement or any other Loan Document;
(c) sell, exchange, release or otherwise deal with all, or any part, of any
collateral securing any of the Guarantied Obligations; (d) release any Loan
Party or other Person liable in any manner for the payment or collection of the
Guarantied Obligations; (e) exercise, or refrain from exercising, any rights
against the Borrower, any other Loan Party or any other Person; and (f) apply
any sum, by whomsoever paid or however realized, to the Guarantied Obligations
in such order as the Guarantied Parties shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Loan Documents, as if the
same were set forth herein in full.

 

B-3

--------------------------------------------------------------------------------


 

Section 6.  Covenants.  Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Credit
Agreement or any of the other Loan Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Guarantied Parties or any of
them are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any other Guarantied Party for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such other Guarantied
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such other Guarantied Party with any such claimant (including the Borrower or
a trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Credit Agreement, any of the other Loan Documents, or any other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the Administrative Agent or such other Guarantied Party for the
amounts so repaid or recovered to the same extent as if such amount had never
originally been paid to the Administrative Agent or such other Guarantied Party.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full.  If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing.

 

Section 11. Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding such Guarantor shall pay to the Administrative Agent
and the Lenders such additional

 

B-4

--------------------------------------------------------------------------------


 

amount as will result in the receipt by the Administrative Agent and the Lenders
of the full amount payable hereunder had such deduction or withholding not
occurred or been required.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes each Guarantied Party and
each Participant, at any time while an Event of Default exists, without any
prior notice to such Guarantor or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender, the Issuing Bank or a
Participant subject to receipt of the prior written consent of the
Administrative Agent in its sole discretion, to set-off and to appropriate and
to apply any and all deposits (general or special, including, but not limited
to, indebtedness evidenced by certificates of deposit, whether matured or
unmatured) and any other indebtedness at any time held or owing by the
Administrative Agent, the Issuing Bank, such Lender or such Participant or any
affiliate of the Administrative Agent, the Issuing Bank, such Lender or such
Participant to or for the credit or the account of such Guarantor against and on
account of any of the Guarantied Obligations, although such obligations shall be
contingent or unmatured.  Each Guarantor agrees, to the fullest extent permitted
by Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of such Guarantor in the amount of such
participation.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Guarantied Parties that all obligations and
liabilities of the Borrower to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from the
Borrower (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Guarantied Obligations.  If an Event of Default shall
exist, then no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from the Borrower on account of
or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise.  The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) shall be determined in
any such Proceeding are referred to as the “Avoidance Provisions”.  Accordingly,
to the extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions.  This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.

 

B-5

--------------------------------------------------------------------------------


 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any other Guarantied Party shall have any
duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.

 

Section 16.  Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)           EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN SUCH GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY
OF THE OTHER GUARANTIED PARTES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF
LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS, THE
ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES HEREBY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT
OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS GUARANTY.

 

(b)           EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY AGREES THAT ANY
FEDERAL DISTRICT COURT LOCATED IN THE SOUTHERN DISTRICT OF NEW YORK AND ANY
STATE COURT LOCATED IN NEW YORK, NEW YORK SHALL HAVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE GUARANTORS, THE
ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES, PERTAINING DIRECTLY
OR INDIRECTLY TO THIS GUARANTY.  EACH GUARANTOR AND EACH OF THE GUARANTIED
PARTIES EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.  EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OR THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN

 

B-6

--------------------------------------------------------------------------------


 

DOCUMENTS, THE TERMINATION, CANCELLATION OR EXPIRATION OF ALL LETTERS OF CREDIT
AND THE TERMINATION OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Administrative Agent and each Lender and the
Swingline Lender may maintain books and accounts setting forth the amounts of
principal, interest and other sums paid and payable with respect to the
Guarantied Obligations arising under or in connection with the Credit Agreement,
and in the case of any dispute relating to any of the outstanding amount,
payment or receipt of any of such Guarantied Obligations or otherwise, the
entries in such books and accounts shall constitute prima facie evidence of the
amounts and other matters set forth therein.  The failure of the Administrative
Agent, the Swingline Lender or any Lender to maintain such books and accounts
shall not in any way relieve or discharge any Guarantor of any of its
obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations and the other Obligations and the termination or
cancellation of the Credit Agreement and all Specified Derivatives Contracts in
accordance with their respective terms and the termination, cancellation or
expiration of all Letters of Credit.

 

Section 21.  Successors and Assigns.  Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding.  The Guarantied Parties may, in accordance with
the applicable provisions of the Credit Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder.  Each Guarantor hereby consents to the delivery by the Administrative
Agent or any other Guarantied Party to any Assignee or Participant (or any
prospective Assignee or Participant) of any financial or other information
regarding the Borrower or any Guarantor.  No Guarantor may assign or transfer
its rights or obligations hereunder to any Person without the prior written
consent of all Lenders and any such assignment or other transfer to which all of
the Lenders have not so consented shall be null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND, ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 12.7.
of the Credit Agreement.

 

B-7

--------------------------------------------------------------------------------


 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 12:00 p.m. Eastern
time, on the date one Business Day after demand therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Credit Agreement or Specified
Derivatives Contract, as applicable, or (c) as to each such party at such other
address as such party shall designate in a written notice to the other parties. 
Each such notice, request or other communication shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered, when delivered; provided, however, that any notice of a change of
address for notices shall not be effective until received.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Trustees, Etc. Not Liable.

 

IN THE CASE OF ANY GUARANTOR THAT IS A TRUST, NO TRUSTEE, OFFICER, SHAREHOLDER,
EMPLOYEE OR AGENT OF SUCH GUARANTOR SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SUCH GUARANTOR. 
ALL PERSONS DEALING WITH SUCH GUARANTOR, IN ANY WAY, SHALL LOOK ONLY TO THE
ASSETS OF SUCH GUARANTOR FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION OWING BY SUCH GUARANTOR HEREUNDER. THE PROVISIONS OF THIS
SECTION SHALL NOT LIMIT ANY OBLIGATIONS OF ANY LOAN PARTY.

 

Section 29.  Limitation of Liability.    Neither the Administrative Agent nor
any other Guarantied Party, nor any affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents.  Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any other Guarantied Party or any of the Administrative
Agent’s or any other Guarantied Party’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by thereby.

 

Section 30.  Electronic Delivery of Certain Information.  Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.5. of the Credit Agreement.

 

B-8

--------------------------------------------------------------------------------


 

Section 31.  Definitions. (a) For the purposes of this Guaranty:

 

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor;   (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.

 

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

 

[Signatures on Following Page]

 

B-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

 

[GUARANTORS]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Address for Notices for all Guarantors:

 

 

 

 

 

 

c/o CommonWealth REIT

 

 

400 Centre Street

 

 

Newton, Massachusetts 02458

 

 

Attention:

Chief Financial Officer

 

 

Telecopier:

(617) 332-2261

 

 

Telephone:

(617) 332-3990

 

B-10

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of                   ,        , executed and
delivered by                                                 , a
                          (the “New Guarantor”) in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Credit Agreement
dated as of August 9, 2010 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among CommonWealth
REIT, a Maryland real estate investment trust (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto, for its benefit and the
benefit of the Lenders, the Swingline Lender, and the Issuing Bank (the
Administrative Agent, the Lenders, the Issuing Bank, and the Specified
Derivatives Providers, each individually a “Guarantied Party” and collectively,
the “Guarantied Parties”).

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the
Swingline Lender, the Issuing Bank and the Lenders have agreed to make available
to the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;

 

WHEREAS, New Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

 

WHEREAS, the Borrower, the New Guarantor and the existing Guarantors of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Administrative Agent, the Lenders and the Issuing Bank through their
collective efforts;

 

WHEREAS, New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent, the Swingline Lender, the Lenders and
the Issuing Bank making such financial accommodations available to the Borrower
under the Credit Agreement and, accordingly, New Guarantor is willing to
guarantee the Borrower’s obligations to the Administrative Agent, the Lenders
and the Issuing Bank on the terms and conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the Lenders continuing to make such
financial accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty dated as of August 9, 2010 (as amended, restated
or otherwise modified from time to time, the “Guaranty”), made by the Guarantors
party thereto in favor of the Administrative Agent, for its benefit and the
benefit of the other Guarantied Parties, and assumes all obligations of a
“Guarantor” thereunder, all as if the New Guarantor had been an original
signatory to the Guaranty.  Without limiting the generality of the foregoing,
the New Guarantor hereby:

 

B-11

--------------------------------------------------------------------------------


 

(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

(b)           makes to the Administrative Agent and the other Guarantied Parties
as of the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and

 

(c)           consents and agrees to each provision set forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

 

 

[Signatures on Next Page]

 

B-12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

[NEW GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

(CORPORATE SEAL)

 

 

 

Address for Notices:

 

 

 

c/o CommonWealth REIT

 

400 Centre Street

 

Newton, Massachusetts 02458

 

Attention:

Chief Financial Officer

 

Telecopier:

(617) 332-2261

 

Telephone:

(617) 332-3990

 

 

 

 

Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

B-13

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF BORROWING

 

                , 20   

 

Wells Fargo Bank, National Association

NorthStar East Building

608 2nd Avenue South

Minneapolis, MN 55402

Attn:  David DeAngelis

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of August 9, 2010
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among CommonWealth REIT, a Maryland real estate
investment trust (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

1.                                       Pursuant to Section 2.1.(b) of the
Credit Agreement, the Borrower hereby requests that the Lenders make Revolving
Loans to the Borrower in an aggregate amount equal to
$                                .

 

2.                                       The Borrower requests that such
Revolving Loans be made available to the Borrower on                        ,
20    .

 

3.                                       The Borrower hereby requests that such
Revolving Loans be of the following Type:

 

[Check one box only]

 

o                        Base Rate Loan

o                        LIBOR Loan, with an initial Interest Period for a
duration of:

 

[Check one box only]

 

o                        7 days

o                        one month

o                        three months

o                        six months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Revolving
Loans, and after making such Revolving Loans, (a) no Default or Event of Default
exists or would exist, and none of the limits specified in Section 2.14. of the
Credit Agreement would be violated; and (b) the representations and warranties
made or deemed made by the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party are and shall be true and correct with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier

 

C-1

--------------------------------------------------------------------------------


 

date (in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents.  In
addition, the Borrower certifies to the Administrative Agent and the Lenders
that all conditions to the making of the requested Revolving Loans contained in
Article V. of the Credit Agreement will have been satisfied at the time such
Revolving Loans are made.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

COMMONWEALTH REIT

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF CONTINUATION

 

             , 20    

 

Wells Fargo Bank, National Association

NorthStar East Building

608 2nd Avenue South

Minneapolis, MN 55402

Attn:  David DeAngelis

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of August 9, 2010
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among CommonWealth REIT, a Maryland real estate
investment trust (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

Pursuant to Section 2.8. of the Credit Agreement, the Borrower hereby requests a
Continuation of Loans under the Credit Agreement, and in that connection sets
forth below the information relating to such Continuation as required by such
Section of the Credit Agreement:

 

1.                                       The requested date of such Continuation
is                  , 20    .

 

2.                                       The aggregate principal amount of the
Loans subject to the requested Continuation is
$                                      and the portion of such principal amount
subject to such Continuation is $                                        .

 

3.                                       The current Interest Period of the
Loans subject to such Continuation ends on                        , 20    .

 

4.                                       The duration of the Interest Period for
the Loans or portion thereof subject to such Continuation is:

 

[Check one box only]

 

¨                   7 days

¨                   one month

¨                   three months

¨                   six months

 

[Continued on next page]

 

D-1

--------------------------------------------------------------------------------


 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after giving effect to such Continuation, no Default or Event of Default
exists or will exist, and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party are and shall be true and correct with the same force and
effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

 

COMMONWEALTH REIT

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION

 

           , 20   

 

Wells Fargo Bank, National Association

NorthStar East Building

608 2nd Avenue South

Minneapolis, MN 55402

Attn:  David DeAngelis

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of August 9, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among CommonWealth REIT, a Maryland real estate
investment trust (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

1.                                       The requested date of such Conversion
is                         , 20    .

 

2.                                       The Type of Loans to be Converted
pursuant hereto is currently:

 

[Check one box only]

 

¨                  Base Rate Loan

¨                  LIBOR Loan

 

3.                                       The aggregate principal amount of the
Loans subject to the requested Conversion is $                            and
the portion of such principal amount subject to such Conversion is
$                                     .

 

E-1

--------------------------------------------------------------------------------


 

4.                                       The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

 

[Check one box only]

 

¨            Base Rate Loan

¨            LIBOR Loan, with an initial Interest Period for a duration of:

 

[Check one box only]

 

¨                                    7 days

¨                                    one month

¨                                    three months

¨                                    six months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
after giving effect to such Conversion, no Default or Event of Default exists or
will exist (provided the certification under this clause (a) shall not be made
in connection with a Conversion of a Loan into a Base Rate Loan), and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier date)
and except for changes in factual circumstances specifically and expressly
permitted under the Loan Documents.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

COMMONWEALTH REIT

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

              , 20   

 

Wells Fargo Bank, National Association

NorthStar East Building

608 2nd Avenue South

Minneapolis, MN 55402

Attn:  David DeAngelis

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of August 9, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among CommonWealth REIT, a Maryland real estate
investment trust (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

1.                                       Pursuant to Section 2.3.(b) of the
Credit Agreement, the Borrower hereby requests that the Swingline Lender make a
Swingline Loan to the Borrower in an amount equal to
$                                .

 

2.                                       The Borrower requests that such
Swingline Loan be made available to the Borrower on                     ,
20     .

 

3.                                       The Borrower requests that the proceeds
of such Swingline Loan be made available to the Borrower by
                                 .

 

The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the Lenders that as of the date hereof, as of the date of the making of the
requested Swingline Loan, and after making such Swingline Loan, (a) no Default
or Event of Default exists or would exist, and none of the limits specified in
Section 2.14. of the Credit Agreement would be violated; and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier date)
and except for changes in factual circumstances specifically and expressly
permitted under the Loan Documents.  In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Swingline Loan contained in Article V. of the Credit Agreement will
have been satisfied at the time such Swingline Loan is made.

 

[Continued on next page]

 

F-1

--------------------------------------------------------------------------------


 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.3.(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

 

COMMONWEALTH REIT

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF REVOLVING NOTE

 

$

 

, 2010

 

FOR VALUE RECEIVED, the undersigned, COMMONWEALTH REIT, a Maryland real estate
investment trust (the “Borrower”) hereby unconditionally promises to pay to the
order of                                  (the “Lender”), in care of Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), to Wells Fargo Bank, National Association, NorthStar East Building, 608
2nd Avenue South, Minneapolis, Minnesota 55402, or at such other address as may
be specified by the Administrative Agent to the Borrower, the principal sum of
                                  AND      /100 DOLLARS
($                        ), or such lesser amount as may be the then
outstanding and unpaid balance of all Revolving Loans made by the Lender to the
Borrower pursuant to, and in accordance with the terms of, the Credit Agreement.

 

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

 

This Revolving Note is one of the “Revolving Notes” referred to in the Credit
Agreement dated as of August 9, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the financial institutions party thereto and their assignees under
Section 12.6. thereof, the Administrative Agent, and the other parties thereto,
and is subject to, and entitled to, all provisions and benefits thereof. 
Capitalized terms used herein and not defined herein shall have the respective
meanings given to such terms in the Credit Agreement.  The Credit Agreement,
among other things, (a) provides for the making of Revolving Loans by the Lender
to the Borrower from time to time in an aggregate amount not to exceed at any
time outstanding the Dollar amount first above mentioned, (b) permits the
prepayment of the Loans by the Borrower subject to certain terms and conditions
and (c) provides for the acceleration of the Revolving Loans upon the occurrence
of certain specified events.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this Revolving Note.

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date written above.

 

 

COMMONWEALTH REIT

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF SWINGLINE NOTE

 

$50,000,000

 

 

 

August 9, 2010

 

FOR VALUE RECEIVED, the undersigned, COMMONWEALTH REIT, a Maryland real estate
investment trust (the “Borrower”), hereby promises to pay to the order of WELLS
FARGO BANK, NATIONAL ASSOCIATION (the “Swingline Lender”) at its address at
NorthStar East Building, 608 2nd Avenue South, Minneapolis, Minnesota 55402, or
at such other address as may be specified by the Swingline Lender to the
Borrower, the principal sum of FIFTY MILLION AND NO/100 DOLLARS ($50,000,000)
(or such lesser amount as shall equal the aggregate unpaid principal amount of
Swingline Loans made by the Swingline Lender to the Borrower under the Credit
Agreement), on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Credit Agreement.

 

The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Note, endorsed by the Swingline Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Swingline Lender to made any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Credit Agreement or hereunder in respect of the Swingline Loans.

 

This Note is the “Swingline Note” referred to in the Credit Agreement dated as
of August 9, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, the financial
institutions party thereto and their assignees under Section 12.6. thereof, the
Administrative Agent, and the other parties thereto, and evidences Swingline
Loans made to the Borrower thereunder.  Terms used but not otherwise defined in
this Note have the respective meanings assigned to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

H-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

 

 

COMMONWEALTH REIT

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

H-2

--------------------------------------------------------------------------------


 

SCHEDULE OF SWINGLINE LOANS

 

This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of Loan

 

Principal
Amount of
Loan

 

Amount Paid
or Prepaid

 

Unpaid
Principal
Amount

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

TRANSFER AUTHORIZER DESIGNATION

(For Disbursement of Loan Proceeds by Funds Transfer)

 

o NEW  o REPLACE PREVIOUS DESIGNATION   o  ADD   o   CHANGE    o  DELETE LINE
NUMBER                  

 

The following representatives of CommonWealth REIT, a Maryland real estate
investment trust (“Borrower”) are authorized to request the disbursement of Loan
Proceeds and initiate funds transfers for Loan Number 1002588 assigned to the
unsecured revolving credit facility evidenced by the Credit Agreement dated
August 9, 2010 among the Borrower, each of the financial institutions initially
a signatory thereto together with their assignees under Section 12.6. thereof
(the “Lenders”), Wells Fargo Bank, National Association, as the Administrative
Agent for the Lenders (the “Administrative Agent”), and the other parties
thereto.  The Administrative Agent is authorized to rely on this Transfer
Authorizer Designation until it has received a new Transfer Authorizer
Designation signed by Borrower, even in the event that any or all of the
foregoing information may have changed.

 

 

 

Name

 

Title

 

Maximum
Wire
Amount*

 

1.

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

4.

 

 

 

 

 

 

 

5.

 

 

 

 

 

 

 

 

[Continued on next page]

 

I-1

--------------------------------------------------------------------------------


 

Beneficiary Bank and Account Holder Information

 

1.

Transfer Funds to (Receiving Party Account Name):

 

 

 

 

 

Receiving Party Account Number:

 

 

 

 

 

Receiving Bank Name, City and State:

 

Receiving Bank
Routing (ABA)
Number

Maximum Transfer Amount:

 

 

 

 

 

Further Credit Information/Instructions:

 

 

 

 

 

 

 

 

2.

 

 

Transfer Funds to (Receiving Party Account Name):

 

 

 

 

 

Receiving Party Account Number:

 

 

 

 

 

Receiving Bank Name, City and State:

 

Receiving Bank
Routing (ABA)
Number

Maximum Transfer Amount:

 

 

 

 

 

Further Credit Information/Instructions:

 

 

 

 

 

 

 

 

3.

 

 

Transfer Funds to (Receiving Party Account Name):

 

 

 

 

 

Receiving Party Account Number:

 

 

 

 

 

Receiving Bank Name, City and State:

 

Receiving Bank
Routing (ABA)
Number

Maximum Transfer Amount:

 

 

 

 

 

Further Credit Information/Instructions:

 

 

 

--------------------------------------------------------------------------------

* Maximum Wire Amount may not exceed the Loan Amount.

 

I-2

--------------------------------------------------------------------------------


 

Date:                , 20

 

 

 

“BORROWER”

 

 

 

COMMONWEALTH REIT,

 

a Maryland real estate investment trust

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

I-3

--------------------------------------------------------------------------------

 


 

EXHIBIT J

 

FORM OF OPINION OF COUNSEL

 

August 9, 2010

 

Wells Fargo Bank, National Association,

as Administrative Agent

Wells Fargo Bank, National Association

101 Federal Street, 28th Floor

Boston, Massachusetts  02110

 

The Lenders party to the Credit Agreement

referred to below

 

Ladies and Gentlemen:

 

We have acted as counsel to CommonWealth REIT, a Maryland real estate investment
trust (the “Borrower”), in connection with the negotiation, execution and
delivery of that certain Credit Agreement dated as of August 9, 2010 (the
“Credit Agreement”), by and among the Borrower, each of the financial
institutions initially a signatory thereto together with their assignees
pursuant to Section 12.6. and Wells Fargo Bank, National Association, as
Administrative Agent.  We have also acted as counsel to [List Names of
Guarantors] (each a “Guarantor” and collectively, the “Guarantors”, and together
with the Borrower collectively referred to as the “Loan Parties”) in connection
with the Guaranty dated as of August 9, 2010, made by each Guarantor in favor of
the Administrative Agent and the Lenders.  All capitalized terms used but not
defined herein shall have the meanings set forth in the Credit Agreement.

 

In these capacities, we have reviewed the following:

 

(a)           the Credit Agreement;

 

(b)                                 Revolving Notes;

 

(c)                                  Swingline Note;

 

(d)                                 the Guaranty; and

 

(e)                                  [Others].

 

The documents and instruments set forth in items (a) through (_) above are
referred to herein as the “Loan Documents”.

 

In addition to the foregoing, we have reviewed the articles of incorporation and
by-laws, certificates of limited partnership and limited partnership agreements,
deeds of trust or other similar organizational documents, as applicable, of each
Loan Party and certain resolutions of the board of directors, as applicable, of
each Loan Party (collectively, the “Organizational Documents”) and have also
examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, and other instruments, and
made such other investigations of law and fact, as we have

 

J-1

--------------------------------------------------------------------------------


 

deemed necessary or advisable for the purposes of rendering this opinion.  In
our examination of documents, we assumed the genuineness of all signatures on
documents presented to us as originals (other than the signatures of officers of
the Loan Parties) and the conformity to originals of documents presented to us
as conformed or reproduced copies.

 

Based upon the foregoing, and subject to all of the qualifications and
assumptions set forth herein, we are of the opinion that:

 

1.                                       The Borrower (i) is duly organized as a
corporation and is validly existing and in good standing under the laws of the
State of Maryland and (ii) has the power to execute, deliver and perform the
Loan Documents to which it is a party, to own and use its assets, and to conduct
its business as presently conducted and as proposed to be conducted immediately
following the consummation of the transactions contemplated by the Credit
Agreement.  The Borrower is qualified to transact business as a foreign
corporation in [list all States in which the character of its properties or the
nature of its business requires such qualification or authorization and where
the failure to be so qualified could reasonably be expected to have a Material
Adverse Effect].

 

2.                                       Each Guarantor (i) is duly organized as
a [corporation][limited liability company] and is validly existing and in good
standing under the laws of its jurisdiction of [organization][formation] and
(ii) has the power to execute, deliver and perform the Loan Documents to which
it is a party, to own and use its assets, and to conduct its business as
presently conducted and as proposed to be conducted immediately following the
consummation of the transactions contemplated by the Credit Agreement.  Each
Guarantor is qualified to transact business as a foreign corporation in [list
all States in which the character of each Guarantor’s properties or the nature
of each Guarantor’s business requires such qualification or authorization and
where the failure to be so qualified could reasonably be expected to have a
Material Adverse Effect].

 

3.                                       Each Loan Party has duly authorized the
execution and delivery of the Loan Documents to which it is a party and all
performance by each Loan Party thereunder.  Each of the Loan Parties has duly
executed and delivered such Loan Documents.

 

4.                                       The execution and delivery by each of
the Loan Parties of the Loan Documents to which each is a party do not, and if
each of the Loan Parties were now to perform its obligations under such Loan
Documents, such performance would not, result in any:

 

(a)           violation of any Loan Party’s respective Organizational Documents,
as applicable,;

 

(b)           violation of any existing federal or state constitution, statute,
regulation, rule, order, or law to which any Loan Party or its respective assets
are subject;

 

(c)           breach or violation of or default under, any agreements,
instruments, indentures or other documents evidencing any indebtedness for money
borrowed or any other material agreement to which, to our knowledge, a Loan
Party is bound or under which a Loan Party or its respective assets is subject;

 

(d)           creation or imposition of a contractual lien or security interest
in, on or against the assets of any Loan Party under any material written
agreements to which, any Loan Party is a party or by which  any Loan Party or
their respective assets are bound; or

 

J-2

--------------------------------------------------------------------------------


 

(e)           violation of any judicial or administrative decree, writ, judgment
or order to which, to our knowledge, any Loan Party or its respective assets are
subject.

 

5.                                       The execution, delivery and performance
by each of the Loan Parties of each Loan Document to which it is a party, and
the consummation of the transactions thereunder, do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority of the United States of America, the
State of New York, the State of Maryland or the States of [list all States in
which the character of each Loan Parties’ properties or the nature of each Loan
Parties’ business requires such qualification or authorization and where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect].

 

6.                                       The Loan Documents constitute the
legal, valid and binding obligations of the Loan Parties, enforceable against
the respective Loan Parties in accordance with their respective terms, except
that the foregoing opinion is subject to: (a) applicable bankruptcy, insolvency,
reorganization, moratorium, arrangement or similar laws relating to or affecting
the enforcement of creditors’ rights generally and (b) the fact that equitable
remedies or relief (including, but not limited to, the remedy of specific
performance) are subject to the discretion of the court before which any such
remedies or relief may be sought.

 

7.                                       To our knowledge, there are no
judgments outstanding against any of the Loan Parties or affecting any of their
respective assets, nor is there any litigation or other proceeding against any
of the Loan Parties or its assets pending or overtly threatened.

 

8.                                       None of the Loan Parties is, or, after
giving effect to any Loan will be, subject to regulation under the Investment
Company Act of 1940 or to any federal or state statute or regulation limiting
its ability to incur indebtedness for borrowed money.

 

9.                                       Assuming that Borrower applies the
proceeds of the Loans and as provided in the Credit Agreement, the transactions
contemplated by the Loan Documents do not violate the provisions of Regulations
T, U or X of the Federal Reserve Board.

 

10.                                 The consideration to be paid to the Lenders
for the financial accommodations to be provided to the Loan Parties pursuant to
the Credit Agreement does not violate any law of the State of New York relating
to interest and usury.

 

[Customary Qualifications/Assumptions/Limitations]

 

Very truly yours,

 

J-3

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF COMPLIANCE CERTIFICATE

 

Reference is made to the Credit Agreement dated as of August 9, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among CommonWealth REIT, a Maryland real estate
investment trust (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given to them in the Credit
Agreement.

 

Pursuant to Section 8.3 of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders that:

 

1.             (a) The undersigned has reviewed the terms of the Credit
Agreement and has made a review of the transactions, financial condition and
other affairs of the Borrower and its Subsidiaries as of, and during the
relevant accounting period ending on,                            , 20    and
(b) such review has not disclosed the existence during such accounting period,
and the undersigned does not have knowledge of the existence, as of the date
hereof, of any condition or event constituting a Default or Event of Default
[except as set forth on Attachment A hereto, which accurately describes the
nature of the conditions(s) or event(s) that constitute (a) Default(s) or (an)
Event(s) of Default and the actions which the Borrower (is taking)(is planning
to take) with respect to such condition(s) or event(s)] [;thus, to the best of
the undersigned’s knowledge, no Default or Event of Default exists](16).

 

2.             Schedule 1 attached hereto accurately and completely sets forth
the calculations required to establish whether there has been compliance with
Section 9.1. of the Credit Agreement.

 

3.             The representations and warranties of the Borrower and the other
Loan Parties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, except to the extent such
representations or warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Credit Agreement or the other
Loan Documents.

 

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of                            , 20        .

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(16) Choose the one of the two preceding bracketed options that is applicable
and insert to complete.

 

K-1

--------------------------------------------------------------------------------


 

Schedule 1

 

[calculations to be attached]

 

K-2

--------------------------------------------------------------------------------